Exhibit 10.2

 

Execution Version

 

INITIALLY DATED AS OF OCTOBER 16, 2009

AS AMENDED AND RESTATED AS OF APRIL 21, 2017, AND AS FURTHER AMENDED AND
RESTATED AS OF APRIL 18, 2019

 

HUNTSMAN RECEIVABLES FINANCE LLC,
as the Company

 

VANTICO GROUP S.À R.L.,
as Master Servicer

 

THE SEVERAL ENTITIES PARTY HERETO AS LENDERS,

 

THE SEVERAL FINANCIAL INSTITUTIONS PARTY HERETO AS FUNDING AGENTS,

 

HSBC BANK PLC,
as Administrative Agent

 

AND

 

HSBC BANK PLC,
as Collateral Agent

 

--------------------------------------------------------------------------------

 

EUROPEAN RECEIVABLES LOAN AGREEMENT

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------



 

CONTENTS

 

Section

 

Page

 

 

1.

DEFINITIONS AND INTERPRETATION

2

 

 

 

2.

THE FACILITY

8

 

 

 

3.

BORROWING PROCEDURES

9

 

 

 

4.

REPAYMENT; CHANGES TO COMMITMENTS; PREPAYMENT

11

 

 

 

5.

USE OF PROCEEDS

13

 

 

 

6.

CONDITIONS OF BORROWINGS

14

 

 

 

7.

INTEREST

15

 

 

 

8.

CHANGES TO THE CALCULATION OF INTEREST

16

 

 

 

9.

ILLEGALITY

19

 

 

 

10.

BREAKAGE COSTS

20

 

 

 

11.

TAXES

20

 

 

 

12.

CHANGE IN CIRCUMSTANCES

27

 

 

 

13.

FEES

29

 

 

 

14.

INDEMNIFICATION BY HUNTSMAN INTERNATIONAL AND THE COMPANY

29

 

 

 

15.

SECURITY INTEREST

30

 

 

 

16.

SERVICES OF MASTER SERVICER

32

 

 

 

17.

APPLICATION OF FUNDS PRIOR TO FACILITY TERMINATION DATE

32

 

 

 

18.

APPLICATION OF FUNDS AFTER FACILITY TERMINATION DATE

35

 

 

 

19.

MASTER SERVICING FEES

37

 

 

 

20.

REPORTS AND NOTICES

37

 

 

 

21.

TERMINATION EVENTS

38

 

 

 

22.

COLLATERAL AGENT’S RIGHTS AFTER THE FACILITY TERMINATION DATE

43

 

 

 

23.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

44

 

--------------------------------------------------------------------------------



 

 

 

 

24.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY RELATING TO THE RECEIVABLES

49

 

 

 

25.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY, THE MASTER SERVICER AND THE
CONTRIBUTOR

51

 

 

 

26.

COVENANTS

52

 

 

 

27.

ADDITION OF APPROVED CURRENCY, APPROVED ORIGINATOR AND APPROVED OBLIGOR COUNTRY;
APPROVED ACQUIRED LINE OF BUSINESS RECEIVABLES

70

 

 

 

28.

REMOVAL AND WITHDRAWAL OF ORIGINATORS AND APPROVED ORIGINATORS

74

 

 

 

29.

ADJUSTMENT PAYMENT FOR INELIGIBLE RECEIVABLES

76

 

 

 

30.

OBLIGATIONS UNAFFECTED

77

 

 

 

31.

BAIL-IN

77

 

 

 

32.

ROLE OF THE COLLATERAL AGENT

79

 

 

 

33.

ROLE OF EACH FUNDING AGENT

84

 

 

 

34.

ROLE OF THE ADMINISTRATIVE AGENT

88

 

 

 

35.

PAYMENTS AND COMPUTATIONS, ETC.

93

 

 

 

36.

MISCELLANEOUS

95

 

 

 

SCHEDULE 1 COMMITMENTS

117

 

 

SCHEDULE 2 FORM OF BORROWING REQUEST

118

 

 

SCHEDULE 3 DEFINITIONS

120

 

 

SCHEDULE 4 FORM OF NOTICE OF PREPAYMENT

164

 

 

SCHEDULE 5 FORM OF COMMITMENT TRANSFER AGREEMENT

166

 

 

SCHEDULE 6 COLLECTION ACCOUNTS AND COMPANY CONCENTRATION ACCOUNTS

171

 

 

SCHEDULE 7 LOCATION OF RECORDS OF THE COMPANY

172

 

 

SCHEDULE 8 RECEIVABLES SPECIFICATION AND EXCEPTION SCHEDULE

173

 

 

SCHEDULE 9 FORM OF ADMINISTRATIVE QUESTIONNAIRE

176

 

 

SCHEDULE 10 FORM OF CONFIDENTIALITY AGREEMENT

178

 

 

SCHEDULE 11 — A — FORM OF WEEKLY REPORT

180

 

ii

--------------------------------------------------------------------------------



 

SCHEDULE 11 — B — FORM OF DAILY REPORT

185

 

 

SCHEDULE 12 FORM OF MONTHLY SETTLEMENT REPORT

190

 

 

SCHEDULE 13 [RESERVED]

192

 

 

SCHEDULE 14 UNRESTRICTED SUBSIDIARIES

193

 

iii

--------------------------------------------------------------------------------



 

THIS EUROPEAN RECEIVABLES LOAN AGREEMENT, is entered into as of October 16,
2009, and amended and restated as of April 18, 2019 (this “Agreement”)

 

BETWEEN:

 

(1)                                 HUNTSMAN RECEIVABLES FINANCE LLC, a Delaware
limited liability company and having its registered office at c/o The
Corporation Trust Company, 1209 Orange Street, City of Wilmington, Delaware,
United States of America, as the Company;

 

(2)                                 VANTICO GROUP S.À R.L., a private limited
liability company organized under the laws of Luxembourg, with registered office
at 180, route de Longwy, L-1940 Luxembourg, Grand Duchy of Luxembourg, and
registered with the Luxembourg Register of Commerce and Companies under number
B72959, as the Master Servicer (3) THE SEVERAL ENTITIES PARTY HERETO as Lenders;

 

(4)                                 THE SEVERAL FINANCIAL INSTITUTIONS PARTY
HERETO as Funding Agents;

 

(5)                                 HUNTSMAN INTERNATIONAL LLC;

 

(6)                                 HSBC BANK PLC, as Administrative Agent; and

 

(7)                                 HSBC BANK PLC, as the Collateral Agent.

 

WHEREAS:

 

A.                                    Huntsman International, as buyer, the
Master Servicer and Huntsman Holland B.V. (the “Dutch Originator”) are parties
to the Dutch Receivables Purchase Agreement dated the Signing Date, as to be
amended and restated as of the Restatement 2019 Effective Date, relating to the
sale of certain Receivables originated by the Dutch Originator.

 

B.                                    Huntsman International, as buyer, the
Master Servicer and Huntsman Advanced Materials (Europe) BVBA (the “Belgian
Originator”) are parties to the Belgian Receivables Purchase Agreement dated the
Signing Date, as to be amended and restated as of the Restatement 2019 Effective
Date, relating to the sale of certain Receivables originated by the Belgian
Originator.

 

C.                                    The Company and Huntsman International, as
contributor, are parties to the European Contribution Agreement dated the
Signing Date, as to be amended and restated as of the Restatement 2019 Effective
Date, pursuant to which Huntsman International (the “Contributor”) agreed to
contribute, from time to time certain Receivables it has purchased or may
purchase from the European Originators.

 

D.                                    The Company, the Master Servicer, the
Local Servicers party thereto, the Administrative Agent and the Collateral Agent
are parties to the European Servicing Agreement dated as of the Signing Date, as
to be amended and restated as of the Restatement 2019 Effective Date, pursuant
to which, among other things, the Master Servicer appointed each of the European
Originators a party thereto as a local servicer

 

1

--------------------------------------------------------------------------------



 

(in such capacity, a “Local Servicer”) for certain Receivables contributed to
the Company.

 

E.                                     The parties hereto are parties to the
European Receivables Loan Agreement dated the Signing Date, as amended and
restated on April 21, 2017 (and as further amended, restated, supplemented or
otherwise modified prior to the date hereof, the “Existing Agreement”) pursuant
to which the Company may from time to time request Loans from the Lenders in any
Approved Currency to fund its acquisitions of Receivables.

 

F.                                      The parties hereto have agreed to enter
into this Agreement in order to amend and restate the Existing Agreement on the
terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto agree as follows:

 

PART 1 INTERPRETATION

 

1.                                      DEFINITIONS AND INTERPRETATION

 

1.1                               Definitions

 

(a)                                 Capitalized terms used herein shall unless
otherwise defined or referenced herein, have the meanings assigned to such terms
in Schedule 3.

 

(b)                                 All terms defined or incorporated by
reference in this Agreement shall have such defined meanings when used in any
certificate or other document made or delivered pursuant hereto unless otherwise
defined therein.

 

1.2                               Interpretation

 

(a)                                 The definitions contained herein or
incorporated by reference herein are applicable to the singular as well as the
plural forms of such terms and to the masculine as well as to the feminine and
neuter genders of such terms.

 

(b)                                 In this Agreement, unless indicated
otherwise, references (in any manner, including generally, specifically, by
name, by capacity, by role or otherwise) to a Person include any individual,
firm, partnership, body corporate, unincorporated association, government, state
or agency of a state, local or municipal authority or government body, trust,
foundation, joint venture or association (in each case whether or not having
separate legal personality).

 

1.3                               Components of documents

 

(a)                                 Any reference herein to a Schedule,
Exhibit or Appendix to this Agreement shall be deemed to be a reference to such
Schedule, Exhibit or Appendix as it may be amended, modified or from time to
time to the extent that such Schedule, Exhibit or Appendix may be amended,
modified or supplemented (or any term or provision of any Transaction Document
may be amended that would have the effect of amending, modifying or
supplementing information contained in such Schedule, Exhibit or Appendix) in
compliance with the terms of the Transaction Documents.

 

2

--------------------------------------------------------------------------------



 

(b)                                 Section, Part, Schedule, Exhibit and
Appendix references contained in this Agreement are references to Sections,
Parts, Schedules, Exhibits and Appendices in or to this Agreement unless
otherwise specified.

 

1.4                               Document References Provision

 

References to this Agreement or to any other Transaction Document or any other
document or agreement in this Agreement shall be deemed to be references to any
such document or agreement as amended, restated, supplemented or otherwise
modified from time to time.

 

1.5                               Statutory References Provision

 

(a)                                 In this Agreement, unless indicated
otherwise a reference to any provision of the Bankruptcy Code, Code, ERISA, 1940
Act or the UCC or any other statutory provision or legislative enactment is to
that provision or enactment as the same may have been, or may from time to time
be, amended, modified or re-enacted.

 

(b)                                 In this Agreement, unless indicated
otherwise, a reference to any law or regulation adopted in the United Kingdom or
the European Union includes any statutes, subordinate or delegated legislation,
order or regulation adopted as a statutory instrument or otherwise arising from
the EU (Withdrawal) Act 2018 or any supplementary or replacement legislation; a
reference to a “regulation” includes any regulation, rule, official directive,
request or guideline (whether or not having the force of law) of any
Governmental Authority.

 

1.6                               GAAP References Provision

 

As used herein and in any certificate or other document made or delivered
pursuant hereto or thereto, accounting terms not defined herein or incorporated
by reference herein, and accounting terms partly defined herein or incorporated
by reference herein to the extent not defined, shall have the respective
meanings given to them under GAAP. To the extent that the definitions of
accounting terms herein or incorporated by reference herein are inconsistent
with the meanings of such terms under GAAP, the definitions contained herein or
incorporated by reference herein shall control.

 

1.7                               Inclusion of specific examples does not limit
generality; meaning of certain words

 

In this Agreement, unless indicated otherwise:

 

(a)                                 the words “include”, “includes” or
“including” shall be interpreted as followed, in each case, by the phrase
“without limitation”;

 

(b)                                 general words introduced by the word “other”
are not to be given a restrictive meaning by reason of the fact that they are
preceded by words indicating a particular class of acts, matters or things;

 

3

--------------------------------------------------------------------------------



 

(c)                                  general words are not to be given a
restrictive meaning by reason of the fact that they are followed by particular
examples intended to be embraced by the general words;

 

(d)                                 the words “hereof”, “herein” and “hereunder”
and words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement; and

 

(e)                                  any reference in this Agreement to any
representation, warranty or covenant “deemed” to have been made is intended to
encompass only representations, warranties or covenants that are expressly
stated to be repeated on or as of dates following the execution and delivery of
this Agreement, and no such reference shall be interpreted as a reference to any
implicit, inferred, tacit or otherwise unexpressed representation, warranty or
covenant.

 

1.8                               References to a day and time; computation of
time period

 

(a)                                 In this Agreement, unless indicated
otherwise, a reference to a “day” means a period of 24 hours running from
midnight to midnight and a reference to a time of day is to London time.

 

(b)                                 In this Agreement, unless otherwise stated,
in the computation of a period of time from a specified date to a later
specified date, the word “from” means “from and including”, the words “to” and
“until” each mean “to but excluding”, and the word “within” means “from and
excluding a specified date and to and including a later specified date”.

 

1.9                               Headings do not affect interpretation

 

In this Agreement headings are for convenience only and shall not affect the
interpretation of this Agreement.

 

1.10                        Successors etc. of Persons

 

In this Agreement, unless indicated otherwise, a reference (in any manner,
including generally, specifically, by name, by capacity, by role or otherwise)
to a Person shall include references to:

 

(a)                                 such Person’s permitted successors,
transferees and assigns and any Person deriving title under or through such
Person, whether in security or otherwise, and

 

(b)                                 any Person into which such Person may be
merged or consolidated, or any company resulting from any merger, conversion or
consolidation or any other Person succeeding to substantially all of the
business of that Person.

 

1.11                        Continuing

 

In this Agreement, unless indicated otherwise, references to the term
“continuing”, in respect of any Facility Event shall be construed as a reference
to the relevant event which has not been remedied or waived.

 

4

--------------------------------------------------------------------------------



 

1.12                        Calculations

 

(a)                                 All calculations under this Agreement shall
be in Euros so that for purposes of calculating or determining any Aggregate
Principal Balance, any Principal Balance of Loans, the Aggregate Receivables
Amount, the Target Receivables Amount, the Maximum Available Borrowing and the
Percentage Factor and any term or amount incorporated into any of the foregoing
definitions or calculations, amounts denominated in a currency other than Euros
shall be converted on a pro forma basis into Euros at the Spot Rate as in effect
on the date of the relevant calculation or determination.

 

(b)                                 Calculations relating to the Dilution Ratio,
Aged Receivables Ratio, Delinquency Ratio or Required Reserves Ratio (or any
calculation derived from such ratios or from which such ratios are derived)
shall be determined on the basis of Historical Receivables Information in
relation to an Additional Originator or Acquired Line of Business for any
periods prior to the date on which the relevant Originator became an Additional
Originator or the date on which the relevant Acquired Line of Business became an
Approved Acquired Line of Business (as applicable).

 

1.13                        Other provisions

 

In this Agreement, notwithstanding any of the other provisions of this Agreement
or any of the Transaction Documents:

 

(a)                                 all references to the Company having an
interest in Receivables or Collections shall be construed as references to the
Company being the sole beneficial owner of such Receivables and Collections,
subject only to the security interest granted by the Company under the terms of
this Agreement and any other Security Document;

 

(b)                                 all references to the Collateral Agent or
the Secured Parties having any entitlement to or interest in any Receivables or
Collections shall be construed as references to their having a security interest
as provided for in this Agreement and any other Security Document and all
references to their having a right to receive Collections or to Collections
being received or held for their benefit shall be construed as references to
their having a right to receive amounts calculated by reference to Collections
pursuant to this Agreement and the other Transaction Documents and to such
amounts being received or held for their benefit;

 

(c)                                  all references to the Company purchasing
any interest in Receivables or Collections from the Collateral Agent including
any such references contained in Section 29 shall be construed as references to
the Company discharging all or part (as appropriate) of its obligations in
respect of the security granted by it in respect of such Receivables and
Collections and thereby procuring a corresponding release, to the same extent,
of any related security interest granted by it in respect of such Receivables
and Collections;

 

(d)                                 any (a) requirement on the Company to deal
or not to deal with Receivables or Collections in any particular way and any
restrictions on the exercise by the

 

5

--------------------------------------------------------------------------------



 

Company of any of its continuing rights of beneficial ownership in respect of
the Receivables and Collections and (b) authority given by the Company to the
Collateral Agent in relation to any Collection Account and any Company
Concentration Account shall be taken as forming part of the security interest
granted to the Collateral Agent hereunder for the benefit of the Secured Parties
and shall subsist only for so long as the Secured Obligations remain outstanding
and until the same is fully discharged;

 

(e)                                  all references to Receivables “acquired by
the Company” or “contributed to the Company” shall be deemed to include
Receivables contributed, sold or otherwise transferred by Huntsman International
to the Company and Receivables subrogated, sold or otherwise transferred
directly from an Originator or other entity to the Company; and

 

(f)                                   all provisions applicable to Receivables
contributed to the Company by Huntsman International shall be deemed to be
equally applicable to Receivables subrogated, sold or otherwise transferred from
an Originator or other entity to the Company.

 

1.14                        Amendment and Restatement

 

With effect on and as of the Restatement 2019 Effective Date, this Agreement
amends and restates the Existing Agreement in its entirety, subject to the
satisfaction (or waiver by the Administrative Agent, the Collateral Agent and
each Funding Agent acting together) of the following conditions precedent (the
“Restatement Conditions Precedent”) on or prior to the Restatement 2019
Effective Date:

 

(a)                                 Restatement 2019 Documents. The
Administrative Agent, the Collateral Agent and each Funding Agent shall have
received copies of each of the Restatement 2019 Documents duly executed and
delivered in form and substance satisfactory to the Administrative Agent, the
Collateral Agent and each Funding Agent.

 

(b)                                 Corporate Documents. The Administrative
Agent, the Collateral Agent and each Funding Agent shall have received from the
Company, Huntsman International, the Master Servicer and each Originator,
complete copies, in form and substance satisfactory to the Administrative Agent,
each Funding Agent and the Collateral Agent a certificate of a Responsible
Officer or attorney-in-fact of such Person dated the Restatement 2019 Effective
Date and certifying (A) that attached thereto is a true and complete copy of the
constituent documents of such Person in effect as of the Restatement 2019
Effective Date, (B) that attached thereto is a true and complete copy of duly
adopted resolutions (or, if applicable unanimous consents), of the Board or
managing members or general partners of such Person or committees thereof
authorizing the execution, delivery and performance of the transactions
contemplated by the Restatement 2019 Documents, and that such resolutions have
not been amended, modified, revoked or rescinded and are in full force and
effect on the Restatement 2019 Effective Date and (C) as to the incumbency of
each director, officer, manager or attorney-in-fact executing any Restatement
2019 Document to which such Person is a party or any other

 

6

--------------------------------------------------------------------------------



 

document delivered in connection herewith or therewith on behalf of such Person.

 

(c)                                  Legal Opinions. The Administrative Agent,
the Collateral Agent and each Funding Agent shall have received, with a copy for
each Lender, the following legal opinions in each case in form and substance
satisfactory to the Administrative Agent, each Funding Agent and the Collateral
Agent:

 

(i)                                     from Kirkland & Ellis LLP as to matters
of the laws of the State of New York, the State of Delaware and the United
States;

 

(ii)                                  from Hogan Lovells International LLP as to
matters of the laws of England and Wales;

 

(iii)                               from Loyens & Loeff as to matters of the
laws of Luxembourg;

 

(iv)                              from Laga CVBA as to matters of the laws of
Belgium; and

 

(v)                                 from Hogan Lovells International LLP as to
matters of the laws of the Netherlands.

 

(d)                                 Fees. The Administrative Agent, each Funding
Agent, the Lenders and the Collateral Agent shall have received payment of all
fees and other amounts due and payable to any of them on or before the
Restatement 2019 Effective Date.

 

(e)                                  Good Standing Certificates. The
Administrative Agent, the Collateral Agent and each Funding Agent shall have
received copies of certificates of compliance, of status or of good standing (or
similar certificate, if any), dated as of a recent date from the Secretary of
State or other appropriate authority of such jurisdiction (and in no event more
than 30 days prior to the Restatement 2019 Effective Date), with respect to the
Company and Huntsman International in the jurisdiction of its incorporation or
formation (as applicable).

 

(f)                                   Representations and Warranties. On the
Restatement 2019 Effective Date, the representations and warranties of each of
the Company, the Master Servicer, Huntsman International and the Originators in
each Transaction Document shall be true and correct in all material respects.

 

(g)                                  Transaction Summary. A Transaction Summary
satisfactory to each Funding Agent shall have been delivered by the Borrower to
each Funding Agent.

 

(h)                                 Risk Retention Memo. A legal memorandum
confirming how the risk retention requirement referred to in Section 26.6 is
satisfied shall have been delivered by Hogan Lovells International LLP to each
Funding Agent.

 

1.15                        Amendment Agreement

 

As of the Restatement 2019 Effective Date, Barclays Bank PLC (in any of its
capacities) shall cease to be a party to this Agreement and shall cease to have
any right and/or obligation hereunder, after having transferred all of its
rights and

 

7

--------------------------------------------------------------------------------



 

obligations (as Administrative Agent and Collateral Agent) to HSBC Bank plc (in
its capacities as Administrative Agent and Collateral Agent as the case may be),
in accordance with the provisions of the Amendment Agreement.

 

1.16                        Liquidation Servicer

 

(a)                                 Each of the parties hereto hereby agrees
that, notwithstanding any provision of the Transaction Documents:

 

(i)                                     so long as a Liquidation Servicer
Resumption Event has not occurred, all provisions of the Transaction Documents
which apply to the Liquidation Servicer, the Liquidation Servicer Agreement, the
Liquidation Servicer Commencement Date and the Liquidation Servicing Fee shall
be construed so to not apply; and

 

(ii)                                  a Liquidation Servicer may become a party
to the Servicing Agreement or any other Transaction Document by means of an
amendment, agreement or instrument without the requirement of the signature or
written consent by the European Originators, each of whom shall be bound by such
amendment, agreement or instrument so long as it is agreed or consented to by
the Master Servicer.  The Master Servicer shall provide the European Originators
written notice of any such amendment, agreement or instrument promptly following
the execution and delivery thereof.

 

PART 2 THE FACILITY

 

2.                                      THE FACILITY

 

2.1                               Facility

 

Subject to the terms of this Agreement, each Lender agrees to make available to
the Company a committed multicurrency revolving loan facility in an amount not
exceeding its Commitment. As of the Restatement 2019 Effective Date the
Aggregate Commitment will equal €100,000,000.

 

2.2                               The Loans

 

(a)                                 On the terms and subject to the conditions
hereof, on the Closing Date and thereafter from time to time prior to the
Facility Termination Date each Lender shall make Loans to the Company in an
amount equal to its Pro Rata Share of each Loan requested.

 

(b)                                 Subject to the foregoing and to the
limitations set forth herein, the Company may borrow, repay and reborrow the
Loans hereunder.

 

2.3                               Amount and currency of Loans

 

(a)                                 Each borrowing of Loans hereunder (each a
“Borrowing”) shall comprise of a maximum of three (3) Loans, each in a different
Approved Currency.

 

8

--------------------------------------------------------------------------------



 

(b)           Each Borrowing shall be in a minimum principal amount equal to
such amount as will ensure that:

 

(i)            the aggregate amount advanced (in Euro and the Euro Equivalent)
by the Lenders in respect of such Borrowing would not be less than (in the case
of the initial Borrowing) €10,000,000 and (thereafter) €1,000,000 (provided that
such subsequent minimum amount will not apply to the extent that at the time of
any Borrowing hereunder the aggregate amount available (in Euro and/or the Euro
Equivalent) to be drawn from the Lenders as provided in this Agreement is less
than such minimum amount at such time); and

 

(ii)           in respect of each Loan, the amount advanced by the Lenders would
be an integral multiple of €1,000 in respect of a Loan in Euro, $1,000 in
respect of a Loan in U.S. Dollars and £1,000 in respect of a Loan in Sterling.

 

(c)           The amount of a Borrowing (being the aggregate of (i) any Loan in
Euro and (ii) the Euro Equivalent of each Loan in a Local Currency) made on any
Borrowing Date plus the Principal Balance of all other Loans which will be
outstanding on such Borrowing Date shall be less than or equal to the then
applicable Maximum Available Borrowing.

 

(d)           Each Loan made by the Lenders hereunder shall be denominated in an
Approved Currency.

 

(e)           The amount of each Loan made by the Lenders hereunder on a
Borrowing Date in:

 

(i)            U.S. dollars plus the Principal Balance of all other Loans
denominated in such currency which will be outstanding on such Borrowing Date,
shall be less than or equal to the Maximum Available Borrowing (Dollars) on such
Borrowing Date;

 

(ii)           Euro plus the Principal Balance of all other Loans denominated in
such currency which will be outstanding on such Borrowing Date, shall be less
than or equal to the Maximum Available Borrowing (Euro) on such Borrowing Date;
and

 

(iii)          Sterling plus the Principal Balance of all other Loans
denominated in such currency which will be outstanding on such Borrowing Date,
shall be less than or equal to the Maximum Available Borrowing (Sterling) on
such Borrowing Date.

 

3.             BORROWING PROCEDURES

 

3.1          Borrowing Request

 

(a)           The Company shall request a Borrowing hereunder by submitting to
the Administrative Agent and each Funding Agent (on behalf of the Lenders) a
written notice, substantially in the form of Schedule 2 (each, a “Borrowing
Request”) no later than 11:00 a.m. (London time) on the second (2nd)

 

9

--------------------------------------------------------------------------------



 

Funding Business Day prior to the date of the proposed Borrowing (each, a
“Borrowing Date”). Promptly after its receipt thereof, each Funding Agent shall
submit a copy of each Borrowing Request to the Lender in its Lender Group.

 

(b)           Each Borrowing Request shall:

 

(i)            specify the desired amounts and Approved Currencies for the
requested Loans;

 

(ii)           specify the desired Borrowing Date (which shall be a Business Day
prior to the Facility Termination Date; provided that there shall not be more
than two (2) Borrowing Dates per calendar week, subject to a maximum of five
(5) Borrowings per calendar month);

 

(iii)          certify that, after giving effect to the proposed Borrowing, the
Maximum Available Borrowing will not be exceeded on such Borrowing Date; and

 

(iv)          certify that, after giving effect to the proposed Borrowing, none
of the Maximum Available Borrowing (Dollars), Maximum Available Borrowing (Euro)
and the Maximum Available Borrowing (Sterling) will be exceeded on such
Borrowing Date.

 

(c)           Only one Borrowing (comprising a maximum of three (3) Loans, each
in a different Approved Currency) may be requested in each Borrowing Request.

 

(d)           Only one Borrowing Request shall be delivered in respect of each
Borrowing Date.

 

(e)           Each Borrowing Request shall be irrevocable and binding on the
Company.

 

(f)            Borrowings shall be made subject to the satisfaction of the
requirements set forth in Section 6.2.

 

3.2          Lenders’ Commitment

 

(a)           Each Loan requested by, or on behalf of, the Company in a
Borrowing Request shall be made by the Lenders in accordance with their Pro Rata
Share of such Loan.

 

(b)           The obligations of any Lender to make Loans hereunder are several
from the obligations of any other Lenders. The failure of any Lender to make
Loans hereunder shall not release the obligations of any other Lender to make
Loans hereunder, but no Lender shall be responsible for the failure of any other
Lender to make any Loan hereunder.

 

(c)           Notwithstanding anything herein to the contrary, a Lender shall
not be obligated to fund any Loan:

 

(i)            at any time on or after the Facility Termination Date;

 

10

--------------------------------------------------------------------------------



 

(ii)           at any time a Facility Event has occurred and is continuing or
would arise as a consequence of making such Loan; or

 

(iii)          if such Lender’s Pro Rata Share of such Loan would exceed such
Lender’s Available Commitment.

 

3.3          Disbursement of Funds

 

On each Borrowing Date, each Lender shall remit an amount equal to its Pro Rata
Share of the Loans requested by the Company, as determined above, to such
account(s) as may be specified by the Company in the relevant Borrowing Request
(or as otherwise agreed) in immediately available funds.

 

4.             REPAYMENT; CHANGES TO COMMITMENTS; PREPAYMENT

 

4.1          Repayment of Loans

 

(a)           The Company shall repay the outstanding principal amount of each
Loan on the Maturity Date.

 

(b)           If all or part of an existing Loan made to the Company is to be
repaid from the proceeds of all or part of a new Loan to be made to the Company,
then, provided such Loans are in the same Approved Currency, the amount to be
repaid by the Company shall be set off against the amount to be advanced by the
Lenders in relation to the new Loan and the party or parties to whom the smaller
amount is to be paid shall pay to the other party or parties a sum equal to the
difference between the two amounts.

 

4.2          Payment and Prepayment of Loans

 

(a)           Prior to the repayment of the outstanding principal amount of the
Loans pursuant to Section 4.1 above, the Company shall:

 

(i)            immediately upon any acceleration of the Loans pursuant to
Section 21.4, repay the amount of the Loans to the extent so accelerated;

 

(ii)           if on any date the Percentage Factor exceeds 100%, as determined
by reference to the most recent Periodic Report delivered under the Servicing
Agreement, make a prepayment of the Loans on the next Business Day, in an amount
sufficient to cause the Percentage Factor to be less than or equal to 100%, as
determined by reference to such Periodic Report; provided that no such
prepayment shall be required if (i) the amount by which the Aggregate
Receivables Amount falls short of the Target Receivables Amount is less than the
Exchange Rate Protection Amount at such time and (ii) such deficiency is
attributable to fluctuations in currency exchange rates arising between the
delivery of the two most recently delivered Periodic Reports; provided further
that no such prepayment shall be required if the Company has Collections on
deposit in the Collection Accounts or Concentration Accounts in an amount equal
to the amount owing under this subsection (a)(ii);

 

11

--------------------------------------------------------------------------------



 

(iii)          if on any date the Aggregate Principal Balance of the Loans
exceeds the Aggregate Commitment, make a prepayment of the Loans on the next
Business Day in an amount sufficient to cause the Aggregate Principal Balance to
be less than or equal to the Aggregate Commitment such prepayment to be made
solely out of Collections available for such purpose pursuant to Section 17 or
18, as applicable; and

 

(iv)          from and after the Facility Termination Date, repay the Loans out
of Collections available for such purpose pursuant to Section 18.

 

(b)           The Company may, at its option, prepay on any Business Day all or
any portion of the Loans upon prior written notice delivered to the
Administrative Agent and each Funding Agent not later than 1:00 p.m. (London
time) three (3) Funding Business Days prior to the date of such payment.  Each
such notice shall be in the form attached as Schedule 4 and shall (i) specify
the aggregate amount and Approved Currency of the prepayment to be made on the
Loans to which such prepayment is to be applied and (ii) specify the Business
Day on which the Company will make such prepayment.  Each such prepayment shall
be made ratably among the Lenders based on the aggregate outstanding Principal
Balance of the Loans held by each. Each prepayment of the Loans (whether
optional or mandatory) must be accompanied by a payment of all accrued and
unpaid Interest on the amount prepaid and any other amounts (including amounts
payable under Section 10) due hereunder in respect of such prepayment.  In the
event that derecognition of assets under U.S. GAAP is sought by Huntsman
International, no optional prepayment shall be made by the Company hereunder
except out of Collections.

 

4.3          Reductions of the Commitments

 

(a)           With effect on any Settlement Date, the Company (or the Master
Servicer on behalf of the Company) may, from time to time upon at least three
(3) Funding Business Days prior written notice to the Administrative Agent and
each Funding Agent, elect to reduce the Aggregate Commitment (in whole or in
part) in an amount equal to €5,000,000 or a whole multiple of €1,000,000 in
excess thereof,  provided that the Commitment of no Lender may be reduced below
€5,000,000 unless the Aggregate Commitment is reduced to €0; provided further
that after giving effect to any such reduction and any principal payments on the
date on which the reduction is to take effect, the Aggregate Principal Balance
shall not exceed the Aggregate Commitment.

 

(b)           Once the Aggregate Commitment is reduced pursuant to this
Section 4.3 it may not subsequently be reinstated without the prior written
consent of each Lender.

 

(c)           Any reduction of the Aggregate Commitment pursuant to this
Section 4.3 shall be applied to the reduction of each Lender’s Commitment in
accordance with each Lender’s Pro Rata Share.

 

12

--------------------------------------------------------------------------------



 

4.4          Increase of the Commitments

 

With effect on any Settlement Date, the Company (or the Master Servicer on
behalf of the Company) may request the Administrative Agent and each Funding
Agent, upon at least thirty (30) Funding Business Days’ prior written notice (or
such shorter period as may be agreed in writing between the Company (or the
Master Servicer on behalf of the Company) and each Lender Group) and in any
event not more than once until the Commitment Termination Date, that each
Lender’s Commitment is increased by an amount equal to €25,000,000, provided
that such increase may be granted at the sole discretion of each Lender Group.

 

5.             USE OF PROCEEDS

 

5.1          Purpose of Loans

 

The Company shall use the proceeds of the Loans only in or towards:

 

(a)           paying to Huntsman International the Contribution Value and
distributions in respect of capital or dividends, in each case, pursuant to and
in accordance with Section 2.02 of the Contribution Agreement and
Section 26.3(l), in an amount up to (i) the outstanding Contribution Value of
the Contributed Receivables and other Receivables Assets related thereto, as the
Contribution Value is identified under the distributable assets ledger
maintained by the Master Servicer under the terms of the Contribution Agreement
plus (ii), the reimbursement to Huntsman International of any immaterial amounts
due and payable in the ordinary course of business of a special-purpose company
that Huntsman International has paid on behalf of the Company; provided, that,
notwithstanding anything herein or in any other Transaction Document to the
contrary, the Company in no case shall use all or any portion of the proceeds of
any Loan to pay a dividend with respect to outstanding Contribution Value for
any Receivable that was originated by any Originator with respect to which an
Originator Termination Event has occurred and is continuing; and

 

(b)           refinancing maturing Loans;

 

provided that this Section 5.1 shall not restrict the Company from making
Restricted Payments in accordance with Section 26.3(l) as long as such
Restricted Payments are not made from the proceeds of the Loans.

 

5.2          Monitoring

 

No Lender nor the Administrative Agent nor any Funding Agent is bound to monitor
or verify the application of any amount borrowed under this Agreement.

 

13

--------------------------------------------------------------------------------



 

6.             CONDITIONS OF BORROWINGS

 

6.1          Conditions Precedent to Restatement 2019 Effective Date

 

The effectiveness of the restatement provided by this Agreement is subject to
the satisfaction of the Restatement Conditions Precedent on or prior to the
Restatement 2019 Effective Date.

 

PART 3 UTILIZATION AND REPAYMENT

 

6.2          Conditions Precedent to all Borrowings

 

Each Borrowing (including the initial Borrowing) hereunder shall be subject to
the further conditions precedent that:

 

(a)           the Administrative Agent and each Funding Agent shall have
received such approvals, documents, instruments, certificates and opinions as it
may reasonably request; and

 

(b)           on the date of such Borrowing the following statements shall be
true (and acceptance of the proceeds of any such Borrowing shall be deemed a
representation and warranty by the Company that such statements are then true by
reference to the facts and circumstances existing on the date of such
Borrowing):

 

(i)            the Company (or the Master Servicer on behalf of the Company) has
delivered a Borrowing Request complying with the requirements of Section 3.1;

 

(ii)           the Facility Termination Date has not occurred and no event
exists, or would result from such Borrowing, that constitutes a Termination
Event or Potential Termination Event;

 

(iii)          no portion of the proceeds of such Borrowing will be used by the
Company to make any payment which is prohibited pursuant to the provisos to
Sections 5.1(a);

 

(iv)          all of the representations and warranties made by each of the
Company, the Master Servicer and each Originator in each Transaction Document to
which it is a party are true and correct in all material respects on and as of
the date of such Borrowing as if made on and as of such date (except to the
extent such representations and warranties are expressly made as of another
date);

 

(v)           after giving effect to such Borrowing, the Principal Balance of
all Loans outstanding on the relevant Borrowing Date does not exceed the Maximum
Available Borrowing on such Borrowing Date; and

 

14

--------------------------------------------------------------------------------



 

(vi)          after giving effect to such Borrowing if a Loan comprising, or
comprising part, of such Borrowing:

 

(A)          is denominated in U.S. dollars, the Principal Balance of all Loans
denominated in such currency outstanding on the relevant Borrowing Date does not
exceed the Maximum Available Borrowing (Dollars) on such Borrowing Date;

 

(B)          is denominated in Euro, the Principal Balance of all Loans
denominated in such currency outstanding on the relevant Borrowing Date does not
exceed the Maximum Available Borrowing (Euro) on such Borrowing Date; and

 

(C)          if denominated in Sterling, the Principal Balance of all Loans
denominated in such currency outstanding on the relevant Borrowing Date does not
exceed the Maximum Available Borrowing (Sterling) on such Borrowing Date.

 

PART 5 COSTS OF UTILIZATION

 

7.             INTEREST

 

7.1          Calculation of Interest

 

(a)           On or before the date falling three (3) Funding Business Days
immediately before each Settlement Date, each Funding Agent shall furnish the
Administrative Agent and the Master Servicer with an invoice (addressed to the
Company) setting forth the amount of the accrued and unpaid Interest on each
Loan funded by the Lender in such Funding Agent’s Lender Group.

 

(b)           The amount of Interest payable by the Company to each Lender for
each Payment Period in respect of each Loan shall be the aggregate of the
amounts due to such Lender calculated as follows:

 

IR x PB x DCC

 

Where:

 

“IR” =                    the applicable Interest Rate for each day in the
Payment Period;

 

“PB” =                   is the part of the Principal Balance advanced by that
Lender in respect of the relevant Loan; and

 

“DCC” =               1 / either 365 (or 366, as applicable) (for Loans
denominated in Sterling) or 360 (for Loans denominated in Euro and U.S.
Dollars).

 

7.2          Payment of Interest

 

The Company shall pay each Lender (or the Administrative Agent for the account
of the Lenders) accrued (but unpaid) Interest on each Loan on each Settlement
Date that occurs after the Borrowing Date relating to such Loan.

 

15

--------------------------------------------------------------------------------



 

7.3          Default interest

 

(a)           If the Company fails to pay any amount payable by it under this
Agreement on its due date, interest shall accrue on the overdue amount from the
due date up to the date of actual payment (both before and after judgment) at
the relevant Default Interest Rate payable on demand by the Administrative Agent
or the applicable Funding Agent.

 

(b)           Default interest (if unpaid) arising on an overdue amount will be
compounded with the overdue amount at the end of each Payment Period but will
remain immediately due and payable.

 

(c)           From and after the occurrence of a Termination Event, all Loans
shall accrue Interest at the Default Interest Rate for so long as such
Termination Event shall be continuing.

 

7.4          [Reserved]

 

8.             CHANGES TO THE CALCULATION OF INTEREST

 

Subject to Section 8.1, if USD LIBOR, or, if applicable, GBP LIBOR or, if
applicable, EURIBOR is to be determined by reference to the Reference Banks but
a Reference Bank does not supply a quotation by the Specified Time on the
Quotation Day, the applicable USD LIBOR, GBP LIBOR or EURIBOR shall be
determined on the basis of the quotations of the remaining Reference Banks.

 

8.1          Market disruption

 

(a)           If, for any Relevant Period, a Market Disruption Event occurs in
relation to a Loan (or any portion thereof) in respect of which the Alternate
Rate applies, then the rate of interest in respect of each relevant Lender’s Pro
Rata Share of that Loan (or portion thereof) for the Relevant Period shall be
the percentage rate per annum which is the sum of:

 

(i)            the Applicable Margin; and

 

(ii)           the rate notified to the Administrative Agent by that Lender as
soon as practicable and in any event before interest is due to be paid in
respect of that Relevant Period, to be that which expresses as a percentage rate
per annum the cost to that Lender of funding its Pro Rata Share of that Loan
from whatever source it may reasonably select.

 

(b)           In this Agreement “Market Disruption Event” means:

 

(i)            at or about noon on the Quotation Day for a Relevant Period the
Screen Rate is not available and (i) none or only one of the Reference Banks
supplies a rate to the Administrative Agent to determine USD LIBOR or, if
applicable, GBP LIBOR or, if applicable, EURIBOR for the relevant currency and
Relevant Period and (ii) a Screen Rate Replacement Event has not occurred; or

 

16

--------------------------------------------------------------------------------



 

(ii)           before close of business in London on the Quotation Day for the
Relevant Period, the Administrative Agent receives notifications from a Lender
or Lenders that the cost to it of obtaining matching deposits in the Relevant
Interbank Market would be in excess of USD LIBOR or, if applicable, GBP LIBOR
or, if applicable, EURIBOR.

 

8.2          Alternative basis of interest or funding

 

(i)            If a Market Disruption Event occurs the Administrative Agent and
the Company (or the Master Servicer on its behalf) shall enter into negotiations
(for a period of not more than thirty (30) days) with a view to agreeing a
substitute basis for determining the rate of interest.

 

(ii)           Any alternative basis agreed pursuant to clause (i) above shall,
with the prior consent of all the Funding Agents, the Master Servicer and the
Company, be binding on all parties to this Agreement.

 

8.3          Replacement of Screen Rate

 

(a)           For the purposes of this Section 8.3, the following terms shall
have the following meanings:

 

“Relevant Nominating Body” means any applicable central bank, regulator or other
supervisory authority or a group of them, or any working group or committee
sponsored or chaired by, or constituted at the request of, any of them or the
Financial Stability Board.

 

“Replacement Benchmark” means a benchmark rate which is:

 

(i)            formally designated, nominated or recommended as the replacement
for the Screen Rate by:

 

(A)          the administrator of the Screen Rate (provided that the market or
economic reality that such benchmark rate measures is the same as that measured
by the Screen Rate); or

 

(B)          any Relevant Nominating Body,

 

and if replacements have, at the relevant time, been formally designated,
nominated or recommended under both paragraphs, the “Replacement Benchmark” will
be the replacement under paragraph (B) above;

 

(ii)           in the opinion of the Funding Agents and the Master Servicer,
generally accepted in the international or any relevant domestic syndicated loan
markets as the appropriate successor to the Screen Rate; or

 

(iii)          in the opinion of the Funding Agents and the Master Servicer, an
appropriate successor to the Screen Rate.

 

17

--------------------------------------------------------------------------------



 

“Screen Rate Replacement Event” means, in relation to the Screen Rate:

 

(i)            the methodology, formula or other means of determining the Screen
Rate has, in the opinion of the Funding Agents materially changed;

 

(ii)

 

(A)

 

(I)            the administrator of the Screen Rate or its supervisor publicly
announces that such administrator is insolvent; or

 

(II)          information is published in any order, decree, notice, petition or
filing, however described, of or filed with a court, tribunal, exchange,
regulatory authority or similar administrative, regulatory or judicial body
which reasonably confirms that the administrator of the Screen Rate is
insolvent, provided that, in each case, at that time, there is no successor
administrator to continue to provide the Screen Rate;

 

(B)          the administrator of the Screen Rate publicly announces that it has
ceased or will cease, to provide the Screen Rate permanently or indefinitely
and, at that time, there is no successor administrator to continue to provide
the Screen Rate;

 

(C)          the supervisor of the administrator of the Screen Rate publicly
announces that the Screen Rate has been or will be permanently or indefinitely
discontinued; or

 

(D)          the administrator of the Screen Rate or its supervisor announces
that the Screen Rate may no longer be used; or

 

(iii)          the administrator of the Screen Rate determines that the Screen
Rate should be calculated in accordance with its reduced submissions or other
contingency or fall-back policies or arrangements and either:

 

(A)          the circumstance(s) or event(s) leading to such determination are
not (in the opinion of the Funding Agents) temporary; or

 

(B)          the Screen Rate is calculated in accordance with any such policy or
arrangement for a period no less than 30 days; or

 

(iv)          in the opinion of the Funding Agents, the Screen Rate is otherwise
no longer appropriate for the purposes of calculating interest under this
Agreement.

 

(b)           If a Screen Rate Replacement Event has occurred, any amendment or
waiver which relates to:

 

18

--------------------------------------------------------------------------------



 

(i)            providing for the use of a Replacement Benchmark in place of the
Screen Rate; and

 

(ii)

(A)          aligning any provision of any Transaction Document to the use of
that Replacement Benchmark;

 

(B)          enabling that Replacement Benchmark to be used for the calculation
of interest under this Agreement (including, without limitation, any
consequential changes required to enable that Replacement Benchmark to be used
for the purposes of this Agreement);

 

(C)          implementing market conventions applicable to that Replacement
Benchmark;

 

(D)          providing for appropriate fall-back (and market disruption)
provisions for that Replacement Benchmark; or

 

(E)           adjusting the pricing to reduce or eliminate, to the extent
reasonably practicable, any transfer of economic value from one Party to another
as a result of the application of that Replacement Benchmark (and if any
adjustment or method for calculating any adjustment has been formally
designated, nominated or recommended by the Relevant Nominating Body, the
adjustment shall be determined on the basis of that designation, nomination or
recommendation),

 

may be made with the consent of the Administrative Agent (acting on the
instructions of the Funding Agents) and the Master Servicer.

 

9.             ILLEGALITY

 

Notwithstanding any other provision of this Agreement, if the adoption of or any
change in any Requirement of Law or in the interpretation or application thereof
by any relevant Governmental Authority makes it unlawful for any Lender to
perform any of its obligations as contemplated by this Agreement or to fund its
Pro Rata Share of any Loan:

 

(a)           the applicable Funding Agent shall promptly notify the
Administrative Agent, the Company and the Master Servicer thereof;

 

(b)           the Commitment of that Lender will be immediately cancelled; and

 

(c)           the Company shall repay that Lender’s Pro Rata Share of the Loans
made to the Company on the last day of the Payment Period or, if applicable,
Relevant Period occurring after the applicable Funding Agent has delivered the
notice under clause (a) above.

 

19

--------------------------------------------------------------------------------



 

PART 6

ADDITIONAL PAYMENT OBLIGATIONS

 

10.                               BREAKAGE COSTS

 

10.1                        The Company shall, within three (3) Funding Business
Days after demand therefor, indemnify the Lenders, the Funding Agents and the
Administrative Agent against any loss, cost or expense incurred by the Lenders,
the Funding Agents or the Administrative Agent directly as a result of the
failure of any Borrowing or repayment to be made for any reason on the date
specified by the Company pursuant to, and in accordance with, Section 3 or
Section 4, as applicable, or as a result of any repayment made under
Section 4.2(a)(ii) on any day other than a Settlement Date, including any loss,
cost or expense incurred by any Funding Agent, any Lender or the Administrative
Agent by reason of the liquidation or reemployment of funds acquired by the
Lenders (including funds obtained by issuing Commercial Paper, obtaining
deposits as loans from third parties and reemployment of funds) in relation
thereto and any costs incurred in connection with the termination or reduction
of any related Currency Hedge Agreements; provided that no such breakage costs
shall be payable in respect of any prepayment of a Loan for which the Interest
Rate is determined by reference to the CP Rate for so long as such prepayment
complies with the requirements of Section 4.2.

 

10.2                        A certificate as to any loss or expense payable
pursuant to this Section 10 submitted by any Lender, through the Administrative
Agent, to the Company and the Master Servicer shall set forth (x) any amount
that such Lender is entitled to receive pursuant to this Section 10 and (y) a
reasonably detailed explanation of the calculation of such amount by the
affected Lender and shall be conclusive absent manifest error.

 

11.                               TAXES

 

11.1                        Definitions

 

(a)                                 In this Agreement:

 

“Code” means the US Internal Revenue Code of 1986;

 

“FATCA” means:

 

(i)                                   sections 1471 to 1474 of the Code or any
associated regulations;

 

(ii)                                any treaty, law or regulation of any other
jurisdiction, or relating to an intergovernmental agreement between the US and
any other jurisdiction, which (in either case) facilitates the implementation of
any law or regulation referred to in sub-clause (i) above; or

 

(iii)                             any agreement pursuant to the implementation
of any treaty, law or regulation referred to in sub-clauses (i) or (ii) above
with the US Internal Revenue Service, the US government or any governmental or
taxation authority in any other jurisdiction;

 

20

--------------------------------------------------------------------------------



 

“FATCA Deduction” means a deduction or withholding from a payment under this
Agreement or any other Transaction Document required by FATCA.

 

“FATCA Exempt Party” means a party to this Agreement that is entitled to receive
payments free from any FATCA Deduction;

 

“Tax Deduction” means a deduction or withholding for or on account of Tax from a
payment under this Agreement or any other Transaction Document;

 

“Tax Payment” means either the increase in a payment made by the Company to a
Facility Indemnified Party under Section 11.2 or a payment under Section 11.4.

 

“Transfer Date” means, in relation to an assignment or a transfer under
Section 36.17, the later of:

 

(i)                                     the proposed transfer date specified in
the relevant Commitment Transfer Agreement; and

 

(ii)                                  the date on which the assignment is
effective in accordance with Section 36.17(e).

 

(b)                                 Unless a contrary intention appears, in this
Section 11 a reference to “determines” or “determined” means a determination
made in the absolute discretion of the person making the determination.

 

11.2                        Tax gross-up

 

(a)                                 The Company shall make all payments to be
made by it without any Tax Deduction, unless a Tax Deduction is required by law.

 

(b)                                 The Company shall promptly upon becoming
aware that it must make a Tax Deduction (or that there is any change in the rate
or the basis of a Tax Deduction) notify the Administrative Agent accordingly.
Similarly, a Lender (or its Funding Agent) shall notify the Company, the Master
Servicer and Administrative Agent on becoming so aware in respect of a payment
payable to that Lender.

 

(c)                                  If a Tax Deduction is required by law to be
made by the Company, the amount of the payment due from the Company shall be
increased to an amount which (after making any Tax Deduction) leaves the
recipient of such payment with an amount equal to the payment which would have
been received by it if no Tax Deduction had been required.

 

(d)                                 Each Lender that is not incorporated under
the laws of the United States of America or a State thereof or the District of
Columbia shall:

 

(i)                                   deliver to the Master Servicer, the
Company, the Administrative Agent, the Collateral Agent and the related Funding
Agent two duly completed copies of United States Internal Revenue Service
Form W-8ECI, W-8BEN, W-8BEN-E or W-8IMY, or successor applicable

 

21

--------------------------------------------------------------------------------



 

form and such other forms, certificates and documentation as may be necessary or
appropriate to establish, in each case, that it is entitled to receive payments
from the Company without a deduction for U.S. federal withholding tax or with a
deduction at a reduced rate.  In the case of a Lender that provides an Internal
Revenue Service Form W-8BEN or W-8BEN-E, such Lender shall either (i) claim the
benefit of a treaty that provides for a complete exemption from United States
withholding tax for payments of interest or (ii) claim the benefit of the U.S.
“portfolio interest exemption” by also providing a certification that is not a
“bank” making a loan under this Agreement in the ordinary course of its business
within the meaning of Section 881(c)(3)(A) of the Code or a person related to
the Company in a manner described in Sections 871(h)(3)(B), 881(c)(3)(B) or
881(c)(3)(C) of the Code.  If a Lender that provides an Internal Revenue Service
Form W-8BEN or W-8BEN-E is unable to claim a complete exemption from the United
States withholding tax because of a change in law after the date such Lender
became a party to this Supplement, such Lender will be treated as satisfying the
requirements of this Section 11.2(d), as the case may be;

 

(ii)                                deliver to the Master Servicer, the Company,
the Collateral Agent, the Administrative Agent and the related Funding Agent two
further copies of any such form or certification (A) on or before the date that
any such form or certification expires or becomes obsolete, (B) after the
occurrence of any event requiring a change in the most recent form previously
delivered by it to the Company, the Collateral Agent, the Administrative Agent
or the related Funding Agent and (C) at the reasonable request of the Master
Servicer, the Company, the Collateral Agent or the related Funding Agent; and

 

(iii)                            obtain such extensions of time for filing and
complete such forms or certifications as may reasonably be requested by the
Company, the Collateral Agent, the Administrative Agent or the related Funding
Agent;

 

unless any change in treaty, law or regulation has occurred prior to, and is in
effect on, the date on which any such delivery would otherwise be required which
would prevent such Lender from duly completing and delivering any such form with
respect to it and such Lender (or its Funding Agent) so advises the Company and
the related Funding Agent.  Each Lender shall certify to the Company, the
Collateral Agent, the Administrative Agent and the related Funding Agent at the
time it first becomes a Lender, and thereafter to the extent provided by law,
(i) all such forms are true and complete, (ii) that it is entitled to receive
payments under this Agreement and the other Transaction Documents without, or at
a reduced rate of, withholding of any United States federal income taxes and
(iii) that it is entitled to an exemption from United States backup withholding
tax.  Each Person that shall become a Lender or a Participant pursuant to
Section 36.17 shall, upon the effectiveness of the related transfer, be required
to provide to the Company, the Collateral Agent, the Administrative Agent, the
Master Servicer and the related Funding Agent

 

22

--------------------------------------------------------------------------------



 

all of the forms and statements required pursuant to this Section; provided that
in the case of a Participant such Participant shall furnish all such required
forms and statements to the Lender from which the related participation shall
have been purchased and such Lender shall provide such forms to the Company with
a duly executed Form W-8IMY and withholding statement.  If the Company, the
Administrative Agent or the Collateral Agent has not received the forms set
forth in Section 11.2(d), the Company shall withhold taxes from such payment at
the applicable statutory rate and shall not be obliged to make increased
payments under Section 11.2 until such forms or other documents are delivered.

 

(e)                                  Each Lender that is a United States Person
within the meaning of Section 7701(a)(30) of the Code shall deliver to the
Master Servicer, the Company, the Collateral Agent and the related Funding Agent
two duly completed copies of the United States Internal Revenue Service Form W-9
or any successor applicable form.

 

(f)                                   The Company is not required to make any
payment under Section 11.2(c) to the extent (a) such payment would be due as the
result of the relevant Funding Agent, Lender or Participant not providing the
forms required by Section 11.2(d)(i), or 11.2(d)(ii) or (b) such payment is in
respect of a FATCA Deduction and would be due as a result of the relevant
Funding Agent, Lender or Participant failing to comply with its reporting
obligations under FATCA, unless in either case such failure is a result of a
change after the date it became a Lender or a Participant under this Agreement
in (or in the interpretation, administration or application of) any Requirement
of Law or any published practice or concession of any relevant Taxation
Authority.

 

(g)                                  If the Company is required to make a Tax
Deduction, the Company shall make that Tax Deduction and any payment required in
connection with that Tax Deduction within the time allowed and in the minimum
amount required by law.

 

(h)                                 Within thirty (30) days after making either
a Tax Deduction or any payment required in connection with that Tax Deduction,
the Company shall deliver to each Funding Agent evidence reasonably satisfactory
to the Lender entitled to that payment that the Tax Deduction has been made or
(as applicable) any appropriate payment paid to the relevant Taxation Authority.

 

11.3                       FATCA Information

 

(a)                                 Subject to sub-clause (c) below, each party
to this Agreement shall, within ten (10) Business Days of a reasonable request
by another party to this Agreement:

 

(i)                                   confirm to that other party whether it is:

 

(A)                               a FATCA Exempt Party; or

 

(B)                               not a FATCA Exempt Party;

 

23

--------------------------------------------------------------------------------



 

(ii)                                supply to that other party such forms,
documentation and other information relating to its status under FATCA as that
other party reasonably requests for the purposes of that other party’s
compliance with FATCA; and

 

(iii)                             supply to that other party such forms,
documentation and other information relating to its status as that other party
reasonably requests for the purposes of that other party’s compliance with any
other law, regulation, or exchange of information regime.

 

(b)                                 If a party to this Agreement confirms to
another party to this Agreement pursuant to sub-clause (a)(i) above that it is a
FATCA Exempt Party and it subsequently becomes aware that it is not or has
ceased to be a FATCA Exempt Party, that party shall notify that other party
reasonably promptly.

 

(c)                                  Sub-clause (a) above shall not oblige any
Facility Indemnified Party to do anything, and sub-clause (a)(iii) above shall
not oblige any other party to this Agreement to do anything, which would or
might in its reasonable opinion constitute a breach of:

 

(i)                                   any law or regulation;

 

(ii)                                any fiduciary duty; or

 

(iii)                             any duty of confidentiality.

 

(d)                                 If a party to this Agreement fails to
confirm whether or not it is a FATCA Exempt Party or to supply forms,
documentation or other information requested in accordance with sub-clause
(a)(i) or (ii) above (including, for the avoidance of doubt, where sub-clause
(c) above applies), then such party shall be treated for the purposes of this
Agreement and any other Transaction Document (and payments under them) as if it
is not a FATCA Exempt Party until such time as the party in question provides
the requested confirmation, forms, documentation or other information.

 

11.4                        Tax indemnity

 

(a)                                 The Company shall (within three (3) Funding
Business Days after demand by each Funding Agent) pay to a Facility Indemnified
Party an amount equal to the loss, liability or cost which that Facility
Indemnified Party determines will be or has been (directly or indirectly)
suffered for or on account of Tax by that Facility Indemnified Party in respect
of this Agreement or any other Transaction Document.

 

(b)                                 Clause (a) shall not apply:

 

(i)                                     with respect to any Tax assessed on a
Facility Indemnified Party:

 

(A)                             under the law of the jurisdiction in which that
Facility Indemnified Party is incorporated or, if different, the jurisdiction
(or jurisdictions) in which that Facility Indemnified Party is treated as
resident for tax purposes; or

 

24

--------------------------------------------------------------------------------



 

(B)                               under the law of the jurisdiction in which
that Facility Indemnified Party’s Lending Office is located in respect of
amounts received or receivable in that jurisdiction,

 

if that Tax is imposed on or calculated by reference to the net income received
or receivable (but not any sum deemed to be received or receivable) by that
Facility Indemnified Party; or

 

(ii)                                  to the extent a loss, liability or cost:

 

(A)                               is compensated for by an increased payment
under Section 11.2; or

 

(B)                               would have been compensated for by an
increased payment under Section 11.2 but was not so compensated solely because
the exclusion in Section 11.2(f) applied.

 

(c)                                  A Facility Indemnified Party making, or
intending to make a claim under clause (a) above shall promptly notify the
Company, the Master Servicer, the Administrative Agent and the related Funding
Agent of the event which will give, or has given, rise to the claim.

 

(d)                                 A Facility Indemnified Party shall, on
receiving a payment from the Company under this Section 11.4, notify the
Administrative Agent and the related Funding Agent.

 

11.5                        Tax Credit

 

If the Company makes a Tax Payment and the relevant Facility Indemnified Party
determines that:

 

(a)                                 a Tax Credit is attributable either to an
increased payment of which that Tax Payment forms part, or to that Tax Payment;
and

 

(b)                                 that Facility Indemnified Party has
obtained, utilized or retained that Tax Credit,

 

the Facility Indemnified Party shall pay an amount to the Company which that
Facility Indemnified Party determines will leave it (after that payment) in the
same after-Tax position as it would have been in had the Tax Payment not been
required to be made by the Company.

 

11.6                        Stamp taxes

 

The Company shall pay and, within three (3) Funding Business Days after demand,
indemnify each Facility Indemnified Party against any cost, loss or liability
that Facility Indemnified Party incurs in relation to all stamp duty,
registration and other similar Taxes payable in respect of this Agreement or any
other Transaction Document except for any such Taxes payable in respect of an
assignment, transfer, or novation of any rights or liabilities under this
Agreement or any other Transaction Document.

 

25

--------------------------------------------------------------------------------



 

11.7                        VAT

 

(a)                                 All amounts set out, or expressed to be
payable pursuant to this Agreement or any other Transaction Document by any
party to this Agreement to a Facility Indemnified Party which (in whole or part)
constitute the consideration for any supply for VAT purposes shall be deemed to
be exclusive of any VAT which is chargeable on such supply, and accordingly,
subject to clause (b) below, if VAT is chargeable on any supply made by any
Facility Indemnified Party to any party to this Agreement pursuant to this
Agreement, that party to this Agreement shall pay to the Facility Indemnified
Party (in addition to and at the same time as paying the consideration) an
amount equal to the amount of the VAT (and such Facility Indemnified Party shall
promptly provide an appropriate VAT invoice to such party).

 

(b)                                 If VAT is chargeable on any supply made by
any Facility Indemnified Party (the “Supplier”) to any other Facility
Indemnified Party (the “Recipient”) pursuant to this Agreement or any other
Transaction Document, and any party to this Agreement (the “Relevant Party”) is
required pursuant to the terms of this Agreement to pay an amount equal to the
value of such supply to the Supplier (rather than being required to reimburse
the Recipient in respect of that consideration),

 

(i)                                   (where the Supplier is the person required
to account to the relevant Taxation Authority for the VAT) the Relevant Party
shall also pay to the Supplier (at the same time as paying that amount) an
additional amount equal to the amount of the VAT. The Recipient must (where this
sub-clause (i) applies) promptly pay to the Relevant Party an amount equal to
any credit or repayment from the relevant Taxation Authority which it reasonably
determines relates to the VAT chargeable on that supply; and

 

(ii)                                (where the Recipient is the person required
to account to the relevant tax authority for VAT) the Relevant Party must
promptly, following demand from the Recipient, pay to the Recipient an amount
equal to the VAT chargeable on that supply but only to the extent that the
Recipient reasonably determines that it is not entitled to credit or repayment
from the relevant Taxation Authority in respect of that VAT.

 

(c)                                  Where any party to this Agreement is
required pursuant to this Agreement or any other Transaction Document to
reimburse a Facility Indemnified Party for any costs or expenses, that party to
this Agreement or such other Transaction Document shall also at the same time
pay and indemnify the Facility Indemnified Party against all VAT incurred by the
Facility Indemnified Party in respect of the costs or expenses to the extent
that the Facility Indemnified Party reasonably determines that neither it nor
any member of any group of which it is a member for VAT purposes is entitled to
credit or repayment from the relevant Taxation Authority in respect of the VAT.

 

(d)                                 Any reference in this Section 11.7 to any
party to this Agreement shall, at any time when such party is treated as a
member of a group for VAT purposes,

 

26

--------------------------------------------------------------------------------



 

include (where appropriate and unless the context otherwise requires) a
reference to the representative member of such group at such time.

 

(e)                                  In relation to any supply made by a
Facility Indemnified Party to any party under this Agreement or any other
Transaction Document, if reasonably requested by such Facility Indemnified
Party, that party must promptly provide such Facility Indemnified Party with
details of that party’s VAT registration and such other information as is
reasonably requested in connection with such Facility Indemnified Party’s VAT
reporting requirements in relation to such supply.

 

11.8                        Tax affairs

 

(a)                                 Nothing in this Section 11 shall oblige any
Facility Indemnified Party to disclose any information to any person regarding
its affairs (Tax or otherwise) or Tax computations or interfere with the right
of any Facility Indemnified Party to arrange its affairs (Tax or otherwise) in
whatever manner it thinks fit.

 

(b)                                 Notwithstanding any other provision herein,
the Company (and its employees, representatives or other agents) may disclose to
any and all persons, without limitation of any kind, the U.S. tax treatment and
U.S. tax structure of this Agreement and all materials of any kind (including
opinions or other tax analyses) that are provided to such party relating to such
U.S. tax treatment and U.S. tax structure, other than any information for which
nondisclosure is reasonably necessary in order to comply with applicable
securities laws.

 

12.                               CHANGE IN CIRCUMSTANCES

 

12.1                        Increased costs

 

(a)                                 Subject to Section 12.3 the Company shall,
within three (3) Funding Business Days after a demand by a Funding Agent or the
Administrative Agent, pay (or procure payment) for the account of a Facility
Indemnified Party the amount of any Increased Costs incurred by that Facility
Indemnified Party or any of its Affiliates as a result of (i) any Change in Law
or (ii) compliance with any law or regulation made after the date of this
Agreement.

 

(b)                                 In this Agreement “Increased Costs” means:

 

(i)                                     a reduction in the rate of return on a
Facility Indemnified Party’s overall capital;

 

(ii)                                  an additional or increased cost; or

 

(iii)                               a reduction of any amount due and payable
under this Agreement or any Program Support Agreement,

 

which is incurred or suffered by a Facility Indemnified Party or any of its
Affiliates as a consequence of this Agreement or any Program Support Agreement
or the Loans made or acquired by such Facility Indemnified Party.

 

27

--------------------------------------------------------------------------------



 

12.2                        Increased cost claims

 

(a)                                 Each Facility Indemnified Party intending to
make a claim pursuant to Section 12.1 shall, as soon as reasonably practical
after becoming aware of it, notify the Company, the Master Servicer and the
Administrative Agent of the event giving rise to the claim.

 

(b)                                 Each Facility Indemnified Party shall, as
soon as practicable after a demand by the Company (or the Master Servicer),
provide to the Company, the Master Service and the Administrative Agent a
certificate confirming the amount of its (or, if applicable, its Affiliates)
Increased Costs and setting out in reasonable detail those Increased Costs and
an explanation of the calculation of such Increased Costs.  Such certificate
shall be conclusive in the absence of prima facie evidence of error.

 

(c)                                  Failure or delay on the part of any
Facility Indemnified Party to demand compensation pursuant to this Section 12
shall not constitute a waiver of such Facility Indemnified Party’s right to
demand such compensation; provided that the Company will not be required to
compensate a Facility Indemnified Party pursuant to this Section 12 for any
Increased Costs incurred more than 270 days prior to the date that such Facility
Indemnified Party notifies the Company of the change in any Requirement of Law
giving rise to such Increase Costs and of such Facility Indemnified Party’s
intention to claim compensation therefor; provided, further, that, if the change
in any Requirement of Law giving rise to such increased costs or reductions is
retroactive, then the 270 day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

12.3                        Exceptions

 

Section 12.1 does not apply to the extent any Increased Cost is:

 

(a)                                 attributable to a Tax Deduction required by
law to be made by the Company; or

 

(b)                                 compensated for by Section 11.4 (or would
have been compensated for under Section 11.4 but was not so compensated solely
because of any of the exclusions in Section 11.2(f) applied).

 

12.4                        Mitigation

 

(a)                                 Each Facility Indemnified Party shall, in
consultation with the Master Servicer (acting on behalf of the Company), take
all reasonable steps to mitigate any circumstances which arise and which would
result in any amount becoming payable under or pursuant to, or cancelled
pursuant to, any of Section 9, Section 11.2, Section 11.4, Section 11.6 or
Section 12.1 including (but not limited to) transferring its rights and
obligations under the Transaction Documents to another Affiliate or Facility
Office.

 

(b)                                 Clause (a) above does not in any way limit
the obligations of the Company under the Transaction Documents.

 

28

--------------------------------------------------------------------------------



 

12.5                        Limitation of liability

 

(a)                                 The Company shall indemnify each Facility
Indemnified Party for all costs and expenses reasonably incurred by that
Facility Indemnified Party as a result of steps taken by it under Section 12.4.

 

(b)                                 A Facility Indemnified Party is not obliged
to take any steps under Section 12.4 if, in the opinion of that Facility
Indemnified Party (acting reasonably), to do so might be prejudicial to it.

 

12.6                        Survival

 

The provisions of this Section 12 shall survive the termination of this
Agreement and the payment of all Secured Obligations.

 

13.                               FEES

 

13.1                        Commitment fee

 

(a)                                 The Company shall pay to each of the Lenders
a fee (the “Commitment Fee”) in Euro in the amounts set forth in the applicable
Fee Letter.

 

(b)                                 The Commitment Fee is payable on each
Settlement Date and on the Scheduled Commitment Termination Date and, if
cancelled in full, on the cancelled amount of the relevant Lender’s Commitment
at the time the cancellation is effective.

 

(c)                                  The amount of Commitment Fee payable on
each Settlement Date shall be included in the invoice referred to in
Section 7.1.

 

13.2                        Arrangement and Agency Fees

 

The Company shall pay to each of the Collateral Agent and the Administrative
Agent the Fees in the amounts and on the dates set forth in the applicable Fee
Letters.

 

14.                               INDEMNIFICATION BY HUNTSMAN INTERNATIONAL AND
THE COMPANY

 

(a)                                 Without limiting any other rights that any
Facility Indemnified Party may have under this Agreement, the other Transaction
Documents or under applicable law, each of Huntsman International and the
Company hereby agrees to indemnify each Facility Indemnified Party from and
against any and all damages, losses, claims, liabilities, costs, penalties,
judgments and expenses, including reasonable attorneys’ fees and reasonable
disbursements (all of the foregoing being collectively referred to as
“Indemnified Amounts”) awarded against or incurred by any of them in connection
with the entering into and performance of this Agreement or any of the
Transaction Documents by any of the Facility Indemnified Parties, excluding,
however, any amounts that are finally judicially determined to have resulted
from the gross negligence or willful misconduct on the part of any Facility
Indemnified Party and any amounts related to Taxes that are covered by the
indemnities set forth in Section 11; provided that in no event shall Huntsman
International be

 

29

--------------------------------------------------------------------------------



 

required to make any indemnity payments resulting from the lack of performance
or collectability of the Receivables owned by the Company (unless such loss
results from a breach of representation or undertaking by Huntsman International
or one of its Affiliates with respect to any such Receivable).

 

(b)                                 In case any proceeding by any Person shall
be instituted involving any Facility Indemnified Party in respect of which
indemnity may be sought pursuant to Section 14(a), such Indemnified Party shall
promptly notify Huntsman International and the Company and the Company and
Huntsman International, upon request of such Facility Indemnified Party, shall
retain counsel satisfactory to such Indemnified Party to represent such Facility
Indemnified Party and shall pay the reasonable fees and disbursements of such
counsel related to such proceeding. In any such proceeding, any Facility
Indemnified Party shall have the right to retain its own counsel, at the expense
of Huntsman International and the Company. Except as set forth herein, it is
understood that neither the Company nor Huntsman International shall, in respect
of the legal expenses of any Indemnified Party in connection with any proceeding
or related proceedings in the same jurisdiction, be liable for the reasonable
fees and expenses of more than one separate firm (in addition to any local
counsel) for all such Facility Indemnified Parties and all other parties
indemnified by the Company under this Agreement or any other Transaction
Document.

 

(c)                                  Any payments to be made by Huntsman
International and the Company pursuant to this Section shall be, without
restriction, due and payable from Huntsman International and the Company,
jointly and severally, and shall with respect to amounts owing from the Company
be payable by the Company only to the extent that funds are available (including
funds available to the Company pursuant to the exercise of its right to
indemnity and other payments pursuant to Sections 2.06 and 8.02 (or equivalent
sections) of the Origination Agreements) to the Company to make such payments
under Sections 17 and 18, as applicable.

 

In addition to any other provision of this Section 14, Huntsman International
hereby agrees to indemnify and pay to the Company and the Collateral Agent the
amount of all fees, costs, expenses and indemnification payments which either
the Company of the Collateral Agent has paid to the relevant account bank in
connection with the Collection Account Agreements.

 

15.                               SECURITY INTEREST

 

As security for the performance by the Company of all the terms, covenants and
agreements on the part of the Company to be performed under this Agreement or
any other Transaction Document, including the punctual payment when due of all
Secured Obligations, the Company hereby grants to the Collateral Agent, for the
benefit of the Secured Parties, a security interest in, all of the Company’s
right, title and interest in and to the following (collectively, the “RLA
Collateral”):

 

30

--------------------------------------------------------------------------------



 

(a)                                 all Receivables, whether now owned and
existing or hereafter acquired or arising, together with all Receivable Assets
and Collections with respect thereto;

 

(b)                                 each of the Origination Agreements, the
Collection Account Agreements and the Servicing Agreement, including, in respect
of each agreement, (A) all rights of the Company to receive monies due and to
become due under or pursuant to such agreement, whether payable as fees,
expenses, costs or otherwise, (B) all rights of the Company to receive proceeds
of any insurance, indemnity, warranty or guaranty with respect to such
agreement, (C) claims of the Company for damages arising out of or for breach of
or default under such agreement, (D) the right of the Company to amend, waive or
terminate such agreement, to perform thereunder and to compel performance and
otherwise exercise all remedies thereunder and (E) all other rights, remedies,
powers, privileges and claims of the Company under or in connection with such
agreement (whether arising pursuant to such agreement or otherwise available to
the Company at law or in equity), including the rights of the Company to enforce
such agreement and to give or withhold any and all consents, requests, notices,
directions, approvals, extensions or waivers under or in connection therewith
(all of the foregoing set forth in this clause (A) through (E), inclusive, the
“Transferred Agreements”);

 

(c)                                  the Collection Accounts, including (A) all
funds and other evidences of payment held therein and all certificates and
instruments, if any, from time to time representing or evidencing the Collection
Accounts or any funds and other evidences of payment held therein, (B) all
investments of such funds held in the Collection Accounts and all certificates
and instruments from time to time representing or evidencing such investments,
(C) all notes, certificates of deposit and other instruments from time to time
hereafter delivered or transferred to, or otherwise possessed by, the Collateral
Agent for and on behalf of the Company in substitution for the then existing
Collection Accounts and (D) all interest, dividends, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for the then existing Collection Accounts; and

 

(d)                                 the Company Concentration Accounts
(including the Payments Reserve Subaccounts) and the Withholding Tax Reserve
Account, including (A) all funds and other evidences of payment held therein and
all certificates and instruments, if any, from time to time representing or
evidencing the Company Concentration Accounts or the Withholding Tax Reserve
Account or any funds and other evidences of payment held therein, (B) all
investments of such funds held in the Company Concentration Accounts or the
Withholding Tax Reserve Account and all certificates and instruments from time
to time representing or evidencing such investments, (C) all notes, certificates
of deposit and other instruments from time to time hereafter delivered or
transferred to, or otherwise possessed by, the Collateral Agent for and on
behalf of the Company in substitution for the then existing Company
Concentration Accounts or the Withholding Tax Reserve Account, and (D) all
interest, dividends, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for

 

31

--------------------------------------------------------------------------------



 

the then existing Company Concentration Accounts or the Withholding Tax Reserve
Account;

 

(e)                                  all other assets of the Company, whether
now owned and existing or hereafter acquired or arising, including, without
limitation, all accounts, chattel paper, goods, equipment, inventory,
instruments, investment property, deposit accounts and general intangibles (as
those terms are defined in the UCC as in effect on the date hereof in the State
of New York) in which the Company has any interest; and

 

(f)                                   to the extent not included in the
foregoing, all proceeds of any and all of the foregoing.

 

PART 7

APPLICATION OF FUNDS AND MASTER SERVICER

 

16.                               SERVICES OF MASTER SERVICER

 

The servicing, administration and collection of the Pool Receivables shall be
conducted by the Master Servicer under the Servicing Agreement.

 

Any information, notice or report to be delivered by, or any instructions,
requests, demands, elections or directions to be given by, the Master Servicer
under this Agreement are, unless otherwise indicated, being delivered or given
by the Master Servicer on behalf of the Company in accordance with the
provisions of this Agreement and the Servicing Agreement.

 

17.                               APPLICATION OF FUNDS PRIOR TO FACILITY
TERMINATION DATE

 

17.1                        Daily Collections

 

(a)                                 On each Business Day on which funds are
deposited in a Collection Account, promptly following the receipt of Collections
in the form of available funds in such Collection Account, the Company shall
transfer all Collections on deposit in any Collection Account directly to the
applicable Company Concentration Account, such transfer to be completed by 12:30
p.m. London time on the next succeeding Business Day following the day on which
such Collections are received in the Collection Account, each such individual
transfer amount to be reported by the Master Servicer to the Administrative
Agent by 10:00 a.m. London time.

 

(b)                                 During the Revolving Period and so long as
no Report Trigger Event has occurred, promptly following the transfer of
Collections to the applicable Company Concentration Account in accordance with
sub-clause (a) above or the deposit by the Master Servicer of any Servicer
Advance, on each Business Day, other than a Weekly Settlement Date or Settlement
Date, balances in the Company Concentration Accounts (excluding amounts in the
Payments Reserve Subaccount) shall be released to or at the direction of the
Company (including by transfer to the Huntsman Receipts Account): first, for
application towards the payment of the Contribution Value (other than as would
cause a Required Retention Deficiency) and, second to make any

 

32

--------------------------------------------------------------------------------



 

Restricted Payments permitted under this Agreement in each case, in accordance
with Section 5.1; provided that any amounts that have been reserved in any
Collection Account or Company Concentration Account pursuant to the second
proviso in Section 4.2(a)(ii) for purposes of curing a deficiency described in
such section shall not be released to the Company under this Section 17.1(b).

 

(c)                                  During the Revolving Period on each Interim
Settlement Date, the Master Servicer shall make the following transfers,
allocations and distributions in the order of priority set forth below by no
later than 2:30 p.m. (London time) using the Aggregate Collections (which shall
include any Servicer Advance) as set forth in the Periodic Report delivered to
the Company and the Administrative Agent:

 

(i)                                     first, an amount equal to the lesser of
(A) the aggregate Collections on deposit in the Company Concentration Account as
at such Interim Settlement Date and (B) the Accrued Expense Amount for such day
or Weekly Period (as applicable) (or such greater amount as the Master Servicer
may request in writing) shall be transferred from the Company Concentration
Account to the relevant Payments Reserve Subaccount; provided that:

 

(A)                               on the tenth (10th) Business Day of each
Settlement Period (and each Business Day thereafter, if necessary, until the
full amount of any positive Accrued Expense Adjustment is transferred),

 

(B)                               on any Borrowing Date (and each Business Day
thereafter, if necessary, until the full amount of any positive Accrued Expense
Adjustment is transferred),

 

(C)                               on the day of any prepayment pursuant to
Section 4.2, and

 

(D)                               on the last Business Day of each Settlement
Period,

 

an amount equal to the Accrued Expense Adjustment shall, if such adjustment is a
positive amount, be transferred from the relevant Company Concentration Account
to the relevant Payments Reserve Subaccount, or, if such adjustment is a
negative amount, be transferred from the relevant Payments Reserve Subaccount to
the relevant Company Concentration Account with respect to the same currency (or
deducted from the transfer in respect of the Accrued Expense Amount for such
Business Day);

 

(ii)                                second, remaining funds on deposit in the
Company Concentration Accounts (excluding amounts in the Payments Reserve
Subaccount) shall be transferred and applied to the extent of amounts payable
with respect to prepayments of the Loans in accordance with Section 4.2; and

 

33

--------------------------------------------------------------------------------



 

(iii)                            third, any remaining balances in the Company
Concentration Accounts (excluding amounts in the Payments Reserve Subaccount)
shall be released to or at the direction of the Company (including by transfer
to the Huntsman Receipts Account) first, for application towards payments of
Contribution Value in accordance with Section 5.1 (provided, that, payment under
this sub-clause (iii) shall be made only if (x) both before and after giving
effect to such payment, no Required Retention Deficiency, Termination Event or
Potential Termination Event has occurred and is continuing and (y) no portion of
such funds is applied by the Company to make any payment which is prohibited
pursuant to the proviso to Section 5.1(a);).

 

(d)                                 On any Business Day, the Master Servicer may
deposit Servicer Advances made pursuant to Section 2.06 of the Servicing
Agreement into the applicable Company Concentration Account.

 

17.2                        Priority of payments from the Company Concentration
Accounts on Settlement Dates prior to Facility Termination Date

 

On each Settlement Date prior to the Facility Termination Date, the Master
Servicer on behalf of the Company shall apply all funds standing to the credit
of the Company Concentration Accounts including the Payments Reserve Subaccounts
(including, Collections and other amounts payable in respect of Pool
Receivables, any Servicer Advances and the proceeds of Loans; provided however
that funds which constitute the proceeds of Loans shall only be applied in
respect of clauses (f) and (h) below) in the following order of priority:

 

(a)                                 first, on each Settlement Date, to pay the
Master Servicer the Master Servicer Fee then due and payable;

 

(b)                                 second, on each Settlement Date, to pay to
the Collateral Agent the aggregate amount of (i) the fees then due and payable
to the Collateral Agent in accordance with the relevant Fee Letter, (ii) the
amount equal to any unreimbursed Secured Obligations due and payable and owing
to the Collateral Agent as a consequence of the exercise of any of the
Collateral Agent’s rights under, or the enforcement of, any of the Transaction
Documents or the collection of any amounts due thereunder, and (iii) any amount
equal to all amounts due and payable to the Collateral Agent pursuant to
Sections 36.12 or 32 of this Agreement;

 

(c)                                  third, on each Settlement Date pro rata and
pari passu to pay amounts then due and payable to the Administrative Agent in
respect of accrued and unpaid fees payable to it in accordance with the relevant
Fee Letter;

 

(d)                                 fourth, on each Settlement Date, pro rata
and pari passu, to pay to the Lenders an amount equal to the aggregate accrued
and unpaid Interest (including Additional Interest);

 

(e)                                  fifth, on each Settlement Date pro rata and
pari passu, to pay to the Lenders an amount equal to any accrued but unpaid
Commitment Fee;

 

34

--------------------------------------------------------------------------------



 

(f)                                   sixth, on each Settlement Date, pro rata
and pari passu, subject to the provisions of Sections 4.1(b) and 4.2, to pay to
the Lenders an amount equal to the Aggregate Principal Balance (such amount to
be allocated among the Lenders pro rata in accordance with their respective Pro
Rata Share of the outstanding Loans);

 

(g)                                  seventh, on each Settlement Date, pro rata
and pari passu, to pay to any Secured Party any Secured Obligations (other than
any amount described in clauses (a) through (f)) above then due and payable (in
the currency in which such Secured Obligations are payable);

 

(h)                                 eighth, on each Settlement Date, any
remaining balances in the Company Concentration Accounts (excluding the Payments
Reserve Subaccount) shall be released or at the direction of the Company
(including by transfer to the Huntsman Receipts Account) first, for application
toward amounts described in Section 5.1; provided, that, payment under this
sub-clause (h) shall be made only if (x) both before and after giving effect to
such payment, no Required Retention Deficiency, Termination Event or Potential
Termination Event or has occurred and is continuing and (y) no portion of such
funds is applied by the Company to make any payment which is prohibited pursuant
to the proviso to Section 5.1(a); and

 

(i)                                     ninth, any remaining amounts to be
retained in the Company Concentration Accounts for application on the following
Business Day, Interim Settlement Date or Settlement Date, as applicable, in
accordance with Section 17 or Section 18, as applicable.

 

Notwithstanding the foregoing, on any Settlement Date, at the request of the
Master Servicer, funds standing to the credit of the Company Concentration
Accounts (but excluding funds standing to the credit of the Payments Reserve
Subaccounts and the proceeds of Loans) shall be applied to the payment of the
Outstanding Amount Advanced (if any) prior to applying such funds to any other
payment under this Section 17.2; provided that both before and after giving
effect to such payment no Required Retention Deficiency, Termination Event or
Potential Termination Event has occurred and is continuing.

 

17.3                        Restrictions

 

No amounts shall be distributed pursuant to Section 17.1(b),
Section 17.1(c)(iii) or Section 17.2(h) if a Force Majeure Potential Termination
Event has occurred.

 

18.                               APPLICATION OF FUNDS AFTER FACILITY
TERMINATION DATE

 

18.1                        Application of Collections

 

On the Facility Termination Date and on each Funding Business Day thereafter
until the Final Payout Date, the Company (or the Collateral Agent on behalf of
the Company) shall cause all Collections and other amounts in respect of
Receivables deposited into any Collection Account to be promptly deposited to
the applicable Company Concentration Account, in each case, no later than the
Funding Business

 

35

--------------------------------------------------------------------------------



 

Day immediately following the day on which such amounts were deposited into such
Collection Account.

 

18.2                        Priority of payments after Facility Termination Date

 

On each Settlement Date occurring on or after the Facility Termination Date, the
Collateral Agent (acting on the instructions of the Administrative Agent) shall
on behalf of the Company apply all funds standing to the credit of the Company
Concentration Accounts (including the Payments Reserve Subaccounts and any
Servicer Advances) in the following order of priority:

 

(a)                                 first, on each Settlement Date, in or
towards satisfaction of the remuneration then payable to the Liquidation
Servicer or any Receiver appointed by the Collateral Agent and any costs,
charges, liabilities and expenses then incurred by the Liquidation Servicer or
such Receiver;

 

(b)                                 second, on each Settlement Date, in and
towards payment to the Collateral Agent of an aggregate amount equal to
(i) unpaid fees due and payable to the Collateral Agent in accordance with the
relevant Fee Letter; (ii) any unreimbursed Secured Obligations owing to the
Collateral Agent (or Facility Indemnified Parties related thereto) in respect of
costs and expenses incurred in connection with the enforcement of any of the
Transaction Documents or the collection of any amounts due thereunder and
(iii) any amount equal to all amounts payable to it pursuant to Sections 36.12
or 32 of this Agreement;

 

(c)                                  third¸ on each Settlement Date, pro rata
and pari passu in and towards payment of amounts due to the Administrative Agent
in respect of accrued but unpaid fees payable to it;

 

(d)                                 fourth, on each Settlement Date, pro rata
and pari passu, in and towards payment to the Lenders of the aggregate of
accrued and unpaid Interest (including Additional Interest);

 

(e)                                  fifth, on each Settlement Date, pro rata
and pari passu, in and towards payment to the Lenders of any accrued but unpaid
Commitment Fee;

 

(f)                                   sixth, on each Settlement Date, pro rata
and pari passu, in and towards payment to the Lenders of an amount equal to the
Aggregate Principal Balance (such amount to be allocated among the Lenders pro
rata in accordance with their respective Pro Rata Share thereof);

 

(g)                                  seventh, on each Settlement Date, pro rata
and pari passu, in and towards payment to any Secured Party of any Secured
Obligations (other than any amount described in clauses (a) through (f) above)
then due and payable (in the currency in which such Secured Obligations are
payable);

 

(h)                                 eighth, on each Settlement Date, in and
towards payment to the Master Servicer of an amount equal to the Master Servicer
Fee, if any; and

 

(i)                                     ninth, on each Settlement Date, in and
towards payment to Huntsman International of Contribution Value in accordance
with Section 5.1(a).

 

36

--------------------------------------------------------------------------------



 

(j)                                    tenth, the remaining balance, if any, to
the Company.

 

Notwithstanding the foregoing, on any Settlement Date, at the request of the
Master Servicer, funds standing to the credit of the Company Concentration
Accounts (but excluding funds standing to the credit of the Payments Reserve
Subaccounts and the proceeds of Loans) shall be applied to the payment of the
Outstanding Amount Advanced (if any) prior to applying such funds to any other
payment under this Section 18.2; provided that if either before or after giving
effect to such payment a Termination Event or Potential Termination Event has
occurred and is continuing, such amounts will be paid to the Master Servicer
along with the amounts owing to it under clause (h) above.

 

19.                               MASTER SERVICING FEES

 

A monthly servicing fee (the “Monthly Servicing Fee”) shall be payable to the
Master Servicer on each Settlement Date for the preceding Settlement Period, in
an amount equal to the product of (i) the Servicing Fee Percentage multiplied by
(ii) the average Aggregate Receivables Amount for the preceding Settlement
Period multiplied by (iii) the number of days in the Settlement Period divided
by 360.  Notwithstanding any other provision of this Agreement or any other
Transaction Document, (x) the Monthly Servicing Fee, payable to a Successor
Master Servicer shall be paid to the Liquidation Servicer for so long as the
Liquidation Servicer has not resigned or been terminated and (y) the Monthly
Servicing Fee shall be adjusted to effect the fees payable to the Liquidation
Servicer pursuant to the Liquidation Servicer Agreement.

 

20.                               REPORTS AND NOTICES

 

20.1                        Periodic Reports

 

On each Applicable Periodic Reporting Date, the Company shall cause the Master
Servicer to provide, and the Master Servicer shall provide the Administrative
Agent, each Funding Agent, the Collateral Agent and the Liquidation Servicer
with the relevant Periodic Report in accordance with Section 4.01 of the
Servicing Agreement and substantially in the form of Schedule 11 to this
Agreement, together with a copy of the Purchase Documents relating to each
transfer occurring pursuant to the Origination Agreements, as applicable, during
the relevant Weekly Period or on the relevant Business Day. Each Funding Agent
shall make copies of the Periodic Reports available to its related Lenders, upon
reasonable request, at such Funding Agent’s office at its address as specified
from time to time in accordance with Section 36.16.

 

20.2                        Monthly Settlement Reports. On each Settlement
Report Date the Company shall cause the Master Servicer to deliver, and the
Master Servicer shall deliver to the Collateral Agent, the Administrative Agent,
each Funding Agent and the Liquidation Servicer a Monthly Settlement Report in
the form of Schedule 12 to this Agreement setting forth, among other things, the
Loss Reserve Ratio, the Dilution Reserve Ratio, the Minimum Ratio, the Required
Reserve Ratio, the Monthly Interest, the Additional Interest, the Carrying Cost
Reserve Ratio, the Servicing Reserve Ratio, the Monthly Servicing Fee, the
Servicer Advances made by the Master Servicer during the related Settlement
Period, and the Aggregate Principal Balance of Loans as of the end of the
related Settlement Period, each as recalculated taking into account the
immediately preceding Settlement Period and to be applied for the period
commencing on (and

 

37

--------------------------------------------------------------------------------



 

including) such Settlement Report Date and ending on (and not including) the
next succeeding Settlement Report Date.  Each Funding Agent shall forward a copy
of each Monthly Settlement Report to any of its related Lenders upon request by
any such Lender.

 

20.3                        Annual Tax Statement. On or before January 31 of
each calendar year (or such earlier date as required by applicable law), the
Master Servicer on behalf of the Company shall furnish, or cause to be
furnished, to each Person who at any time during the preceding calendar year was
a Lender, a statement prepared by the Master Servicer containing the aggregate
amount distributed to such Person for such preceding calendar year or the
applicable portion thereof during which such Person was a Lender, together with
such other information as is required to be provided by an issuer of
indebtedness under the Code and such other customary information as the Master
Servicer deems necessary to enable the Lenders to prepare their tax returns.
Such obligation of the Master Servicer shall be deemed to have been satisfied to
the extent that substantially comparable information shall have been provided by
the Administrative Agent, the related Funding Agent or the Master Servicer
pursuant to any requirements of the Code as from time to time in effect.

 

20.4                        Facility Event/Distribution of Principal Notices.
Upon the Company or the Master Servicer obtaining actual knowledge of the
occurrence of a Facility Event, the Master Servicer shall give prompt written
notice thereof to the Collateral Agent, the Liquidation Servicer, the
Administrative Agent and each Funding Agent. As promptly as reasonably
practicable after its receipt of notice of the occurrence of a Facility Event,
each Funding Agent shall give notice to each related Lender. In addition, on the
Business Day preceding each day on which a distribution of principal is to be
made during the Amortization Period, the Master Servicer shall provide written
notice to each Funding Agent (with a copy to the Administrative Agent) setting
forth the amount of principal to be distributed on the related date to each
Lender with respect to the outstanding Loans.  As promptly as reasonably
practicable after its receipt of such notice, each Funding Agent shall forward
such notice to each related Lender.

 

21.                               TERMINATION EVENTS

 

21.1                        Termination Events

 

If any one of the following events (each, a “Termination Event”), shall occur,
in each case after giving effect to the lapse of any grace period, the giving of
any notice or making of any determination applicable thereto:

 

(a)                                 an Insolvency Event shall have occurred with
respect to the Company, any Originator or Huntsman International;

 

(b)                                 the Company shall become an “investment
company” or “controlled” by an “investment company” within the meaning of the
1940 Act;

 

(c)                                  no Successor Master Servicer shall have
been appointed and accepted such appointment pursuant to and within the grace
period set forth in the Servicing Agreement following a Master Servicer Default;

 

(d)                                 [intentionally omitted];

 

38

--------------------------------------------------------------------------------



 

(e)                                (i)                                      
failure on the part of the Master Servicer to direct any payment or deposit to
be made, or failure of any payment or deposit to be made, in respect of amounts
owing on (A) in respect of any Interest (or amounts derived from it including
Accrued Expense Adjustment or Accrued Expense Amount), (B) in respect of any
Daily Interest Expense (or amounts derived from it including Accrued Expense
Adjustment or Accrued Expense Amount), or (C) the Commitment Fee, in each case
within one (1) Business Day (or, if such failure is caused by a Force Majeure
Event, four (4) Business Days) after the date such interest or Commitment Fee is
due;

 

(ii)                                failure on the part of the Master Servicer
to direct any payment or deposit to be made in respect of any other amount owing
on the Loans within one (1) Business Day (or, if such failure is caused by a
Force Majeure Event, four (4) Business Days) after the date such amount is due
or such deposit is required to be made;

 

(iii)                             other than as covered by items (i) or
(ii) above, failure on the part of the Master Servicer to direct any payment or
deposit to be made, or of the Company to make any payment or deposit in respect
of any other amounts owing by the Company, under any this Agreement or the
Servicing Agreement to or for the benefit of any of the Secured Parties within
two (2) Business Days (or, if such failure is caused by a Force Majeure Event,
six (6) Business Days) after the date such amount is due or such deposit is
required to be made;

 

(f)                                   failure on the part of the Company duly to
observe or perform in any material respect any covenant or agreement of the
Company set forth in this Agreement or the Servicing Agreement that continues
unremedied thirty (30) calendar days after the earlier of (i) the date on which
a Responsible Officer of the Company or a Responsible Officer of the Master
Servicer has knowledge of such failure and (ii) the date on which written notice
of such failure, requiring the same to be remedied, shall have been given to the
Company by the Administrative Agent at the direction of the Majority Lenders;

 

(g)                                  any representation or warranty made or
deemed made by the Company in this Agreement or any Transaction Document shall
prove to have been incorrect in any material respect when made or when deemed
made that continues to be incorrect fifteen (15) Business Days after the earlier
of (i) the date on which a Responsible Officer of the Company or a Responsible
Officer of the Master Servicer has knowledge of such failure and (ii) the date
on which notice of such failure, requiring the same to be remedied, shall have
been given to the Company by the Administrative Agent at the direction of the
Majority Lenders and as a result of such incorrectness, the interests, rights or
remedies of the Collateral Agent or the Lenders have been materially and
adversely affected;

 

(h)                                 a Master Servicer Default shall have
occurred and be continuing;

 

(i)                                     a Program Termination Event shall have
occurred and be continuing with respect to any Originator; provided, however,
that the Administrative Agent

 

39

--------------------------------------------------------------------------------



 

acting at the direction of all Lenders may waive any such event, as determined
in the sole discretion of the Lenders;

 

(j)                                    any of the Servicing Agreement, this
Agreement or the Origination Agreements shall cease, for any reason, to be in
full force and effect, or the Company, the Master Servicer, an Originator or any
Affiliate of any of the foregoing, shall so assert in writing;

 

(k)                                 the Collateral Agent shall for any reason
cease to have a continuing first priority perfected security interest in any or
all of the Collateral (subject to no other Liens other than any Permitted Liens)
or any of the Master Servicer, the Company, an Originator or any Affiliate of
any of the foregoing, shall so assert;

 

(l)                                     a Federal tax notice of a Lien shall
have been filed against the Company unless there shall have been delivered to
the Administrative Agent proof of release of such Lien;

 

(m)                             a notice of a Lien shall have been filed by the
PBGC against the Company under Section 412(n) of the Code or Section 302(f) of
ERISA for a failure to make a required installment or other payment to a plan to
which Section 412(n) of the Code or Section 302(f) of ERISA applies unless there
shall have been delivered to the Administrative Agent proof of the release of
such Lien;

 

(n)                                 the Percentage Factor exceeds 100% unless
the Company reduces the Aggregate Principal Balance of the Loans or increases
the balance of the Eligible Receivables within five (5) Business Days after the
date upon which the Percentage Factor exceed 100% so as to reduce the Percentage
Factor to less than or equal to 100%;

 

(o)                                 the average Dilution Ratio for the three
(3) preceding Settlement Periods exceeds 4.00%;

 

(p)                                 the average Aged Receivables Ratio for the
three (3) preceding Settlement Periods exceeds 2.5%;

 

(q)                                 the average Delinquency Ratio for the three
(3) preceding Settlement Periods exceeds 5.0%;

 

(r)                                    except with respect to the U.S.
Securitization Facility, the Servicer Guarantor or any of its Subsidiaries
(other than Unrestricted Subsidiaries) shall default in the observance or
performance of any agreement or condition relating to any of its outstanding
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause such Indebtedness to
become due prior to its stated maturity; provided, however, that no Termination
Event shall be deemed to occur under this paragraph unless the aggregate amount
of Indebtedness in respect of which any default or other event or condition
referred to in this paragraph shall have occurred shall be equal to at least
$50,000,000 or, with respect to the U.S.

 

40

--------------------------------------------------------------------------------



 

Securitization Facility, an “Early Amortization Period” (as defined thereunder)
shall occur;

 

(s)                                   any action, suit, investigation or
proceeding at law or in equity (including injunctions, writs or restraining
orders) shall be brought or commenced or filed by or before any arbitrator,
court or Governmental Authority against the Company or the Master Servicer or
any properties, revenues or rights of any thereof which could reasonably be
expected to have a Material Adverse Effect;

 

(t)                                    one or more judgments or decrees shall be
entered against the Servicer Guarantor or the Company involving in the aggregate
a liability (not paid or fully covered by insurance) of (i) with respect to the
Servicer Guarantor, $50,000,000 or (ii) with respect to the Company, $25,000 or
more and such judgments or decrees shall not have been vacated, discharged,
stayed or bonded pending appeal within thirty (30) days after the entry thereof;

 

(u)                                 a Change of Control shall occur; or

 

(v)                                 notwithstanding Sections 26.3(s) and 36.3 of
this Agreement, a merger or transaction involving Huntsman International, the
Company or an Originator (the “relevant entity”), whereby it is not the
surviving entity; provided, however, that no Termination Event shall be deemed
to occur under this paragraph if (A) such merger or transaction does not, in the
reasonable opinion of the Administrative Agent and the Funding Agents, have a
Material Adverse Effect with respect to the relevant entity and (B) legal
opinions in form and substance satisfactory to the Administrative Agent and each
Funding Agent are delivered to the Collateral Agent, the Administrative Agent
and each Funding Agent,

 

then, in the case of (x) any event described in Section 21.1(a) through (d),
automatically without any notice or action on the part of the Administrative
Agent or the Lenders, an Early Amortization Period shall immediately commence or
(y) any other event described above, after the applicable grace period (if any)
set forth in the applicable Section, the Administrative Agent may, and at the
written direction of any Funding Agent, shall, by written notice then given to
the Company and the Master Servicer, declare that the “Facility Termination
Date” has occurred and an Early Amortization Period has commenced as of the date
of such notice (any such period under Section (x) or (y) above, a “Early
Amortization Period”).

 

The Master Servicer shall notify the Administrative Agent, each Funding Agent
and the Collateral Agent in writing of the occurrence of such Facility
Termination Date and the commencement of the Early Amortization Period,
specifying the date of the occurrence of such event.

 

Upon the commencement against the Company, any Originator or Huntsman
International of a case, proceeding or other action described in clause (ii) of
the definition of “Insolvency Event”, the Company shall cease to accept
contributions of Receivables from the Contributor until such time, if any, as
such case, proceeding or other action is vacated, discharged, or stayed or
bonded pending appeal. If an Insolvency Event with respect to the Company
occurs, the Company shall

 

41

--------------------------------------------------------------------------------



 

immediately cease to accept contributions of Receivables from the Contributor.
The entity with respect to which such Insolvency Event has occurred, shall
promptly give written notice to the Administrative Agent, each Funding Agent and
the Collateral Agent of such occurrence. Notwithstanding the foregoing,
Receivables and other Collateral in which a security interest was granted in
favor of the Collateral Agent prior to the occurrence of such Insolvency Event
and Collections in respect of such Receivables and interest, whenever created,
accrued in respect of such Receivables, shall continue to be a part of the
Collateral.

 

21.2                        Rights upon the Occurrence of Certain Events

 

(a)                                 If after the occurrence of an Insolvency
Event with respect to the Company, any Originator or Huntsman International, any
Secured Obligations have not been paid to the Secured Parties, the Company as
legal and beneficial owner of the Receivables acknowledges that the Collateral
Agent may at the direction of the Majority Lenders, direct the Liquidation
Servicer to sell, dispose of, or otherwise liquidate the Receivables in a
commercially reasonable manner and on commercially reasonable terms, which shall
include the solicitation of competitive bids and the Collateral Agent shall
cause the Liquidation Servicer to consummate the sale, liquidation or
disposition of the Receivables as provided above with the highest bidder for the
Receivables; provided, however that, in the event that derecognition of assets
under U.S. GAAP is sought by Huntsman International, neither Huntsman
International nor any of its Affiliates shall participate in any bidding for the
Receivables. The Company hereby expressly waives any rights of redemption or
rights to receive notice of any such sale except as may be required by law. All
reasonable costs and expenses incurred by the Liquidation Servicer in such sale
shall be reimbursable to the Liquidation Servicer as provided in Section 36.12.

 

(b)                                 The proceeds from the sale, disposition or
liquidation of the Receivables pursuant to clause (a) above shall be treated as
Collections on the Receivables and such proceeds shall be released to the
Liquidation Servicer in an amount equal to the amount of any expenses incurred
by the Liquidation Servicer acting in its capacity as Liquidation Servicer under
this Section 21.2 that have not otherwise been reimbursed and the remainder, if
any, will be distributed to the Secured Parties after immediately being
deposited in the Company Concentration Account of the relevant Approved
Currency.

 

(c)                                  Upon the occurrence of a Termination Event
or a Potential Termination Event, the Administrative Agent may, or shall at the
written direction of any Funding Agent, direct each Obligor to make all payments
with respect to Receivables directly to the Company Concentration Account in the
relevant currency.

 

21.3                        Effect of the Facility Termination Date

 

If the Facility Termination Date shall have occurred pursuant to Section 21.1,
the Lenders, the Administrative Agent and the Collateral Agent shall have, in
addition to the rights and remedies which they may have under this Agreement and
the other Transaction Documents, all other rights and remedies provided at law
or equity, all of which rights and remedies shall be cumulative.

 

42

--------------------------------------------------------------------------------



 

21.4                        Acceleration of Maturity

 

If the Facility Termination Date pursuant to Section 21.1 shall have occurred,
then and in every such case the Administrative Agent may, and if so directed by
the Majority Lenders shall, declare all of the Loans to be immediately due and
payable by a notice in writing to the Company and the Master Servicer, and upon
any such declaration the unpaid principal amount of the Loans, together with
accrued and unpaid interest thereon through the date of acceleration, shall
become immediately due and payable in accordance with the Post-Enforcement
Priority of Payments.

 

22.                               COLLATERAL AGENT’S RIGHTS AFTER THE FACILITY
TERMINATION DATE

 

(a)                                 The Collateral Agent may (and if so directed
by the Administrative Agent (acting on the instructions of the Majority
Lenders), shall) at any time following the occurrence of the Facility
Termination Date pursuant to Section 21.1, have the Company Concentration
Account transferred into the name of the Collateral Agent for the benefit of the
Secured Parties and, in each case, may take such actions to effect such transfer
or assumption as it may determine to be necessary or appropriate (including
delivering the notices attached to the applicable Security Documents).

 

(b)                                 At any time following the occurrence of the
Facility Termination Date pursuant to Section 21.1:

 

(i)                                   At the Collateral Agent’s request (acting
either on its own initiative or at the request of the Administrative Agent
(acting on the instructions of the Majority Lenders)) and at the Company’s
expense, the Company shall, or shall cause the Master Servicer to, on behalf of
the Company, (and if the Master Servicer shall fail to do so within five
(5) Business Days, the Collateral Agent may but shall not be obliged to):

 

(A)                             notify each Obligor of Pool Receivables of the
transfer, sale and assignment of the Pool Receivables and the other Receivable
Assets with respect thereto pursuant to the Transaction Document and of the
Lender’s ownership of, and the Collateral Agent’s security interest in, the Pool
Receivables and the other Receivable Assets with respect thereto;

 

(B)                             direct such Obligors that payments under any
Pool Receivable and the other Receivable Assets with respect thereto be made
directly to the Collateral Agent or its designee; and / or

 

(C)                             execute any power of attorney or other similar
instrument and/or take any other action necessary or desirable to give effect to
such notice and directions, including any action required to be taken so that
the obligations or other indebtedness of such Obligors in respect of any Pool
Receivables and any other Receivable Assets with respect thereto may no longer
be legally satisfied by payment to the applicable Originator or any of its
Affiliates.

 

43

--------------------------------------------------------------------------------



 

(ii)                                At the Collateral Agent’s request (acting
either on its own initiative or at the request of the Administrative Agent
(acting on the instructions of the Majority Lenders)) and at the Company’s
expense, the Company shall, or shall cause the Master Servicer to, on behalf of
the Company:

 

(A)                             assemble all of the Contracts, documents,
instruments and other records (including computer tapes and disks) that evidence
or relate to the Collateral, or that are otherwise necessary or desirable to
collect the Collateral, and shall make the same available to the Collateral
Agent at a place selected by the Collateral Agent or its designee; and

 

(B)                             segregate all cash, cheques and other
instruments received by it from time to time constituting Collections of
Collateral in a manner acceptable to the Collateral Agent and, promptly upon
receipt, remit all such cash, cheques and instruments, duly endorsed or with
duly executed instruments of transfer, to the Collateral Agent or its designee.

 

(c)                                  The Company authorizes the Collateral
Agent, following the occurrence of the Facility Termination Date pursuant to
Section 21.1, to take any and all steps in the Company’s name and on behalf of
the Company that are necessary or desirable, in the determination of the
Collateral Agent, to collect amounts due under the Collateral, including:

 

(i)                                   to the extent permitted under applicable
law, endorsing the Company’s name and the name of any other Transaction Party
entitled thereto on cheques and other instruments representing Collections; and

 

(ii)                                enforcing the Receivables and the other
Receivable Assets and the Security Documents and other Transaction Documents,
including the appointment of a collection agent, to ask, demand, collect, sue
for, recover, compromise, receive and give acquittance and receipts for moneys
due and to become due under or in connection therewith and to file any claims or
take any action or institute any proceedings that the Collateral Agent (or such
designee) may deem to be necessary or desirable for the collection thereof or to
enforce compliance with the terms and conditions of, or to perform any
obligations or enforce any rights of the Company or any other Transaction Party
in respect of, the Receivables and the other Receivable Assets and the other
Transaction Documents.

 

PART 8
REPRESENTATIONS AND WARRANTIES AND UNDERTAKINGS

 

23.                               REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company hereby represents and warrants to the Master Servicer, the Lenders,
each Funding Agent, the Collateral Agent and the Administrative Agent, as of the
date hereof, each Borrowing Date and each Settlement Date, that:

 

44

--------------------------------------------------------------------------------



 

(a)                                 Organization: Powers. It (i) is duly formed,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (ii) has all requisite power and authority to own its property and
assets and to carry on its business as now conducted and as proposed to be
conducted, (iii) is qualified to do business in, and is in good standing in,
every jurisdiction where the nature of its business so requires, except where
the failure so to qualify could not reasonably be expected to result in a
Material Adverse Effect with respect to it and (iv) has the limited liability
company power and authority to execute, deliver and perform its obligations
under this Agreement, each of the other Transaction Documents to which it is a
party and each other agreement or instrument contemplated hereby or thereby to
which it is or will be a party.

 

(b)                                 Authorization. The execution, delivery and
performance by it of each of the Transaction Documents to which it is a party
and the performance of the Transactions (i) have been duly authorized by all
requisite company and, if applicable and required, member action and (ii) will
not (A) violate (1) any Requirements of Law applicable to it or (2) any
provision of any Transaction Document or any other material Contractual
Obligation to which it is a party or by which it or any of its property is or
may be bound, (B) be in conflict with, result in a breach of or constitute
(alone or with notice or lapse of time or both) a default under, or give rise to
any right to accelerate or to require the prepayment, repurchase or redemption
of any obligation under any Transaction Document or any other material
Contractual Obligation to which it is a party or by which it or any of its
property is or may be bound, or (C) result in the creation or imposition of any
Lien upon or with respect to any property or assets now owned or hereafter
acquired by it (other than Permitted Liens).

 

(c)                                  Enforceability. This Agreement has been
duly executed and delivered by it and constitutes, and each other Transaction
Document to which it is a party when executed and delivered by it will
constitute, a legal, valid and binding obligation of it enforceable against it
in accordance with its respective terms, subject (a) to applicable bankruptcy,
insolvency, reorganization, moratorium and other similar laws affecting the
enforcement of creditors rights generally, from time to time in effect and
(b) to general principles of equity (whether enforcement is sought by a
proceeding in equity or at law).

 

(d)                                 Governmental Approvals. No action, consent
or approval of, registration or filing with or any other action by any
Governmental Authority is or will be required in connection with the Transaction
Documents, except for (i) the filing of UCC financing statements (or similar
filings) in any applicable jurisdictions necessary to perfect the Collateral
Agent’s security interest in the Receivables and (ii) such as have been made or
obtained and are in full force and effect; provided, that it makes no
representation or warranty as to whether any action, consent, or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the distribution of the Certificates and
Interests.

 

45

--------------------------------------------------------------------------------



 

(e)                                  Litigation: Compliance with Laws

 

(i)                                   there are no actions, suits or proceedings
at law or in equity or by or before any Governmental Authority now pending or,
to its knowledge, threatened against it or affecting it or any of its
properties, revenues or rights (i) in connection with the execution and delivery
of the Transaction Documents and the consummation of the Transactions
contemplated thereunder, (ii) which could reasonably be expected to materially
affect adversely the income tax or franchise tax attributes of the Company under
the United States federal or any state or franchise tax systems or (iii) for
which there exists a reasonable likelihood of an outcome that would result in a
Material Adverse Effect with respect to it;

 

(ii)                                it is not in default with respect to any
judgment, writ, injunction, decree or order of any Governmental Authority, which
would reasonably be expected to have a Material Adverse Effect with respect to
it; and

 

(iii)                             it has complied with all applicable provisions
of its organizational or governing documents and any other Requirements of Law
with respect to it, its business and properties and the Collateral.

 

(f)                                   Agreements

 

(i)                                   it has no Contractual Obligations other
than (A) the Transaction Documents to which it is a party and the other
contractual arrangements permitted thereby or contemplated thereunder and
(B) any other agreements or instruments that it is not prohibited from entering
into by Section 26.3(f) and that, in the aggregate, neither contain payment
obligations or other liabilities on the part of it in excess of $100,000 nor
would upon default result in a Material Adverse Effect. Other than the
restrictions created by the Transaction Documents, it is not subject to any
limited liability company restriction that could reasonably be expected to have
a Material Adverse Effect with respect to it; and

 

(ii)                                it is not in default in any material respect
under any provision of any Transaction Document or any other material
Contractual Obligation to which it is a party or by which it or any of its
properties or assets are or may be bound.

 

(g)                                  Federal Reserve Regulations

 

(i)                                   it is not engaged principally, or as one
of its important activities, in the business of extending credit for the purpose
of buying or carrying Margin Stock; and

 

(ii)                                no part of the proceeds from the issuance of
any Investor Certificates will be used, whether directly or indirectly, and
whether immediately, incidentally or ultimately, for any purpose that entails a
violation of, or

 

46

--------------------------------------------------------------------------------



 

that is inconsistent with, the provisions of the regulations of the Board,
including Regulation T, Regulation U or Regulation X.

 

(h)                                 Investment Company Act. It is not an
“investment company” as defined in, or subject to regulation under, the 1940 Act
nor is it “controlled” by a company defined as an “investment company” or
subject to regulation under the 1940 Act.

 

(i)                                     No Termination Event. No Termination
Event or Potential Termination Event has occurred and is continuing.

 

(j)                                    Tax Classification. Neither the Company
nor any member of the Company has elected or taken any action that would cause
the Company to be classified as a partnership or corporation for U.S. tax
purposes.

 

(k)                                 Tax Returns. It has filed or caused to be
filed all material tax returns and has paid or caused to be paid or made
adequate provision for all taxes due and payable by it and all assessments
received by it except to the extent that any failure to file or nonpayment
(i) is being contested in good faith or (ii) could not reasonably be expected to
result in a Material Adverse Effect with respect to it.

 

(l)                                     Location of Records. The offices at
which the Company keeps its records concerning the Receivables either (x) are
located at the address set forth on Schedule 7 hereto and at the addresses set
forth for the relevant Originator on Schedule 2 of the related Origination
Agreement or (y) the Company has notified the Collateral Agent of the location
thereof in accordance with the provisions of Section 26.3(h).

 

(m)                             Solvency. No Insolvency Event with respect to it
has occurred and the granting of security interests in the Collateral by it to
the Collateral Agent has not been made in contemplation of the occurrence
thereof. Both prior to and after giving effect to the transactions occurring on
each Borrowing Date, (i) the fair value of its assets at a fair valuation will
exceed its debts and liabilities, subordinated, contingent or otherwise;
(ii) the present fair salable value of its property will be greater than the
amount that will be required to pay its probable liability on its debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; (iii) it will be able to pay its debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) it will not have unreasonably
small capital with which to conduct the business in which it is engaged as such
business is now conducted and is proposed to be conducted. For all purposes of
clauses (i) through (iv) above, the amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability. It does not intend to, nor
does it believe that it will, incur debts beyond its ability to pay such debts
as they mature, taking into account the timing of and amounts of cash to be
received by it and the timing of and amounts of cash to be payable in respect of
its Indebtedness.

 

47

--------------------------------------------------------------------------------



 

(n)                                 Subsidiaries. It has no Subsidiaries and
100% of its membership interest is owned by Huntsman International.

 

(o)                                 Names. Its legal name is as set forth in
this Agreement. It has no trade names, fictitious names, assumed names or “doing
business as” names.

 

(p)                                 Liabilities. Other than (i) the liabilities,
commitments or obligations (whether absolute, accrued, contingent or otherwise)
arising under or in respect of the Transaction Documents and (ii) immaterial
amounts due and payable in the ordinary course of business of a special-purpose
company, it does not have any liabilities, commitments or obligations (whether
absolute, accrued, contingent or otherwise), whether due or to become due;
provided that all amounts described in clauses (i) and (ii) above shall be
payable solely from funds available to it which are not otherwise required to be
applied to the payment of any amounts owed by it pursuant to the Servicing
Agreement.

 

(q)                                 Collection Procedures. It has not acted in
contravention of any Policies with respect to the Receivables.

 

(r)                                    Collection Accounts and the Company
Concentration Accounts. Except to the extent otherwise permitted under the terms
of this Agreement, the Collection Accounts and the Company Concentration
Accounts are free and clear of any Lien (except for Permitted Liens).

 

(s)                                   No Material Adverse Effect. Since the
Effective Date, no event has occurred which has had a Material Adverse Effect
with respect to it.

 

(t)                                    Bulk Sales. The execution, delivery and
performance of this Agreement do not require compliance with any “bulk sales”
law by the Company in the United States.

 

(u)                                 Enforceability of Contracts. Each Contract
with respect to each Eligible Receivable is effective to create, and has
created, a legal, valid and binding obligation of the related Obligor to pay the
Principal Amount of the Eligible Receivable created thereunder and any accrued
interest thereon, enforceable against the Obligor in accordance with its terms,
except as such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to or limiting creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at law).

 

(v)                                 Accounting. The manner in which the Company
accounts for the transactions contemplated by this Agreement and the Origination
Agreements is not inconsistent with the assumptions and factual recitations set
forth in the Specified Bankruptcy Opinion Provisions.

 

(w)                               Financial Information. All balance sheets, all
statements of income and of cash flow and all other financial information of the
Company and each of Huntsman International and its Subsidiaries (other than
projections) furnished to the Company, the Administrative Agent, any Funding
Agent or any Lender have been and will be prepared in accordance with GAAP
consistently

 

48

--------------------------------------------------------------------------------



 

applied, and do or will present fairly the consolidated financial condition of
the Persons covered thereby as at the dates thereof and the results of their
operations for the periods then ended; provided that unaudited financial
statements of the Company and each of Huntsman International and its
Subsidiaries have been prepared without footnotes, without reliance on any
physical inventory and are subject to year-end adjustments. Any projections
furnished by the Company or by any Responsible Officer of Huntsman International
or an Originator to the Company, the Administrative Agent, any Funding Agent or
any of the Lenders for purposes of or in connection with this Agreement shall
be, at the time so furnished, based upon estimates and assumptions stated
therein, all of which the Company, Huntsman International and the Originators
believe to be reasonable and fair in light of conditions and facts known to such
Persons at such time and reflect the good faith, reasonable and fair estimates
by such Persons of the future performance of such Person and the other
information projected therein for the periods set forth therein.

 

(x)                                 Accuracy of Information.  All information
(other than projections) heretofore furnished by the Company, the Master
Servicer, or by any Originator or any Responsible Officer of any of them to the
Administrative Agent, any Funding Agent or any Lender for purposes of or in
connection with this Agreement, any of the other Transaction Documents or any
transaction contemplated hereby or thereby is, and all such information
hereafter furnished by such Person or any such Responsible Officer to the
Administrative Agent, any Funding Agent or any Lender will be, true and accurate
in every material respect on the date such information is stated or certified
and does not and will not contain any material misstatement of fact or omit to
state a material fact or any fact necessary to make the statements contained
therein not misleading.

 

(y)                                 No Establishment in UK.  The Company has no
establishment, branch or place of business in the United Kingdom.

 

(z)                                  Volcker. The Company is not a “covered
fund” under Section 13 of the U.S. Bank Holding Company Act of 1956, as amended,
and the applicable rules and regulations thereunder. In determining the that the
Company is not a “covered fund,” the Company is entitled to rely on the
exemption from the definition of “investment company” set forth in
Section 3(c)(5) of the U.S. Investment Company Act of 1940, as amended.

 

Upon discovery by a Responsible Officer of the Company or the Master Servicer of
a breach of any of the foregoing representations and warranties, the party
discovering such breach shall give prompt written notice to the other parties
and to the Administrative Agent, each Funding Agent, the Lenders and the
Collateral Agent.

 

24.                               REPRESENTATIONS AND WARRANTIES OF THE COMPANY
RELATING TO THE RECEIVABLES

 

The Company hereby represents and warrants to the Master Servicer, the Lenders,
the Funding Agents, the Administrative Agent and the Collateral Agent, with
respect to each Receivable, that:

 

49

--------------------------------------------------------------------------------



 

(a)                                 Receivables Description. As of each
Applicable Periodic Reporting Date, the relevant Periodic Report delivered or
transmitted pursuant to Section 26.2(k), in each case sets forth in all material
respects a complete listing of all Receivables (and any items of Related
Property), acquired by the Company since the date of delivery of the last
Periodic Report and in which a security interest is granted to the Collateral
Agent and the information contained in the Periodic Report with respect to each
such Receivable is true and correct (except for any errors or omissions that do
not result in material impairment of the interests, rights or remedies of the
Collateral Agent or the Lenders with respect to any Receivable) as of the
related Applicable Periodic Reporting Date.

 

(b)                                 No Liens. Each Eligible Receivable existing
on the Initial Borrowing Date or, in the case of Eligible Receivables acquired
by the Company after the Initial Borrowing Date, on the related Receivables
Contribution Date was, on such date, free and clear of any Lien, except for
Permitted Liens.

 

(c)                                  Eligible Receivable. Each Receivable
acquired by the Company that is included in the calculation of the Aggregate
Receivables Amount is an Eligible Receivable and, in the case of Receivables
acquired by the Company after the Initial Borrowing Date, on the related
Receivables Contribution Date, each such Receivable that is included in the
calculation of the Aggregate Receivables Amount on such Receivables Contribution
Date is an Eligible Receivable.

 

(d)                                 Filings. All filings and other acts required
to permit the Company (or its permitted assignees or pledgees) to provide any
notification subsequent to the applicable Receivables Contribution Date (without
materially impairing the Collateral Agent’s security interest in the Collateral
and without incurring material expenses in connection with such notification)
necessary under the applicable UCC or under other applicable laws of
jurisdictions outside the United States (to the extent applicable) shall have
been made or performed in order to grant the Collateral Agent on the applicable
Receivables Contribution Date a continuing first priority perfected security
interest in respect of all Receivables and Related Property.

 

(e)                                  Policies. Since the Initial Borrowing Date,
to its knowledge, there have been no material changes in the Policies, other
than as permitted hereunder.

 

The representations and warranties as of the date made set forth in this
Section 24 shall survive the grant of the security interest in the Collateral to
the Collateral Agent. Upon discovery by a Responsible Officer of the Company or
the Master Servicer of a breach of any of the representations and warranties (or
of any Receivable encompassed by the representation and warranty in
Section 24(c) not being an Eligible Receivable as of the relevant Receivables
Contribution Date), the party discovering such breach shall give prompt written
notice to the other parties and to the Administrative Agent, each Funding Agent,
the Lenders and the Collateral Agent.

 

50

--------------------------------------------------------------------------------



 

25.                               REPRESENTATIONS AND WARRANTIES OF THE COMPANY,
THE MASTER SERVICER AND THE CONTRIBUTOR

 

(a)                                 Servicing Agreement. The Company and the
Master Servicer each hereby represents and warrants to the Collateral Agent, the
Administrative Agent, each Funding Agent and the Lenders that each and every of
their respective representations and warranties contained in the Servicing
Agreement and each other Transaction Document to which it is a party is true and
correct as of the date hereof, each Borrowing Date and each Settlement Date.

 

(b)                                 Collectability. The Company hereby
represents and warrants to the Administrative Agent, each Funding Agent, the
Lenders and the Collateral Agent on each Receivables Contribution Date that
since the Effective Date, no material adverse change has occurred in the overall
rate of collection of the Receivables.

 

(c)                                  [Reserved].

 

(d)                                 Accounts. The Company, the Master Servicer
and the Contributor hereby represents and warrants to the Administrative Agent,
each Funding Agent, the Lenders and the Collateral Agent that Schedule 6 hereto
identifies each Collection Account, Company Concentration Account and
subaccounts thereof by setting forth the account number of each such account,
the currency of the Collections or other amounts to be deposited into such
account, the location of such account, the account designation of each such
account and the name of the institution with which each such account has been
established.

 

(e)                                  Anti-Terrorism Law.  The Company and the
Contributor hereby represent, warrant and covenant to the Administrative Agent,
each Funding Agent, the Lenders and the Collateral Agent for the term of this
Agreement that, other than to the extent that such representation, warranty or
covenant would be breach any Blocking Regulation:

 

(i)                                   none of the Company, the Master Servicer,
the Contributor, any Originator or any Affiliate of any of the foregoing is in
violation of any laws relating to terrorism or money laundering (“Anti-Terrorism
Law”), including Executive Order No. 13224 on Terrorist Financing, effective
September 24, 2001 (the “Executive Order”), and the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001, Public Law 107-56;

 

(ii)                                none of the Company, the Master Servicer,
the Contributor, any Originator or any Affiliate or broker or other agent of any
of the foregoing, acting or benefiting in any capacity in connection with its
obligations hereunder or under the other Transaction Documents, is any of the
following:

 

(A)                             a Person that is listed in the annex to, or is
otherwise subject to the provisions of, the Executive Order;

 

51

--------------------------------------------------------------------------------



 

(B)                             a Person owned or controlled by, or acting for
or on behalf of, any Person that is listed in the annex to, or is otherwise
subject to the provisions of, the Executive Order;

 

(C)                             a Person which the Company, the Master Servicer,
the Contributor or any Originator is prohibited from dealing or otherwise
engaging in any transaction with by any Anti-Terrorism Law;

 

(D)                             a Person that commits, threatens or conspires to
commit or supports “terrorism” as defined in the Executive Order; or

 

(E)                              a Person that is named as a “specially
designated national and blocked person” on the most current list published by
the U.S. Treasury Department, Office of Foreign Assets Control at its official
website or any replacement website or other replacement official publication of
such list;

 

(iii)                             none of the Company, the Master Servicer, the
Contributor, any Originator or any Affiliate or broker or other agent of any of
the foregoing is a Person that (A) is, or is owned or controlled by Persons that
are, the target or subject of any Sanctions; or (B) is located, organized or
resident in a country or territory that is, or whose government is, the target
or subject of Sanctions (currently, Cuba, Iran, North Korea, Crimea and Syria);
and

 

(iv)                            none of the Company, the Master Servicer, the
Contributor, any Originator or any Affiliate will directly or indirectly use the
proceeds of the Loans, or lend, contribute or otherwise make available such
proceeds to any Person, (A) to fund, in violation of applicable Sanctions, any
activities or business of or with any Person, or in any country or territory,
that, at the time of such funding, is, or whose government is, the target or
subject of Sanctions or (B) in any other manner that would result in a violation
of applicable Sanctions by any Person (including any Person participating in the
Loans, whether as underwriter, advisor, investor or otherwise).

 

26.                               COVENANTS

 

26.1                        Affirmative Covenants of the Company

 

The Company hereby covenants that it shall (or with respect to clauses (a),
(d)(ii), (k) and (m), it shall direct the Master Servicer on its behalf to):

 

(a)                                 Payment of Obligations; Compliance with
Obligations. Pay, discharge or otherwise satisfy at or before maturity or before
they become delinquent, as the case may be, all its obligations of whatever
nature (including all taxes, assessments, levies and other governmental charges
imposed on it), except where the amount or validity thereof is currently being
contested in good faith by appropriate proceedings and reserves in conformity
with GAAP with respect thereto have been provided on the books of the Company.
The

 

52

--------------------------------------------------------------------------------



 

Company shall defend the security interest of the Collateral Agent in, to and
under the Receivables and the other Collateral, whether now existing or
hereafter created, against all claims of third parties. The Company will duly
fulfill all obligations on its part to be fulfilled under or in connection with
the Receivables and the Collateral and will do nothing to impair the rights of
the Collateral Agent in the Receivables and the Collateral.

 

(b)                                 Books and Records. Keep proper books of
records and account in which entries in conformity in all material respects with
GAAP shall be made of all dealings and transactions in relation to its business
and activities.

 

(c)                                  Compliance with Law and Policies

 

(i)                                   comply with all Requirements of Law, the
provisions of the Transaction Documents and all other material Contractual
Obligations applicable to the Company except where the failure to so comply
would not reasonably be expected to have a Material Adverse Effect; and

 

(ii)                                perform its obligations in accordance with
the Policies, as amended from time to time in accordance with the Transaction
Documents, in regard to the Receivables and the Receivables Assets.

 

(d)                                 Purchase of Receivables. Purchase
Receivables solely in accordance with the Origination Agreements.

 

(e)                                  Delivery of Collections. In the event that
the Company receives Collections directly from Obligors and in pursuance of the
security interests granted by the Company hereunder, deliver and deposit,
endorse, if applicable, to the Collateral Agent for deposit into the applicable
Collection Account or deposit an amount equal to such Collections directly into
the applicable Company Concentration Account within one (1) Business Day after
receipt thereof.

 

(f)                                   Notices. Promptly give written notice to
the Collateral Agent, each Funding Agent and the Administrative Agent of the
occurrence of any Liens on Receivables (other than Permitted Liens), any
Facility Event, the statement of a Responsible Officer of the Company setting
forth the details of such Facility Event and the action taken, or which the
Company proposes to take, with respect thereto.

 

(g)                                  Collection Accounts and Company
Concentration Accounts. Take all reasonable actions necessary to ensure that the
Collection Accounts and the Company Concentration Accounts shall be free and
clear of, and defend the Collection Accounts and the Company Concentration
Accounts against, Liens (other than Permitted Liens), any writ, order, stay,
judgment, warrant of attachment or execution or similar process.

 

(h)                                 Separate Company Existence

 

(i)                                   maintain its own deposit account or
accounts, separate from those of any Affiliate, with commercial banking
institutions and ensure that the

 

53

--------------------------------------------------------------------------------



 

funds of the Company will not be diverted to any other Person or for other than
uses of the Company, not commingle such funds with the funds of any Originator
or any Subsidiary or Affiliate of any Originator; provided, however, that the
foregoing restriction shall not preclude Collections from inadvertently being
commingled with any Originator’s funds or with an Originator’s funds in the
Collection Accounts for a period of time not to exceed one (1) Local Business
Day or preclude the Company from making, in accordance with the Transaction
Documents, a distribution to the Contributor in respect of its membership
interests in accordance with the provisions of Section 26.3(l);

 

(ii)                                to the extent that it shares the same
officers or other employees as any of its members or Affiliates, the salaries of
and the expenses related to providing benefits to such officers and other
employees shall be fairly allocated among such entities, and each such entity
shall bear its fair share of the salary and benefit costs associated with all
such common officers and employees;

 

(iii)                             to the extent that it jointly contracts with
any of its members or Affiliates to do business with vendors or service
providers or to share overhead expenses, the costs incurred in so doing shall be
allocated fairly among such entities, and each such entity shall bear its fair
share of such costs. To the extent that the Company contracts or does business
with vendors or service providers where the goods and services provided are
partially for the benefit of any other Person, the costs incurred in so doing
shall be fairly allocated to or among such entities for whose benefit the goods
or services are provided, and each such entity shall bear its fair share of such
costs. All material transactions between the Company and any of its Affiliates,
whether currently existing or hereafter entered into, shall be only on an arm’s
length basis;

 

(iv)                            maintain office space separate from the office
space of any Originator and its Affiliates (but which may be located at the same
address as any Originator or one of any Originator’s Affiliates). To the extent
that the Company and any of its members or Affiliates have offices in the same
location, there shall be a fair and appropriate allocation of overhead costs
among them, and each such entity shall bear its fair share of such expenses;

 

(v)                               issue separate financial statements prepared
not less frequently than required under Section 26.2(l) and prepared in
accordance with GAAP;

 

(vi)                            conduct its affairs strictly in accordance with
its organizational documents and observe all necessary, appropriate and
customary company formalities, including, holding regular and special members’
and managers meetings appropriate to authorize all company action, keeping
separate minutes of its meetings, passing all resolutions or consents necessary
to authorize actions taken or to be taken, and

 

54

--------------------------------------------------------------------------------



 

maintaining separate books, records and accounts, including, but not limited to,
payroll and intercompany transaction accounts;

 

(vii)                         except to the extent expressly provided for any of
the Transaction Documents, not assume or guarantee any of the liabilities of an
Originator, the Master Servicer or any Affiliate thereof;

 

(viii)                      take, or refrain from taking, as the case may be,
all other actions that are necessary to be taken or not to be taken in order to
(x) ensure that the assumptions and factual recitations set forth in the
Specified Bankruptcy Opinion Provisions remain true and correct and (y) comply
with those procedures described in such provisions; and

 

(ix)                            maintain its constitutive documents in
conformity with this Agreement, such that (A) it does not amend, restate,
supplement or otherwise modify its Certificate of Formation or limited liability
company agreement in any respect that would impair its ability to comply with
the terms or provisions of any of the Transaction Documents, including Sections
26.1(i) and 26.2(g)(vii); and (B) its limited liability company agreement, at
all times that this Agreement is in effect, provides for (1) not less than
thirty (30) days’ prior written notice to the Administrative Agent of the
replacement or appointment of any manager that is to serve as an Independent
Manager and (2) the condition precedent to giving effect to such replacement or
appointment that the Company certify that the designated Person satisfies the
criteria set forth in the definition of “Independent Manager” and the
Administrative Agent’s written acknowledgement that in its reasonable judgment
the designated Person satisfies the criteria set forth in the definition of
“Independent Manager”, provided that the prior written consent of the
Administrative Agent shall be required for such replacement or appointment if
such designated Person only satisfies the criteria set forth in sub-clause
(i) of the definition of “Independent Manager”.

 

(i)                                     Preservation of Company Existence.
(i) Preserve and maintain its company existence, rights, franchises and
privileges in the jurisdiction of its formation and (ii) qualify and remain
qualified in good standing as a foreign corporation in each jurisdiction where
such qualification is required other than any jurisdiction where the failure so
to qualify would not have a Material Adverse Effect.

 

(j)                                    Assessments. Promptly pay and discharge
all taxes, assessments, levies and other governmental charges imposed on it
except such taxes, assessments, levies and other governmental charges that
(i) are being contested in good faith by appropriate proceedings and for which
the Company shall have set aside on its books adequate reserves or (ii) the
failure to pay, satisfy or discharge would not reasonably be expected to result
in a Material Adverse Effect.

 

(k)                                 Obligations.  Defend the security of the
Collateral Agent in, to and under the Receivables and the other Collateral,
whether now existing or hereafter created, against all claims of third parties
claiming through the Company.  The

 

55

--------------------------------------------------------------------------------



 

Company will duly fulfill in accordance with the Servicing Agreement all
obligations on its part to be fulfilled under or in connection with each
Receivable and will do nothing to materially impair the rights of the Company in
such Receivable.  The Company will pay and perform on a timely basis all its
obligations under the Transaction Documents.

 

(l)                                     Enforcement of Transaction Documents.
Use its best efforts to vigorously enforce all rights held by it under each
Transaction Document to which it is a party; and cause the Contributor to use
its best efforts to vigorously enforce all rights held by it under each European
Receivables Purchase Agreement.

 

(m)                             Maintenance of Property. Keep all property and
assets useful and necessary to permit the monitoring and collection of
Receivables.

 

(n)                                 Bankruptcy. Cooperate with the
Administrative Agent, the Funding Agents and the Collateral Agent in making any
amendments to the Transaction Documents and take, or refrain from taking, as the
case may be, all other actions deemed reasonably necessary by the Administrative
Agent, any Funding Agent and/or the Collateral Agent in order to comply with the
structured finance statutory exemption set forth in legislative amendments to
the U.S. Bankruptcy Code at or any time after such amendments are enacted into
law; provided, however, that it shall not be required to make any amendment or
to take, or omit from taking, as the case may be, any action which it reasonably
believes would have the effect of materially changing the economic substance of
the transaction contemplated by the Transaction Documents as in effect on the
Closing Date.

 

(o)                                 Compliance with the Policies. Timely and
fully (i) perform and comply in all material respects with all provisions,
covenants and other promises required to be observed by it under the Contracts
related to the Receivables, and (ii) comply in all material respects with the
Policies in regard to each Receivable and the related Contract.

 

(p)                                 Servicing. Within 120 days following a
Liquidation Servicer Resumption Event, cause (i) a Liquidation Servicer
consented to by the Funding Agents to be in place under a Liquidation Servicer
Agreement, on terms satisfactory to the Funding Agents and (ii) the Liquidation
Servicer to complete a Master Servicer Site Review and the review of the Master
Servicer’s Standby Liquidation System in each case in accordance with the
Liquidation Servicer Agreement.

 

(q)                                 Ownership.  Take (or cause the Master
Servicer, the Contributor and each Originator to) take all necessary action to
(i) vest legal and equitable title to the Receivables and the other collateral
obtained under the U.S. Receivables Purchase Agreements on the one hand, and the
Contribution Agreement, on the other hand irrevocably in the Contributor, or the
Company, as applicable, free and clear of any Adverse Claims other than Adverse
Claims arising hereunder (including, without limitation, the filing of all
financing statements or other similar instruments or documents necessary under
the UCC (or any comparable law) of all appropriate jurisdictions to perfect the
Company’s interest in such Receivables and other Collateral and such other
action to

 

56

--------------------------------------------------------------------------------



 

perfect, protect or more fully evidence the interest of the Company therein as
the Collateral Agent may reasonably request), and (ii) establish and maintain,
in favor of the Collateral Agent, for the benefit of the Secured Parties, a
valid and perfected first priority undivided percentage ownership interest
(and/or a valid and perfected first priority security interest) in all
Receivables and other Collateral to the full extent contemplated herein, free
and clear of any Adverse Claims other than Adverse Claims in favor of the
Collateral Agent for the benefit of the Secured Parties (including, without
limitation, the filing of all financing statements or other similar instruments
or documents necessary under the UCC (or any comparable law) of all appropriate
jurisdictions to perfect the Collateral Agent’s (for the benefit of the Secured
Parties) interest in such Receivables and other Collateral and such other action
to perfect, protect or more fully evidence the interest of the Collateral Agent
for the benefit of the Secured Parties as the Collateral Agent or any Funding
Agent may reasonably request).

 

26.2                        Affirmative Covenants of the Company, the Master
Servicer and Huntsman International

 

Each of the Company (solely with respect to Sections (a), (c), (d), (e), (f),
(i), (j), (k), (l) and (m) below), the Master Servicer and Huntsman
International hereby agrees, in addition to its obligations under the Servicing
Agreement, that:

 

(a)                                 it shall not terminate the Servicing
Agreement unless in compliance with the terms of this Agreement;

 

(b)                                 it shall observe in all material respects
each and every of its respective covenants (both affirmative and negative)
contained in this Agreement, the Servicing Agreement and all other Transaction
Documents to which it is a party;

 

(c)                                  it shall afford the Administrative Agent,
each Funding Agent or any of their respective representatives access to all
records relating to the Receivables at any reasonable time during regular
business hours, upon reasonable prior notice (and without prior notice if a
Termination Event has occurred), for purposes of inspection and to make copies
of and abstracts from its records, books of account and documents (including
computer tapes and disks) relating to the Receivables, and shall permit the
Administrative Agent, each Funding Agent or the Collateral Agent or any of their
respective representatives, collectively, to visit any of its offices or
properties during regular business hours one time per calendar year (or, if a
Termination Event has occurred, as often as may reasonably be requested),
subject to its reasonable and normal security and confidentiality requirements
of general application to visitors at the relevant property, and to discuss its
business, operations, properties, financial and other conditions with its
officers and employees and with its Independent Public Accountants;

 

(d)                                 neither it nor the Contributor shall waive
the provisions of Section 2.06, Section 7.02 or Section 8.02 (or any
corresponding section relating to indemnities, costs or expenses) of any
Origination Agreement or take any action, nor shall it permit any Originator to
take any action, without the prior

 

57

--------------------------------------------------------------------------------



 

written consent of the Majority Lenders or, if specified in the relevant
Origination Agreement, the prior written consent of the Funding Agents;

 

(e)                                  neither it nor the Contributor shall permit
any Originator to amend or make any change or modification to its constitutive
documents if such amendment, change or modification is reasonably expected to
have a Material Adverse Effect without the consent of the Administrative Agent
and each Funding Agent; provided that such Originator may make amendments,
changes or modifications pursuant to changes in law of the jurisdiction of its
organization or amendments to such Originator’s name (subject to compliance with
Section 5.04 or Section 6.04 (or corresponding Section) of the applicable
Origination Agreement)), registered agent or address of registered office;

 

(f)                                   it shall cooperate in good faith to allow
the Collateral Agent and the Liquidation Servicer to use its available
facilities and expertise upon a Master Servicer termination or default;

 

(g)                                  Huntsman International shall furnish to the
Collateral Agent, each Funding Agent and the Administrative Agent:

 

(i)                                   within 90 days after the end of each
fiscal year of Huntsman International, the balance sheet and related statements
of income, stockholders’ equity and cash flows showing the financial condition
of Huntsman International as of the close of such fiscal year and the results of
its operations during such year, all audited by Huntsman International’s
Independent Public Accountants and accompanied by an opinion of such accountants
(which shall not be qualified in any material respect) to the effect that such
financial statements fairly present in all material respects the financial
condition and results of operations of Huntsman International in accordance with
GAAP consistently applied;

 

(ii)                                within sixty (60) days after the end of each
of the first three fiscal quarters of each fiscal year of Huntsman
International, Huntsman International’s unaudited balance sheet and related
statements of income, stockholders’ equity and cash flows for the period from
the beginning of such fiscal year to the end of such quarter, all certified by a
Responsible Officer of Huntsman International;

 

(iii)                             together with the financial statements
required pursuant to (a) clause (ii) above, a compliance certificate signed by a
Responsible Officer of Huntsman International stating that the attached
financial statements have been prepared in accordance with GAAP and accurately
reflect the financial condition of Huntsman International and (b) clauses
(i) and (ii) above, a compliance certificate signed by a Responsible Officer of
Huntsman International to the best of such Responsible Officer’s knowledge, no
Termination Event or Potential Termination Event exists, or if any Termination
Event or Potential Termination Event exists and is continuing, stating the
nature and status thereof; and

 

58

--------------------------------------------------------------------------------



 

(iv)                            promptly upon the furnishing thereof to the
shareholders of Huntsman International, copies of all financial statements,
financial reports and proxy statements so furnished;

 

(v)                               promptly, all information, documents, records,
reports, certificates, opinions and notices received by Huntsman International
from an Originator under any Origination Agreement, as the Collateral Agent, any
Funding Agent or the Administrative Agent may reasonably request;

 

(vi)                            promptly, from time to time, such other
information regarding the operations, business affairs and financial condition
of Huntsman International, or compliance with the terms of any Transaction
Document, in each case as the Administrative Agent, any Funding Agent or the
Collateral Agent may reasonably request; and

 

(vii)                         a notice of the decision to appoint a new manager
of the Company as an “Independent Manager”, such notice to be issued not less
than thirty (30) days prior to the effective date of such appointment (or, in
the case of an appointment of a replacement following the resignation or death
of an “Independent Manager” of the Company, promptly following such
appointment), together with a certification by Huntsman International or, if
Huntsman International is no longer the sole equity holder of the Company, the
Company’s equity holders, that the designated Person satisfies the criteria set
forth in the definition of “Independent Manager”;

 

(h)                                 after the date hereof, neither it nor the
Contributor shall, nor shall they permit any of the other Approved Originators
to, grant any Lien (other than Permitted Liens) over any of the Pool Receivables
of the Company, any Related Property related thereto or any other RLA
Collateral;

 

(i)                                     [Reserved];

 

(j)                                    will take all actions reasonably
requested by the Collateral Agent (including but not limited to all filings and
other acts necessary or advisable under the applicable UCC or other applicable
laws or similar statute of each relevant jurisdiction) in order to continue the
Collateral Agent’s first priority perfected security interest in all Receivables
now owned or acquired by the Company;

 

(k)                                 will, at its own expense:

 

(i)                                   on each Receivables Purchase Date, direct
(or cause the Master Servicer to direct) each Originator to identify on its
extraction records relating to Receivables from its master database of
receivables, that the Receivables have been conveyed to Huntsman International
or the Company (as applicable) pursuant to one of the Origination Agreements,

 

(ii)                                on each Receivables Purchase Date, direct
the Master Servicer to maintain a record-keeping system that will clearly and
unambiguously

 

59

--------------------------------------------------------------------------------



 

indicate, in the Master Servicer’s files maintained on behalf of the Company
that such Receivables have been acquired by the Company and a security interest
has been granted by the Company to the Collateral Agent for the benefit of the
Secured Parties, and

 

(iii)                             on each Applicable Periodic Reporting Date,
deliver or transmit or cause the Master Servicer on behalf of the Company to
deliver or transmit to the Collateral Agent a Periodic Report containing at
least the information specified in Schedule 11 as to all Receivables, as of each
related Receivables Contribution Date, in each case in accordance with the
Transaction Documents;

 

(l)                                     the Company shall furnish to the
Collateral Agent, each Funding Agent and the Administrative Agent:

 

(i)                                   within 120 days after the end of each
fiscal year of the Company, the unaudited balance sheet and unaudited related
statements of income, stockholders’ equity and cash flows showing the financial
condition of the Company as of the close of such fiscal year and the results of
its operations during such year, prepared in accordance with GAAP consistently
applied;

 

(ii)                                within sixty (60) days after the end of each
of the first three fiscal quarters of each fiscal year of the Company, the
Company’s unaudited balance sheet and unaudited related statements of income,
stockholders’ equity and cash flows for the period from the beginning of such
fiscal year to the end of such quarter, all certified by a Responsible Officer
of the Company;

 

(iii)                             together with the financial statements
required pursuant to clauses (i) and (ii) above, a compliance certificate signed
by a Responsible Officer of the Company stating that (x) the attached financial
statements have been prepared in accordance with GAAP and accurately reflect the
financial condition of the Company and (y) to the best of such Person’s
knowledge, no Termination Event or Potential Termination Event exists, or if any
Termination Event or Potential Termination Event exists, stating the nature and
status thereof;

 

(iv)                            promptly upon the furnishing thereof to the
members of the Company, copies of all financial statements, financial reports
and proxy statements so furnished;

 

(v)                               promptly, all information, documents, records,
reports, certificates, opinions and notices received by the Company from an
Originator under any Origination Agreement, as the Collateral Agent, any Funding
Agent or the Administrative Agent may reasonably request; and

 

(vi)                            promptly, from time to time, such other
information regarding the operations, business affairs and financial condition
of the Company, or compliance with the terms of any Transaction Document, in
each case

 

60

--------------------------------------------------------------------------------



 

as the Administrative Agent, any Funding Agent or the Collateral Agent may
reasonably request;

 

(m)                             [Reserved]; and

 

(n)                                 each of the Company and Contributor shall
not use any part of the proceeds of any Loan, directly or indirectly, for any
payments that could constitute a violation of any applicable anti-bribery law.

 

26.3                        Negative Covenants of the Company

 

The Company hereby covenants that, until the Final Payment Date occurs, it shall
not directly or indirectly:

 

(a)                                 Limitation on Liabilities. Create, incur,
assume or suffer to exist any Indebtedness, except (i) liabilities (including
accrued and contingent liabilities) or obligations arising under or in respect
of the Transaction Documents, including liabilities and obligations representing
fees, expenses and indemnities payable pursuant to and in accordance with the
Transaction Documents and (ii) immaterial amounts due and payable in the
ordinary course of business of a special purpose company, provided that any
Indebtedness permitted hereunder and described in clauses (i) and (ii) above
shall be payable by the Company solely from funds available to the Company which
are not otherwise required to be applied to the payment of any amounts by the
Company pursuant to any Servicing Agreement.

 

(b)                                 Limitation on Transfers of Receivables, etc.
Except as otherwise permitted by the Transaction Documents, at any time sell,
transfer, grant a security interest in or otherwise dispose of any of the
Receivables, Related Property, any other Collateral or the proceeds thereof.

 

(c)                                  Limitation on Guarantee Obligations. Become
or remain liable, directly or contingently, in connection with any Indebtedness
or other liability of any other Person, whether by guarantee, endorsement (other
than endorsements of negotiable instruments for deposit or collection in the
ordinary course of business), agreement to purchase or repurchase, agreement to
supply or advance funds or otherwise other than under or as contemplated by any
Transaction Documents.

 

(d)                                 Limitation on Fundamental Changes. Except to
the extent permitted under the Transaction Documents, enter into any merger,
consolidation or amalgamation, or liquidate, to the fullest extent permitted by
law, wind up or dissolve itself (or suffer any liquidation or dissolution), or
make any material change in its present method of conducting business, or
convey, sell, lease, assign, transfer, grant a security interest in or otherwise
dispose of, all or substantially all of its property, business or assets other
than the security interests contemplated hereby or acquire another company.

 

(e)                                  Business. Engage at any time in any
business or business activity other than the acquisition of Receivables pursuant
to any Origination Agreement to which it is a party, the security interests
hereunder, the other transactions

 

61

--------------------------------------------------------------------------------



 

contemplated by the Transaction Documents and any activity incidental to the
foregoing and necessary or convenient to accomplish the foregoing, or otherwise
contemplated by any of the Transaction Documents or enter into or be a party to
any agreement or instrument other than in connection with the foregoing.

 

(f)                                   Agreements. (i)  Become a party to any
indenture, mortgage, instrument, contract, agreement, lease or other
undertaking, except the Transaction Documents, leases of office space, equipment
or other facilities for use by the Company in its ordinary course of business,
employment agreements, service agreements, agreements relating to shared
employees and other agreements necessary to perform its obligations under the
Transaction Documents, (ii) issue any power of attorney (except to the
Collateral Agent or the Master Servicer or except for the purpose of permitting
any Person to perform any ministerial functions on behalf of the Company that
are not prohibited by or inconsistent with the terms of the Transaction
Documents), or (iii) other than pursuant to the terms of any Origination
Agreement to which it is a party, amend, agree, modify or waive any of the
provisions of the Origination Agreement or request, consent or agree to or
suffer to exist or permit any such amendment, agreement, modification or waiver
or exercise any consent rights granted to it thereunder unless such amendment,
agreement, modification or waiver or such exercise of consent rights would not
have a Material Adverse Effect with respect to the Company, the Contributor, the
Master Servicer or any Originator, the Administrative Agent and each Funding
Agent shall have consented to any such amendments, agreements, modifications or
waivers.

 

(g)                                  Policies; Change in Payment Instructions.
(i) Permit any change or modification in any material respect to the Policies,
except (x) if such changes or modifications are necessary under any Requirement
of Law or (y) the Administrative Agent and the Funding Agents shall have
consented with respect thereto; or, (ii) except as may be required by the
Administrative Agent in accordance with this Agreement, add or terminate any
bank as (x) a Collection Account Bank, (y) a Company Account Bank, or (z) the
account bank with respect to the Payment Reserve Subaccounts, or make any change
in the instructions to Obligors regarding payments to be made to any Collection
Account, unless the Collateral Agent and each Funding Agent shall have received,
at least ten (10) days before the proposed effective date therefor, (x) written
notice of such addition, termination or change and (y) with respect to the
addition of a Collection Account Bank or a Collection Account, an executed
Collection Account Agreement with respect to the new Collection Account;
provided, however, that the Master Servicer may make changes in instructions to
Obligors regarding payments if such new instructions require such Obligor to
make payments to another existing Collection Account.

 

(h)                                 Offices. Move the location of where the
Company keeps its records to a new location without providing thirty (30) days’
prior written notice to the Collateral Agent, the Administrative Agent and each
Funding Agent.

 

(i)                                     Change in Name. Change the Company’s
name, corporate structure, jurisdiction of organization, place of business or
chief executive office in any

 

62

--------------------------------------------------------------------------------



 

manner that would or is likely to (i) make any financing statement or
continuation statement (or other similar instrument) relating to this Agreement
seriously misleading within the meaning of Section 9-506(b) of the applicable
UCC (or analogous provision of any other similar applicable statute or
legislation) or (ii) impair the perfection of the Collateral Agent’s security
interest in any Receivable under any other similar law, without 30 days’ prior
written notice to the Collateral Agent, the Administrative and each Funding
Agent.

 

(j)                                    Charter. Amend or make any change or
modification to its constitutive documents without obtaining the consent of the
Administrative Agent and each Funding Agent (provided that, notwithstanding
anything to the contrary in this Section 26.3(j), the Company may make
amendments, changes or modifications pursuant to changes in law of the
jurisdiction of its formation or amendments to change the Company’s name
(subject to compliance with Section 26.3(i))).

 

(k)                                 Tax Classification. Elect or take any action
that would cause it to be classified as a partnership or corporation for U.S.
tax purposes or permit any member of the Company to so elect or take any such
action.

 

(l)                                     Limitation on Restricted Payments.
Declare or pay any dividend on, or make any payment on account of, or set apart
assets for a sinking or other analogous fund for, the purchase, redemption,
defeasance, retirement or other acquisition of, any shares of any class of
capital stock of the Company, whether now or hereafter outstanding, or make any
other distribution in respect thereof, either directly or indirectly, whether in
cash or property or in obligations of the Company (such declarations, payments,
setting apart, purchases, redemptions, defeasance, retirements, acquisitions and
distributions being herein called “Restricted Payments”), unless: (i) at the
date such Restricted Payment is made, the Company shall have made all payments
in respect of its obligations pursuant to the Transaction Documents; (ii) the
Restricted Payment Test is satisfied on such date; (iii) at the date such
Restricted Payment is made, the Company in compliance with all terms of the
Transaction Documents; (iv) such Restricted Payment is in accordance with all
corporate and legal formalities applicable to the Company; and (v) no Required
Retention Deficiency, Termination Event or Potential Termination Event has
occurred and is continuing (or would occur as a result of making such Restricted
Payment).

 

(m)                             Accounting for Purchases. Except in accordance
with any Requirement of Law, prepare any financial statements which shall
account for the transactions contemplated under any Origination Agreement or the
transactions contemplated hereunder in any manner other than, as a contribution
of the Receivables from the Contributor to the Company and as a grant of a
security interest in the Receivables by the Company to the Collateral Agent,
respectively, or in any other respect account for or treat the transactions
contemplated under any Origination Agreement or the transactions contemplated
hereunder (including for financial accounting purposes, except as required by
law) in any manner other than as a contribution of the Receivables from the
Contributor to the Company and as a grant of a security

 

63

--------------------------------------------------------------------------------



 

interest in the Collateral from the Company to the Collateral Agent,
respectively; provided, however, that this sub-Section shall not apply for any
tax or tax accounting purposes.

 

(n)                                 Extension or Amendment of Receivables.
Extend, make any Dilution Adjustment to, rescind, cancel, amend or otherwise
modify, or attempt or purport to extend, amend or otherwise modify, the terms of
any Receivables other than as permitted under Section 4.05(a) of the Servicing
Agreement.

 

(o)                                 Amendment of Transaction Documents or Other
Material Documents. Other than as set forth in the Transaction Documents, amend
any Transaction Document or other material document related to any transactions
contemplated hereby or thereby.

 

(p)                                 Origination Agreements. Take any action
under any Origination Agreement to which it is a party that could reasonably be
expected to have a Material Adverse Effect.

 

(q)                                 Limitation on Investments and Loans. Make
any advance, loan, extension of credit or capital contribution to, or purchase
any stock, bonds, notes, debentures or other securities of or any assets
constituting a business unit of, or make any other investment in, any Person,
except for the Receivables or as otherwise contemplated under the Transaction
Documents.

 

(r)                                    [intentionally omitted].

 

(s)                                   Instruments. Unless delivered to the
Collateral Agent, the Company shall not take any action, or allow the Master
Servicer or any Originator to take any action, to cause any Receivable not
evidenced by an “instrument” (as defined in the applicable UCC or other similar
applicable statute or legislation) upon origination to become evidenced by an
instrument, except in connection with its enforcement or collection of a
Defaulted Receivable.

 

26.4                        Negative Covenants of the Company and the Master
Servicer

 

(a)                                 The Master Servicer hereby agrees that it
shall observe each and all of its covenants (both affirmative and negative)
contained in each Servicing Agreement in all material respects and that it
shall:

 

(i)                                   provide to the Administrative Agent and
each Funding Agent (A) no later than the Initial Borrowing Date and (B) in the
case of an addition of an Originator, prior to the date such Originator is
added, evidence that each such Originator maintains disaster recovery systems
and back up computer and other information management systems which shall be
reasonably satisfactory to the Administrative Agent and each Funding Agent and
the Liquidation Servicer;

 

(ii)                                provide to the Administrative Agent and each
Funding Agent, simultaneously with delivery to the Collateral Agent, all
reports, notices, certificates, statements and other documents required to be
delivered to the Collateral Agent pursuant to the Servicing Agreement

 

64

--------------------------------------------------------------------------------



 

and the other Transaction Documents and furnish to the Administrative Agent and
each Funding Agent promptly after receipt thereof a copy of each material
notice, material demand or other material communication (excluding routine
communications) received by or on behalf of the Company or the Master Servicer
with respect to the Transaction Documents; and

 

(iii)                             provide notice to the Administrative Agent and
each Funding Agent of the appointment of a Successor Master Servicer pursuant to
Section 6.02 of the Servicing Agreement.

 

(b)                                 The Company shall not amend, change or
modify any of the duties and services of the Liquidation Servicer as set forth
in the Liquidation Servicer Agreement without the prior consent of each Funding
Agent.

 

(c)                                  The Company shall not pledge, grant a
security interest in, assign or otherwise encumber the Collateral; provided that
the Contributor may at any time pledge the membership interest in the Company
and the rights attendant thereto.

 

26.5                        EU Risk Retention and Securitisation Regulation

 

(a)                                 Huntsman International, hereby undertakes
that it shall:

 

(i)                                   on an ongoing basis retain a net economic
interest (in the form of its interest in the Company that includes its
entitlement to be paid the Contribution Value in accordance with the
Contribution Agreement) in the Pool Receivables in an amount at least equal to
5% of the aggregate Principal Amount of the Pool Receivables at such time, as
described in Article 6.3(d) of the Securitisation Regulation,

 

(ii)                                not change the manner in which it retains
such net economic interest since the Closing Date, where such change would
result in it not retaining a material net economic interest of not less than 5%
within the meaning of Article 6 of the Securitisation Regulation and it shall
notify the Funding Agents if it proposes to make any change to the manner in
which it maintains such material net economic interest,

 

(iii)                             not enter into any credit risk mitigations,
short position or any other hedge with respect to such net economic interest, to
the extent that such measures are described as prohibited under Article 6 of the
Securitisation Regulation.

 

(b)                                 The Company hereby undertakes with each
Lender, Funding Agent and the Administrative Agent that, from the Closing Date
and until the Final Payout Date, it shall:

 

(i)                                   on each Settlement Date, cause the Master
Servicer to prepare and provide each Lender Group and the Administrative Agent
(and, on request, the Collateral Agent) with a report containing the information
described in Article 7 of the Securitisation Regulation in a form set out

 

65

--------------------------------------------------------------------------------



 

in any applicable ESMA regulatory technical standards and implementing technical
standards (or any replacement requirements) adopted by the European Commission
in accordance with Article 7(3) and (4) of the Securitisation Regulation as in
force at such time (each such report, a “Securitisation Regulation Report”);
provided that unless and until the regulatory technical standards and
implementing technical standards contemplated by Article 7(3) and (4) of the
Securitisation Regulation are adopted by the European Commission (or any
relevant Governmental Authority that may be competent following the United
Kingdom having left the European Union) and come into effect, the information
described in Articles 7(a) and 7(e) of the Securitisation Regulation shall be
deemed to have been provided by causing the Master Servicer to deliver the
Monthly Settlement Report and a receivables data file in the form previously
agreed in writing between the Company or Master Servicer on its behalf and the
Administrative Agent;

 

(ii)                                [reserved];

 

(iii)                             promptly, upon receiving notice or knowledge
of the occurrence of a breach by either Huntsman International or the Company of
any of its respective obligations under this Section 26.5 notify the
Administrative Agent and each Funding Agent, and each Lender of any such breach;

 

(iv)                            provide such assistance and information,
documents, tapes, data, records or reports relating to the Pool Receivables,
which is in its or their possession or under its or their control, including
monthly remittance tapes, monthly accounts receivable information (aging,
write-offs, concentrations, etc.), as any member of a Lender Group or
Administrative Agent may from time to time reasonably request in order to enable
those persons and, as appropriate, other persons providing facilities to any of
those persons to comply with the requirements of Articles 5 and 7 of the
Securitisation Regulation or any other relevant provision of the Securitisation
Regulation; and

 

(v)                               it will provide on-going confirmation of
continued compliance with this Section 26.5, which confirmation may be provided
by way of a statement in each Securitisation Regulation Report.

 

(c)                                  Each of the Originators, Huntsman
International and the Company designates the Company as the entity to fulfil the
information requirements under this Section 26.5.

 

(d)                                 Huntsman International and the Company
acknowledge and agree that any member of a Lender Group may disclose information
provided to it under this Section 26.5 as necessary to comply with any
obligations applicable to it under Article 5 or Article 7 of the Securitisation
Regulation.

 

66

--------------------------------------------------------------------------------



 

26.6                        Representations and warranties

 

Each of Huntsman International and the Master Servicer hereby represents and
warrants on each Business Day for the benefit of the Company, each Lender Group
and the Administrative Agent that:

 

(a)                                 Huntsman International is an “originator”,
as defined in Article 2(3) of the Securitisation Regulation, in relation to, and
solely for purposes of, the transactions contemplated by the Transaction
Documents (provided however that neither Huntsman International nor the Master
Servicer makes any representation as to whether the transactions or any other
arrangements contemplated by the Transaction Documents are subject to the
Securitisation Regulation);

 

(b)                                 Huntsman International and the Approved
Originators were not established and do not operate for the sole purpose of
securitising exposures;

 

(c)                                  Huntsman International and the Approved
Originators have a business strategy and the capacity to meet payment
obligations consistent with a broader business enterprise and involving material
support from capital, assets, fees or other income available to it other than
the Receivables and other assets securitised by it and any other interests
retained or proposed to be retained in accordance with the Securitisation
Regulation, as well as any corresponding income from such exposures and
interests; and

 

(d)                                 Huntsman International’s responsible
decision-makers have the required experience to enable it to pursue its business
strategy, as well as adequate corporate governance arrangements.

 

26.7                        [Reserved]

 

26.8                        No Monitoring

 

The Collateral Agent shall not be responsible for the monitoring of, compliance
with, or the investigation of any matter which is the subject of the
undertakings given in Sections 26.6 and shall be under no obligation to take any
action in relation to any non-compliance of such undertakings.

 

26.9                        Data Protection Provisions

 

(a)                                 Each capitalised term used in this
Section 26.9 but not defined in this Agreement shall be given its meaning under
applicable Data Protection Legislation.

 

(b)                                 For the purposes of this Section 26.9,
“Relevant Personal Data” shall mean any Personal Data processed by a Party under
or in connection with the Transaction Documents and/or in relation to the Pool
Receivables.

 

(c)                                  The Parties acknowledge that:

 

(i)                                   the Master Servicer will be a Controller
in respect of the Processing of any Relevant Personal Data;

 

67

--------------------------------------------------------------------------------



 

(ii)                                the Company will be a Controller in respect
of the Processing of any Relevant Personal Data; and

 

(iii)                             the Collateral Agent may following the
occurrence of a Termination Event (or otherwise when the Facility Termination
Date has occurred) become a Controller with respect to the Processing of
Relevant Personal Data.

 

(d)                                 Without limiting any other provision of this
Agreement, each of the Master Servicer, the Company and the Collateral Agent (to
the extent it Processes any Relevant Personal Data) acknowledges it determines
the purposes for which and the manner in which Relevant Personal Data is, or is
to be, Processed by it.

 

(e)                                  The Master Servicer undertakes to the other
Parties that it shall:

 

(i)                                   at all times comply in all material
respects with the provisions of the applicable Data Protection Legislation in
connection with the performance of its obligations and the exercise of its
rights in respect of the Relevant Personal Data;

 

(ii)                                only process the Relevant Personal Data to
the extent necessary for the performance of its obligations under the
Transaction Documents or as required in connection with any applicable legal or
regulatory requirements;

 

(iii)                             respond without undue delay (and in accordance
with any timescales it is obliged to adhere to under applicable Data Protection
Legislation or as otherwise mandated by the applicable Supervisory Authority) to
any complaint, notice or communication it receives from a Supervisory Authority
or Data Subject in connection with its Processing of the Relevant Personal Data
and notify the other Parties, with full particulars of all such complaints,
notices or communications between the Master Servicer and such Supervisory
Authority or Data Subject;

 

(iv)                            notify all other Parties without undue delay
(and in any event within 72 hours) upon becoming aware of any Personal Data
Breach which affects (or is reasonably likely to affect) the Relevant Personal
Data, and take all commercially reasonable steps to mitigate any impact such
Personal Data Breach may have on the relevant Data Subjects and the other
Parties;

 

(v)                               to the extent that the Master Servicer
delegates any of its responsibilities under the Servicing Agreement to any third
party and such third party is, as a consequence, involved in the Processing of
any Relevant Personal Data, then the Master Servicer shall ensure that the third
party enters into binding terms with the Master Servicer which: (1) are
sufficient in order for the Master Servicer to comply with its obligations under
this Section 26.9; and (ii) adhere to the requirements set out in Article 28
GDPR; and

 

68

--------------------------------------------------------------------------------



 

(vi)                              upon a Liquidation Servicer or Successor
Master Servicer being appointed in accordance with the Transaction Documents,
the Master Servicer shall promptly (and within no more than 7 Business Days)
make available to the Liquidation Servicer or Successor Master Servicer a copy
of all Relevant Personal Data in a machine readable format.

 

(f)                                   Each of the Company (to the extent that it
processes any Relevant Personal Data) and the Collateral Agent (to the extent
that it Processes any Personal Data) shall at all times comply in all material
respects with all applicable Data Protection Legislation in connection with the
performance of its obligations and the exercise of its rights under the
Transaction Documents.

 

(g)                                  If either the Company or the Collateral
Agent receives any complaint, notice or communication from any Supervisory
Authority which relates to the Master Servicer’s:

 

(i)                                     Processing of Relevant Personal Data; or

 

(ii)                                  potential failure to comply with
applicable Data Protection Legislation,

 

the receiving party shall, to the extent permitted by applicable requirements of
Law, promptly forward the complaint, notice or communication to the Master
Servicer. The Master Servicer shall respond to such complaint, notice or
communication without undue delay (and in accordance with any timescales it is
obliged to adhere to under applicable Data Protection Legislation or as
otherwise mandated by the applicable Supervisory Authority) and shall bear its
own costs and expenses suffered or incurred in relation to such a response.

 

(h)                                 If a Data Subject makes a request to the
Company or the Collateral Agent to exercise any of its rights under applicable
Data Protection Legislation with respect to the Relevant Personal Data, the
receiving party shall promptly and in any event within five (5) Business Days
after it receives the request, forward the request to the Master Servicer. The
Master Servicer shall respond to that request on behalf of the receiving party
without undue delay and meet applicable deadlines and information requirements
under applicable Data Protection Legislation. The Master Servicer or, if the
Master Servicer is unable to do so following a Master Servicer Default, the
Company shall bear any costs and/or expenses suffered or incurred by the Master
Servicer (including the Master Servicer acting on behalf of the Collateral
Agent) in relation to such a response.

 

(i)                                     The Master Servicer shall provide the
information required under Articles 13 and 14 of the GDPR to each Data Subject
whose Personal Data forms part of the Relevant Personal Data in accordance with
applicable Data Protection Legislation, on its own behalf and on behalf of the
Company. The Collateral Agent, to the extent it Processed any Relevant Personal
Data, shall provide the information required under Articles 13 and 14 of the
GDPR to each Data Subject whose Personal Data forms part of the Relevant
Personal Data in accordance with applicable Data Protection Legislation. The
Master Servicer

 

69

--------------------------------------------------------------------------------



 

shall bear its own costs and expenses suffered or incurred in relation to any
provision of information to Data Subjects pursuant to this clause (h).

 

26.10                 [Reserved]

 

27.                               ADDITION OF APPROVED CURRENCY, APPROVED
ORIGINATOR AND APPROVED OBLIGOR COUNTRY; APPROVED ACQUIRED LINE OF BUSINESS
RECEIVABLES

 

At the written request of the Master Servicer delivered to the Collateral Agent,
each Funding Agent and the Administrative Agent, (1) the addition of a currency
as an Approved Currency, (2) the addition of an originator as an Approved
Originator, (3) the addition of a jurisdiction as an Approved Obligor Country or
as an Approved Contract Jurisdiction or (4) the inclusion of Acquired Line of
Business Receivables as Eligible Receivables, in each case after the Initial
Borrowing Date, shall be permitted upon satisfaction of the relevant conditions
set forth in this Section 27 and the relevant Origination Agreement.

 

(a)                                 Approved Currency. The Administrative Agent
and each Funding Agent shall have consented to the addition of any currency as
an Approved Currency.

 

(b)                                 Approved Originator.

 

(i)                                     such proposed Approved Originator is an
Affiliate of Huntsman International;

 

(ii)                                  the Master Servicer, the Company, the
Administrative Agent and each Funding Agent shall have received a copy of the
Policies of such Originator, which Policies shall be in form and substance
satisfactory to the Master Servicer, the Servicer Guarantor, the Company, each
Funding Agent and the Administrative Agent;

 

(iii)                               [Reserved];

 

(iv)                              the Company, the Collateral Agent, each
Funding Agent and the Administrative Agent shall have received confirmation by
such Approved Originator that there is no pending or, to its knowledge,
threatened action or proceeding affecting such proposed Approved Originator
before any Governmental Authority that could reasonably be expected to have a
Material Adverse Effect with respect to it (other than such action or proceeding
as disclosed in public filings);

 

(v)                                 the Collateral Agent, each Funding Agent and
the Administrative Agent shall have received an Opinion of Counsel in form and
substance satisfactory to each of them from a nationally recognized law firm
qualified to practice in the jurisdiction in which such Originator is located to
the effect that the sale of Receivables by such Originator to the Contributor or
the Company (or such other entity as shall have been agreed) constitute true
sales of such Receivables to the Contributor or the Company or such entity;

 

70

--------------------------------------------------------------------------------



 

(vi)                              the Collateral Agent, each Funding Agent and
the Administrative Agent shall have received the following Opinions of Counsel
in form and substance satisfactory to each of them with respect to each proposed
Approved Originator: (i) an Opinion of Counsel from one or more nationally
recognized law firms authorized to practice law in the jurisdiction in which
such proposed Approved Originator is located to the effect that each of the
Transaction Documents to which such proposed Approved Originator is to be a
party has been duly authorized, executed and delivered by such entity and
(ii) an Opinion of Counsel from one or more nationally recognized law firms
authorized to practice law in New York to the effect that the Transaction
Documents to which such proposed Approved Originator is to be a party are
enforceable against such entity, in each case, subject to customary assumptions,
qualifications and exclusions;

 

(vii)                           such proposed Approved Originator shall be
joined to the Servicing Agreement as a Local Servicer;

 

(viii)                        the Liquidation Servicer, if any, shall have
notified the Company, the Funding Agents and the Administrative Agent that a
Standby Liquidation System is in place for such proposed Approved Originator;

 

(ix)                              the Company, the Collateral Agent, each
Funding Agent and the Administrative Agent shall have received a certificate
prepared by a Responsible Officer of the Master Servicer certifying that after
giving effect to the addition of such proposed Approved Originator, the Target
Receivables Amount shall be equal to or less than the Aggregate Receivables
Amount on the date such proposed Approved Originator is added pursuant to the
applicable Receivables Purchase Agreement;

 

(x)                                 such Originator shall have executed an
Additional Originator Joinder Agreement in the form of Schedule 3 or
corresponding schedule attached to the applicable Receivables Purchase
Agreement, shall have otherwise acceded to an existing Receivables Purchase
Agreement or shall have entered into a Receivables Purchase Agreement
substantially similar to the existing Receivables Purchase Agreement with such
modifications as necessary or appropriate to address jurisdiction-specific
issues;

 

(xi)                              if applicable, such proposed Approved
Originator shall have executed (where applicable), filed and recorded, at its
own expense, appropriate UCC financing statements with respect to the
Receivables (and Related Property) originated and proposed to be sold by it in
such manner and such jurisdictions as are necessary to perfect the Company’s
ownership interest in such Receivables;

 

(xii)                           the Company, each Funding Agent and the
Administrative Agent shall be satisfied that there are no Liens on the
Receivables to be sold by such Originator, except Permitted Liens;

 

71

--------------------------------------------------------------------------------



 

(xiii)                        the Collection Accounts with respect to the
Receivables to be sold or contributed by such proposed Approved Originator shall
have been established in the name of the Company and the Company shall have
caused the Collateral Agent to have a first priority perfected security interest
in such accounts or shall have been established in the name of the Collateral
Agent (whereby the Collateral Agent may grant to the Company a revocable
authorization to operate such accounts), or, if the Collateral Agent shall not
have such first priority perfected security interest or ownership interest in
such accounts, the Company shall have established, or shall have caused Huntsman
International to establish, appropriate reserves, as determined by the Funding
Agents and the Administrative Agent, to cover any failure of timely remittance
in full of Collections from such accounts or shall have established, or shall
have caused Huntsman International to establish, appropriate reserves, if
requested, and as determined, by the Funding Agents and the Administrative
Agent, to cover a failure of timely remittance in full of Collections from the
Collection Accounts to the relevant Company Concentration Account in accordance
with the Transaction Documents, or shall have made such other arrangements as
appropriate or necessary, as determined by the Administrative Agent, to address
jurisdiction-specific issues; and

 

(xiv)                       if, as of the date of the proposed addition of the
proposed Approved Originator, the aggregate Principal Amount of Receivables
owned by the Company that were generated by Additional Originators or generated
with respect to Acquired Lines of Business pursuant to the provisions of this
Section 27 in the immediately preceding twelve (12) calendar months (including
the aggregate Principal Amount of all Receivables of such proposed Originator
proposed to be sold by such proposed Originator on such day) is greater than ten
percent (10%) of the Aggregate Receivables Amount on such date before giving
effect to the addition of such proposed Approved Originator, then (i) each
Funding Agent and the Administrative Agent shall have consented to the addition
of such Originator and (ii) the historical aging and liquidation schedule
information of the Receivables originated by such proposed Approved Originator
and other data relating to the Receivables is satisfactory to each Funding Agent
and the Administrative Agent.

 

(c)                                  Approved Obligor Country

 

The Company, the Collateral Agent, each Funding Agent and the Administrative
Agent shall have consented in advance, in writing, to such inclusion of a
jurisdiction as an Approved Obligor Country.

 

(d)                                 Approved Contract Jurisdiction

 

The Company, the Collateral Agent, each Funding Agent and the Administrative
Agent shall have consented in advance, in writing, to inclusion of a
jurisdiction as an Approved Contract Jurisdiction.

 

72

--------------------------------------------------------------------------------



 

(e)                                  Approved Acquired Line of Business
Receivables

 

(i)                                     the Master Servicer, the Company, the
Collateral Agent, each Funding Agent and the Administrative Agent shall have
received a copy of the Policies with respect to the relevant Acquired Line of
Business, which Policies shall be in form and substance satisfactory to the
Master Servicer, the Servicer Guarantor, the Company, the Administrative Agent
and each Funding Agent;

 

(ii)                                  the Company, the Collateral Agent, each
Funding Agent and the Administrative Agent shall have received confirmation from
each applicable Originator, that there is no pending or, to the knowledge of
such Originator, threatened action or proceeding affecting the Originator or
Originators with respect to such Acquired Line of Business before any
Governmental Authority that could reasonably be expected to have a Material
Adverse Effect with respect to it (other than such action or proceeding as
disclosed in public filings);

 

(iii)                               the Liquidation Servicer shall have notified
the Company, the Funding Agents and the Administrative Agent that a Standby
Liquidation System is in place for such Acquired Line of Business;

 

(iv)                              the Company, the Collateral Agent, each
Funding Agent and the Administrative Agent shall have received a certificate
prepared by a Responsible Officer of the Master Servicer certifying that after
giving effect to the addition of such Acquired Line of Business Receivables, the
Target Receivables Amount shall be equal to or less than the Aggregate
Receivables Amount on the date designated by the relevant Originator or
Originators pursuant to clause (v) below;

 

(v)                                 the relevant Originator or Originators with
respect to such Acquired Line of Business shall have delivered a notice to the
Master Servicer, the Company, the Collateral Agent, each Funding Agent and the
Administrative Agent, designating the date upon which the Acquired Line of
Business Receivables would commence being considered as possible Eligible
Receivables;

 

(vi)                              if applicable, the relevant Originator or
Originators with respect to such Acquired Line of Business shall have executed
(where applicable), filed and recorded, at its own expense, appropriate UCC
financing statements with respect to the Receivables (and Related Property)
originated and proposed to be sold by it in such manner and such jurisdictions
as are necessary to perfect the Company’s ownership interest in such
Receivables;

 

(vii)                           the Company, each Funding Agent and the
Administrative Agent shall be satisfied that there are no Liens on the Acquired
Line of Business Receivables to be sold by such Originator, except as Permitted
Liens;

 

(viii)                        the Collection Accounts with respect to the
Acquired Line of Business Receivables to be sold or contributed by such
Originator shall have

 

73

--------------------------------------------------------------------------------



 

been established in the name of the Company (or existing Collection Accounts
will be used with respect to such Receivables) and the Company shall have caused
the Collateral Agent to have a first priority perfected security interest in
such accounts or shall have been established in the name of the Collateral Agent
(whereby the Collateral Agent may grant to the Company a revocable authorization
to operate such accounts), or, if the Collateral Agent shall not have such first
priority perfected security interest or ownership interest in such accounts, the
Company shall have established, or shall have caused Huntsman International to
establish, appropriate reserves, as determined by the Funding Agents and the
Administrative Agent, to cover any failure of timely remittance in full of
Collections from such accounts or shall have established, or shall have caused
Huntsman International to establish, appropriate reserves, as determined by the
Funding Agents and the Administrative Agent, to cover a failure of timely
remittance in full of Collections from the Collection Accounts to the relevant
Company Concentration Account in accordance with the Transaction Documents, or
shall have made such other arrangements as appropriate or necessary, as
determined by the Funding Agents and the Administrative Agent, to address
jurisdiction-specific issues; and

 

(ix)                              if, as of the date of the proposed addition of
the Receivables of the proposed Acquired Line of Business, the aggregate
Principal Amount of Receivables owned by the Company that were generated by
Additional Originators or generated with respect to Acquired Lines of Business
pursuant to the provisions of this Section 27 in the immediately preceding
twelve (12) calendar months (including the aggregate Principal Amount of all
Receivables of such proposed Acquired Line of Business) is greater than ten
percent (10%) of the Aggregate Receivables Amount on such date before giving
effect to the addition of such proposed Acquired Lines of Business Receivables,
then (i) each Funding Agent and the Administrative Agent shall have consented to
the addition of such Acquired Line of Business Receivables and (ii) the
historical aging and liquidation schedule information of the Receivables
originated with respect to such Acquired Lines of Business Receivables and other
data relating to the Receivables is satisfactory to each Funding Agent and the
Administrative Agent.

 

28.                               REMOVAL AND WITHDRAWAL OF ORIGINATORS AND
APPROVED ORIGINATORS

 

(a)                                 Subject to Sections 28(c) and 28(d), at the
written request of the Company or the Master Servicer, an Approved Originator
may be removed or terminated as an Originator and an Approved Originator may
withdraw as an Originator; provided that, in each case,

 

(i)                                     such removal or withdrawal is in
accordance with the applicable Origination Agreement,

 

74

--------------------------------------------------------------------------------



 

(ii)                                  the Administrative Agent and each Funding
Agent shall have given its prior written consent to such removal, termination or
withdrawal, such consent not to be unreasonably withheld,

 

(iii)                               no Program Termination Event or Potential
Termination Event has occurred and is continuing or would occur as a result
thereof, and

 

(iv)                              the Company, the Collateral Agent, the
Administrative Agent and each Funding Agent shall have received prior written
notice from the Master Servicer of such removal, termination or withdrawal of
the Originator (accompanied by a certificate of a Responsible Officer of the
Master Servicer attaching a pro forma Periodic Report and certifying that the
Target Receivables Amount will be equal to or less than the Aggregate
Receivables Amount after giving effect to such removal, termination or
withdrawal);

 

provided that, clause (ii) above shall not apply if the daily average of the
aggregate Principal Amounts of Receivables of an Originator that is removed,
withdrawn or terminated pursuant to the provisions of this Section 28 occurring
during the immediately preceding twelve (12) calendar months is less than ten
percent (10%) of the Aggregate Receivables Amount as of the date immediately
prior to the proposed removal, withdrawal or termination of the relevant
Approved Originator, provided, further, that clause (ii) shall not apply to an
Originator with respect to which an Originator Termination Event has occurred
under the applicable Origination Agreement.

 

(b)                                 At the written request of the Master
Servicer, an Approved Originator may cease selling Receivables originated with
respect to a Designated Line of Business by designating such Designated Line of
Business as an Excluded Designated Line of Business; provided that, in each
case,

 

(i)                                     such cessation is in accordance with the
applicable Origination Agreement,

 

(ii)                                  the Administrative Agent and each Funding
Agent shall have given its prior written consent to such cessation, such consent
not to be unreasonably withheld,

 

(iii)                               no Program Termination Event or Potential
Termination Event has occurred and is continuing or would occur as a result
thereof,

 

(iv)                              the Collateral Agent, each Funding Agent and
the Administrative Agent shall have received prior written notice from the
Master Servicer of such cessation (accompanied by a certificate of a Responsible
Officer of the Master Servicer attaching a pro forma Periodic Report and
certifying that the Target Receivables Amount will be equal to or less than the
Aggregate Receivables Amount after giving effect to such disposition and/or
cessation); and

 

(v)                                 all Obligors with respect to Receivables
originated with respect to the Excluded Designated Line of Business shall be
instructed to make all

 

75

--------------------------------------------------------------------------------



 

payments with respect to receivables which are not Receivables owned by the
Company to accounts other than the Collection Accounts and the Master Servicer
shall take all steps reasonably intended to cause such Obligors comply with such
instructions;

 

provided that, sub-clause (a)(ii) above shall not apply if the average of the
aggregate Principal Amount of Receivables removed from the pool of Receivables
pursuant to the provisions of this Section 28 in the immediately preceding
twelve (12) calendar months (including the daily aggregate Principal Amount of
Receivables of such proposed Excluded Designated Line of Business) is less than
ten per cent (10%) of the Aggregate Receivables Amount as of the date
immediately prior to the proposed removal, withdrawal or termination of the
relevant Approved Originator or proposed cessation of the Excluded Designated
Line of Business.

 

(c)                                  Upon and after notice being given pursuant
to Section 28(a)(iv) or Section 28(b)(iv) (as applicable), any Receivables with
respect to an Originator removed, withdrawn or terminated or an Excluded
Designated Line of Business (as applicable) shall: (i) cease to be sold,
transferred or contributed to the Contributor and/or the Company; and
(ii) assuming satisfaction of all other applicable requirements with respect to
an Eligible Receivable, continue to be an Eligible Receivable only if (A) such
Receivables were sold, transferred or contributed to the Company prior to the
date such notice was given and (B) (if applicable) the Excluded Designated Line
of Business has not yet been sold or otherwise disposed.

 

(d)                                 An Originator that is removed, terminated or
withdrawn, or that is the Originator with respect to an Excluded Designated Line
of Business, shall have a continuing obligation with respect to Receivables
previously sold or contributed by it pursuant to the relevant Origination
Agreement (including making Originator Dilution Adjustment Payments, Originator
Adjustment Payments and payments in respect of indemnification) unless the
Servicer Guarantor or an Affiliate of such Originator has assumed all such
obligations; provided, however, that an Affiliate of such Originator may assume
such Originator’s obligations only with the prior written consent of the
Administrative Agent and each Funding Agent.

 

29.                               ADJUSTMENT PAYMENT FOR INELIGIBLE RECEIVABLES

 

(a)                                 Adjustment Payments. If (i) any
representation or warranty under Sections 24(a), 24(b) or 24(e) is not true and
correct as of the date specified therein with respect to any Receivable, or any
Receivable encompassed by the representation and warranty in Sections 24(c) or
24(d) is determined not to have been an Eligible Receivable as of the relevant
Receivables Contribution Date, (ii) there is a breach of any covenant under
Section 26.3(b) with respect to any Receivable or (iii) the Collateral Agent’s
security interest in any Receivable is not a continuing first priority perfected
security interest at any time as a result of any action taken by, or the failure
to take action by, the Company (any Receivable as to which the conditions
specified in any of clauses (i), (ii) or (iii) of this Section 29(a) exists is
referred to herein as an “Ineligible Receivable”) then, after the earlier (the
date on which such earlier

 

76

--------------------------------------------------------------------------------



 

event occurs, the “Ineligibility Determination Date”) to occur of the discovery
by the Master Servicer of any such event that continues unremedied or receipt by
the Company of written notice (which may be in the Periodic Report) given by the
Master Servicer of any such event that continues unremedied, the Company shall
pay to the relevant Approved Currency Company Concentration Accounts the
Adjustment Payment in the amount and manner set forth in Section 29(b).

 

(b)                                 Adjustment Payment Amount. Subject to the
last sentence of this Section 29(b), the Company shall make an Adjustment
Payment with respect to each Ineligible Receivable as required pursuant to
Section 29(a) by depositing in the relevant Approved Currency Company
Concentration Account on the Business Day following the related Ineligibility
Determination Date an amount equal to the lesser of (x) the amount by which the
Target Receivables Amount exceeds the Aggregate Receivables Amount (after giving
effect to the reduction thereof by the Principal Amount of such Ineligible
Receivable) and (y) the aggregate outstanding Principal Amount of all such
Ineligible Receivables less the Collections (if any) in respect of such
Ineligible Receivable previously applied by or on behalf of the Master Servicer.

 

Upon transfer or deposit of the Adjustment Payment amount specified in this
Section 29(b), the Company shall be entitled to retain without recourse,
representation or warranty, all subsequent Collections (or amounts in respect
thereof) received by it in respect of each such Ineligible Receivable and such
Collections shall not form part of the Collateral. The obligation of the Company
to pay such Adjustment Payment amount specified in this Section 29(b), as the
case may be, with respect to any Ineligible Receivables shall constitute the
sole remedy respecting the event giving rise to such obligation available to the
Secured Parties unless such obligation is not satisfied in full in accordance
with the terms of this Agreement.

 

30.                               OBLIGATIONS UNAFFECTED

 

The obligations of the Company and the Master Servicer to the Collateral Agent,
the Administrative Agent, the Funding Agents and the Lenders under this
Agreement shall not be affected by reason of any invalidity, illegality or
irregularity of any of the Receivables or any sale of any of the Receivables.

 

31.                               BAIL-IN

 

(a)                                 If any Funding Agent or Lender is a Relevant
Financial Institution, each party acknowledges and accepts that any liability of
the Relevant Financial Institution under this Agreement or any other Transaction
Document may be subject to Bail-in Action by the Relevant Resolution Authority
and acknowledges and accepts to be bound by the effect of:

 

(i)                                     any Bail-in Action in relation to any
liability of the Relevant Financial Institution under this Agreement or any
other Transaction Document, including:

 

77

--------------------------------------------------------------------------------



 

(A)                               a reduction, in whole or in part, of the
Bail-in Termination Amount;

 

(B)                               a conversion, in whole or in part, of the
Bail-in Termination Amount into shares or other instruments of ownership, in
which case the Company, the Contributor and the Master Servicer acknowledge and
accept that any such shares or other instruments of ownership may be issued to
or given to it as a result of the Bail-in Action; and

 

(C)                               a cancellation of the Bail-in Termination
Amount; and

 

(ii)                                  a variation of this Agreement or any other
Transaction Document if necessary to give effect to the Bail-in Action.

 

(b)                                 Definitions. the following terms have the
meanings stated below for purposes of this Section 31:

 

(i)                                     “Bail-in Action” means the exercise of
any Write-down and Conversion Power by the Relevant Resolution Authority for any
liability of the Relevant Financial Institution under this Agreement or any
other Transaction Document.

 

(ii)                                  “Bail-in Termination Amount” means any
outstanding amount due from the Relevant Financial Institution under this
Agreement or any other Transaction Document, together with any accrued but
unpaid interest on such amounts, determined according to the Bail-in Action for
all liability of the Relevant Financial Institution under this Agreement or any
other Transaction Document (before any such amount is written down or converted
by the Relevant Resolution Authority).

 

(iii)                               “Relevant Bail-in Legislation” means any
legislation implementing Article 55 of the European Union Bank Recovery and
Resolution Directive (Directive 2014/59/EU) adopted in the jurisdiction in which
the Relevant Financial Institution is established (including as implemented in
the United Kingdom (whether or not the United Kingdom remains a member of the
European Union).

 

(iv)                              “Relevant Financial Institution” means a
credit institution or investment firm, or a parent of such an entity or
subsidiary of such an entity that is subject to consolidated supervision with
its parent, in each case, established in any of the current or former member
states of the European Union that is subject to the supervision of its Relevant
Resolution Authority.

 

(v)                                 “Relevant Resolution Authority” means any
public administrative authority or any person entrusted with public
administrative authority in the jurisdiction in which the Relevant Financial
Institution is established which has the power to exercise any Write-down and
Conversion Powers.

 

78

--------------------------------------------------------------------------------



 

(vi)                              “Write-down and Conversion Powers” means the
write-down and conversion powers of the Relevant Resolution Authority described
in the Relevant Bail-in Legislation.

 

PART 10
THE PARTIES

 

32.                               ROLE OF THE COLLATERAL AGENT

 

32.1                        Authorization and Action

 

(a)                                 Each Secured Party hereby irrevocably
appoints and authorizes the Collateral Agent to take such action as agent on its
behalf and to exercise such powers under this Agreement and the other
Transaction Documents as are delegated to the Collateral Agent by the terms
hereof and the other Transaction Documents, together with such powers as are
reasonably incidental thereto.  For the avoidance of doubt, the appointment of
Collateral Agent by the Secured Parties in this clause (a) includes the
appointment of the Collateral Agent as representative
(vertegenwoordiger/représentant) of the Secured Parties within the meaning of
Article 5 of the Belgian Act of 15 December 2004 on financial collateral.

 

(b)                                 Without limiting the foregoing, the
Collateral Agent is empowered and authorized, on behalf of the Secured Parties,
to create, hold and administer the Collateral for the benefit of the Secured
Parties under the Security Documents. For avoidance of doubt, each of the
Secured Parties hereby authorizes the Collateral Agent to execute and deliver
the Security Documents and any other agreements or documents which are required
to create Collateral or other security for and on behalf of the Secured Parties.

 

(c)                                  The Collateral Agent shall not have any
duties other than those expressly set forth in the Transaction Documents, and no
implied obligations or liabilities shall be read into any Transaction Document,
or otherwise exist, against the Collateral Agent.

 

(d)                                 The Collateral Agent does not assume, nor
shall it be deemed to have assumed, any obligation to, or relationship of trust
(save as provided in the Transaction Documents) or agency with, any Transaction
Party, the Lenders, the Funding Agents, the Administrative Agent or any other
Secured Party.

 

(e)                                  Notwithstanding any provision of this
Agreement or any other Transaction Document, in no event shall the Collateral
Agent ever be required to take any action which exposes the Collateral Agent to
personal liability or which is contrary to any provision of any Transaction
Document or applicable Requirements of Law. Without limiting the generality of
the foregoing sentence, the use of the term “agent” in this Agreement with
reference to the Collateral Agent is not intended to connote any fiduciary or
other implied (or express) obligations arising under agency doctrine of any
applicable Requirements of Law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

 

79

--------------------------------------------------------------------------------



 

32.2                        Performance of Obligations

 

(a)                                 If the Master Servicer or the Company fails
to perform any of its obligations under this Agreement or any other Transaction
Document, the Collateral Agent may (but shall not be required to) itself
perform, or cause performance of, such obligation; and the Collateral Agent’s
costs and expenses reasonably incurred in connection therewith shall be payable
by the Company.

 

(b)                                 The exercise by the Collateral Agent on
behalf of the Secured Parties of their rights under this Agreement shall not
release the Master Servicer or the Company from any of their duties or
obligations with respect to any Contracts or Transaction Documents. None of the
Collateral Agent, the Funding Agents, the Lenders or the Administrative Agent
shall have any obligation or liability with respect to any Transaction Documents
or Contracts, nor shall any of them be obligated to perform the obligations of
any Transaction Party thereunder.

 

32.3                        Liability of Collateral Agent

 

Neither the Collateral Agent nor any of its directors, officers, agents or
employees:

 

(a)                                 shall be liable for any action taken or
omitted to be taken by it or them as Collateral Agent under or in connection
with this Agreement (including the Collateral Agent’s servicing, administering
or collecting Receivables as Master Servicer), in the absence of its or their
own gross] negligence or willful misconduct. Without limiting the generality of
the foregoing, the Collateral Agent may consult with legal counsel (including
counsel for the Company, the Contributor or the Master Servicer), independent
certified public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts;

 

(b)                                 makes any warranty or representation to the
Administrative Agent, the Funding Agents, the Lenders or other Secured Party
(whether written or oral) and shall not be responsible to the Administrative
Agent, the Funding Agents, the Lenders or other Secured Party for any
statements, warranties or representations (whether written or oral) made in or
in connection with this Agreement or any other Transaction Document;

 

(c)                                  shall have any duty to ascertain or to
inquire as to whether or not a Termination Event has occurred and is continuing
nor to ascertain or to inquire as to the performance or observance of any of the
terms, covenants or conditions of this Agreement (including in particular
whether any instructions of the Administrative Agent have been authorized by the
Majority Lenders) or any other Transaction Document on the part of any
Transaction Party or to inspect the property (including the books and records)
of any Transaction Party;

 

(d)                                 shall be responsible to the Administrative
Agent, the Funding Agents, the Lenders or other Secured Party for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the security, this Agreement or any other Transaction Document;

 

80

--------------------------------------------------------------------------------



 

(e)                                  shall incur any liability under or in
respect of this Agreement or any other Transaction Document by acting upon any
notice (including notice by telephone), consent, certificate or other instrument
or writing (which may be by electronic mail) believed by it in good faith to be
genuine and signed or sent by the proper party or parties.

 

32.4                        Indemnification of Collateral Agent

 

(a)                                 Whether or not the transactions contemplated
hereby are consummated, each Lender severally agrees to indemnify the Collateral
Agent (to the extent not reimbursed by the Transaction Parties), rateably based
on the Commitment of such Lender (or, if the Commitments have terminated,
rateably according to the respective Commitment of such Lender immediately prior
to such termination), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by, or asserted against the Collateral Agent, as the case may be, in any way
relating to or arising out of this Agreement or any other Transaction Document
or any action reasonably taken or omitted by the Collateral Agent under this
Agreement or any other Transaction Document; provided that no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from the Collateral Agent’s gross negligence or willful misconduct; provided,
however, that no action taken in accordance with the express direction of the
Administrative Agent (acting on the instructions of the Majority Lenders) shall
be deemed to constitute negligence or willful misconduct for purposes of this
Section.

 

(b)                                 Without limiting the foregoing, each Lender
shall reimburse the Collateral Agent upon demand for its rateable share of any
costs or out-of-pocket expenses (including attorney’s fees) incurred by the
Collateral Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Transaction
Document, or any document contemplated by or referred to herein, to the extent
that the Collateral Agent is not promptly reimbursed for such expenses by or on
behalf of the Company.

 

(c)                                  The undertaking in this Section shall
survive payment on the Final Payout Date and the resignation or replacement of
the Collateral Agent.

 

32.5                        Delegation of Duties

 

The Collateral Agent may execute any of its duties through agents (including
collection agents), employees or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. The
Collateral Agent shall not be responsible for the negligence or misconduct of
any agents or attorneys-in-fact selected by it with reasonable care.

 

81

--------------------------------------------------------------------------------



 

32.6                        Action or Inaction by Collateral Agent

 

The Collateral Agent shall in all cases be fully justified in failing or
refusing to take action under any Transaction Document unless it shall first
receive explicit instructions of the Administrative Agent and assurance of its
indemnification by the Lenders, as it deems appropriate. The Collateral Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement or any other Transaction Document in accordance with a
request or at the direction of the Administrative Agent (acting on the
instructions of the Majority Lenders or, if the Transaction Documents expressly
specify that the relevant action requires the consent or direction of all the
Funding Agents, all the Funding Agents), and such request or direction and any
action taken or failure to act pursuant thereto shall be binding upon the
Funding Agents, all Lenders, the Administrative Agent and all other Secured
Parties. The Lenders, the Funding Agents, the Administrative Agent, and the
Collateral Agent agree that unless any action to be taken by the Collateral
Agent under a Transaction Document:

 

(a)                                 specifically requires the explicit
instructions of the Administrative Agent; or

 

(b)                                 specifically provides that it be taken by
the Collateral Agent alone or without any explicit instructions of the
Administrative Agent,

 

then the Collateral Agent may (and shall, to the extent required hereunder) take
action based upon the advice or concurrence of the Majority Lenders or, if the
Transaction Documents expressly specify that the relevant action requires the
consent or direction of all the Funding Agents, all the Funding Agents),
provided that the Collateral Agent shall always be allowed to act without being
directed to protect its own position and must not be obliged to risk its own
funds without reasonably believing that these will be repaid to it.

 

32.7                        Notice of Facility Events; Action by Collateral
Agent

 

(a)                                 The Collateral Agent shall not be deemed to
have knowledge or notice of the occurrence of any Facility Event or any other
default or termination event under the Transaction Documents, as the case may
be, unless the Collateral Agent has received written notice from the
Administrative Agent, a Funding Agent, a Lender, the Master Servicer or the
Company stating that such event has occurred and describing such termination
event or default. If the Collateral Agent receives such a notice, it shall
promptly give notice thereof to the Administrative Agent.

 

(b)                                 The Collateral Agent shall take such action
concerning a Facility Event or any other matter hereunder as may be directed by
the Administrative Agent (acting on the instructions of the Majority Lenders or,
if the Transaction Documents expressly specify that the relevant action requires
the consent or direction of all the Funding Agents, all the Funding Agents),
(subject to the other provisions of this Section 32, but until the Collateral
Agent receives such directions, the Collateral Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, as the
Collateral Agent deems advisable and in the best interests of the Lenders.

 

82

--------------------------------------------------------------------------------



 

32.8                        Non-Reliance on Collateral Agent and Other Parties

 

(a)                                 The Administrative Agent, the Funding Agents
and Lenders expressly acknowledge that neither the Collateral Agent nor any of
its directors, officers, agents or employees has made any representations or
warranties to it and that no act by the Collateral Agent hereafter taken,
including any review of the affairs of the Transaction Parties, shall be deemed
to constitute any representation or warranty by the Collateral Agent.

 

(b)                                 Each Lender and Funding Agent represents and
warrants to the Collateral Agent that, independently and without reliance upon
the Collateral Agent, the Administrative Agent, any other Funding Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, it has made and will continue to make its own appraisal of and
investigation into the business, operations, property, prospects, financial and
other conditions and creditworthiness of each Transaction Party and the
Receivables and its own decision to enter into this Agreement and to take, or
omit, action under any Transaction Document. Except for items expressly required
to be delivered under any Transaction Document by the Collateral Agent to a
Funding Agent, the Administrative Agent or Lender, the Collateral Agent shall
not have any duty or responsibility to provide any Funding Agent, the
Administrative Agent or any Lender with any information concerning the
Transaction Parties or any of their Affiliates that comes into the possession of
the Collateral Agent or any of its directors, officers, agents, employees,
attorneys-in-fact or Affiliates.

 

32.9                        Successor Collateral Agent

 

(a)                                 The Collateral Agent may, upon at least
thirty (30) days’ notice to the Company, the Master Servicer and the
Administrative Agent, resign as Collateral Agent.

 

(b)                                 Except as provided below, such resignation
shall not become effective until a successor Collateral Agent is appointed by
the Administrative Agent (acting on the instructions of the Majority Lenders)
and has accepted such appointment.

 

(c)                                  If no successor Collateral Agent shall have
been so appointed by the Administrative Agent (acting on the instructions of the
Majority Lenders), within thirty (30) days after the departing Collateral
Agent’s giving of notice of resignation, the departing Collateral Agent may, on
behalf of the Majority Lenders, appoint a successor Collateral Agent, which
successor Collateral Agent shall be either a commercial bank having short-term
debt ratings of at least A-1 from S&P and P-1 from Moody’s or a Subsidiary of
such an institution and (so long as no Facility Event has occurred and is
continuing hereunder) shall be acceptable to the Company.

 

(d)                                 If no successor Collateral Agent shall have
been so appointed by the Administrative Agent (acting on the instructions of the
Majority Lenders) within sixty (60) days after the departing Collateral Agent’s
giving of notice of resignation, the departing Collateral Agent may, on behalf
of the Majority Lenders, appoint a successor Collateral Agent, which successor
Collateral

 

83

--------------------------------------------------------------------------------



 

Agent shall be either a commercial bank having short-term debt ratings of at
least A-1 from S&P and P-1 from Moody’s or a Subsidiary of such an institution
or be a Trust Corporation within the meaning of the Collateral Agent Act 1925.

 

(e)                                  Upon such acceptance of its appointment as
Collateral Agent hereunder by a successor Collateral Agent, such successor
Collateral Agent shall succeed to and become vested with all the rights and
duties of the retiring Collateral Agent, and the retiring Collateral Agent shall
be discharged from any further duties and obligations under the Transaction
Documents.

 

(f)                                   After any retiring Collateral Agent’s
resignation hereunder, the provisions of Section 2.01 of the Servicing Agreement
and Section 14, Section 36.12 and this Section 32 of this Agreement shall inure
to its benefit as to any actions taken or omitted to be taken by it while it was
the Collateral Agent.

 

32.10                 Collateral Agent as joint and several creditor

 

(a)                                 Each party agrees that the Collateral Agent:

 

(i)                                     will be the joint and several creditor
(together with the Lenders) of each and every obligation of the Company towards
the Lenders under this Agreement; and

 

(ii)                                  will have its own independent right to
demand performance by the Company of those obligations.

 

(b)                                 Discharge by the Company of any obligation
owed by it to the Collateral Agent and the Lenders shall, to the same extent,
discharge the corresponding obligation owing to the other.

 

(c)                                  [Reserved]

 

(d)                                 Nothing in Section 32.10 shall in any way
limit the Collateral Agent’s right to act in the protection and preservation of
rights under or to enforce any Security Document as contemplated by this
Agreement and/or the relevant Security Document (or to do any act reasonably
incidental to any of the above).

 

33.                               ROLE OF EACH FUNDING AGENT

 

33.1                        Authorization and Action

 

(a)                                 Each of the Lenders hereby appoints and
authorizes its Funding Agent to take such action as agent on its behalf and to
exercise such powers under this Agreement and the other Transaction Documents as
are delegated to each Funding Agent by the terms hereof and the other
Transaction Documents, together with such powers as are reasonably incidental
thereto.

 

(b)                                 No Funding Agent shall have any duties other
than those expressly set forth in the Transaction Documents, and no implied
obligations or liabilities shall be

 

84

--------------------------------------------------------------------------------



 

read into any Transaction Document, or otherwise exist, against any Funding
Agent.

 

(c)                                  No Funding Agent has assumed, nor shall it
be deemed to have assumed, any obligation to, or relationship of trust or agency
with any Transaction Party or Lender except as otherwise expressly agreed by
such Funding Agent.

 

(d)                                 Notwithstanding any provision of this
Agreement or any other Transaction Document, in no event shall any Funding Agent
ever be required to take any action which exposes such Funding Agent to personal
liability or which is contrary to any provision of any Transaction Document or
applicable Requirements of Law.

 

33.2                        Funding Agent’s Reliance, etc.

 

Neither any Funding Agent nor its respective directors, officers, agents or
employees shall be liable for any action taken or omitted to be taken by it or
them as Funding Agent under or in connection with this Agreement or the other
Transaction Documents in the absence of its or their own negligence or willful
misconduct. Without limiting the generality of the foregoing, each Funding
Agent:

 

(a)                                 may consult with legal counsel (including
counsel for the Collateral Agent, the Company, the Master Servicer or the
Contributor), independent certified public accountants and other experts
selected by them and shall not be liable for any action taken or omitted to be
taken in good faith by it in accordance with the advice of such counsel,
accountants or experts;

 

(b)                                 makes no warranty or representation to any
Lender (whether written or oral) and shall not be responsible to any Lender for
any statements, warranties or representations (whether written or oral) made in
or in connection with this Agreement or any other Transaction Document;

 

(c)                                  shall not have any duty to ascertain or to
inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement or any other Transaction Document on the part of
any Transaction Party or any other Person, or to inspect the property (including
the books and records) of any Transaction Party;

 

(d)                                 shall not be responsible to any Lender for
the due execution, legality, validity, enforceability, genuineness, sufficiency
or value of this Agreement, any other Transaction Documents or any other
instrument or document furnished pursuant hereto; and

 

(e)                                  shall incur no liability under or in
respect of this Agreement or any other Transaction Document by acting upon any
notice (including notice by telephone), consent, certificate or other instrument
or writing (which may be by electronic mail) believed by them to be genuine and
signed or sent by the proper party or parties.

 

85

--------------------------------------------------------------------------------



 

33.3                        Funding Agent and Affiliates

 

(a)                                 In the event that any Funding Agent is a
Lender, with respect to any Loan or interests therein owned by it, it shall have
the same rights and powers under this Agreement as any Lender and may exercise
the same as though it was not a Funding Agent.

 

(b)                                 Each Funding Agent and any of its Affiliates
may generally engage in any kind of business with any Transaction Party or the
Company, any of their respective Affiliates and any Person who may do business
with or own securities of any Transaction Party or the Company or any of their
respective Affiliates, all as if such Funding Agent were not a Funding Agent and
without any duty to account therefor to any Lenders.

 

33.4                        Indemnification of Funding Agent

 

Each Lender agrees to indemnify its Funding Agent (to the extent not reimbursed
by the Transaction Parties), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against such Funding Agent in any way relating to
or arising out of this Agreement or any other Transaction Document or any action
taken or omitted by such Funding Agent under this Agreement or any other
Transaction Document; provided that no Lender shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from its Funding Agent’s
negligence or willful misconduct.

 

33.5                        Delegation of Duties

 

Each Funding Agent may execute any of its duties through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. No Funding Agent shall be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.

 

33.6                        Action or Inaction by Funding Agent

 

(a)                                 Each Funding Agent shall in all cases be
fully justified in failing or refusing to take action under any Transaction
Document unless they shall first receive such advice or concurrence of the
Lender in its Lender Group and assurance of its indemnification by the Lender in
its Lender Group, as it deems appropriate.

 

(b)                                 Each Funding Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement or
any other Transaction Document in accordance with a request or at the direction
of the Lender in its Lender Group and such request or direction and any action
taken or failure to act pursuant thereto shall be binding upon such Lender.

 

33.7                        Notice of Facility Events

 

(a)                                 No Funding Agent shall be deemed to have
knowledge or notice of the occurrence of any Facility Event or any other default
or termination event under the Transaction Documents unless such Funding Agent
has received

 

86

--------------------------------------------------------------------------------



 

notice from the Collateral Agent, any other Funding Agent, the Administrative
Agent, any Lender, the Master Servicer or the Company stating that such event
has occurred hereunder or thereunder and describing such termination event or
default.

 

(b)                                 If a Funding Agent receives such a notice,
it shall promptly give notice thereof to the Lender in its Lender Group and to
the Administrative Agent and the Collateral Agent (but only if such notice
received by such Funding Agent was not sent to the Administrative Agent and the
Collateral Agent).

 

(c)                                  Each Funding Agent may take such action
concerning a Facility Event as may be directed by the Lender in its Lender Group
(subject to the other provisions of this Section 33) but until such Funding
Agent receives such directions, such Funding Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, as such
Funding Agent deems advisable.

 

33.8                        Non-Reliance on Funding Agent Other Parties

 

(a)                                 Except to the extent otherwise agreed to in
writing between a Lender and its Funding Agent, each Lender expressly
acknowledges that neither its Funding Agent nor any of its Funding Agent’s
directors, officers, agents or employees has made any representations or
warranties to it and that no act by such Funding Agent hereafter taken,
including any review of the affairs of the Transaction Parties, shall be deemed
to constitute any representation or warranty by such Funding Agent.

 

(b)                                 Each Lender represents and warrants to its
Funding Agent that, independently and without reliance upon such Funding Agent,
the Collateral Agent or any other Lender and based on such documents and
information as it has deemed appropriate, it has made and will continue to make
its own appraisal of and investigation into the business, operations, property,
prospects, financial and other conditions and creditworthiness of the
Transaction Parties and the Receivables and its own decision to enter into this
Agreement and to take, or omit, action under any Transaction Document. Except
for items expressly required to be delivered under any Transaction Document by a
Funding Agent to the Lender in its Lender Group, the Collateral Agent, the
Administrative Agent, any other Lender or any other Funding Agent, no Funding
Agent shall have any duty or responsibility to provide its Lender, the
Collateral Agent, the Administrative Agent, any other Lender or any other
Funding Agent, with any information concerning the Transaction Parties or any of
their Affiliates that comes into the possession of such Funding Agent or any of
its directors, officers, agents, employees, attorneys in- fact or Affiliates.

 

33.9                        Successor Funding Agent

 

(a)                                 Each Funding Agent may, upon at least thirty
(30) days’ notice to the Collateral Agent, the Company, the Master Servicer, the
Administrative Agent and its Lender resign as a Funding Agent.

 

(b)                                 Such resignation shall not become effective
until a successor Funding Agent is appointed in the manner prescribed by the
relevant Program Support

 

87

--------------------------------------------------------------------------------



 

Agreements or, in the absence of any provisions in such Program Support
Agreements providing for the appointment of a successor Funding Agent, until a
successor Funding Agent is appointed by the Lender in its Lender Group and such
successor Funding Agent has accepted such appointment.

 

(c)                                  If no successor Funding Agent shall have
been so appointed within thirty (30) days after the departing Funding Agent’s
giving of notice of resignation, then the departing Funding Agent may, on behalf
of its Lender, appoint a successor Funding Agent, which successor Funding Agent
shall be either a commercial bank having short-term debt ratings of at least A-1
from S&P and P-1 from Moody’s or an Affiliate of such an institution.

 

(d)                                 Upon such acceptance of its appointment as
Funding Agent hereunder by a successor Funding Agent, such successor Funding
Agent shall succeed to and become vested with all the rights and duties of the
retiring Funding Agent (including the provisions of Section 33.9(b)), and the
retiring Funding Agent shall be discharged from any further duties and
obligations under the Transaction Documents.

 

(e)                                  After a Funding Agent’s resignation
hereunder, the provisions of Section 12, Section 36.12 and this Section 33.9
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was a Funding Agent.

 

33.10                 Reliance on Funding Agent

 

Unless otherwise advised in writing by any Funding Agent or by any Lender, each
party to this Agreement may assume that:

 

(a)                                 each Funding Agent is acting for the benefit
and on behalf of the Lender in its Lender Group as well as for the benefit of
each assignee or other transferee from any such Person; and

 

(b)                                 each action taken by a Funding Agent has
been duly authorized and approved by all necessary action on the part of the
Lender in its Lender Group.

 

34.                               ROLE OF THE ADMINISTRATIVE AGENT

 

34.1                        Authorization and Action

 

(a)                                 Each of the Lenders and the Funding Agents
hereby appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers under this Agreement and the
other Transaction Documents as are delegated to the Administrative Agent by the
terms hereof and the other Transaction Documents, together with such powers as
are reasonably incidental thereto.

 

(b)                                 The Administrative Agent shall not have any
duties other than those expressly set forth in the Transaction Documents, and no
implied obligations or liabilities shall be read into any Transaction Document,
or otherwise exist, against the Administrative Agent.

 

88

--------------------------------------------------------------------------------



 

(c)                                  The Administrative Agent does not assume,
nor shall it be deemed to have assumed, any obligation to, or relationship of
trust or agency with any Transaction Party, Funding Agent or Lender except as
otherwise expressly agreed by the Administrative Agent.

 

(d)                                 Notwithstanding any provision of this
Agreement or any other Transaction Document, in no event shall the
Administrative Agent ever be required to take any action which exposes the
Administrative Agent to personal liability or which is contrary to any provision
of any Transaction Document or applicable Requirements of Law. Without limiting
the generality of the foregoing sentence, the use of the term “agent” in this
Agreement with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Requirements of Law. Instead, such term is used
merely as a matter of market custom, and is intended to create or reflect only
an administrative relationship between independent contracting parties.

 

34.2                        Administrative Agent’s Reliance, Etc.

 

Neither the Administrative Agent nor any of its directors, officers, agents or
employees shall be liable for any action taken or omitted to be taken by it or
them as the Administrative Agent under or in connection with this Agreement or
the other Transaction Documents in the absence of its or their own gross
negligence or willful misconduct. Without limiting the generality of the
foregoing, the Administrative Agent:

 

(a)                                 may consult with legal counsel (including
counsel for the Collateral Agent, the Company, the Master Servicer or the
Contributor), independent certified public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken in good faith by it in accordance with the advice of such counsel,
accountants or experts;

 

(b)                                 makes no warranty or representation to any
Lender, the Collateral Agent or any Funding Agent (whether written or oral) and
shall not be responsible to any Lender, the Collateral Agent or any Funding
Agent for any statements, warranties or representations (whether written or
oral) made in or in connection with this Agreement or any other Transaction
Document;

 

(c)                                  shall not have any duty to ascertain or to
inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement or any other Transaction Document on the part of
any Transaction Party or any other Person, or to inspect the property (including
the books and records) of any Transaction Party;

 

(d)                                 shall not be responsible to any Lender, the
Collateral Agent or any Funding Agent for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement, any other
Transaction Documents or any other instrument or document furnished pursuant
hereto; and

 

(e)                                  shall incur no liability under or in
respect of this Agreement or any other Transaction Document by acting upon any
notice (including notice by

 

89

--------------------------------------------------------------------------------



 

telephone), consent, certificate or other instrument or writing (which may be by
electronic mail) believed by it to be genuine and signed or sent by the proper
party or parties.

 

34.3                        Administrative Agent and Affiliates

 

With respect to any Loan or interests therein owned by it, the Administrative
Agent shall have the same rights and powers under this Agreement as any Lender
and may exercise the same as though it were not the Administrative Agent. The
Administrative Agent and any of its Affiliates may generally engage in any kind
of business with any Transaction Party or the Company, any of their respective
Affiliates and any Person who may do business with or own securities of any
Transaction Party or the Company or any of their respective Affiliates, all as
if the Administrative Agent were not the Administrative Agent and without any
duty to account therefor to any Lenders.

 

34.4                        Indemnification of Administrative Agent

 

Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Transaction Parties), ratably according to its Pro Rata Share,
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever (inclusive of VAT) which may be imposed on, incurred
by, or asserted against the Administrative Agent in any way relating to or
arising out of this Agreement or any other Transaction Document or any action
taken or omitted by the Administrative Agent under this Agreement or any other
Transaction Document; provided that no Lender shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from the Administrative
Agent’s negligence or willful misconduct. The provisions in this Section 34.4
shall survive payment on the Final Payout Date and the resignation or
replacement of the Administrative Agent.

 

34.5                        Delegation of Duties

 

The Administrative Agent may execute any of its duties through agents, employees
or attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.

 

34.6                        Action or Inaction by Administrative Agent

 

(a)                                 The Administrative Agent shall in all cases
be fully justified in failing or refusing to take action under any Transaction
Document unless it shall first receive such advice or concurrence of the Lenders
and assurance of its indemnification by the Lenders, as it deems appropriate.

 

(b)                                 The Administrative Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
or any other Transaction Document in accordance with a request or at the
direction of the Majority Lenders or, if the Transaction Documents expressly
specify that the relevant action requires the consent or direction of all the
Funding Agents, all the

 

90

--------------------------------------------------------------------------------



 

Funding Agents and such request or direction and any action taken or failure to
act pursuant thereto shall be binding upon all Lenders and the Funding Agents.

 

34.7                        Notice of Facility Events

 

(a)                                 The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Facility Event or any other
default or termination event under the Transaction Documents unless the
Administrative Agent has received notice from the Collateral Agent, any Funding
Agent, any Lender, the Master Servicer or the Company stating that such event
has occurred and describing such termination event or default.

 

(b)                                 If the Administrative Agent receives such a
notice, it shall promptly give notice thereof to the Funding Agents, the Lenders
and to the Collateral Agent (but only if such notice received by the
Administrative Agent was not sent to such Persons).

 

(c)                                  The Administrative Agent may take such
action concerning a Facility Event or any other matter hereunder as may be
directed by the Majority Lenders or, if the Transaction Documents expressly
specify that the relevant action requires the consent or direction of all the
Funding Agents, all the Funding Agents (subject to the other provisions of this
Section 34 but until the Administrative Agent receives such directions, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, as the Administrative Agent deems advisable.

 

34.8                        Non-Reliance on Administrative Agent Other Parties

 

(a)                                 Each Lender and Funding Agent expressly
acknowledges that neither the Administrative Agent nor any of the Administrative
Agent’s directors, officers, agents or employees has made any representations or
warranties to it and that no act by the Administrative Agent hereafter taken,
including any review of the affairs of the Transaction Parties, shall be deemed
to constitute any representation or warranty by the Administrative Agent.

 

(b)                                 Each Lender and Funding Agent represents and
warrants to the Administrative Agent that, independently and without reliance
upon the Administrative Agent, the Collateral Agent, any other Funding Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, it has made and will continue to make its own appraisal of and
investigation into the business, operations, property, prospects, financial and
other conditions and creditworthiness of the Transaction Parties and the
Receivables and its own decision to enter into this Agreement and to take, or
omit, action under any Transaction Document. Except for items expressly required
to be delivered under any Transaction Document by the Administrative Agent to
any Lender, any Funding Agent, or the Collateral Agent, the Administrative Agent
shall not have any duty or responsibility to provide any Funding Agent, any
Lender or the Collateral Agent with any information concerning the Transaction
Parties or any of their Affiliates that comes into the possession of the

 

91

--------------------------------------------------------------------------------



 

Administrative Agent or any of its directors, officers, agents, employees,
attorneys in- fact or Affiliates.

 

34.9                        Successor Administrative Agent

 

(a)                                 The Administrative Agent may, upon at least
thirty (30) days’ notice to the Collateral Agent, the Company, the Master
Servicer, the Funding Agents and the Lenders resign as Administrative Agent.

 

(b)                                 Such resignation shall not become effective
until a successor Administrative Agent is appointed by the Lenders and has
accepted such appointment.

 

(c)                                  If no successor Administrative Agent shall
have been so appointed within thirty (30) days after the departing
Administrative Agent ‘s giving of notice of resignation, then the departing
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which successor Administrative Agent shall be either a
commercial bank having short-term debt ratings of at least A-1 from S&P and P-1
from Moody’s or an Affiliate of such an institution.

 

(d)                                 Upon such acceptance of its appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall succeed to and become vested with all the
rights and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from any further duties and obligations
under the Transaction Documents.

 

(e)                                  After the Administrative Agent’s
resignation hereunder, the provisions of Section 12, Section 36.12 and this
Section 34.9 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was the Administrative Agent.

 

34.10                 Reliance on Administrative Agent

 

Unless otherwise advised in writing by the Administrative Agent, each party to
this Agreement may assume that:

 

(a)                                 the Administrative Agent is acting for the
benefit and on behalf of each of the Lenders and Funding Agents, as well as for
the benefit of each assignee or other transferee from any such Person; and

 

(b)                                 each action taken by the Administrative
Agent has been duly authorized and approved by all necessary action on the part
of the Lenders or the Funding Agents (as applicable).

 

34.11                 Reports

 

The Administrative Agent shall provide to the Collateral Agent any Monthly
Settlement Reports and Periodic Reports received pursuant to this Agreement
reasonably promptly following a request by the Collateral Agent for any such any
such Monthly Settlement Reports or Periodic Reports.

 

92

--------------------------------------------------------------------------------



 

34.12                 Consent to Scope of Audit

 

Each Lender, by becoming a party to this Agreement, authorizes the
Administrative Agent:

 

(a)                                 to execute on its behalf a letter agreement
with respect to the limited engagement of, and consenting to the Scope of Audit
to be performed by, a firm of nationally recognized independent public
accountants acceptable to such the Administrative Agent in connection with the
transactions contemplated by the Transaction Documents; and

 

(b)                                 to approve additional audit procedures.

 

PART 11
ADMINISTRATION

 

35.                               PAYMENTS AND COMPUTATIONS, ETC.

 

35.1                        Payments

 

(a)                                 All amounts to be paid by the Company (or
the Administrative Agent on its behalf) to the Collateral Agent, the
Administrative Agent, any Lender or any Facility Indemnified Party hereunder
shall be paid no later than 2:00 p.m. (London time) on the day when due in
immediately available funds (without counterclaim, set-off, deduction, defense,
abatement, suspension or deferment) to the account of the Administrative Agent. 
All amounts to be deposited by the Company or the Administrative Agent into any
Company Concentration Account or any other account shall be deposited in
immediately available funds no later than 12:30 p.m. (London time) on the date
when due.

 

(b)                                 The Company (or the Administrative Agent on
its behalf) shall, to the extent permitted by Requirements of Law, pay interest
on any amount not paid or deposited by it when due hereunder (after as well as
before judgment), at an interest rate per annum equal to the Default Interest
Rate, payable on demand.

 

(c)                                  All computations of Interest, Fees, and
other amounts hereunder shall be made on the basis of a year of 365 days (or
366, as applicable) in the case of Sterling amounts and 360 days in the case of
U.S. Dollar and Euro amounts, for the actual number of days (including the first
but excluding the date of payment) elapsed.

 

(d)                                 Whenever any payment or deposit to be made
hereunder shall be due on a day other than a Funding Business Day, such payment
or deposit shall be made on the next succeeding Funding Business Day and such
extension of time shall be included in the computation of such payment or
deposit.

 

(e)                                  Any computations by the Administrative
Agent or a Funding Agent of amounts payable by the Company hereunder shall be
binding upon the Company absent manifest error.

 

(f)                                   All payments of principal and Interest in
respect of any Loan shall be made in the same Approved Currency as the Approved
Currency in which such Loan is

 

93

--------------------------------------------------------------------------------



 

denominated. All other payments to be made by the Company (or the Administrative
Agent on its behalf) hereunder shall be made in accordance with the provision of
this Agreement.

 

(g)                                  The Administrative Agent shall remit in
like funds to each Lender (or its Funding Agent) its applicable pro rata share
(based on the amount each such Lender’s Principal Balance of Loans represents of
the Principal Balance of all Loans of each such payment received by the
Administrative Agent for the account of the Lenders.

 

35.2                        Conversion of Currencies

 

(a)                                 To the extent practicable, the Company (or
the Master Servicer or the Collateral Agent, as applicable, acting on its
behalf) shall apply funds in the Company Concentration Account denominated in a
currency to the payment of amounts in the same currency.

 

(b)                                 On any Settlement Date, in applying funds in
accordance with the order of priority set forth in the Pre-Enforcement Priority
of Payments or the Post-Enforcement Priority of Payments, as applicable, to the
extent that an amount payable in accordance with such order of priority in an
Approved Currency exceeds the amount of funds in the Company Concentration
Account denominated in that Approved Currency (an “Approved Currency Shortfall”)
and funds denominated in any other Approved Currency are available in the
Company Concentration Account prior to making payment of any amounts ranking
lower in such order of priority, then the Company (or the Master Servicer or the
Collateral Agent, as applicable, acting on its behalf) shall instruct the
Company Account Bank to convert such other funds into the currency of the
Approved Currency Shortfall and the Company (or the Master Servicer or the
Collateral Agent, as applicable, acting on its behalf) shall apply such
converted funds in payment of the amounts comprising the Approved Currency
Shortfall.

 

(c)                                  Whenever any computation or calculation
hereunder requires the aggregation of amounts denominated in more than one
Approved Currency, all amounts that are denominated in a Local Currency shall be
converted to Euro using the Spot Rate as at the date immediately preceding the
date of such calculation.

 

(d)                                 The Master Servicer shall provide
instructions to the Company and the Collateral Agent with respect to conversion
of funds from one currency into another currency and the Company and the
Collateral Agent are each hereby authorized, to the extent it is required to
convert funds in one currency into funds in another currency in order to make
any payment or distribution, to convert such funds at the Spot Rate.

 

35.3                        Redenomination of Local Currencies

 

Each obligation of any party to this Agreement to make a payment denominated in
the national currency unit of any member state of the European Union that adopts
the Euro as its lawful currency after the date hereof shall be redenominated
into Euro at the time of such adoption (in accordance with the EMU Legislation).
If, in relation to

 

94

--------------------------------------------------------------------------------



 

the currency of any such member state, the basis of accrual of interest
expressed in this Agreement in respect of that currency shall be inconsistent
with any convention or practice in the London Interbank Market for the basis of
accrual of interest in respect of the Euro, such expressed basis shall be
replaced by such convention or practice with effect from the date on which such
member state adopts the Euro as its lawful currency; provided that if any
Borrowing in the currency of such member state is outstanding immediately prior
to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Payment Period.

 

Without prejudice and in addition to any method of conversion or rounding
prescribed by any EMU Legislation and:

 

(a)                                 without limiting the liability of the
Company for any amount due under this Agreement or any other Transaction
Document; and

 

(b)                                 without increasing any Commitment of any
Lender,

 

all references in this Agreement or any other Transaction Document to minimum
amounts (or integral multiples thereof) denominated in the national currency
unit of any member state of the European Union that adopts the Euro as its
lawful currency after the date hereof shall, immediately upon such adoption, be
replaced by references to such minimum amounts (or integral multiples thereof)
as shall be specified herein with respect to Borrowings denominated in Euro.

 

Each provision of this Agreement and the other Transaction Documents shall be
subject to such reasonable changes of construction as the Administrative Agent
may from time to time specify to be appropriate to reflect the adoption of the
Euro by any member state of the European Union and any relevant market
conventions or practices relating to the Euro.

 

36.                               MISCELLANEOUS

 

36.1                        Liability of the Company

 

Except as set forth below in Section 36.2, the Company shall be liable for all
obligations, covenants, representations and warranties of the Company arising
under or related to this Agreement or any other Transaction Document. Except as
provided in the preceding sentence and otherwise herein, the Company shall be
liable only to the extent of the obligations specifically undertaken by it in
its capacity as Company hereunder.  Notwithstanding any other provision hereof
or of any Agreement, the sole remedy of the Collateral Agent (in its individual
capacity or as Collateral Agent), the Lenders, the other Secured Parties or any
other Person in respect of any obligation, covenant, representation, warranty or
agreement of the Company under or related to this Agreement or any other
Transaction Document shall be against the assets of the Company, subject to the
payment priorities contained herein. Neither the Collateral Agent, the Lenders,
the other Secured Parties nor any other Person shall have any claim against the
Company to the extent that the Company’s assets are insufficient to meet such
obligations, covenant, representation, warranty or agreement (the difference
being referred to herein as a “Shortfall”) and all claims in respect of the
Shortfall shall be extinguished.

 

95

--------------------------------------------------------------------------------



 

36.2                        Limitation on Liability of the Company

 

Subject to Sections 36.1 and 36.11, neither the Company nor any of their
respective managers or officers or employees or agents shall be under any
liability to the Collateral Agent, the Lenders, the other Secured Parties or any
other Person for any action taken or for refraining from the taking of any
action pursuant to this Agreement or any other Transaction Document whether or
not such action or inaction arises from express or implied duties under any
Transaction Document; provided, however, that this provision shall not protect
the Company against any liability which would otherwise be imposed by reason of
willful misconduct, bad faith or gross negligence in the performance of any
duties or by reason of reckless disregard of any obligations and duties
hereunder.

 

36.3                        Merger or Consolidation of, or Assumption of the
Obligations of, Huntsman International or the Company

 

(a)                                 Huntsman International shall not consolidate
with or merge into any other corporation or convey, transfer or dispose of its
properties and assets (including in the case of Huntsman International its
consolidated Subsidiaries as property and assets) substantially as an entirety
to any Person, or engage in any corporate restructuring or reorganization, or
liquidate or dissolve unless (x) Huntsman International is the surviving entity
or (y) the following conditions is satisfied:

 

(i)                                     the business entity formed by such
consolidation or into which Huntsman International is merged or the Person which
acquires by conveyance, transfer or disposition of the properties and assets of
Huntsman International substantially as an entirety, if Huntsman International
is not the surviving entity, shall expressly assume, by an agreement hereto,
executed and delivered to the Collateral Agent, the Funding Agents and the
Administrative Agent, in form and substance reasonably satisfactory to the
Collateral Agent, the Funding Agents and the Administrative Agent, the
performance of every covenant and obligation of Huntsman International under the
Transaction Documents;

 

(ii)                                  Huntsman International has delivered to
the Collateral Agent, the Funding Agents and the Administrative Agent a
Certificate of a Responsible Officer and an Opinion of Counsel (which, as to
factual matters, may be based on a certificate by Huntsman International) each
stating that such consolidation, merger, restructuring, reorganization,
conveyance, transfer or disposition or engagement in any corporate restructuring
or reorganization and such supplemental agreement comply with this Section 36.3,
that such agreement is a valid and binding obligation of such surviving entity
enforceable against such surviving entity in accordance with its terms, except
as such enforceability may be limited by Applicable Insolvency Laws and except
as such enforceability may be limited by general principles of equity (whether
considered in a suit at law or in equity), and that all conditions precedent
herein provided for relating to such transaction have been complied with; and

 

96

--------------------------------------------------------------------------------



 

(iii)                               the Company shall have delivered to the
Collateral Agent, the Funding Agents and the Administrative Agent a Tax Opinion,
dated the date of such consolidation, merger, restructuring, reorganization,
conveyance or transfer, with respect thereto.

 

(b)                                 The obligations of the Company hereunder
shall not be assigned nor shall any Person succeed to the obligations of the
Company hereunder.

 

(c)                                  Notwithstanding satisfaction of the
conditions set forth in this Section 36.3 or the conditions set forth in
Section 5.01 of the Servicing Agreement and Section 6.11 (or any corresponding
Section) of the Origination Agreements, the occurrence of any such event set
forth in such Sections shall require the delivery to the Administrative Agent of
the prior written consent of each Funding Agent, such consent not to be
unreasonably withheld; provided, however, that if such event is a merger,
consolidation, restructuring or reorganization between Affiliates of Huntsman
International and the relevant Transaction Party is the surviving entity, then
the prior written consent of the Funding Agents shall not be required.

 

36.4                        Protection of Right, Title and Interest to
Collateral

 

The Company (or the Master Servicer on behalf of the Company) shall cause this
Agreement, the Servicing Agreement and any other relevant Transaction Document,
all amendments thereto and/or all financing statements and continuation
statements and any other necessary documents covering the Collateral Agent’s
right, title and interest to the Collateral to be promptly recorded, registered
and filed, and at all times to be kept recorded, registered and filed, all in
such manner and in such places as may be required by law fully to preserve and
protect the right, title and interest of the Collateral Agent hereunder to all
property comprising the Collateral. The Company (or the Master Servicer on
behalf of the Company) shall deliver to the Collateral Agent copies of, or
filing receipts and acknowledgment copies for, any document recorded, registered
or filed as provided above, as soon as available following such recording,
registration or filing. In the event that the Master Servicer fails to file such
financing or continuation statements and the Collateral Agent has received an
Opinion of Counsel, at the expense of the Company, that such filing is necessary
to fully preserve and to protect the Collateral Agent’s right, title and
interest in any Collateral, then the Collateral Agent shall have the right to
file the same on behalf of the Master Servicer, the Company and the Collateral
Agent shall be reimbursed and indemnified by the Company for making such filing.
The Company shall cooperate fully with the Master Servicer in connection with
the obligations set forth above and will execute any and all documents
reasonably required to fulfill the intent of this Section 36.4.

 

36.5                        Effectiveness

 

This Agreement amends and restates the Existing Agreement.  On the Restatement
2019 Effective Date, this Agreement shall come into effect as an amendment and
restatement of the Existing Agreement.

 

97

--------------------------------------------------------------------------------



 

36.6                        Further Assurances

 

(a)                                 Each of the Company, the Master Servicer and
the Collateral Agent agrees, from time to time, to do and perform any and all
acts and to execute any and all further instruments required or reasonably
requested by the Administrative Agent or the Funding Agents more fully to give
effect to the purposes of this Agreement and the other Transaction Documents,
the grant of security interest in the Collateral and the making of the loans
hereunder, including, in the case of the Company and the Master Servicer, the
execution of any financing or registration statements or similar documents or
notices or continuation statements relating to the Collateral for filing or
registration under the provisions of the relevant UCC or similar legislation of
any applicable jurisdiction; provided that, in the case of the Collateral Agent,
the Collateral Agent shall have received reasonable assurance in writing of
adequate reimbursement and indemnity in connection with taking such action
before the Collateral Agent shall be required to take any such action.

 

(b)                                 If any Person or Group outside the Huntsman
Group or the Parent Company or any of its subsidiaries is or becomes the direct
Beneficial Owner of more than 35% of the then outstanding voting capital stock
of Huntsman International and as a result of such Beneficial Ownership any of
the Administrative Agent, the Funding Agents or the Lenders needs to complete
“know your customer” or similar checks or other similar processes in respect of
such Person or Group, notwithstanding any other provision of the Transaction
Documents, Huntsman  International agrees to do and perform any and all acts, to
provide all information and to execute any and all further instruments required
or reasonably requested by the Administrative Agent or the Funding Agents to
allow the Administrative Agent, the Funding Agents or the Lenders to  complete
their “know your customer” requirements or similar checks or processes in
respect of such Person or Group to its satisfaction.

 

36.7                        Power of Attorney

 

The Company authorizes the Collateral Agent, and hereby irrevocably appoints the
Collateral Agent, as its agent and attorney in fact coupled with an interest,
with full power of substitution and with full authority in place of the Company,
to take any and all steps in the Company’s name and on behalf of the Company,
that are necessary or desirable, in the determination of the Collateral Agent to
collect amounts due under the Receivables and the other Receivable Assets,
including: (a) endorsing the Company’s name on checks and other instruments
representing Collections of Receivables and the other Receivable Assets and
enforcing the Receivable Assets; (b) taking any of the actions provided for
under Section 7.03 of the Contribution Agreement (or the corresponding
provisions of any Origination Agreement); and (c) enforcing the Receivables and
the other Receivable Assets, including to ask, demand, collect, sue for,
recover, compromise, receive and give aquittance and receipts for moneys due and
to become due under or in connection with therewith and to file any claims or
take any action or institute any proceedings that the Collateral Agent (or any
designee thereof) may deemed to be necessary or desirable for the collection
thereof or to enforce compliance with the other terms and conditions of, or to
perform any obligations or enforce any rights of the Company in respect of, the
Receivables and the other Receivable Assets.  The rights under this Section 36.7
shall not be

 

98

--------------------------------------------------------------------------------



 

exercisable with respect to the Company unless an Originator Termination Event
has occurred and is continuing with respect to a relevant Originator (and then
only to Receivables originated by such Originator) or a Program Termination
Event as set forth in Section 7.02(a) of the Contribution Agreement or a
Termination Event has occurred and is continuing.

 

36.8                        Certain Information

 

The Master Servicer and the Company shall promptly provide to the Collateral
Agent such information in computer tape, hard copy or other form regarding the
Receivables or other Collateral as the Collateral Agent may reasonably determine
to be necessary to perform its obligations hereunder.

 

The parties hereto hereby agree that the Lenders and Funding Agents may disclose
this Agreement, the other Transaction Documents and other information relating
thereto to any rating agency rating the commercial paper notes issued by or on
behalf of a Lender and any other credit rating agency registered with the U.S.
Securities Exchange Commission who provides any Lender or Funding Agent with a
certificate in accordance with paragraph (e) of Rule 17g-5 of the U.S.
Securities Exchange Act of 1934 (“Rule 17g-5”) and who wishes to view such
documents or information solely for the purposes of determining or monitoring
credit ratings in accordance with Rule 17g-5; provided that such other credit
rating agency agrees in writing (which includes any click-through
confidentiality provision for website access) to keep such information
confidential.

 

36.9                        Third-Party Beneficiaries

 

This Agreement will inure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns. Except as provided
in this Section 36.9 or to the extent provided in relation to any Facility
Indemnified Parties, no other Person will have any right or obligation
hereunder.

 

36.10                 Merger and Integration

 

Except as specifically stated otherwise herein, this Agreement sets forth the
entire understanding of the parties relating to the subject matter hereof, and
all prior understandings, written or oral, are superseded by this Agreement and
the Servicing Agreement. This Agreement and the Servicing Agreement may not be
modified, amended, waived, or supplemented except as provided herein.

 

36.11                 Responsible Officer Certificates; No Recourse

 

Any certificate executed and delivered by a Responsible Officer of the Master
Servicer, the Company or the Collateral Agent pursuant to the terms of the
Transaction Documents shall be executed by such Responsible Officer not in an
individual capacity but solely in his or her capacity as an officer of the
Company or the Collateral Agent, as applicable, and such Responsible Officer
will not be subject to personal liability as to matters contained in the
certificate.  A manager, officer, employee or shareholder, as such, of the
Company shall not have liability for any obligation of the Company hereunder or
under any Transaction Document or for any claim based on, in respect of, or by
reason of, any Transaction Document.

 

99

--------------------------------------------------------------------------------



 

36.12                 Costs and Expenses

 

The Company agrees to pay all reasonable fees and out of pocket costs and
expenses of the Collateral Agent, the Liquidation Servicer, the Administrative
Agent, each Funding Agent and each Lender (including reasonable fees and
disbursements of counsel to the Collateral Agent, the Liquidation Servicer, the
Administrative Agent, each Funding Agent and each Lender) in connection with
(i) the preparation, execution and delivery of this Agreement and the other
Transaction Documents and amendments or waivers of any such documents, (ii) the
reasonable enforcement by the Collateral Agent, the Administrative Agent, any
Funding Agent or any Lender of the obligations and liabilities of the Company
and the Master Servicer under this Agreement, the other Transaction Documents or
any related document, (iii) any restructuring or workout of this Agreement or
any related document and (iv) any inspection of the Company’s and/or the Master
Servicer’s offices, properties, books and records and any discussions with the
officers, employees and the Independent Public Accountants of the Company or the
Master Servicer; provided, however, that in respect of payments of out-of-pocket
costs and expenses incurred pursuant to clause (iv) above, the Company agrees to
pay such out-of-pocket costs and expenses (a) in connection with one inspection
conducted once every calendar year prior to the occurrence of a Termination
Event or a Master Servicer Default; provided, however, that such annual
inspection with respect to a Funding Agent shall not exceed $30,000; and (b) in
connection with any inspection conducted following the occurrence and during the
continuance of a Termination Event or a Master Servicer Default.

 

36.13                 No Waiver; Cumulative Remedies

 

No failure to exercise and no delay in exercising, on the part of the Collateral
Agent, the Administrative Agent, any Funding Agent or any Lender, any right,
remedy, power or privilege hereunder, shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided are cumulative and not exhaustive of any rights,
remedies, powers and privileges provided by law.

 

36.14                 Amendments

 

This Agreement may be amended in writing from time to time by the Master
Servicer, the Company, the Administrative Agent and the Collateral Agent with
the written consent of the Majority Lenders for the purpose of adding any
provisions to or changing in any manner or eliminating any of the provisions of
this Agreement; provided, however, that no such amendment shall, unless signed
or consented to in writing by all Lenders, (i) extend the time for payment, or
reduce the amount, of any amount of money payable to or for the account of any
Lender under any provision of this Agreement, extend the Commitment Termination
Date, (ii) subject any Lender to any additional obligation (including, any
change in the determination of any amount payable by any Lender) or (iii) change
the Pro Rata Shares or the Aggregate Commitment or the percentage of Lenders or
Principal Balance of Loans which shall be required for any action under this
Section or any other provision of this Agreement or any other Transaction
Document.

 

100

--------------------------------------------------------------------------------



 

36.15                 Severability

 

If any provision hereof is void or unenforceable in any jurisdiction, such
status shall not affect the validity or enforceability of (i) such provision in
any other jurisdiction or (ii) any other provision hereof in such or any other
jurisdiction.

 

36.16                 Notices

 

All notices, requests and demands to or upon the respective parties hereto to be
effective shall be in writing (including by electronic mail) and, unless
otherwise expressly provided herein, shall be deemed to have been duly given or
made when (i) delivered by hand, (ii) upon the earlier of actual receipt or
physical delivery attempt, if deposited in the mail, postage prepaid or sent by
recognized courier service, or, (iii) in the case of electronic mail, when
received, in each case addressed to the address set forth below, in case of the
Company, the Master Servicer, the Administrative Agent and the Collateral Agent,
or, in the case of any Funding Agent or Lender, at their addresses set forth on
Schedule 1 or, if applicable, Attachment 1 to any Commitment Transfer Agreement,
or at such other address or electronic address as shall be designated by such
party in a written notice to the other parties hereto.

 

The Company:

 

Huntsman Receivables Finance LLC
c/o Huntsman International LLC
10003 Woodloch Forest Drive

The Woodlands, TX 77380
Attention: Office of General Counsel
Phone Number: +1 281 719-6000

E-mail: david_stryker@huntsman.com; frank_van_opstal@huntsman.com
with a copy to the Master Servicer

 

The Master Servicer:

 

VANTICO GROUP S.à r.l.

51, Boulevard Grande Duchesse Charlotte

L-1331 Luxembourg

Phone Number:  + 352 28 269 681

E-mail: frank_van_opstal@huntsman.com

 

The Collateral Agent or Administrative Agent:

 

8 Canada Square

London E14 5HQ

United Kingdom

Attention: Structured Finance: Lilit Yolyan; Vanessa Borgards.

Phone number: +44 020 79911571

E-mail addresses: lilityolyan@hsbc.com; vanessa1borgards@hsbc.com

 

Notices, requests and demands hereunder may be delivered or furnished by
electronic communications pursuant to procedures approved by the Master
Servicer, the Administrative Agent, the Funding Agents and the Collateral
Agent.  The Master

 

101

--------------------------------------------------------------------------------



 

Servicer, the Administrative Agent, the Funding Agents and the Collateral Agent
may, each in its discretion, agree to accept notices, requests and demands to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.  Notwithstanding the foregoing, the parties hereto agree that
the Periodic Reports delivered pursuant to Section 20.1 may be delivered by
electronic communications.

 

36.17                 Successors and Assigns

 

(a)                                 This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

 

(b)                                 Any Lender may at any time assign to one or
more Eligible Assignees (any such assignee shall be referred to herein as
“Acquiring Lender”) all or a portion of its interests, rights and obligations
under this Agreement and the Transaction Documents; provided, however, that:

 

(i)                                   the amount of the Commitment of the
assigning Lender subject to each such assignment (determined as of the date the
Commitment Transfer Agreement with respect to such assignment is delivered to
the Administrative Agent) shall not be less than €10,000,000 (or, if less, the
entire remaining amount of such Lender’s Commitment);

 

(ii)                                the parties to each such assignment shall
execute and deliver to the Administrative Agent and the related Funding Agent a
Commitment Transfer Agreement, substantially in the form of Schedule 5, together
with, in the case of any assignment to a Person other than an Eligible Assignee
(excluding clause (B) of the definition thereof), a processing and recordation
fee payable to the Administrative Agent of $3,500;

 

(iii)                             the Acquiring Lender, if it shall not already
be a Lender or Funding Agent shall deliver to the Administrative Agent and the
related Funding Agent an Administrative Questionnaire, substantially in the form
of Schedule 9 and

 

(iv)                            subject to the provisions of this section,
unless a Termination Event has occurred and is outstanding, the consent of the
Company (not be unreasonably withheld or delayed) is required for any assignment
by a Lender; provided that it would not be unreasonable to withhold consent if
such consent is withheld due to the credit worthiness of the Acquiring Lender or
due to the need to limit the number of Acquiring Lenders. The Company will be
deemed to have given its consent five (5) Business Days after a Lender has
requested it unless consent has been expressly refused by the Company within
such time.

 

Notwithstanding the provisions of sub-clause (iv) above, any Lender can assign
all or a portion of its interests, rights and obligations under this Agreement
and the Transaction Documents to (x) a Conduit Assignee of such Lender, which
Conduit Assignee is rated at least “A-1” by S&P and at least “P-1” by Moody’s,
or (y) an Affiliate Assignee of such Lender or its related

 

102

--------------------------------------------------------------------------------



 

Funding Agent, in each case, without consent; provided that such assignment
would not result in adverse tax consequences with respect to the obligations of
the Company pursuant to Section 10 or increased costs for the Company or any of
its Affiliates with respect to the obligations of the Company or such Affiliate
pursuant to Section 10, in which instance Company consent would be required
(which consent may not be unreasonably withheld). Upon acceptance and recording
pursuant to Section 36.17(e), from and after the applicable Transfer Effective
Date (A) the Acquiring Lender thereunder shall be a party hereto and, to the
extent of the interest assigned by such Commitment Transfer Agreement, have the
rights and obligations of a Lender under this Agreement and (B) the assigning
Lender thereunder shall, to the extent of the interest assigned pursuant to
Commitment Transfer Agreement, be released from its obligations under this
Agreement and the other Transaction Documents (and, in the case of a Commitment
Transfer Agreement covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement and the other Transaction
Documents, such Lender shall cease to be a party hereto but shall continue to be
entitled to the benefits of Sections 9, 10, 12, 14 and 36.12, as well as to any
fees accrued for its account and not yet paid).

 

(c)                                  By executing and delivering a Commitment
Transfer Agreement, the assigning Lender thereunder and the Acquiring Lender
thereunder shall be deemed to confirm to and agree with each other and the other
parties hereto as follows:

 

(i)                                   such assigning Lender warrants that it is
the legal and beneficial owner of the interest being assigned thereby free and
clear of any adverse claim and that its Commitment and Loans being assigned, in
each case without giving effect to assignments thereof which have not become
effective, are as set forth in such Commitment Transfer Agreement;

 

(ii)                                except as set forth in sub-clause (i) above,
such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement or any other Transaction Document,
or the execution, legality, validity, enforceability, genuineness, sufficiency
or value of this Agreement, any other Transaction Document or any other
instrument or document furnished pursuant hereto or thereto, or the financial
condition of any Originator, the Master Servicer or the Company or the
performance or observance by any Originator, the Master Servicer or the Company
of any of their respective obligations under this Agreement, any other
Transaction Document or any other instrument or document furnished pursuant
hereto or thereto;

 

(iii)                             such Acquiring Lender represents and warrants
that it is legally authorized to enter into such Commitment Transfer Agreement;

 

(iv)                            such Acquiring Lender confirms that it has
received a copy of this Agreement or any other Transaction Document and such
other documents and information as it has deemed appropriate to make its

 

103

--------------------------------------------------------------------------------



 

own credit analysis and decision to enter into such Commitment Transfer
Agreement;

 

(v)                               such Acquiring Lender will independently and
without reliance upon the Administrative Agent, any Funding Agent, the
Collateral Agent, the assigning Lender or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement or any other Transaction Document;

 

(vi)                            such Acquiring Lender appoints and authorizes
the Administrative Agent and its related Funding Agent and the Collateral Agent
to take such action as agent on its behalf and to exercise such powers under
this Agreement and the other Transaction Documents as are delegated to the
Administrative Agent and its related Funding Agent and the Collateral Agent,
respectively, by the terms hereof, together with such powers as are reasonably
incidental thereto; and

 

(vii)                         such Acquiring Lender agrees that it will perform
in accordance with its terms all the obligations which by the terms of this
Agreement are required to be performed by it as a Lender.

 

(d)                                 The Administrative Agent shall maintain at
one of its offices a copy of each Commitment Transfer Agreement delivered to it
and a register for the recordation of the names and addresses of the Lender, and
the Commitments of each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register as provided in this
Section 36.17(c) shall be conclusive and the Company, the Master Servicer, the
Lenders, the Registrar, the Administrative Agent, the Funding Agents and the
Collateral Agent shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. In determining whether the
holders of the requisite Loans or Commitments have given any request, demand,
authorization, direction, notice, consent or waiver hereunder, any Loans or
Commitments owned by the Company, the Master Servicer, the Servicer Guarantor,
any Originator or any Affiliate thereof, shall be disregarded and deemed not to
be outstanding, except that, in determining whether the Collateral Agent shall
be protected in relying upon any such request, demand, authorization, direction,
notice, consent or waiver, only as Loans of Commitments which a Responsible
Officer of the Collateral Agent actually knows to be so owned shall be so
disregarded. The Register shall be available for inspection by the Company, the
Master Servicer, any Originator, the Lenders and the Collateral Agent, at any
reasonable time and from time to time upon reasonable prior notice.

 

(e)                                  Upon its receipt of a duly completed
Commitment Transfer Agreement executed by an assigning Lender and a Acquiring
Lender, an Administrative Questionnaire completed in respect of the Acquiring
Lender (unless the Acquiring Lender shall already be a Lender hereunder) and the
processing and recordation fee referred to in Section 36.17(b) above, (i) the
Administrative Agent and the related Funding Agent shall accept such Commitment
Transfer

 

104

--------------------------------------------------------------------------------



 

Agreement, (ii) the Administrative Agent shall record the information contained
therein in the Register and (iii) the related Funding Agent shall give prompt
written notice thereof to the Lender, the Company, the Master Servicer and the
Collateral Agent. No assignment shall be effective unless and until it has been
recorded in the Register as provided in this Section 36.17(e).

 

(f)                                   Any Lender may sell participations to one
or more banks or other entities (the “Participants”) in all or a portion of its
rights and obligations under this Agreement and the other Transaction Documents
(including all or a portion of its Commitment); provided, however, that:

 

(i)                                   such Lender’s obligations under this
Agreement shall remain unchanged;

 

(ii)                                such Lender shall remain solely responsible
to the other parties hereto for the performance of such obligations;

 

(iii)                             the Participants shall be entitled to the
benefit of the cost protection provisions contained in Sections 9, 10 and 12,
14, and shall be required to provide the tax forms and certifications described
in Section 11.2(d), to the same extent as if they were Lenders; provided that no
such Participant shall be entitled to receive any greater amount pursuant to
such Sections than a Lender, as applicable, would have been entitled to receive
in respect of the amount of the participation sold by such Lender to such
Participant had no sale occurred;

 

(iv)                            the Company, the Master Servicer, the other
Lenders, the Administrative Agent, the Funding Agents and the Collateral Agent
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement, and such Lender shall
retain the sole right to enforce its rights under this Agreement and to approve
any amendment, modification or waiver of any provision of this Agreement (other
than amendments, modifications or waivers decreasing any fees payable hereunder
or the amount of principal of or the rate at which interest is payable on the
Loans, extending any scheduled principal payment date or date fixed for the
payment of interest on the Loans or increasing or extending the Commitments);
and

 

(v)                               the sum of the aggregate amount of any
Commitment plus the portion of the Principal Balance subject to such
participation shall not be less than €10,000,000.

 

(g)                                Any Lender may, in connection with any
assignment or participation or proposed assignment or participation pursuant to
this Section 36.17, disclose to the Acquiring Lender or Participant or proposed
Acquiring Lender or Participant any information relating to any Originator, the
Master Servicer, or the Company furnished to such Lender by or on behalf of such
entities.

 

(h)                               Neither the Company nor the Master Servicer
shall assign or delegate any of its rights or duties hereunder other than to an
Affiliate thereof without the

 

105

--------------------------------------------------------------------------------



 

prior written consent of the Funding Agents, the Administrative Agent, the
Collateral Agent and each Lender, and any attempted assignment without such
consent shall be null and void.

 

(i)                                     Notwithstanding any other provisions
herein, no transfer or assignment of any interests or obligations of any Lender
hereunder or any grant of participation therein shall be permitted if such
transfer, assignment or grant would result in a prohibited transaction under
Section 4975 of the Internal Revenue Code or Section 406 of ERISA or cause the
Collateral to be regarded as “plan assets” pursuant to 29 C.F.R. § 2510.3 101.

 

(j)                                    No provision of the Transaction Documents
shall in any manner restrict the ability of any Lender to assign, participate,
grant security interests in, or otherwise transfer any portion of their
respective Principal Balance. Without limiting the foregoing, each Lender may,
in one or a series of transactions, transfer all or any portion of its Principal
Balance, and its rights and obligations under the Transaction Documents to a
Conduit Assignee or Affiliate Assignee.

 

(k)                                 Any Lender may at any time pledge or grant a
security interest in all or any portion of its Loan and its rights under this
Agreement and the Transaction Documents to secure obligations of such Lender to
a Federal Reserve Bank, European Central Bank, Bank of England or other central
bank and this Section 36.17(k) shall not prohibit or otherwise limit to any such
pledge or grant of a security interest; provided that no such pledge or grant of
a security interest shall release a Lender from any of its obligations
hereunder, or substitute any such pledgee or grantee for such Lender as a party
hereto.

 

(l)                                     The Company and the Master Servicer
agree to assist each Lender, upon its reasonable request, in syndicating its
respective Commitments hereunder or assigning its rights and obligations
hereunder, including making management and representatives of the Master
Servicer and the Company reasonably available to participate in informational
meetings with potential assignees.

 

36.18                 Counterparts

 

This Agreement may be executed in any number of counterparts and by the
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original, and all of which taken together
shall constitute one and the same agreement.

 

36.19                 Adjustments; Setoff

 

(a)                                 If any Lender (a “Benefited Lender”) shall
at any time receive in respect of its Principal Balance any distribution of any
amount, including interest or other fees, or any interest thereon, or receive
any collateral in respect thereof (whether voluntarily or involuntarily, by
setoff, or otherwise) in a greater proportion than any such distribution (if
any) received by any other Lender in respect of such other Lender’s Principal
Balance, or interest thereon, such Benefited Lender shall purchase for cash from
the other Lenders such portion of each such other Lender’s Loan, or shall
provide such other Lenders with the

 

106

--------------------------------------------------------------------------------



 

benefits of any such collateral, or the proceeds thereof, as shall be necessary
to cause such Benefited Lender to share the excess payment or benefits of such
collateral or proceeds ratably with each of the Lenders; provided, however, that
if all or any portion of such excess payment or benefits is thereafter recovered
from such Benefited Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest. The Master Servicer and the Company agree that each Lender so
purchasing a Loan (or interest therein) may exercise all rights of payment
(including rights of setoff) with respect to such portion as fully as if such
Lender were the direct holder of such portion.

 

(b)                                 In addition to any rights and remedies of
the Lenders provided by law, each Lender shall have the right, without prior
notice to the Company, any such notice being expressly waived by the Company, to
the extent permitted by applicable law, upon any amount becoming due and payable
by the Company hereunder to setoff and appropriate and apply against any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender to or for the credit or the
account of the Company. Each Lender agrees promptly to notify the Company, the
Administrative Agent and the Funding Agents after any such setoff and
application made by such Lender; provided that the failure to give such notice
shall not affect the validity of such setoff and application.

 

(c)                                  If and to the extent, but without double
counting, the Collateral Agent, the Administrative Agent or any Lender (the
“Recipients”) shall be required for any reason to pay over to an Obligor or to
any other Person any amount received from the Company under this Agreement, such
amount shall be deemed not to have been received by the relevant Recipient but
rather to have been retained by the Company and, accordingly, such Recipient
shall have a claim against the Company for such amount, payable when and to the
extent that any distribution from or on behalf of such Obligor is made in
respect thereof.

 

36.20                 Limitation of Payments by the Company

 

The Company’s obligations under Sections 10, 11, 12 and 14 shall be limited to
the funds available to the Company which have been properly distributed to the
Company pursuant to this Agreement and the other Transaction Documents and
neither the Administrative Agent, nor any Funding Agent nor any Lender nor any
other Secured Party shall have any actionable claim against the Company for
failure to satisfy such obligation because it does not have funds available
therefor from amounts properly distributed.  Notwithstanding any other provision
of this Agreement or any other Transaction Document, no recourse under any
obligation, covenant or agreement of the Company contained in this Agreement
shall be had against any incorporator, stockholder, member, officer, director,
employee or agent of the Company or any of its Affiliates (solely by virtue of
such capacity) by the enforcement of any assessment or by any legal or equitable
proceeding, by virtue of any statute or otherwise; it being expressly agreed and
understood that this Agreement is solely a corporate obligation of the Company
and that no personal liability whatever shall attach to or be incurred

 

107

--------------------------------------------------------------------------------



 

by any incorporator, stockholder, member, officer, director, employee or agent
of or any of its Affiliates (solely by virtue of such capacity) or any of them
under or by reason of any of the obligations, covenants or agreements of the
Company contained in this Agreement or the other Transaction Documents to which
the Company is a party, or implied therefrom, and that any and all personal
liability for breaches by the Company of any of such obligations, covenants or
agreements, either at common law or at equity, or by statute, rule or
regulation, of every such incorporator, stockholder, officer, director, employee
or agent is hereby expressly waived as a condition of and in consideration for
this Agreement.

 

36.21                 No Bankruptcy Petition; No Recourse

 

(a)                                 The Administrative Agent, each Funding
Agent, each Lender, the Master Servicer and the Collateral Agent hereby
covenants and agrees that it will not institute against, or join any other
Person in instituting against, the Company, any bankruptcy, reorganization,
arrangement, examinership, insolvency or liquidation proceedings, or other
similar proceedings under any Applicable Insolvency Laws.

 

(b)                                 Notwithstanding anything elsewhere herein
contained, the sole remedy of the Administrative Agent, each Funding Agent, the
Master Servicer, the Collateral Agent and each Lender or any other person in
respect of any obligation, covenant, representation, warranty or agreement of
the Company under or related to this Agreement shall be against the assets of
the Company, subject to the payment priorities contained in Sections 17 and 18.
Neither the Administrative Agent, nor any Funding Agent, nor any Lender, nor the
Collateral Agent, nor the Master Servicer, nor any other person shall have any
claim against the Company to the extent that such assets are insufficient to
meet any such obligation, covenant, representation, warranty or agreement (the
difference being referred to herein as “shortfall”) and all claims in respect of
the shortfall shall be extinguished. A director, member, independent manager,
managing member, officer or employee, as applicable, of the Company shall not
have liability for any obligation of the Company hereunder or under any
Transaction Document or for any claim based on, in respect of, or by reason of,
any Transaction Document.

 

(c)                                  Notwithstanding any other provision of this
Agreement or any other Transaction Document, each Lender (other than in the case
of a Conduit Lender with respect to itself), the Company, the Master Servicer,
the Administrative Agent and each Funding Agent each hereby covenant and agree
that prior to the date which is one year (or, if longer, such preference period
as is then applicable) and one day after the latest of (i) the last day of the
Amortization Period, (ii) the date on which all Secured Obligations are repaid
in full, and (iii) the date on which all outstanding Commercial Paper of each
Lender is paid in full, it will not institute against, or join any other Person
in instituting against, any Conduit Lender any bankruptcy, reorganization,
arrangement, examinership, insolvency or liquidation proceedings, or other
similar proceedings under any Applicable Insolvency Laws.

 

(d)                                 The provisions of this Section 36.21 shall
survive termination of this Agreement.

 

108

--------------------------------------------------------------------------------



 

36.22                 Limited Recourse

 

(a)                                 Notwithstanding any other provision of this
Agreement or any other Transaction Document, each of the parties hereto agrees
that the respective obligations of each Conduit Lender under this Agreement or
any other Transaction Document are solely the corporate obligations of such
Conduit Lender and, in the case of obligations of each Conduit Lender other than
Commercial Paper, shall be payable at such time as funds are received by or are
available to such Conduit Lender in excess of funds necessary to pay in full all
outstanding Commercial Paper issued by such Conduit Lender and, to the extent
funds are not available to pay such obligations, the claims relating thereto
shall not constitute a claim against such Conduit Lender but shall continue to
accrue. Each party hereto agrees that the payment of any claim (as defined in
Section 101 of Title 11 of the Bankruptcy Code) of any such party against such
Conduit Lender shall be subordinated to the payment in full of all Commercial
Paper of such Conduit Lender.

 

(b)                                 Notwithstanding any other provision of this
Agreement or any other Transaction Document, no recourse under any obligation,
covenant or agreement of any Conduit Lender contained in this Agreement shall be
had against any incorporator, stockholder, member, officer, director, employee
or agent of such Conduit Lender, the Administrative Agent, the Funding Agents,
any Manager or any of their Affiliates (solely by virtue of such capacity) by
the enforcement of any assessment or by any legal or equitable proceeding, by
virtue of any statute or otherwise; it being expressly agreed and understood
that this Agreement is solely a corporate obligation of such Conduit Lender, and
that no personal liability whatever shall attach to or be incurred by any
incorporator, stockholder, member, officer, director, employee or agent of any
Conduit Lender, the Administrative Agent, the Funding Agents, any Manager or any
of their Affiliates (solely by virtue of such capacity) or any of them under or
by reason of any of the obligations, covenants or agreements of such Conduit
Lender contained in this Agreement, or implied therefrom, and that any and all
personal liability for breaches by such Conduit Lender of any of such
obligations, covenants or agreements, either at common law or at equity, or by
statute, rule or regulation, of every such incorporator, stockholder, officer,
director, employee or agent is hereby expressly waived as a condition of and in
consideration for this Agreement; provided that the foregoing shall not relieve
any such Person from any liability it might otherwise have as a result of
fraudulent actions taken or omissions made by them.

 

(c)                                  The provisions of this Section 36.22 shall
survive termination of this Agreement.

 

(d)                                 Notwithstanding any other provision of this
Agreement (including Section 36.22 (a)), each party hereto agrees and
acknowledges with Regency Assets DAC (“Regency”) that (i) it will only have
recourse in respect of any amount, claim or obligation due or owing to it by
Regency (the “Claims”) to the extent of available funds pursuant to Section 10.5
of the Management Agreement and subject to the proviso in such section, which
shall be applied, subject to and in accordance with the terms thereof and after
all other prior ranking claims in respect thereof have been satisfied and
discharged in full; (ii)

 

109

--------------------------------------------------------------------------------



 

following the application of funds following enforcement of the security
interests created under the Regency Security Documents, subject to and in
accordance with Section 10.5 of the Management Agreement, Regency will have no
assets available for payment of its obligations under the Regency Security
Documents and this Agreement other than as provided for pursuant to the
Management Agreement, and that any Claims will accordingly be extinguished to
the extent of any shortfall; and (iii) the obligations of Regency under the
Regency Security Documents, the Management Agreement and this Agreement will not
be obligations or responsibilities of, or guaranteed by, any other person or
entity.  For purposes of this Section 36.22(d):

 

(i)                                     “Management Agreement” shall mean the
management agreement between, among others, Regency and the Deutsche
International Corporate Services (Ireland) Limited as Manager dated 12
December 1997 as restated on 4 May 2005, 21 September 2005, 14 March 2008, 3
September 2012, and as further amended and restated on 13 July 2016 (as amended
and/or restated or otherwise modified from time to time);

 

(ii)                                  “Programme Construction and Interpretation
Schedule” shall mean the programme construction and interpretation schedule
relating to the issue of up to USD 20,000,000,000 commercial paper notes by
Regency and Regency Markets No. 1, LLC dated 21 September 2005 and as amended
and restated on 14 March 2008, 16 October 2013 and as further amended and
restated on 13 July 2016 (as amended and/or restated or otherwise modified from
time to time); and

 

(iii)                               “Regency Security Documents” shall mean the
Security Documents as defined in the Programme Construction and Interpretation
Schedule.

 

PART 12
GOVERNING LAW AND ENFORCEMENT

 

36.23                 Judgment Currency

 

(a)                                 If, for the purpose of obtaining judgment in
any court, it is necessary to convert a sum owing hereunder in one currency into
another currency, each party hereto agrees, to the fullest extent that it may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures in the relevant jurisdiction the first
currency could be purchased with such other currency on the Business Day
immediately preceding the day on which final judgment is given.

 

(b)                                 The obligations of each party hereto in
respect of any sum due to any party hereto or any holder of the obligations
owing under this Agreement (the “Applicable Creditor”) shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than the currency in
which such sum is

 

110

--------------------------------------------------------------------------------



 

stated to be due under this Agreement (the “Agreement Currency”), be discharged
only to the extent that, on the Business Day following receipt by the Applicable
Creditor of any sum adjudged to be so due in the Judgment Currency, the
Applicable Creditor may in accordance with normal banking procedures in the
relevant jurisdiction purchase the Agreement Currency with the Judgment
Currency; if the amount of the Agreement Currency so purchased is less than the
sum originally due to the Applicable Creditor in the Agreement Currency, each
party hereto agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify the Applicable Creditor against such loss.

 

36.24                 Governing Law and Jurisdiction

 

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK WITHOUT REFERENCE TO ANY CONFLICT OF LAW PRINCIPLES (OTHER
THAN SECTION 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

36.25                 Consent to Jurisdiction

 

(a)                                 Each party hereto hereby irrevocably submits
to the non-exclusive jurisdiction of any New York State or Federal court sitting
in New York City in any action or proceeding arising out of or relating to this
Agreement, and each party hereto hereby irrevocably agrees that all claims in
respect of such action or proceeding may be heard and determined in such New
York State court or, to the extent permitted by law, in such Federal court. The
parties hereto hereby irrevocably waive, to the fullest extent they may
effectively do so, the defense of an inconvenient forum to the maintenance of
such action or proceeding. The parties hereto agree that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

 

(b)                                 Each of the Company, the Master Servicer,
the Collateral Agent and the Originators consent to the service of any and all
process in any such action or proceeding by the mailing of copies of such
process to it at its address specified in Section 36.16. Nothing in this
Section 36.25 shall affect the right of any Lender, the Collateral Agent, any
Funding Agent or the Administrative Agent to serve legal process in any other
manner permitted by law.

 

(c)                                  With respect to service of process in the
United States, the Master Servicer, the Collateral Agent, the Company and each
Originator hereby appoint Corporation Service Company as their respective agent
for service of process in the United States.

 

111

--------------------------------------------------------------------------------



 

36.26                 Huntsman International

 

Huntsman International is a party to this agreement solely for purposes of
Sections 1, 14, 17, 26.2 (excluding clause (l) and (m)), 26.5 (excluding clause
(b)), 31 and 36.3, 36.5, 36.6(b), 36.14, 36.16, 36.23, 36.24, 36.25.

 

112

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Company, the Master Servicer, the Collateral Agent, the
Administrative Agent, the Funding Agents and the Lenders have caused this
Agreement to be duly executed by their respective officers as of the day and
year first above written.

 

 

HUNTSMAN RECEIVABLES FINANCE LLC,

 

as Company

 

 

 

 

By:

/s/ Sean Douglas

 

 

Name: Sean Douglas

 

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

 

 

VANTICO GROUP S.À R.L.,

 

as Master Servicer

 

 

 

 

By:

/s/ Joe Hambor

 

 

Name: Joe Hambor

 

 

Title: Authorized Signatory

 

 

--------------------------------------------------------------------------------



 

HSBC BANK PLC,

 

not in its individual capacity but solely as Collateral Agent

 

 

 

 

By:

/s/ Mawgan Harris

 

 

Name: Mawgan Harris

 

 

Title: Managing Director

 

 

 

 

 

HSBC BANK PLC,

 

as the Administrative Agent

 

 

 

 

By:

/s/ Mawgan Harris

 

 

Name: Mawgan Harris

 

 

Title: Managing Director

 

 

--------------------------------------------------------------------------------



 

HSBC BANK PLC,

 

as a Funding Agent

 

By:

/s/ Mawgan Harris

 

 

Name: Mawgan Harris

 

 

Title: Managing Director

 

 

 

 

 

 

 

 

 

 

GIVEN under the common seal of

)

 

REGENCY ASSETS DESIGNATED ACTIVITY COMPANY

)

 

in the presence of:

)

/s/ Bronagh Hardiman

 

 

Director

 

 

 

 

 

 

 

 

/s/ Fergus O’Donnell

 

 

Director

 

--------------------------------------------------------------------------------



 

Acknowledged and Agreed as of the day and year first written above solely for
purposes of Section 36.26.

 

 

HUNTSMAN INTERNATIONAL LLC

 

 

 

 

By:

/s/ Sean Douglas

 

 

Name: Sean Douglas

 

 

Title: Chief Financial Officer

 

 

--------------------------------------------------------------------------------



 

SCHEDULE 1

 

COMMITMENTS

 

Commitments and Lender Groups

 

Funding Agent

 

Lender

 

Commitment
(On and as of Restatement 2019
Effective Date)

 

HSBC Bank plc

 

Regency Assets DAC

 

€

 

100,000,000

 

 

Addresses:

 

HSBC Bank plc/ Regency Assets DAC:

 

Funding Agent:

 

HSBC Bank plc

8 Canada Square

London E14 5HQ

United Kingdom

telephone numbers: +44 020 79911571

email addresses: lilityolyan@hsbc.com; vanessa1borgards@hsbc.com

marked for the attention of: Structured Finance: Lilit Yolyan; Vanessa Borgards.

 

Lender:

 

Regency Assets DAC

6th Floor, Pinnacle 2

Eastpoint Business Park,

Dublin 3

Ireland

telephone number: +35319631030

facsimile number: +35319631031

email address: corporateservices.ie@vistra.com

marked for the attention of: The Directors;

 

with a copy to:

 

HSBC Bank plc

8 Canada Square

London E14 5HQ

United Kingdom

telephone numbers: +44 020 79911571

email addresses: lilityolyan@hsbc.com; vanessa1borgards@hsbc.com

marked for the attention of: Structured Finance: Lilit Yolyan; Vanessa Borgards

 

117

--------------------------------------------------------------------------------



 

SCHEDULE 2

 

FORM OF BORROWING REQUEST

 

From:               HUNTSMAN RECEIVABLES FINANCE LLC

 

To:                             [Administrative Agent]

 

Dated:

 

Dear Sirs

 

HUNTSMAN RECEIVABLES FINANCE LLC — European Receivables Loan Agreement
dated October 16, 2009, as amended and restated as of April 21, 2017 (the
“Agreement”)

 

1.                                      We refer to the Agreement. This is a
Borrowing Request. Terms defined in the Agreement have the same meaning in this
Borrowing Request unless given a different meaning in this Borrowing Request.

 

2.                                      We wish to borrow the following Loans on
the following terms:

 

·                                          Proposed Borrowing Date:

[         ]

·                                          Approved Currency and amount of each
Loan:

[         ] [         ]

[         ] [         ]

[         ] [         ]

 

 

 

3.                                      Pro Rata Shares:

 

Lender 

 

Loan in Euro

 

Loan in U.S.
Dollars

 

Loan in Sterling

 

[name of Lender]

 

€

[          ]

 

$

[          ]

 

£

[          ]

 

[name of Lender]

 

€

[          ]

 

$

[          ]

 

£

[          ]

 

[name of Lender]

 

€

[          ]

 

$

[          ]

 

£

[          ]

 

 

 

 

 

 

 

 

 

 

4.                                      We confirm that each condition specified
in Sections 3.2 and 6.2 is satisfied on the date of this Borrowing Request.

 

5.                                      We certify that, after giving effect to
the proposed Borrowing, the Principal Balance of all Loans outstanding on the
relevant Borrowing Date does not exceed the Maximum Available Borrowing on such
Borrowing Date.

 

6.                                      We certify that, after giving effect to
the Proposed Borrowing, the Principal Balance of all Loans denominated in such
currency outstanding on the relevant Borrowing Date does not exceed the Maximum
Available Borrowing (Dollars), Maximum

 

--------------------------------------------------------------------------------



 

Available Borrowing (Euro), Maximum Available Borrowing (Sterling), as
applicable;

 

7.                                      The proceeds of these Loans should be
credited to [account(s)].

 

Yours faithfully

 

 

 

 

 

 

 

Authorized signatory for

 

HUNTSMAN RECEIVABLES FINANCE LLC

 

 

--------------------------------------------------------------------------------



 

SCHEDULE 3

 

DEFINITIONS

 

“Accrued Expense Adjustment” shall mean, for any Business Day in any Settlement
Period, the amount (if any) which may be less than zero, equal to the difference
between:

 

(a)                                 the entire amount of (i) the sum of all
accrued and unpaid Daily Interest Expense from the beginning of such Settlement
Period to and including such Business Day, (ii) the Monthly Servicing Fee,
(iii) the aggregate amount of all previously accrued and unpaid Interest for
prior Settlement Dates, (iv) the aggregate amount of all accrued and unpaid
Additional Interest and (v) all accrued Program Costs, in each case for such
Settlement Period determined as of such day; and

 

(b)                                 the aggregate of the amounts transferred to
the Payments Reserve Subaccount on or before such day in respect of such
Settlement Period pursuant to Section 17.1 of the Receivables Loan Agreement,
before giving effect to any transfer made in respect of the Accrued Expense
Adjustment on such day.

 

“Accrued Expense Amount” shall mean, for each Business Day during a Settlement
Period, the sum of:

 

(a)                                 in the case of each of the first ten
(10) Business Days of each Settlement Period, one tenth of the estimated Monthly
Servicing Fee, (up to the amount thereof due and payable on the succeeding
Settlement Date);

 

(b)                                 in the case of each Business Day of each
Settlement Period, an amount equal to the amount of accrued and unpaid Daily
Interest Expense in respect of such day;

 

(c)                                  the aggregate amount of all previously
accrued and unpaid Interest for prior Settlement Dates;

 

(d)                                 the aggregate amount of all accrued and
unpaid Additional Interest; and

 

(e)                                  all Program Costs that have accrued since
the preceding Business Day.

 

“Acquired Line of Business” shall mean any business acquired by an Approved
Originator after the Initial Borrowing Date.

 

“Acquired Line of Business Receivables” shall mean Receivables generated by an
Approved Originator arising from an Acquired Line of Business.

 

“Acquiring Lender” shall have the meaning assigned to such term in
Section 36.17(b) of the Receivables Loan Agreement.

 

“Additional Interest” shall mean all amounts payable by the Company in
accordance with Section 7.3 of the Receivables Loan Agreement.

 

“Additional Originator” shall mean any Originator added as an Approved
Originator pursuant to Section 27 of the Receivables Loan Agreement after the
Restatement 2019 Effective Date.

 

--------------------------------------------------------------------------------



 

“Adjustment Payments” shall mean the collective reference to payments of
Originator Adjustment Payment, Originator Dilution Adjustment Payment or
Originator Indemnification Payment, any Contributor Adjustment Payment,
Contributor Dilution Adjustment Payment or Contributor Indemnification Payment,
and (iii) any other payment made in accordance with Sections 2.05 and 2.06 (or
corresponding section) of the applicable Origination Agreement, Section 29 of
the Receivables Loan Agreement and Section 4.05 of the Servicing Agreement.

 

“Administrative Agent” shall mean HSBC Bank plc or any other administrative
agent appointed on behalf of the Funding Agents and the Lenders, and its
successors and assigns in such capacity.

 

“Affiliate” shall mean, with respect to any specified Person, any other Person
which, directly or indirectly, is in control of, is controlled by, or is under
common control with, such specified Person. For purposes of this definition
“control” of a Person means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities or otherwise, and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

 

“Affiliate Assignee” shall mean any Affiliate of a Lender or its related Funding
Agent that meets the conditions set forth in Section 36.17 of the Receivables
Loan Agreement.

 

“Aged Receivables Ratio” shall mean, as of the last day of each Settlement
Period, the percentage equivalent of a fraction, the numerator of which shall be
the sum of (a) the aggregate unpaid balance of Pool Receivables that were 61 to
90 days past due and (b) the aggregate amount of Pool Receivables that were
charged off as uncollectible prior to the day that is 61 days after its original
due date during such Settlement Period, and the denominator of which shall be
the aggregate Principal Amount of Pool Receivables during the third prior
Settlement Period (including the Settlement Period ended on such day).

 

“Aggregate Collections” shall mean, with respect to any specified period, the
aggregate amount of all Collections in immediately available funds deposited
into the Company Concentration Accounts on such day by 12:30 p.m. London time.

 

“Aggregate Commitment” shall mean, with respect to any Business Day, the
aggregate amount of the Commitments of all Lenders on such date, as reduced from
time to time or terminated in their entirety pursuant to Section 4.3 of the
Receivables Loan Agreement.

 

“Aggregate Obligor Country Overconcentration Amount” shall mean, on any date of
determination, the aggregate Principal Amount of non-Defaulted Receivables due
from Obligors in Approved Obligor Countries which, when expressed as a
percentage of the Principal Amount of all Pool Receivables which are Eligible
Receivables at such date of determination, exceeds the Approved Obligor Country
Overconcentration Limit.

 

“Aggregate Obligor Overconcentration Amount” shall mean, on any date of
determination, the aggregate Principal Amount of non-Defaulted Receivables due
from an Eligible Obligor at such date which, when expressed as a percentage of
the Principal Amount of all Pool Receivables which are Eligible Receivables at
such date of determination, exceeds

 

--------------------------------------------------------------------------------



 

the Obligor Limit set forth in Schedule 8 to the Receivables Loan Agreement
under heading (E) “Obligor Limit”.

 

“Aggregate Originator Country Overconcentration Amount” shall mean, on any date
of determination, the aggregate Principal Amount of all non-Defaulted
Receivables which, when expressed as a percent of the Principal Amount of all
Pool Receivables which are Eligible Receivables at such date of determination,
exceeds the Approved Originator Country Overconcentration Limit.

 

“Aggregate Principal Balance” shall mean, at any time, the aggregate Principal
Balance of all Loans outstanding at such time.

 

“Aggregate Receivables Amount” shall mean, on any date of determination, without
duplication, the aggregate Principal Amount of all Pool Receivables which are
Eligible Receivables owned by the Company at the end of the Business Day
immediately preceding such date minus (i) the Aggregate Obligor
Overconcentration Amount; minus (ii) the Aggregate Obligor Country
Overconcentration Amount; minus (iii) the Aggregate Originator Country
Overconcentration Amount; minus (iv) an amount equal to Timely Payment Accruals
and Commission Accruals; minus (v) an amount equal to the Volume Rebate Accrual;
minus (vi) the Potential Offset Amount; minus (viii) the Exchange Rate
Protection Amount.

 

“Aggregate Unpaids” shall mean, at any time, an amount equal to the sum of:

 

(a)                                 the Principal Balance of the Loans;

 

(b)                                 the aggregate amount of all previously
accrued and unpaid Interest for prior Settlement Dates;

 

(c)                                  the aggregate amount of all accrued and
unpaid Additional Interest;

 

(d)                                 any Commitment Fee; and

 

(e)                                  all other amounts owed (whether due or
accrued) under the Transaction Documents by the Company or the Master Servicer
to the Collateral Agent, the Administrative Agent and the Lenders or, the
Funding Agents or any other Secured Party or Facility Indemnified Party at such
time.

 

“Alternate Rate” means for any Loan funded by a Lender otherwise than from
Commercial Paper, the percentage rate per annum which is the GBP LIBOR, in
relation to any Loan in Sterling, USD LIBOR, in relation to any Loan in US
Dollars or, in relation to any Loan in Euro, EURIBOR.

 

“Amendment Agreement” means the master amendment agreement entered into between,
among others, HSBC Bank plc, Barclays Bank plc, the Master Servicer and the
Company on or about the Restatement 2019 Effective Date to implement, among
other things, the replacement of Barclays Bank Plc with HSBC Bank plc as
Administrative Agent and Collateral Agent.

 

“Amortization Period” shall mean the period commencing on the Business Day
following the Revolving Period and ending on the date when the Aggregate Unpaid
shall have been reduced to zero and all other Secured Obligations shall have
been paid.

 

--------------------------------------------------------------------------------



 

“Applicable Insolvency Laws” shall mean, with respect to any Person, any
applicable bankruptcy, insolvency or other similar United States or foreign law
now or hereafter in effect, including but not limited to the Regulation (EU)
2015/848 of the European Parliament and of the Council of 20 May 2015 on
insolvency proceedings (recast).

 

“Applicable Margin” shall mean:

 

(i)                                     in the case of Regency Assets DAC, 1.30%
per annum in respect of any portion of a Loan funded by the proceeds of the
issue of Commercial Paper; and

 

(ii)                                  in the case of Regency Assets DAC, 2.30%
per annum in respect of any portion of a Loan which has not been funded by the
proceeds of the issue of Commercial Paper.

 

“Applicable Notice Provisions” shall mean the notice provisions set forth in
Section 8.11 (or corresponding Section) of the applicable Origination Agreement.

 

“Applicable Periodic Reporting Date” shall mean, in respect of a Weekly Report,
the relevant Weekly Reporting Date and, in respect of a Daily Report, the
relevant Business Day.

 

“Applicable Rate” means the CP Rate or the Alternate Rate.

 

“Approved Acquired Line of Business” shall mean each Acquired Line of Business:
(i) added in accordance with Section 27 of the Receivables Loan Agreement and
(ii) approved by the Administrative Agent and the Funding Agents in accordance
with the proviso in the definition of Eligible Receivables, with effect on and
after the date of such approval.

 

“Approved Contract Jurisdiction” shall mean (i) the jurisdictions set forth in
the Receivables Specification and Exception Schedule attached to the Receivables
Loan Agreement as Schedule 8 under heading (B) “Approved Contract
Jurisdictions”, representing jurisdictions the law of which may govern Contracts
and (ii) any additional contract jurisdiction added in accordance with
Section 27 of the Receivables Loan Agreement.

 

“Approved Currency” shall mean (i) initially, United States Dollars, Sterling,
and Euro and (ii) any additional legal currency added in accordance with
Section 27 of the Receivables Loan Agreement.

 

“Approved Obligor Country” shall mean (i) the countries set forth in the
Receivables Specification and Exception Schedule attached to the Receivables
Loan Agreement as Schedule 8 under heading (A) “Approved Obligor Countries” and
(ii) any Obligor Country which may be added pursuant to and in accordance with
the provisions of Section 27 of the Receivables Loan Agreement.

 

“Approved Obligor Country Overconcentration Limit” shall mean, with respect to
each Approved Obligor Country the percentage, as set forth in the Receivables
Specification and Exception Schedule attached to the Receivables Loan Agreement
as Schedule 8 under the heading (D) “Approved Obligor Country Limit”, (i) which
appears next to the applicable ratings category of the foreign currency rating
for such Approved Obligor Country; provided that if the foreign currency,
long-term debt ratings given by S&P and Moody’s to any Obligor Country would
result in different applicable percentages under Schedule 8 to the Receivables
Loan Agreement, the applicable percentage shall be the percentage associated
with the lower foreign currency, long-term debt rating, as between S&P’s rating
and Moody’s rating, of such

 

--------------------------------------------------------------------------------



 

Obligor Country or (ii) which is otherwise set forth next to the name of a
specified Approved Obligor Country, in each case, such percentage representing
with respect to each such country the maximum aggregate percentage of
Receivables that may constitute the Pool Receivables where the related Obligors
are residents in such country.

 

“Approved Originator” shall mean: (a) with respect to the European Originators,
Huntsman Holland B.V. and Huntsman Advanced Materials (Europe) BVBA; and (b) any
entity that may be approved as an Additional Originator pursuant to, and in
accordance with, the provisions of Section 23 of the Receivables Loan Agreement.

 

“Approved Originator Country Overconcentration Limit” shall mean, with respect
to each country in which an Approved Originator is located, the percentage, as
set forth in the Receivables Specification and Exception Schedule attached to
the Receivables Loan Agreement as Schedule 8 under heading (F) “Approved
Originator Country Overconcentration Limit”, which appears next to the name of
such country, such percentage representing with respect to each such country the
maximum aggregate percentage of Receivables that may constitute the Pool
Receivables where the related Approved Originators are residents in such
country.

 

“Approved Originator Joinder Agreement” shall mean the agreement in the form of
Schedule 3 (or corresponding schedule) attached to the applicable Origination
Agreement.

 

“Available Commitment” means, the Commitment of a Lender minus:

 

(a)                                 the outstanding principal amount (in Euro or
the Euro Equivalent, as applicable) of the Loans funded by such Lender; and

 

(b)                                 in relation to any proposed Borrowing, its
Pro Rata Share of the relevant Loans (other than the proposed Borrowing) that
are due to be made on or before the proposed Borrowing Date; provided that such
Lender’s Pro Rata Share of any Loans that are due to be repaid on or before the
proposed Borrowing Date shall not be deducted.

 

“Bankruptcy Code” shall mean the United States Federal Bankruptcy Code, 11
U.S.C. §§ 101 1330, as amended.

 

“Belgian Collections” shall mean Collections received with respect to
Receivables originated by the Belgian Originator(s).

 

“Belgian Collection Accounts” shall mean the Collection Accounts into which
Belgian Collections are to be paid or deposited.

 

“Belgian Originator” shall mean any of (i) Huntsman Advanced Materials (Europe)
BVBA and (ii) after the Restatement 2019 Effective Date, any Approved Originator
incorporated in Belgium.

 

“Belgian Pledge Agreement” shall mean the Belgian bank accounts pledge agreement
relating to certain bank accounts located in Belgium, dated October 16, 2009,
between the Company and the Collateral Agent, as amended and restated on or
about the Restatement 2019 Effective Date.

 

“Belgian Receivables Purchase Agreement” means the Belgian Receivables Purchase
Agreement, dated the Signing Date, between the Belgian Originators and the
Contributor as

 

--------------------------------------------------------------------------------



 

amended, supplemented or otherwise modified from time to time in accordance with
the Transaction Documents.

 

“Benefited Lender” shall have the meaning assigned in Section 37.19 of the
Receivables Loan Agreement.

 

“Blocking Regulation” means: (a) any provision of Council Regulation (EC) No
2271/1996 of 22 November 1996 (or any law or regulation implementing such
Regulation in any member state of the European Union or the United Kingdom); or
(b) any similar blocking or anti-boycott law (in each case, as amended from time
to time).

 

“Board” means, with respect to any entity, such entity’s board of directors (in
the case of a corporation), board of managers (in the case of a limited
liability company) or equivalent governing body in other cases.

 

“Board of Governors” shall mean the Board of Governors of the Federal Reserve
System of the United States of America.

 

“Borrowing” has the meaning specified in Section 2.3 of the Receivables Loan
Agreement.

 

“Borrowing Date” has the meaning specified in Section 3.1 of the Receivables
Loan Agreement.

 

“Borrowing Request” has the meaning specified in Section 3.1 of the Receivables
Loan Agreement.

 

“Business Day” shall mean any day other than (i) a Saturday or a Sunday and
(ii) any other day on which commercial banking institutions or trust companies
in (A) the State of New York or (B) London, England are authorized or obligated
by law, executive order or governmental decree to be closed.

 

“Capital Stock” means (i) with respect to any Person that is a corporation, any
and all shares, interests, participations or other equivalents (however
designated and whether or not voting) of corporate stock, including each class
of common stock and preferred stock of such Person and (ii) with respect to any
Person that is not a corporation, any and all partnership, membership or other
equity interests of such Person.

 

“Carrying Cost Reserve Ratio” shall mean, as of any Settlement Report Date and
continuing until (but not including) the next Settlement Report Date, an amount
(expressed as a percentage) equal to (a) the product of (i) 2.0 times Days Sales
Outstanding as of such day and (ii) 1.30 times the Weighted Average LIBOR plus
the Applicable Margin, each as in effect as of such day divided by (b) 365.

 

“Certificate of Formation” shall mean the certificate of formation with respect
to the Company filed with the Secretary of State of Delaware pursuant to
Section 18-201 of the Delaware Limited Liability Company Act, and any and all
amendments thereto and restatements thereof.

 

“Change in Law” means:

 

(a)                                 the adoption of any Requirement of Law after
the Signing Date;

 

--------------------------------------------------------------------------------



 

(b)                                 any change in Requirement of Law or in the
interpretation or application thereof by any Governmental Authority, after the
Signing Date; or

 

(c)                                  compliance by any Facility Indemnified
Party (or, for purposes of Section 11 of the Receivables Loan Agreement, by any
lending office of such Indemnified Party or by such Indemnified Party’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority or Taxation Authority made or
issued after the Signing Date (including, but not limited to, any change in
respect of the Capital Requirements Directive (2013/36/EU), the CRR, CRA or the
Securitisation Regulation).

 

“Change of Control” shall mean:

 

(a)                                 any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act) (“Person” or “Group”),
other than Mr. Jon M. Huntsman, his spouse, direct descendants, an entity
controlled by any of the foregoing and/or by a trust of the type described
hereafter, and/or a trust for the benefit of any of the foregoing (the “Huntsman
Group”), is or becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Exchange Act, except that a person shall be deemed to have
“beneficial ownership” of all securities that such person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time) (“Beneficial Owner”), directly or indirectly, of 35% or more of the
then outstanding voting capital stock of Huntsman International other than in a
transaction having the approval of the Board of the Parent Company, or, if there
is no Parent Company, of the Board of Huntsman International; provided, that in
each case, at least a majority of the members of such approving Board are
Continuing Directors of such entity; or

 

(b)                                 Continuing Directors cease to constitute at
least a majority of the members of the Board of Huntsman International or the
Board of any Parent Company; or

 

(c)                                  (1) any Person or Group, other than the
Huntsman Group, is or becomes the Beneficial Owner, directly or indirectly, of
35% or more of the then outstanding voting capital stock of Huntsman
International and (2) the long-term corporate credit rating of Huntsman
International has been reduced to “B-” or below by S&P and “B3” or below by
Moody’s as a result thereof.

 

“Charged-Off Receivables” shall mean, with respect to any Settlement Period, all
Pool Receivables which, in accordance with the Policies have or should have been
written off during such Settlement Period as uncollectible, including the Pool
Receivables of any Obligor which becomes the subject of any voluntary or
involuntary bankruptcy proceeding.

 

“Charged Property” shall mean the rights, property, interests and assets subject
to the Liens created under the Security Documents.

 

“Closing Date” shall mean October 16, 2009.

 

“Code” shall mean the United States Internal Revenue Code of 1986, as amended,
and the rules and regulations promulgated thereunder from time to time.

 

“Collateral” means the Charged Property and the RLA Collateral.

 

--------------------------------------------------------------------------------



 

“Collateral Agent” shall mean the institution executing the Receivables Loan
Agreement as Collateral Agent, or its successor in interest, or any successor
Collateral Agent appointed as therein provided.

 

“Collection Account Agreements” shall mean (i) on the Initial Borrowing Date,
each of the Collection Account Agreements, dated as of the Signing Date (or
thereabout, between the Company and the Collection Account Bank, and (ii) after
the Initial Borrowing Date, any other collection account agreement entered into
by the Company and an Eligible Institution, in each case in the form reasonably
satisfactory to the Administrative Agent and each Funding Agent.

 

“Collection Account Bank” shall mean any bank holding a Collection Account which
will be an Eligible Institution appointed by the Company.

 

“Collection Accounts” shall mean the accounts established and maintained by the
Company in accordance with the Collection Account Agreements and into which
Collections shall be deposited.

 

“Collection Agency Receivable” shall mean any Defaulted Receivable the
creditworthiness is determined (acting reasonably) by the Master Servicer or the
relevant Local Servicer to be credit impaired to an extent justifying third
party collection efforts.

 

“Collections” shall mean all collections and all amounts received in respect of
the Pool Receivables, including Recoveries, Adjustment Payments, indemnification
payments made by the Master Servicer, and payments received in respect of
Dilution Adjustments, together with all collections received in respect of the
Related Property in the form of cash, checks, wire transfers or any other form
of cash payment, and all proceeds of Receivables and collections thereof
(including collections evidenced by an account, note, instrument, letter of
credit, security, contract, security agreement, chattel paper, general
intangible or other evidence of indebtedness or security), whatever is received
upon the sale, exchange, collection or other disposition of, or any indemnity,
warranty or guaranty payable in respect of, the foregoing and all “proceeds” of
the Receivables as defined in Section 9-102(a)(64) of the applicable UCC.

 

“Commercial Paper” shall mean, as the context requires, the short term
promissory notes issued by or on behalf of any Lender in the United States or
European commercial paper markets.

 

“Commission” shall means a payment made to a third party vendor or distributor
who on-sells products to Obligors.

 

“Commission Accruals” shall mean, with respect to any date of determination, for
the purposes of determining the Aggregate Receivables Amount, the aggregate
amount of outstanding Commission balances as of the Business Day immediately
preceding the date of such determination.

 

“Commitment” shall mean, as to any Lender, its obligation, denominated in Euros,
to not to exceed at any one time outstanding the amount set forth opposite such
Lender’s name on Schedule 1 of the Receivables Loan Agreement or in its
Commitment Transfer Agreement as such amount may be reduced from time to time
pursuant to Section 4.3 of the Receivables Loan Agreement; collectively, the
“Commitments”; provided that a Commitment may be

 

--------------------------------------------------------------------------------



 

drawn in U.S. Dollars or Sterling or Euro to the extent provided in the
Receivables Loan Agreement.

 

“Commitment Termination Date” shall mean the earliest to occur of (a) the date
on which all amounts due and owing to the Lenders in respect of the Loans have
been indefeasibly paid in full to the Lenders (as certified by each of the
Funding Agents with respect to its Lender Group), and the Aggregate Commitment
has been reduced to zero pursuant to Section 4.3 of the Receivables Loan
Agreement and (b) the Scheduled Commitment Termination Date.

 

“Commitment Transfer Agreement” means a Commitment Transfer Agreement
substantially in the form of Schedule 5 to the Receivables Loan Agreement.

 

“Company” shall mean Huntsman Receivables Finance LLC, a limited liability
company organized under the laws of the State of Delaware.

 

“Company Account Bank” means JPMorgan Chase Bank, N.A., London Branch.

 

“Company Concentration Accounts” means the Company Dollar Account, the Company
Euro Accounts and the Company Sterling Account.

 

“Company Dollar Account” means the accounts denominated in U.S. Dollars with
account number 31051907 held with JPMorgan Chase Bank, N.A., London Branch in
each case in the name of the Company, and any replacement account or accounts.

 

“Company Euro Accounts” means the accounts denominated in Euros with account
number 31051865 held with JPMorgan Chase Bank, N.A., London Branch in the name
of the Company, and any replacement account or accounts.

 

“Company Sterling Account” means the account denominated in Sterling with
account number 31051964 held with JPMorgan Chase Bank, N.A., London Branch in
the name of the Company, and any replacement account or accounts.

 

“Conduit Assignee” shall mean any special purpose vehicle issuing indebtedness
in the commercial paper market that is administered by a Funding Agent or any
other special purpose vehicle issuing indebtedness, in each case that meets the
conditions set forth in Section 36.17 of the Receivables Loan Agreement.

 

“Conduit Lender” shall mean a Lender that funds its Loans from the proceeds of
Commercial Paper issued by it or on its behalf.

 

“Confidential Information” shall have the meaning assigned to such term in
Section 8.16 of the Contribution Agreement.

 

“Continuing Directors” shall mean, as of any date and with respect to any
entity, the collective reference to:

 

(a)                                 all members of the Board of such entity who
have held office continuously since the date of the Receivables Loan Agreement,
and

 

(b)                                 all members of the Board of such entity who
assumed office after the date of the Receivables Loan Agreement and whose
appointment or nomination for election by the holders of voting capital stock of
such entity was approved by a vote of at least

 

--------------------------------------------------------------------------------



 

50% of the Continuing Directors in office immediately prior to such appointment
or nomination or by the Huntsman Group.

 

“Contract” shall mean an agreement between an Originator and an Obligor
(including but not limited to, a written contract, an invoice, a purchase order
or an open account) pursuant to or under which such Obligor shall be obligated
to make payments in respect of any Receivable or any Related Property to such
Originator from time to time.

 

“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

 

“Contributed Receivables” shall have the meaning set forth in
Section 2.01(a)(ii) of the Contribution Agreement.

 

“Contribution Agreement” shall mean the European Contribution Agreement, dated
as of the Signing Date between Huntsman International, as contributor, and the
Company, as amended, supplemented or otherwise modified from time to time in
accordance with the Transaction Documents.

 

“Contribution Date” shall have the meaning set forth in Section 2.01(a)(i) of
the Contribution Agreement.

 

“Contribution Value” shall have the meaning set forth in Section 2.02 of the
Contribution Agreement.

 

“Contributor” shall mean Huntsman International.

 

“Contributor Adjustment Payment” shall have the meaning assigned to such term in
Section 2.06(a) of the Contribution Agreement.

 

“Contributor Dilution Adjustment Payment” shall have the meaning assigned to
such term in Section 2.05 of the Contribution Agreement.

 

“Contributor Indemnification Payment” shall have the meaning assigned to such
term in Section 2.06(b) of the Contribution Agreement.

 

“CP Rate” shall mean for any Payment Period with respect to the Loans, and for
any Lender to which it applies, to the extent such Lender funds such Loan by
issuing Commercial Paper, the per annum rate equivalent to the weighted average
cost of issuing Commercial Paper in relation to the Transactions as determined
by such Lender, and which shall include (without duplication):

 

(a)                                 the fees and commissions of placement agents
and dealers;

 

(b)                                 incremental carrying costs incurred with
respect to Commercial Paper maturing on dates other than those on which
corresponding funds are received by such Lender;

 

(c)                                  costs associated with funding and
maintaining Currency Hedge Agreements and Loans denominated in a currency other
than the currency of such Commercial Paper; and

 

--------------------------------------------------------------------------------



 

(d)                                 any other costs associated with the issuance
of Commercial Paper or related to the issuance of Commercial Paper that are
allocated, in whole or in part, by such Lender to fund or maintain such Loan
(and which may also be allocated in part to the funding of other assets of the
Lender);

 

provided, however, that if any component of any such rate is a discount rate, in
calculating the “CP Rate” for such Loan for such Payment Period, the relevant
Lender shall for such component use the rate resulting from converting such
discount rate to an interest bearing equivalent rate per annum.

 

“CRA” shall mean means Regulation EC 1060/2009 on credit rating agencies as may
be amended, replaced or supplemented, including any implementing and/or
delegated regulation, technical standards or implementing technical standards,
regulatory guidelines and guidance related thereto and Questions and Answers or
other official guidance published in relation thereto by any Official Body.

 

“CRR” shall mean, collectively, Regulation (EU) No 575/2013 of the European
Parliament and of the Council of 26 June 2013 on prudential requirements for
credit institutions and investment firms and Directive 2013/36/EU of the
European Parliament and of the Council of 26 June 2013 on access to the activity
of credit institution and the prudential supervisions of credit institutions and
investment firms, as amended from time to time, together with any regulatory
guidelines, technical standards or implementing technical standards relating
thereto and any Q&A responses or other official guidance published in relation
thereto by the European Banking Authority (or any successor or replacement
agency or authority).

 

“Currency Hedge Agreement” means any currency swap or exchange agreement
(including any spot or forward currency exchange agreement), currency exchange
option or any other similar agreement, however denominated, entered into by or
on behalf of a Lender for hedging purposes, as any of the foregoing may be
amended, restated, supplemented or otherwise modified from time to time.

 

“Currency Hedge Costs” means any costs payable pursuant to a Currency Hedge
Agreement.

 

“Daily Interest Expense” shall mean, for any Business Day, an amount equal to
(i) the amount of accrued and unpaid Interest in respect of such day plus
(ii) the aggregate amount of all previously accrued and unpaid Daily Interest
Expense that has not yet been deposited in the Payments Reserve Subaccounts plus
(iii) the aggregate amount of all accrued and unpaid Additional Interest.

 

“Daily Report” shall mean a report prepared by the Master Servicer pursuant to
Section 4.01 of the Servicing Agreement on each Business Day, substantially in
the form of Schedule 11-B attached to the Receivables Loan Agreement.

 

“Data Protection Legislation” means, as applicable, (i) the GDPR and all related
applicable national laws and regulations, and any amendment, update or
replacement to those laws as may occur from time to time; and (ii) any other
applicable laws and regulations in the United States and the European Union
which relate to privacy or cyber-security.

 

“Days Sales Outstanding” shall mean, as of any Settlement Report Date and
continuing until (but not including) the next Settlement Report Date, the number
of days equal to the product

 

--------------------------------------------------------------------------------



 

of (i) 91 and (ii) the amount obtained by dividing (A) the aggregate Principal
Amount of Receivables as of the last day of the Settlement Period immediately
preceding such earlier Settlement Report Date, by (B) the aggregate Principal
Amount of all Receivables acquired by the Company for the three Settlement
Periods immediately preceding such earlier Settlement Report Date.

 

“Default Interest Rate” means the rate which is the aggregate of: (A) (as
applicable) 1-Month GBP LIBOR, in relation to Sterling, 1-Month USD LIBOR, in
relation to US Dollars or, in relation to Euro, 1-Month EURIBOR; and (B) 5.75%
per annum.

 

“Defaulted Receivable” shall mean any Pool Receivable (a) which is unpaid in
whole or in part (other than as a result of a Dilution Adjustment) for more than
sixty (60) days after its original due date or (b) which is a Charged-Off
Receivable prior to sixty (60) days after the original due date.

 

“Designated Line of Business” shall mean any line of business which the Master
Servicer can identify by means of product, ledger, code or other means of
identification so that Receivables originated with respect to such Designated
Line of Business are identifiable and distinguished from all other Receivables
of the relevant Originator or Originators.

 

“Delinquency Ratio” shall mean, as of the last day of each Settlement Period,
the percentage equivalent of a fraction, the numerator of which shall be the
aggregate unpaid balance of Pool Receivables that were thirty one (31) to sixty
(60) days past due during such Settlement Period, and the denominator of which
shall be the aggregate Principal Amount of Receivables acquired by the Company
during the second prior Settlement Period (including the Settlement Period ended
on such day).

 

“Dilution Adjustment” shall mean any payment adjustments (including payment
adjustments arising as a result of any reconciliation) of any Pool Receivables,
and the amount of any other reduction of any payment under any Pool Receivable,
in each case granted or made by an Originator to the related Obligor; provided,
however, that a “Dilution Adjustment” shall not include (1) any Collection on a
Receivable or Charged-Off Receivable or (2) any Timely Payment Discount,
Commission or any Volume Rebate for which a reserve is maintained to account for
any potential offset; provided, further, that for purposes of determining the
Dilution Ratio, with respect to Dilution Adjustments relating to invoices where
the entire invoice balance has been cancelled or credited (each referred to as
“credited”) and a rebilled invoice subsequently issued for the same item
(together called “credit and re-bills”), the Dilution Adjustment shall include:
(i) the net difference (only if a positive value) between the original invoice
amount and the subsequent rebilled amount so long as the rebilled invoice is
issued within 5 Business Days after the original invoice being credited, which
was credited in its entirety or (ii) the entire amount of the cancelled or
credited invoice should the subsequent rebilled invoice be issued after 5
Business Days after the original invoice being credited in its entirety. For
credit and re-bills in which the credit and re-bill occur in separate Settlement
Periods, the amount of the Dilution Adjustment, as calculated above will be
listed as occurring in the Settlement Period of the original invoice date.

 

“Dilution Horizon” shall mean in relation to any Pool Receivable the number of
days from the date on which such Pool Receivable was created to the date on
which a Dilution Adjustment with respect to such Pool Receivable is issued by
the Originator. Dilution Horizon relating to invoices where the entire invoice
balance has been cancelled or credited

 

--------------------------------------------------------------------------------



 

and a rebilled invoice subsequently issued for the same item (together called
“credit and re-bills”) shall mean the number of days from the date on which the
invoice reflecting such Pool Receivable was first created to the date of the
re-billed invoice.

 

“Dilution Horizon Factor” shall mean a fraction, the numerator of which is the
aggregate weighted average Dilution Horizon of the Originators (based upon the
Dilution Adjustment of the selected Receivables) for such period. “Dilution
Horizon Factor” shall be calculated by the Master Servicer each June and
December by selecting a random sample of 50 Dilution Adjustments per each
Originator over the preceding three months, with the exception of Huntsman
Petrochemical Corporation and Huntsman Holland B.V. in which case the random
sample shall include 100 Dilution Adjustments created during such period. The
Master Servicer will prepare a table by originator for the Funding Agents which
will include for each Dilution Adjustment the original invoice date, invoice
amount, Obligor, amount of the credit or net from credit and re-bill, if
applicable (see Dilution Adjustment), and a description of each Dilution
Adjustment. A weighted average Dilution Horizon per Originator in days will be
computed therefrom based on the amount of Dilution Adjustment per item and the
Dilution Horizon per item. A weighted average for the program will be computed
therefrom by weighting the weighted average Dilution Horizon per Originator by
the average amount of Dilution Adjustments by originator over the preceding
three months. The denominator for “Dilution Horizon Factor” shall be 30; it
being understood, that if the required sample size of Dilution Adjustments is
not available, the Master Servicer will compute the preceding calculations on
such other amount available; it being further understood, that the random sample
shall not include any adjustments resulting from any Timely Payment Discount,
Commission or any Volume Rebate for which a reserve is maintained to account for
any potential offset.

 

“Dilution Period” shall mean, as of any Settlement Report Date and continuing
until (but not including) the next Settlement Report Date, the quotient of
(i) the product of (A) the aggregate Principal Amount of the Receivables that
were acquired by the Company during the Settlement Period immediately preceding
such earlier Settlement Report Date and (B) the Dilution Horizon Factor as of
such Settlement Report Date and (ii) the Aggregate Receivables Amount as of the
last day of the Settlement Period immediately preceding such earlier Settlement
Report Date.

 

“Dilution Ratio” shall mean, as of the last day of each Settlement Period, an
amount (expressed as a percentage) equal to the aggregate amount of Dilution
Adjustments made during such Settlement Period divided by the aggregate
Principal Amount of Receivables acquired by the Company during the immediately
preceding Settlement Period (including the Settlement Period ended on such day).

 

“Dilution Reserve Ratio” shall mean, as of any Settlement Report Date, and
continuing until (but not including) the next Settlement Report Date, an amount
(expressed as a percentage) that is calculated as follows:

 

DRR = [(c x d) + [(e - d) x (e / d)]] x f

 

where:

 

DRR = Dilution Reserve Ratio;

 

c =                                2.50;

 

--------------------------------------------------------------------------------



 

d =                               the twelve month rolling average of the
Dilution Ratio that occurred during the period of twelve consecutive Settlement
Periods ending immediately prior to such earlier Settlement Report Date;

 

e =                                the highest Dilution Ratio that occurred
during the period of twelve consecutive Settlement Periods ending prior to such
earlier Settlement Report Date; and

 

f =                                 the Dilution Period.

 

“Discounted Percentage” shall mean (i) with respect to the calculation of the
Contribution Value attributed to the Receivables and the other Receivable Assets
related thereto to be contributed by the Contributor to the Company, a
percentage agreed upon by the Contributor, and consented to by the
Administrative Agent and each Funding Agent (such consent not to be unreasonably
withheld) from time to time that reflects, among other factors, the historical
rate at which Receivables are charged off in accordance with the Policies and
(ii) with respect to the calculation of the related Contribution Value or
Originator Purchase Price, a percentage agreed upon by the related Originator
and the Contributor and consented to by the Administrative Agent and each
Funding Agent (such consent not to be unreasonably withheld) from time to time
that reflects, among other factors, the historical rate at which Receivables are
charged off in accordance with the Policies of the related Originator.

 

“Dollars”, “United States Dollars”, “U.S. Dollars” and “$” shall mean the legal
currency of the United States of America.

 

“Dutch Originator” shall mean any of (i) Huntsman Holland B.V. and (ii) after
the Restatement 2019 Effective Date, any Approved Originator incorporated in the
Netherlands.

 

“Dutch Receivables Purchase Agreement” means the Dutch Receivables Purchase
Agreement, dated the Signing Date, by, among others, the Dutch Originator and
the Contributor as amended, supplemented or otherwise modified from time to time
in accordance with the Transaction Documents.

 

“Early Amortization Period” shall have, with respect to any, the definition
assigned to such term in Section 21.1 of the Receivables Loan Agreement.

 

“Early Originator Termination” shall have the meaning assigned in Section 7.01
(or other corresponding Section) of the applicable Origination Agreement.

 

“Early Program Termination” shall have the meaning assigned in Section 7.02 (or
other corresponding Section) of the applicable Origination Agreement.

 

“Effective Date” shall mean December 21, 2000.

 

“Eligible Assignee” shall mean any Program Support Provider, and with respect to
any Lender, any Person that (A) is a Conduit Assignee; or (B) is a financial
institution formed under the laws of any OECD Country; provided that such
financial institution, if not a financial institution organized under the laws
of the United States, is acting through a branch or agency located in the United
States; or (C) is an Affiliate Assignee.

 

“Eligible Institution” shall mean (a) with respect to accounts in the United
States a depositary institution or trust company (which may include the
Collateral Agent and its

 

--------------------------------------------------------------------------------



 

Affiliates) organized under the laws of the United States of America or any one
of the States thereof or the District of Columbia; provided, however, that at
all times (i) such depositary institution or trust company is a member of the
Federal Deposit Insurance Corporation, (ii) the unsecured and uncollateralized
debt obligations of such depositary institution or trust company are rated in
one of the two highest long-term or short-term rating categories by each Rating
Agency and (iii) such depositary institution or trust company has a combined
capital and surplus of at least $100,000,000 and (b) with respect to accounts
outside the United States an entity authorized to accept deposits in the
relevant jurisdiction which has unsecured and uncollateralized debt obligations
rated in one of the two highest long-term or short-term rating categories by
each Rating Agency.

 

“Eligible Obligor” shall mean, as of any date of determination, each Obligor in
respect of a Receivable that satisfies the following eligibility criteria:

 

(a)                                 it is located in an Approved Obligor
Country;

 

(b)                                 it is not (i) Huntsman International or an
Affiliate thereof or (ii) an Excluded Factoring Obligor; and

 

(c)                                  it is not the subject of any voluntary or
involuntary bankruptcy proceeding.

 

“Eligible Receivable” shall mean, as of any date of determination, each
Receivable owing by an Eligible Obligor that as of such date satisfies the
following eligibility criteria:

 

(a)                                 it is not a Defaulted Receivable;

 

(b)                                 the goods related to it shall have been
shipped and the services related to it shall have been performed and such
Receivable shall have been billed to the related Obligor;

 

(c)                                  it arose in the ordinary course of business
from the sale of goods, products and/or services by the related Originator and
in accordance with the Policies of such Originator and, with Section 28(c), at
the Borrowing Date related to the acquisition of such Receivable by the Company,
the related Origination Agreement has not been terminated as to such Originator;

 

(d)                                 it does not contravene any applicable law,
rule or regulation and the related Originator is not in violation of any law,
rule or regulation in connection with it, in each case which in any way would
render such Receivable unenforceable or would otherwise impair in any material
respect the collectability of such Receivable;

 

(e)                                  it is not a Receivable for which an
Originator has established a specific offsetting reserve; provided that a
Receivable subject only in part to the foregoing shall be an Eligible Receivable
to the extent not so subject;

 

(f)                                   it is not a Receivable with original
payment terms in excess of 120 days from the first day of the month following
the month in which an invoice was created (“Net Terms”); provided that a
receivable may have Net Terms greater than 120 days if each Funding Agent has
consented thereto;

 

(g)                                  the related Originator or Obligor is not in
default in any material respect under the terms of the Contract, if any, from
which such Receivable arose;

 

--------------------------------------------------------------------------------



 

(h)                                 (i) all right, title and interest in such
Receivable has been legally and validly, directly or indirectly, sold to the
Contributor by the related Originator and contributed by Huntsman International
to the Company pursuant to the related Origination Agreement, or (ii) all right,
title and interest in such Receivable has been legally and validly, directly or
indirectly, transferred, assigned or sold to the Company by the related
Originator pursuant to the related Origination Agreement;

 

(i)                                     (i) the Company will either have legal
and beneficial ownership therein or a continuing first priority perfected
security interest therein free and clear of all Liens (other than Permitted
Liens) and (ii) such Receivable is subject to the grant of a continuing first
priority perfected security interest therein from the Company to the Collateral
Agent free and clear of all Liens (other than Permitted Liens);

 

(j)                                    the Contract related to such Receivables
(i) expressly prohibits any offset, counterclaim, or defense with respect to
such Receivables or (ii) does not contain such prohibition but (x) the Obligor
with respect to such Receivables is not a supplier of goods or services
purchased by the Originator of such Receivables or (y) the Aggregate Receivables
Amount has been reduced by the Potential Offset Amount; provided that the
aggregate Principal Amount of all such Receivables described in
Section (ii) above does not exceed 10% of the Aggregate Receivables Amount;

 

(k)                                 it is at all times the legal, valid and
binding obligation of the Obligor thereon, enforceable against such Obligor in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or law);

 

(l)                                     neither of the Company nor any
Originator has (i) taken any action in contravention of the terms of any
Transaction Document that would impair the rights of the Collateral Agent or the
Secured Parties in such Receivable or (ii) failed to take any action required to
be taken by the terms of any Transaction Document that was necessary to avoid
impairing the rights therein of the Collateral Agent or Secured Parties with
respect to such Receivables;

 

(m)                             as of the date of the conveyance of such
Receivable to the Company, each of the representations and warranties made in
the applicable Origination Agreement by the related Originator with respect to
such Receivable is true and correct in all material respects;

 

(n)                                 at the time any such Receivable was
contributed by the Contributor to the Company under the Contribution Agreement,
no Insolvency Event had occurred with respect to the Contributor or the Company;

 

(o)                                 the governing law of the related Contract is
the law of an Approved Contract Jurisdiction;

 

(p)                                 it is not subject to (or the payments
thereon have been increased to account for) any withholding taxes of any
applicable jurisdiction or political subdivision and is assignable free and
clear of any sales or other tax, impost or levy, unless an

 

--------------------------------------------------------------------------------



 

appropriate reserve, as determined by the Administrative Agent, is made for such
tax liability;

 

(q)                                 the Obligor of which is not a Government
Obligor or an individual;

 

(r)                                    either (i) the Contract related to such
Receivable does not expressly prohibit, or require consent to be obtained from
the related Obligor in connection with, a sale, transfer, assignment or
conveyance of such Receivable, (ii) if such consent is required, the related
Obligor has consented in writing in accordance with the terms of the Contract
and applicable laws or (iii) the Contract related to such Receivable is governed
by the laws of a State of the United States, the assignment thereof is subject
to Sections 9-406 and 9-407 of the UCC (or similar applicable provision) of such
State which permits the effective assignment of such Receivable and the related
rights under such Contract against the Obligor of such Receivable
notwithstanding the failure of the assignor to obtain the consent of the Obligor
in connection with such assignment;

 

(s)                                   it is denominated and payable only in an
Approved Currency;

 

(t)                                    the Obligor of which (unless a waiver has
been granted by the Administrative Agent on behalf of the Lenders) has not
defaulted on any payment obligation to an Originator at any time during the
three year period preceding the contribution or sale of such Receivable to the
Company, other than any payments which the Obligor has disputed in good faith;

 

(u)                                 either the Company is excluded from the
definition of “investment company” pursuant to Rule 3a-7 under the 1940 Act, or
such Receivable is an account receivable representing all or part of the sales
price of merchandise, insurance or services within the meaning of
Section 3(c)(5) of the 1940 Act;

 

(v)                                 all required consents, approvals,
authorizations or notifications necessary for the creation and enforceability of
such Receivable and the effective contribution by the Contributor to the Company
and grant of a security interest by the Company to the Collateral Agent shall
have been obtained or made with respect to such Receivable;

 

(w)                               constitutes an “account” or “general
intangible” (and not an “instrument” or “chattel paper” within the meaning of
Section 9-102 of the UCC that governs the perfection of the interest granted
therein);

 

(x)                                 no Originator Termination Event has occurred
with respect to the Originator of such Receivable;

 

(y)                                 the Company has the benefit of any existing
marine insurance policy naming Huntsman Corporation as named insured to the
extent the benefits of such policy extend to the Company;

 

(z)                                  the Obligor has been instructed to make
payments in respect of such Receivable to the relevant Collection Account and
such instructions have not been modified or revoked;

 

(aa)                          if it is transferred under the Belgian Receivables
Purchase Agreement, the Obligor of such Receivable has been notified of the
transfer of such Receivable by the relevant Belgian Originator to the
Contributor under the Belgian Receivables Purchase

 

--------------------------------------------------------------------------------



 

Agreement, by the Contributor to the Company under the Contribution Agreement
and the grant of a security interest by the Company to the Collateral Agent
under the Receivables Agreement; and;

 

(cc)                            satisfies in all material respects all
applicable requirements of the Credit and Collection Policy;

 

provided that (A) Acquired Line of Business Receivables originated by an
Eligible Obligor shall constitute Eligible Receivables only to the extent that
the requirements of Section 27(e) of the Receivables Loan Agreement have been
satisfied and all other criteria with respect to Eligible Receivables set forth
in the definition thereof are satisfied with respect to any such Acquired Line
of Business Receivable and (B) Receivables originated with respect to Excluded
Designated Lines of Business shall constitute Eligible Receivables only to the
extent provided in Section 28(c) of the Receivables Loan Agreement and so long
as all criteria with respect to Eligible Receivables set forth in the definition
thereof are satisfied with respect to any such Receivable originated with
respect to an Excluded Designated Line of Business.

 

“EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states of the European Union.

 

“English Deed of Charge” shall mean, collectively, (i)the second deed of charge
relating to certain bank accounts located in the United Kingdom entered into on
8 October 2010 between the Company and Barclays Bank Plc (as collateral Agent);
and (ii) the third deed of charge entered into on or about the Restatement 2019
Effective Date between the Company and HSBC Bank plc (as Collateral Agent) for
the benefit of the Secured Parties.

 

“ERISA” shall mean the United States Employee Retirement Income Security Act of
1974, as amended.

 

“ERISA Affiliate” shall mean, with respect to any Person, any trade or business
(whether or not incorporated) that is a member of a group of which such Person
is a member and which is treated as a single employer under Section 414 of the
Code.

 

“EURIBOR” means, in relation to any Loan or other calculation denominated in
Euro:

 

(a)                                 the applicable Screen Rate; or

 

(b)                                 (if no Screen Rate is available for the
Relevant Period of that Loan) the arithmetic mean of the rates (rounded upwards
to four decimal places) as supplied to the Administrative Agent at its request
quoted by the Reference Banks to leading banks in the European interbank market,

 

as of 11.00 a.m. (Central European time) on the Quotation Day for the offering
of deposits in Euro for a period of: (i) one week in the case of a determination
for the purposes of the Alternate Rate definition; and (ii) one month in all
other cases.

 

“Euro” shall mean the legal currency of the member states of the European Union
that adopt the single currency in accordance with the European Community Treaty.

 

--------------------------------------------------------------------------------



 

“Euro Equivalent” means, at any time in relation to an amount denominated in a
currency other than Euro, that amount converted into Euro at the Spot Rate
determined as of the most recent Exchange Rate Determination Date except where
otherwise provided in the Transaction Documents.

 

“European Originators” shall mean: (a) the Dutch Originator and the Belgian
Originator; and (b) after the Restatement 2019 Effective Date, any Approved
Originator which is located in Europe.

 

“European Receivables Purchase Agreements” shall mean, collectively, the Dutch
Receivables Purchase Agreement and the Belgian Receivables Purchase Agreement.

 

“Exchange Act” shall mean the United States Securities Exchange Act of 1934, as
amended.

 

“Exchange Rate Determination Date” means:

 

(a)                                 in relation to any Settlement Report Date,
the immediately preceding Funding Business Day; and

 

(b)                                 if a Termination Event has occurred and is
continuing under the Receivables Loan Agreement, any Business Day designated as
such by the Funding Agents in their sole discretion.

 

“Exchange Rate Protection Amount” means product of (a) 0.25% multiplied by
(b) the aggregate Principal Amount of all Pool Receivables at the relevant time

 

“Excluded Designated Line of Business” shall mean any Designated Line of
Business identified by notice given pursuant to Section 28 of the Receivables
Loan Agreement as an “Excluded Designated Line of Business”.

 

“Excluded Factoring Obligor” shall mean:

 

(1)                                     any Obligor designated as an Excluded
Factoring Obligor on or before March 5, 2015; and

 

(2)                                     an Obligor designated after March 5,
2015 in respect of a Receivable that satisfies the following criteria, as of any
date of determination:

 

a.                                         the Master Servicer has provided the
Administrative Agent and the Funding Agent at least ten (10) Business Days’
prior written notice that such Obligor shall become an “Excluded Factoring
Obligor”; and

 

b.                                         such notice is accompanied by a
certification of the Master Servicer:

 

i.                       of the aggregate Purchased Receivables originated by
such Obligor in the immediately preceding twelve (12) Settlement Periods (the
“Excluded Factoring Obligor Receivable Amount”) and

 

ii.                    that the sum of (A) the Excluded Factoring Obligor
Receivables Amount determined for such Obligor and (B) the Excluded Factoring
Obligor Receivables Amount determined at the time each other Excluded Factoring
Obligor was designated pursuant to clause

 

--------------------------------------------------------------------------------



 

(a), minus (C) the Excluded Factoring Obligor Receivable Amount of any Excluded
Factoring Obligor that has subsequently become an Eligible Obligor or has ceased
to be an Obligor does not in the aggregate exceed 100,000,000.

 

“Existing Agreement” shall have meaning assigned to such term in Recital (J) to
the Receivables Loan Agreement.

 

“Existing Servicing Agreement” shall have meaning assigned to such term in
Recital (E) to the Servicing Agreement.

 

“Facility Event” shall mean any Termination Event, Potential Termination Event,
Master Servicer Default, Potential Master Servicer Default, Originator
Termination Event, Potential Originator Termination Event, Program Termination
Event or Potential Program Termination Event.

 

“Facility Indemnified Party” mean the Collateral Agent, the Funding Agents, the
Administrative Agent, the Lenders, the Program Support Providers, the
Liquidation Servicer, any Successor Master Servicer (other than any Successor
Master Servicer that is an Affiliate of Huntsman International), or any of their
respective officers, directors, agents, employees, controlling Persons or
Affiliates of any of the foregoing.

 

“Facility Termination Date” shall mean the earliest to occur of (i) the date on
which an Early Amortization Period is declared to commence or automatically
commences and (ii) the Commitment Termination Date.

 

“Federal Funds Effective Rate” shall mean, for any day, an interest rate per
annum equal to (a) the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, (b) if such rate is not so published for any day
which is a Business Day, the average of the quotations at approximately 11:00
a.m. New York Time on such day on such transactions received by the relevant
Funding Agent from three (3) Federal funds brokers of recognized standing
selected by it in its sole discretion.

 

“Fee Letters” means the fee agreements each dated the date of the Receivables
Loan Agreement and each between the Company and each of the Persons to whom Fees
are payable.

 

“Final Payout Date” means the date after the Facility Termination Date on which
all the Secured Obligations have been reduced to zero by payment in full in
cash.

 

“Financial Stability Board” means the Financial Stability Board c/o the Bank for
International Settlements, Centralbahnplatz 2, CH-4002 Basel, Switzerland.

 

“Fiscal Period” shall have the meaning assigned to such term in the Servicing
Agreement.

 

“Force Majeure Event” shall mean acts of God, fires or other casualty, flood or
weather condition, earthquakes, acts of a public enemy, acts of war, terrorism,
insurrection, riots or civil commotion, explosions, strikes, boycotts,
unavailability of parts, equipment or materials through normal supply sources,
the failure of any utility to supply its services for reasons

 

--------------------------------------------------------------------------------



 

beyond the control of the party whose performance is to be excused, or other
cause or causes beyond such party’s reasonable control.

 

“Force Majeure Potential Termination Event” shall mean an event the occurrence
of which would be a Termination Event but for the extended grace period provided
under Section 21.1(e) with respect to a Force Majeure Event.

 

“Foreign Government Obligor” shall mean any government of a nation or territory
outside the United States or any subdivision thereof or any agency, department
or instrumentality thereof.

 

“Funding Agent” shall mean each financial institution designated as a “Funding
Agent” on Schedule 1 to the Receivables Loan Agreement or as designated in a
Commitment Transfer Agreement.

 

“Funding Business Day” means any day (other than a Saturday and Sunday) on which
banks and financial markets are open for general business in New York and London
and in relation to a transaction involving Euro, any TARGET Day.

 

“GAAP” shall mean generally accepted accounting principles in the respective
jurisdiction of incorporation of the relevant entity, as in effect from time to
time.

 

“GBP LIBOR” means, in relation to any Loan or other calculation denominated in
Sterling:

 

(a)                                 the applicable Screen Rate; or

 

(b)                                 (if no Screen Rate is available for the
currency or Relevant Period of that Loan) the arithmetic mean of the rates
(rounded upwards to four decimal places) as supplied to the Agent at its request
quoted by the Reference Banks to leading banks in the London interbank market,

 

as of 11:00 am (London time) on the Quotation Day for the offering of deposits
in Sterling and for a period of: (i) one week in the case of a determination for
the purposes of the Alternate Rate definition; and (ii) one month in all other
cases.

 

“GDPR” means the General Data Protection Regulation (Regulation (EU) 2016/679).

 

“General Opinion” shall mean, with respect to any action of the Master Servicer,
the Company or an Originator, an Opinion of Counsel to the effect that (i) such
action has been duly authorized by all necessary corporate action on the part of
the Master Servicer, the Company or such Originator, as the case may be,
(ii) any agreement executed in connection with such action constitutes a legal,
valid and binding obligation of the Master Servicer, the Company or an
Originator, as the case may be, enforceable against such party in accordance
with the terms thereof, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws now or
hereinafter in effect, affecting the enforcement of creditors’ rights and except
as such enforceability may be limited by general principles of equity (whether
considered in a proceeding at law or in equity or subject to similar
exceptions), (iii) such action does not violate any organizational documents or
require any consent or filing thereunder, (iv) such action does not result in a
breach of, or default under any material contractual obligation of such party,
or creation of any Lien,

 

--------------------------------------------------------------------------------



 

pursuant thereto and (v) any condition precedent to any such action specified in
the applicable Transaction Document, if any, has been complied with.

 

“Governmental Authority” shall mean any government or political subdivision or
any agency, authority, bureau, central bank, commission, department or
instrumentality of any such government or political subdivision, or any court,
tribunal, grand jury or arbitrator, or any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, regulatory or administrative powers or functions of or
pertaining to government, or any accounting board or authority (whether or not a
part of government) which is responsible for the establishment or interpretation
of national or international accounting principles.

 

“Government Obligor” shall mean any U.S. Government Obligor, any U.S.
State/Local Government Obligor or Foreign Government Obligor.

 

“Guaranteed Obligations” shall mean the obligations of the Master Servicer as
set forth under Article VII of the Servicing Agreement.

 

“Historical Receivables Information” means historical numerical information
regarding Receivables relating to periods prior to the date on which any
Originator became an Additional Originator or the date on which an Acquired Line
of Business has become an Approved Acquired Line of Business, to the extent that
such information is necessary to calculate, among other things, the Aged
Receivables Ratio, the Default Ratio, the Delinquency Ratio, the Dilution
Horizon, the Dilution Horizon Factor, the Dilution Ratio and the Day Sales
Outstanding and such calculations require numerical information relating to
periods prior to such date; provided that with respect to any Additional
Originator or Approved Acquired Line of Business such calculation shall, to the
extent applicable, be performed using Historical Receivables Information with
respect to such Additional Originator or Approved Acquired Line of Business.

 

“Huntsman BV” shall mean Huntsman Holland B.V., a limited liability company
organized under the laws of The Netherlands and its successors and permitted
assigns.

 

“Huntsman Group” shall have the meaning assigned to such term within the
definition of “Change of Control”.

 

“Huntsman International” shall mean Huntsman International LLC, a Delaware
limited liability company.

 

“Huntsman Receipts Account” means, as applicable (i) the account denominated in
Euro (number 41222845) IBAN: GB58CHAS60924241222845, in the name of the Master
Servicer held with JPMorgan, London Branch (JPM Swift code: CHASGB2L), (ii) the
account denominated in U.S. Dollars (number 41222852) IBAN:
GB63CHAS60924241222852 in the name of the Master Servicer held with JPMorgan,
London Branch (JPM Swift code: CHASGB2L) (iii) the account denominated in
Sterling (number 41222944) IBAN: GB04CHAS60924241222944 in the name of the
Master Servicer held with JP Morgan, London Branch (JPM Swift code: CHASGB2L),
and (iv) any replacement account or accounts or such other account as the
Company may notify to the Administrative Agent from time to time upon 10
Business Days’ written notice (or such lesser period as the Administrative Agent
may agree to).

 

--------------------------------------------------------------------------------



 

“Indebtedness” shall mean, with respect to any Person at any date, (i) all
indebtedness of such Person for borrowed money, (ii) any obligation owed for the
deferred purchase price of property or services which purchase price is
evidenced by a note or similar written instrument, (iii) note payable and drafts
accepted representing extensions of credit whether or not representing
obligations for borrowed money, (iv) that portion of obligations of such Person
under capital leases which is properly classified as a liability on a balance
sheet in conformity with GAAP and (v) all liabilities of the type described in
the foregoing Sections (i) through (iv) secured by any Lien (other than
Permitted Liens and Liens on receivables that are not Receivables) on any
property owned by such Person even though such Person has not assumed or
otherwise become liable for the payment thereof.

 

“Indemnified Amounts” shall have the meaning assigned to such term in Section 14
of the Receivables Loan Agreement.

 

“Independent Manager” shall mean a Manager of the Company designated as an
“Independent Manager” who (i) shall not have been at the time of such Person’s
appointment or at any time during the preceding five years, and shall not be as
long as such Person is a director of the Company, (A) a director, officer,
employee, partner, shareholder, member, manager or Affiliate of any of the
following Persons (collectively, the “Independent Parties”): the Master
Servicer, any Originator, or any of their respective Subsidiaries or Affiliates
(other than the Company or Huntsman Receivables Finance II LLC), (B) a supplier
to any of the Independent Parties, (C), a Person controlling or under common
control with any partner, shareholder, member, manager, Affiliate or supplier of
any of the Independent Parties, or (D) a member of the immediate family or any
director, officer, employee, partner, shareholder, member, manager, Affiliate or
supplier of any of the Independent Parties; (ii) has prior experience as an
independent director for a corporation or limited liability company whose
charter documents required the unanimous consent of all independent directors
thereof before such corporation or limited liability company could consent to
the institution of bankruptcy or insolvency proceedings against it or could file
a petition seeking relief under any applicable federal or state law relating to
bankruptcy; and (iii) has at least three years of employment experience with one
or more entities that provide, in the ordinary course of their respective
businesses, advisory, management or placement services to issuers or
securitization or structured finance instruments, agreements or securities.

 

“Independent Public Accountants” shall mean, with respect to any Person, any
independent certified public accountants of nationally recognized standing, or
any successor thereto, (who may also render other services to the Company, the
Master Servicer or an Originator); provided that such firm is independent with
respect to such Person within the meaning of Rule 2-01(b) of Regulation S-X
under the Securities Act.

 

“Ineligibility Determination Date” shall have the meaning assigned in Section 29
of the Receivables Loan Agreement.

 

“Ineligible Receivable” shall, (i) as used in the Origination Agreements, have
the meaning specified in each Origination Agreement, and (ii) as used in all
other Transaction Documents, have the meaning specified in Section 29 of the
Receivables Loan Agreement.

 

“Initial Borrowing Date” means the first Borrowing Date pursuant to which a Loan
was made in accordance with the terms of the Existing Agreement.

 

--------------------------------------------------------------------------------



 

“Initial Contribution” shall mean the first contribution (if any) of Receivables
and Receivables Assets related thereto, made pursuant to Section 2.01 of the
Contribution Agreement.

 

“Initial Contribution Date” shall mean the date on which the Initial
Contribution is made.

 

“Inland Revenue” shall mean the United Kingdom Inland Revenue.

 

“Insolvency Event” shall mean, with respect to any Person, (i) a court having
jurisdiction shall enter a decree or order for relief in respect of such Person
in an involuntary case under Applicable Insolvency Laws, which decree or order
is not stayed or any other similar relief shall be granted under any applicable
federal, state or foreign law now or hereafter in effect and shall not be
stayed; (ii)(A) an involuntary case is commenced against such Person under any
Applicable Insolvency Law now or hereafter in effect, a decree or order of a
court having jurisdiction for the appointment of a receiver, liquidator,
sequestrator, trustee, custodian or other officer having similar powers over
such Person, or over all or a substantial part of the property of such Person,
shall have been entered, an interim receiver, trustee or other custodian of such
Person for all or a substantial part of the property of such Person is
involuntarily appointed, a warrant of attachment, execution or similar process
is issued against any substantial part of the property of such Person, and
(B) any event referred to in clause (ii)(A) above continues for 60 days unless
dismissed, bonded or discharged; (iii) such Person shall at its request have a
decree or an order for relief entered with respect to it or commence a voluntary
case under any Applicable Insolvency Law now or hereafter in effect, or shall
consent to the entry of a decree or an order for relief in an involuntary case,
or to the conversion of an involuntary case to a voluntary case, under any such
Applicable Insolvency Law, consent to the appointment of or taking possession by
a receiver, trustee or other custodian for all or a substantial part of its
property; (iv) the admission by such Person in writing its inability to pay its
debts generally or the making by such Person of any general assignment for the
benefit of creditors; (v) the inability or failure of such Person generally to
pay its debts as such debts become due; or (vi) the Board of such Person
authorizes action to approve any of the foregoing.

 

“Interest” means the aggregate amount of interest payable by the Company in
respect of a Loan calculated in accordance with Clause 7 of the Receivables Loan
Agreement.

 

“Interest Rate” means, with respect to any Lender, the sum of:

 

(a)                                 the Applicable Rate; plus

 

(b)                                 the Applicable Margin,

 

plus, in each case, any Currency Hedge Costs (other than Currency Hedge Costs
which are included in the calculation of the CP Rate) incurred by such Lender in
connection with funding its participation in the relevant Loan; provided, that
at all times following the occurrence and during the continuation of a
Termination Event, the Applicable Rate shall be an interest rate per annum equal
to the Default Interest Rate.

 

“Interim Settlement Date” shall mean (i) at any time after a Report Trigger
Event, each Business Day and (ii) at any time prior to the occurrence and
continuation of a Report Trigger Event, each Weekly Settlement Date.

 

--------------------------------------------------------------------------------



 

“Investment” shall mean the making by the Company of any advance, loan,
extension of credit or capital contribution to, the purchase of any stock,
bonds, notes, debentures or other securities of or any assets constituting a
business unit of, or the making by the Company of any other investment in, any
Person.

 

“Italian Pledge Agreement” shall mean the pledge of bank accounts agreement
relating to certain bank accounts located in Italy, dated on or about October 8,
2010, between the Company and the Collateral Agent.

 

“Lender” shall mean each entity designated as a “Lender” on Schedule 1 to the
Receivables Loan Agreement and any Acquiring Lender.

 

“Lender Group” shall mean a group consisting of a Lender and the Funding Agent
for such Lender.

 

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset and
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement relating to such asset; provided,
however, that if a lien is imposed under Section 412(n) of the Code or
Section 302(f) of ERISA for a failure to make a required installment or other
payment to a plan to which Section 412(n) of the Code or Section 302(f) of ERISA
applies, then such lien shall not be treated as a “Lien” from and after the time
(x) (i) any Person who is obligated to make such payment pays to such plan the
amount of such lien determined under Section 412(n)(3) of the Code or
Section 302(f)(3) of ERISA, as the case may be, and provides to the Collateral
Agent and any Funding Agent a written statement of the amount of such lien
together with written evidence of payment of such amount, or (ii) such lien
expires pursuant to Section 412(n)(4)(B) of the Code or Section 302(f)(4)(B) of
ERISA and (y) the consent of each Funding Agent is obtained.

 

“Liquidation Servicer” shall mean such entity which has been appointed as
Liquidation Servicer by the Company following a Liquidation Servicer Resumption
Event and consented to by the Funding Agents (and shall include its successors
and assigns).

 

“Liquidation Servicer Agreement” shall mean the letter agreement consented to by
the Funding Agents entered into following a Liquidation Servicer Resumption
Event between the Liquidation Servicer and the Company, which shall be on
substantially similar terms as the letter agreement entered into subsequent to
the Closing Date between the Liquidation Servicer and the Company.

 

“Liquidation Servicer Commencement Date” shall mean the date that the
Administrative Agent gives notice to activate the appointment of the Liquidation
Servicer, provided that while such activation notice shall be effective
immediately and shall trigger the occurrence of the Liquidation Servicer
Commencement Date, the Liquidation Servicer’s performance of its duties in
accordance with the Liquidation Servicer Agreement which provides that specified
actions will commence within “5 working days of the Liquidation Servicer
Commencement Date”.

 

“Liquidation Servicer Resumption Event” shall mean the date that the long-term
corporate credit rating of Huntsman International has been reduced to “B+” or
below by S&P and “B1” or below by Moody’s.

 

--------------------------------------------------------------------------------



 

“Liquidation Servicing Fee” shall mean the fee payable to the Liquidation
Servicer as set forth in the Liquidation Servicer Agreement.

 

“Loan” means a loan comprising the whole or part of a Borrowing made by the
Company pursuant to Section 2 of the Receivables Loan Agreement.

 

“Local Business Day” shall mean, with respect to any Originator, any day other
than (i) a Saturday or a Sunday and (ii) any other day on which commercial
banking institutions or trust companies in the jurisdiction in which such
Originator has its principal place of business, are authorized or obligated by
law, executive order or governmental decree to be closed.

 

“Local Currency” shall mean U.S. Dollars or Sterling.

 

“Local Servicer” shall have the meaning assigned to such term Section 2.01(c) of
the Servicing Agreement.

 

“Loss Reserve Ratio” shall mean, on any Settlement Report Date, and continuing
until (but not including) the next Settlement Report Date, an amount (expressed
as a percentage) that is calculated as follows:

 

LRR = [(a x b)/c] x d x e

 

where:

 

LRR = Loss Reserve Ratio;

 

a =                               the aggregate Principal Amount of Pool
Receivables acquired by the Company during the three Settlement Periods
immediately preceding such earlier Settlement Report Date;

 

b =                               the highest three month rolling average of the
Aged Receivables Ratio that occurred during the period of twelve consecutive
Settlement Periods ending prior to such earlier Settlement Report Date;

 

c =                                the Aggregate Receivables Amount as of the
last day of the Settlement Period immediately preceding such earlier Settlement
Report Date;

 

d =                               2.50; and

 

e =                                Payment Terms Factor.

 

“Majority Lenders” shall mean the Lenders having, in the aggregate, more than
75.0% of the Aggregate Commitment.

 

“Manager” means any manager, administrative agent or other corporate or
administrative services provider to a Conduit Lender.

 

“Margin Stock” shall have the meaning given to such term in Regulation U of the
Board of Governors.

 

--------------------------------------------------------------------------------



 

“Master Servicer” shall mean VANTICO GROUP S.à r.l., and any Successor Master
Servicer under the Servicing Agreement.

 

“Master Servicer Default” shall have, with respect to any, the meaning assigned
to such term in Section 6.01 of the Servicing Agreement.

 

“Master Servicer Indemnified Person” shall have the meaning assigned to such
term in Section 5.02(a) of the Servicing Agreement.

 

“Master Servicer Site Review” shall mean a review performed by the Liquidation
Servicer of the servicing operations of the Master Servicer’s central site
location in accordance with the Liquidation Servicer Agreement.

 

“Material Adverse Effect” shall mean, if used with respect to a Person, (a) a
material impairment of the ability of such Person to perform its obligations
under the Transaction Documents, (b) a materially adverse effect on the
business, operations, property or condition (financial or otherwise) of such
Person, (c) a material impairment of the validity or enforceability of any of
the Transaction Documents against such Person, (d) a material impairment of the
collectability of the Eligible Receivables taken as a whole and (e) a material
impairment of the interests, rights or remedies of the Collateral Agent or the
Secured Parties under or with respect to the Transaction Documents or the
Eligible Receivables taken as a whole.

 

“Maturity Date” means the Facility Termination Date.

 

“Maximum Available Borrowing” means, on any Borrowing Date, the lesser of:

 

(a)                                 the Aggregate Commitment on such Borrowing
Date; and

 

(b)                                 the Maximum Potential Borrowing on such
Borrowing Date.

 

“Maximum Available Borrowing (Dollars)” means, with respect to any Borrowing
Date, an amount equal to the product of:

 

(a)                                 the product of (i) the Maximum Potential
Borrowing on such Borrowing Date multiplied by (ii) the percentage equivalent of
a fraction the numerator of which is the Aggregate Receivables Amount on such
Borrowing Date of the Pool Receivables denominated in U.S. Dollars, if any, and
the denominator of which is the Aggregate Receivables Amount on such Borrowing
Date of all Pool Receivables.

 

multiplied by:

 

(b)                                 the Spot Rate for purchasing U.S. Dollars
with Euro on such Borrowing Date.

 

“Maximum Available Borrowing (Euro)” means, with respect to any Borrowing Date,
an amount equal to the product of:

 

(a)                                 the Maximum Potential Borrowing on such
Borrowing Date;

 

--------------------------------------------------------------------------------



 

multiplied by:

 

(b)                                 the percentage equivalent of a fraction the
numerator of which is the Aggregate Receivables Amount on such Borrowing Date of
the Pool Receivables denominated in Euro and the denominator of which is the
Aggregate Receivables Amount of all Pool Receivables.

 

“Maximum Available Borrowing (Sterling)” means, with respect to any Borrowing
Date, an amount equal to the product of:

 

(a)                                 the product of (i) the Maximum Potential
Borrowing on such Borrowing Date multiplied by (ii) the percentage equivalent of
a fraction the numerator of which is the Aggregate Receivables Amount on such
Borrowing Date of the Pool Receivables denominated in Sterling and the
denominator of which is the Aggregate Receivables Amount on such Borrowing Date
of all Pool Receivables.

 

multiplied by:

 

(b)                                 the Spot Rate for purchasing Sterling with
Euro on such Borrowing Date.

 

“Maximum Potential Borrowing” means, with respect to any Borrowing Date, an
amount equal to:

 

(a)                                 the Aggregate Receivables Amount on such
Borrowing Date; less

 

(b)                                 the Required Subordinated Amount on such
Borrowing Date.

 

“Monthly Interest” shall mean Interest accrued for the relevant Settlement
Period.

 

“Monthly Servicing Fee” shall have the meaning assigned to such term in
Section 19 of the Receivables Loan Agreement.

 

“Monthly Settlement Report” shall mean a report prepared by the Master Servicer
for each Settlement Period pursuant to Section 4.02 of the Servicing Agreement,
in substantially the form of Schedule 12 to the Receivables Loan Agreement.

 

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successors thereto.

 

“Multiemployer Plan” shall mean, with respect to any Person, a multiemployer
plan as defined in Section 4001(a)(3) of ERISA to which such Person or any ERISA
Affiliate of such Person (other than one considered an ERISA Affiliate only
pursuant to subsection (m) or (o) of Section 414 of the Code) is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions.

 

“1940 Act” shall mean the United States Investment Company Act of 1940, as
amended.

 

“Obligor” shall mean, with respect to any Receivable, the party obligated to
make payments with respect to such Receivable, including any guarantor thereof.

 

“Obligor Limit” shall mean the percentage, as set forth in the Receivables
Specification and Exception Schedule attached to the Receivables Loan Agreement
as Schedule 8 under

 

--------------------------------------------------------------------------------



 

heading (E) “Obligor Limit”, which shall represent, at any date, with respect to
an Eligible Obligor, the percentage of the Principal Amount of all Pool
Receivables which are Eligible Receivables at such date which are due from such
Eligible Obligor for the applicable ratings category of long-term senior debt of
that Obligor, or if such Obligor is unrated and is a wholly owned subsidiary,
then the applicable ratings category of long term senior debt of such Obligor’s
parent; provided, however, for purposes of this definition that all Eligible
Obligors that are Affiliates of each other shall be deemed to be a single
Eligible Obligor to the extent the Master Servicer has actual knowledge of the
affiliation and in that case, the applicable debt rating for such group of
Obligors shall be the debt rating of the ultimate parent of the group.

 

If the ratings given by S&P and Moody’s to the long term senior debt of any
Obligor (or the ultimate parent of the Obligor or the affiliated group of which
such Obligor is a member, as the case may be) would result in different
applicable percentages under Schedule 8 to the Receivables Loan Agreement, the
applicable percentage shall be the percentage associated with the lower rating,
as between S&P’s rating and Moody’s rating, of such Obligor’s (or such ultimate
parent’s, as the case may be) long-term senior debt; provided that: (i) if an
Obligor (or such ultimate parent, as the case may be) is not rated by one of the
Rating Agencies, then such Obligor (or the ultimate parent, as the case may be)
shall be deemed to be unrated unless the Rating Agency that does not rate the
Obligor consents to the application of the rating given the Obligor by the
Rating Agency that does give such a rating and (ii) if an Obligor (or such
ultimate parent, as the case may) does not have a long-term senior debt rating
from either of the Rating Agencies, but has a short-term senior debt rating,
then the applicable percentage shall be the percentage associated with the long
term senior debt ratings that are equivalent to such short term senior debt
ratings as set forth in the table set forth in the Receivables Specification and
Exception Schedule attached to the Receivables Loan Agreement as Schedule 8
under the heading “Obligor Limit”. The ratings specified in the table are
minimums for each percentage category, so that a rating not shown in the table
falls in the category associated with the highest rating shown in the table that
is lower than that rating.

 

“OECD Country” shall mean a country that is a member of the grouping of
countries that are full members of the Organization of Economic Cooperation and
Development.

 

“Opinion of Counsel” shall mean a written opinion or opinions of one or more
counsel (who, unless otherwise specified in the Transaction Documents, may be
internal counsel to the Company, the Master Servicer or an Originator)
designated by the Company, the Master Servicer or an Originator, as the case may
be, that is reasonably acceptable to the Collateral Agent and each Funding
Agent.

 

“Original Principal Amount” shall mean, with respect to any Receivable, the
Principal Amount of such Receivable as of the date on which such Receivable is
contributed, sold or otherwise conveyed to the Contributor or the Company, as
the case may be, under the applicable Origination Agreement.

 

“Origination Agreements” shall mean (i) the Contribution Agreement and each
Receivables Purchase Agreement; and (ii) any contribution agreement, receivables
purchase agreement or corresponding agreement entered into by the Company or the
Contributor (as the case may be) and any Additional Originator.

 

“Originator” shall mean the Contributor and the European Originators.

 

--------------------------------------------------------------------------------



 

“Originator Adjustment Payment” shall have the meaning assigned to such term in
Section 2.06(a) (or corresponding Section) of the Origination Agreements.

 

“Originator Dilution Adjustment Payment” shall have the meaning assigned to such
term in Section 2.05 (or corresponding Section) of the Origination Agreements.

 

“Originator Documents” shall have the meaning assigned to such term in
Section 7.03(b)(iii) (or corresponding Section) of the Origination Agreements.

 

“Originator Indemnification Event” shall have the meaning assigned to such term
in Section 2.06(b) (or corresponding Section) of the Origination Agreements.

 

“Originator Indemnification Payment” shall have the meaning assigned to such
term in Section 2.06(b) (or corresponding Section) of the Origination
Agreements.

 

“Originator Indemnified Liabilities” shall have the meaning assigned to such
term in Section 8.02 (or corresponding Section) of the Origination Agreement.

 

“Originator Payment Date” shall have the meaning assigned to such term in
Section 2.03(a) of the Dutch Receivables Purchase Agreement and the
corresponding provisions of the Belgian Receivables Purchase Agreements.

 

“Originator Purchase Price” shall have the meaning assigned to such term in
Section 2.02 (or corresponding Section) of the Receivables Purchase Agreements.

 

“Originator Termination Date” with respect to any Origination Agreement, shall
have the meaning assigned to it within such Origination Agreement.

 

“Originator Termination Event” shall have the meaning assigned to such term in
each Origination Agreement.

 

“Outstanding Amount Advanced” shall mean, on any date of determination, the
aggregate of all Servicer Advances remitted by the Master Servicer out of its
own funds pursuant to Section 2.06 of the Servicing Agreement and
Section 17.1(d) of the Receivables Loan Agreement, less the aggregate of all
related Servicer Advance Reimbursement Amounts received by the Master Servicer.

 

“Parent Company” shall mean Huntsman Corporation and any successor thereto (by
merger or consolidation) for so long as Huntsman Corporation or such successor
entity (as applicable) owns, directly or indirectly, at least a majority of the
voting capital stock of Huntsman International.

 

“Payment Period” shall mean the period commencing on each Settlement Date and
ending on the next succeeding Settlement Date.

 

“Payment Terms Factor” shall mean for each six month period to occur after the
Initial Borrowing Date, a fraction calculated by the Master Servicer, the
numerator of which is the sum of (i) the weighted average payment terms (based
upon the Principal Amount of the Pool Receivables and expressed as a number of
days) for the Pool Receivables acquired by the Company during such period and
(ii) 60, and the denominator of which is 90.

 

--------------------------------------------------------------------------------



 

“Payments Reserve Subaccounts” shall mean either (i) a subaccount of each
Company Concentration Account or (ii) standalone accounts denominated in each of
Euros, Sterling and U.S. Dollars, in each case established for the purpose of
holding on deposit the amounts required pursuant to Section 17.1(a).

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA and any Person succeeding to the functions
thereof.

 

“Percentage Factor” shall mean the fraction, expressed as a percentage, computed
on any date of determination as follows: (i) the Target Receivables Amount on
such date, divided by (ii) the Aggregate Receivables Amount on such date. The
Percentage Factor shall be calculated by the Master Servicer on the Initial
Borrowing Date. Thereafter, until the Facility Termination Date, the Master
Servicer shall recompute the Percentage Factor as of the close of business on
each Business Day and report such recomputations to the Administrative Agent and
the Funding Agents in the Weekly Report, Monthly Settlement Report and as
otherwise requested by the Administrative Agent or any Funding Agent.

 

“Periodic Report” shall mean: (a) at all times prior to a Report Trigger Event,
a Weekly Report ; and (b) at all times following the occurrence of a Report
Trigger Event, a daily report.

 

“Permitted Liens” shall mean, at any time, for any Person:

 

(a)                                 Liens created pursuant to any Transaction
Document;

 

(b)                                 Liens for taxes, assessments or other
governmental charges or levies (i) not yet due or (ii) with respect to which are
being contested in good faith by appropriate proceedings and with respect to
which reserves in conformity with GAAP have been provided on the books of such
Person;

 

(c)                                  Liens of or resulting from any judgment or
award, the time for the appeal or petition for rehearing of which shall not have
expired, or in respect of which such Person shall at any time in good faith be
prosecuting an appeal or proceeding for a review and with respect to which a
reserve or other appropriate provisions are being maintained in accordance with
GAAP; and

 

(d)                                 Liens, or priority claims incidental to the
conduct of business or the ownership of properties and assets (including
mechanics’, carriers’, repairers’, warehousemen’s and statutory landlords’
liens) and deposits, pledges or liens to secure statutory obligations, surety or
appeal bonds or other liens of like general nature incurred in the ordinary
course of business and not in connection with the borrowing of money, provided
in each case, the obligation secured is not overdue, or, if overdue, is being
contested in good faith by appropriate actions or proceedings and with respect
to which a reserve or other appropriate provisions are being maintained in
accordance with GAAP.

 

“Person” shall mean any individual, partnership, corporation, business trust,
joint stock company, trust, unincorporated association, joint venture, limited
liability company, Governmental Authority or other entity of whatever nature.

 

--------------------------------------------------------------------------------



 

“Plan” shall mean, with respect to any Person, any pension plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code which is maintained for employees of such Person or any
ERISA Affiliate of such Person.

 

“Policies” shall mean the credit and collection policies of the Approved
Originators, copies of which are in writing, have been previously delivered to
the Collateral Agent and the Administrative Agent, prior to or on the Initial
Borrowing Date, as the same may be amended, supplemented or otherwise modified
from time to time; provided that material changes to such Policies must be
approved by the Administrative Agent (such consent not to be unreasonably
withheld).

 

“Pool Receivable” means any Receivable which has been sold or otherwise assigned
(or purported to be sold, assigned, conveyed, subrogated and or otherwise
transferred) by any Originator to the Contributor and by the Contributor to the
Company.

 

“Post-Enforcement Priority of Payments” means the order of priority of payments
set out in Section 18 of the Receivables Loan Agreement.

 

“Potential Master Servicer Default” shall mean an event which, with the giving
of notice or the lapse of time or both, would constitute a Master Servicer
Default under the Servicing Agreement.

 

“Potential Offset Amount” shall mean an amount determined by the Local Servicer
and equal to the amount of any known potential offset, counterclaim, or defense
with respect to an Eligible Receivable, and further aggregated by the Master
Servicer for the purposes of calculating the Aggregate Receivable Amount.

 

“Potential Originator Termination Event” shall mean any condition or act that,
with the giving of notice or the lapse of time or both, would constitute an
Originator Termination Event.

 

“Potential Program Termination Event” shall mean any condition or act that, with
the giving of notice or the lapse of time or both, would constitute a Program
Termination Event.

 

“Potential Termination Event” shall mean an event which, with the giving of
notice and/or the lapse of time, would constitute a Termination Event.

 

“Pre-Enforcement Priority of Payments” means the order of priority of payments
set out in Section 18 of the Receivables Loan Agreement.

 

“Principal Amount” shall mean, with respect to any Receivable, the unpaid
principal amount due thereunder.

 

“Principal Balance” means the original principal amount of any Loan made under
the Receivables Loan Agreement.

 

“Program Costs” shall mean, for any Business Day, the sum of:

 

(a)                                 all fees, expenses, indemnities and other
amounts due and payable to all Secured Parties and Facility Indemnified Parties
under the Transaction Documents;

 

--------------------------------------------------------------------------------



 

(b)                                 all unpaid fees and expenses due and payable
to counsel to, and independent auditors of, the Company (other than fees and
expenses payable on or in connection with the closing of the Receivables Loan
Agreement); and

 

(c)                                  all unpaid fees and expenses due and
payable to the Rating Agencies by the Company or any Lender.

 

“Program Support Agreement” means and includes any agreement entered into by any
Program Support Provider providing for the issuance of one or more letters of
credit for the account of a Conduit Lender, the issuance of one or more surety
bonds for which such Conduit Lender is obligated to reimburse the applicable
Program Support Provider for any drawings thereunder, the sale by such Conduit
Lender to any Program Support Provider of the Loans funded by such Conduit
Lender (or portions thereof or participations therein) and/or the making of
loans and/or other extensions of credit to such Conduit Lender in each case in
connection with such Conduit Lender’s commercial paper program if and to the
extent used to fund Loans, together with any letter of credit, surety bond, swap
or other instrument issued thereunder.

 

“Program Support Provider” means, with respect to any Conduit Lender, any Person
(including any provider of a liquidity purchase or funding facility) now or
hereafter extending credit, or having a commitment to extend credit to or for
the account of, or to make purchases from, such Conduit Lender or issuing a
letter of credit, surety bond, swap or other instrument to support any
obligations arising under or in connection with Commercial Paper program which
provides funding for such Conduit Lender.

 

“Program Termination Date” shall have the meaning assigned to such term in
Section 7.02 (or corresponding Section) of the Origination Agreements.

 

“Program Termination Event” shall have the meaning assigned to such term in
Section 7.02 (or corresponding Section) of the Origination Agreements.

 

“Pro Rata Share” means, for any Lender:

 

(a)                                 the Commitment of such Lender, divided by
the Aggregate Commitments; and

 

(b)                                 after the Aggregate Commitments have been
terminated, the outstanding principal amount of the Loans funded by such Lender,
divided by the outstanding principal amount of the Loans funded by all Lenders.

 

“Purchase Documents” shall mean the reports, offers or letters of offer,
acceptances or notifications, quittances subrogatives or other instruments of
transfer, evidence of entries in a current account, and any other similar
documents or entries, in each case which are required by the terms of the
respective Receivables Purchase Agreements to be delivered or to occur to give
effect to the sale or other transfer of Receivables (or interests therein).

 

“Purchaser” means the Company.

 

“Quotation Day” means, in relation to any period for which an interest rate is
to be determined:

 

(a)                                 (if the currency is Sterling or U.S.
Dollars) the first (1st) day of that period; or

 

--------------------------------------------------------------------------------



 

(b)                                 (if the currency is Euro) two (2) TARGET
Days before the first (1st) day of that period,

 

unless market practice differs in the Relevant Interbank Market for a currency,
in which case the Quotation Day for that currency will be determined by the
Agent in accordance with market practice in the Relevant Interbank Market (and
if quotations would normally be given by leading banks in the Relevant Interbank
Market on more than one (1) day, the Quotation Day will be the last of those
days).

 

“Rating Agencies” shall mean the collective reference to S&P and Moody’s.

 

“Receivable” shall mean all the indebtedness and payment obligations of an
Obligor to an Originator arising from the sale of merchandise or services by an
Originator (and shall include (a) such indebtedness and payment obligation as
may be evidenced by any invoice issued as a re-invoicing or substitution
invoicing of an original invoice and (b) the right of payment of any interest,
sales taxes, finance charges, returned check or late charges and other
obligations of such Obligor with respect thereto); provided that the term
“Receivable” wherever used in the Transaction Documents shall not include
Receivables owing by an Excluded Factoring Obligor.

 

“Receivable Assets” shall, as used in the Origination Agreements, have the
meaning assigned in Section 2.1(a) thereof/or the respective corresponding
provision of such Origination Agreement.

 

“Receivables Contribution Date” shall mean, with respect to any Receivable, the
Business Day on which the Company receives a contribution of such Receivable
from the Contributor or direct conveyance from an Originator.

 

“Receivables Loan Agreement” shall mean the European Receivables Loan Agreement,
dated as of the Signing Date and amended and restated as of the 2019 Restatement
Effective Date, among the Company, the Master Servicer, the Collateral Agent,
the Lenders named therein, the Funding Agents named therein and the
Administrative Agent.

 

“Receivables Purchase Agreement” shall mean: (a) any of (i) the Dutch
Receivables Purchase Agreement, and (ii) the Belgian Receivables Purchase
Agreement; and (b) any receivables purchase agreement entered into by any
Additional Originator and the Contributor in accordance with the Transaction
Documents on and after the Restatement 2019 Effective Date.

 

“Recoveries” shall mean all amounts collected (net of out of pocket costs of
collection) in respect of Charged-Off Receivables.

 

“Reference Banks” means the principal London offices of Citibank N.A. and
Barclays Bank PLC or such other banks as may be appointed by the Administrative
Agent in consultation with the Company.

 

“Register” shall have the meaning assigned to such term in Section 36.17(d) of
the Receivables Loan Agreement.

 

“Regulation T” shall mean Regulation T of the Board of Governors as from time to
time in effect and all official rulings and interpretations thereunder or
thereof.

 

--------------------------------------------------------------------------------



 

“Regulation U” shall mean Regulation U of the Board of Governors as from time to
time in effect and all official rulings and interpretations thereunder or
thereof.

 

“Regulation X” shall mean Regulation X of the Board of Governors as from time to
time in effect and all official rulings and interpretations thereunder or
thereof.

 

“Related Property” shall mean, with respect to any Receivable:

 

(a)                                 all of the applicable Dutch Originator’s and
Belgian Originator’s respective interest in the goods, if any, relating to the
sale which gave rise to such Receivable;

 

(b)                                 all other security interests or Liens and
property subject thereto from time to time purporting to secure payment of such
Receivable, whether pursuant to the Contract related to such Receivable or
otherwise, together with all financing statements signed by the applicable
Obligor describing any collateral securing such Receivable; and

 

(c)                                  all guarantees, insurance and other
agreements or arrangements of whatever character from time to time supporting or
securing payment of such Receivable whether pursuant to the Contract related to
such Receivable or otherwise;

 

including in the case of clauses (b) and (c), any rights described therein
evidenced by an account, note, instrument, contract, security agreement, chattel
paper, general intangible or other evidence of indebtedness or security.

 

“Relevant Interbank Market” means in relation to Euro, the European interbank
market and, in relation to a Local Currency, the London interbank market.

 

“Relevant Period” shall mean, with respect to any Loan on which the Interest
Rate is determined by reference to the Alternate Rate, 30 days or such other
period as is agreed between the Administrative Agent and the Master Servicer.

 

“Report Trigger Event” shall mean (i) the occurrence of a Termination Event
and/or (ii) the long-term corporate credit rating of Huntsman International
having been reduced to “BB” or below by S&P and “Ba2” or below by Moody’s.

 

“Reportable Event” shall mean any reportable event as defined in
Section 4043(b) of ERISA or the regulations issued thereunder with respect to a
Plan (other than a Plan maintained by an ERISA Affiliate which is considered an
ERISA Affiliate only pursuant to Section (m) or (o) of Section 414 of the Code).

 

“Reported Day” shall have the meaning assigned to such term in Section 4.01 of
the Servicing Agreement.

 

“Required Reserves Ratio” shall mean the sum of (i) the greater of (a) the
Dilution Reserve Ratio and (b) 5.0% and (ii) the greater of (a) the Loss Reserve
Ratio and (b) 12.5%.

 

“Required Retention Deficiency” shall mean that Huntsman International ceases to
satisfy the requirements of Section 26.5(a)(i) of the Receivables Loan
Agreement.

 

“Required Subordinated Amount” shall mean:

 

--------------------------------------------------------------------------------



 

(a)                                 on any date of determination during the
Revolving Period, an amount equal to the sum of:

 

(i)                                     an amount equal to the product of
(A) the Principal Balance of the Loans on such day (after giving effect to any
increase or decrease thereof on such day) and (B) a fraction the numerator of
which is the Required Reserves Ratio in effect for the Settlement Period in
which such day falls and the denominator of which is one minus the Required
Reserves Ratio;

 

(ii)                                  the product of (A) the Principal Balance
of the Loans (after giving effect to any increase or decrease thereof on such
day) and (B) a fraction the numerator of which is the Carrying Cost Reserve
Ratio in effect for the Settlement Period in which such day falls and the
denominator of which is one minus the Required Reserves Ratio; and

 

(iii)                               the product of (A) the Principal Balance of
the Loans on such day and (B) a fraction the numerator of which is the Servicing
Reserve Ratio and the denominator of which is one minus the Required Reserves
Ratio; and

 

(b)                                 on any date of determination during the
Amortization Period, an amount equal to the Required Subordinated Amount on the
last Business Day of the Revolving Period.

 

“Requirement of Law” shall mean for any Person the certificate of incorporation
and by laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation, or determination of an arbitrator or a
court or other Governmental Authority, in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.

 

“Resignation Notice” shall have the meaning assigned to such term in
Section 6.02(a) of the Servicing Agreement.

 

“Responsible Officer” shall mean (i) when used with respect to the Collateral
Agent, any officer within the Corporate Trust Office of the Collateral Agent
including any Vice President, any Assistant Vice President, Trust Officer or
Assistant Trust Officer or any other officer of the Collateral Agent customarily
performing functions similar to those performed by any of the above designated
officers and (ii) when used with respect to any other Person, any member of the
Board, the Chief Executive Officer, the President, the Chief Financial Officer,
the Treasurer, any Vice President, the Controller or manager (in the case of a
limited liability company) of such Person; provided, however, that a Responsible
Officer shall not certify in his capacity as a Vice President as to any
financial information.

 

“Restatement Conditions Precedent” shall have the meaning given to such term in
Section 1.14 of the Receivables Loan Agreement.

 

“Restatement 2019 Effective Date” shall mean April 18, 2019 or such later
Settlement Date as is agreed between the parties hereto, subject to the
satisfaction or waiver of the conditions precedent set out in Section 1.14 of
the Receivables Loan Agreement.

 

“Restatement 2019 Documents” shall mean this amended and restated Receivables
Loan Agreement, the amended and restated Servicing Agreement the amended and
restated Belgian Receivables Purchase Agreement, the amended and restated Dutch
Receivables Purchase

 

--------------------------------------------------------------------------------



 

Agreement, the amended and restated Belgian Pledge Agreement, Agreement, the
Amendment Agreement and the HSBC upfront fee letter, each dated on or about the
Restatement 2019 Effective Date.

 

“Restricted Payments” shall have the meaning assigned to such term in
Section 26.3(l) of the Receivables Loan Agreement.

 

“Restricted Payments Test” shall mean, on any date of determination that the
Aggregate Receivables Amount at such time is at least equal to the Target
Receivables Amount at such time.

 

“Revolving Period” shall mean the period commencing on the Initial Borrowing
Date and terminating on the Facility Termination Date.

 

“Revolving Period” shall have, with respect to any Loan, the meaning assigned to
such term in the Receivables Loan Agreement.

 

“RLA Collateral” shall have the meaning assigned to such term in Section 15 of
the Receivables Loan Agreement.

 

“S&P” shall mean Standard & Poor’s, a division of The McGraw-Hill
Companies, Inc. or any successor thereto.

 

“Sanctions” means the sanctions laws, regulations, embargoes or restrictive
measures administered, enacted or enforced by any of the following:

 

(a)         the United States government;

 

(b)         the United Nations Security Council;

 

(c)          the European Union;

 

(d)         the United Kingdom;

 

(e)          Hong Kong; and

 

the respective Governmental Authorities of any of the foregoing, including
without limitation, the U.S. Department of State, Her Majesty’s Treasury and the
Office of Foreign Assets Control of the US Department of the Treasury.

 

“Scheduled Commitment Termination Date” shall mean April 18, 2022, and as may be
extended from time to time in writing by the Company, the Lenders and the
Funding Agents.

 

“Scope of Audit” means the scope of audit in the form as set forth in Schedule 2
to the Servicing Agreement or as otherwise agreed between the Master Servicer
and the Administrative Agent, as may be amended from time to time by agreement
between the Master Servicer and the Administrative Agent.

 

“Screen Rate” means:

 

(a)                                 in relation to USD LIBOR, the London
interbank offered rate administered by ICE Benchmark Administration Limited (or
any other person which takes over the

 

--------------------------------------------------------------------------------



 

administration of that rate) for the relevant currency and period displayed on
page LIBOR01 of the Thomson Reuters screen (or any replacement Thomson Reuters
page which displays that rate)];

 

(b)                                 in relation to GBP LIBOR, the London
interbank offered rate administered by ICE Benchmark Administration Limited (or
any other person which takes over the administration of that rate) for the
relevant currency and period displayed on page LIBOR02 of the Thomson Reuters
screen (or any replacement Thomson Reuters page which displays that rate);

 

(c)                                  in relation to EURIBOR, the euro interbank
offered rate administered by the European Money Markets Institute (or any other
person which takes over the administration of that rate) for the relevant period
displayed on page EURIBOR01 of the Thomson Reuters screen (or any replacement
Thomson Reuters page which displays that rate); and

 

or, in each case, on the appropriate page of such other information service
which publishes that rate from time to time in place of Thomson Reuters or as
otherwise determined pursuant to Section 8.3 of the Receivables Loan Agreement.

 

“Secured Obligations” shall mean all present and future indebtedness and all
other liabilities and obligations of every nature of the Company including for
commissions, fees, principal, interest, expenses and indemnification payments,
from time to time owed to the Collateral Agent, each Funding Agent, each Lender,
the Administrative Agent and each other Secured Party, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
thereafter incurred, whether on account of commissions, amounts owed and
payable, incurred fees, indemnities, out of pocket costs or expenses (including
all reasonable fees and disbursements of counsel) or otherwise which arise under
the Receivables Loan Agreement or any Transaction Document.

 

“Secured Parties” means, collectively, each Facility Indemnified Party.

 

“Security Documents” means:

 

(a)                                 the Receivables Loan Agreement;

 

(b)                                 the English Deed of Charge;

 

(c)                                  the Belgian Pledge Agreement;

 

(d)                                 the Italian Pledge Agreement; and

 

each other security agreement, deed of charge or other agreement executed or
delivered from time to time by any Transaction Party pursuant to, or in
connection with, the transaction contemplated by the Transaction Documents.

 

“Securities Act” shall mean the United States Securities Act of 1933, as
amended.

 

“Securitisation Regulations” means EU Regulation 2017/2402/EU of the European
Parliament and of the Council of 12 December 2017 and Regulation (EU) 2017/2401,
together with any implemented or delegated regulation, technical standards and
guidance related thereto (and any reference to an article of the Securitisation
Regulation shall mean

 

--------------------------------------------------------------------------------



 

that article as supplemented by any implementing or delegating regulation and
technical standards applicable thereto), including any replacement, analogous or
supplementary laws or regulations as may be in effect in the European Union and
the United Kingdom, in each case as may be amended, replaced or supplemented
from time to time.

 

“Securitisation Regulation Reports” has the meaning set forth in Section 26.5.

 

“Servicer Advance” shall mean amounts deposited in any Approved Currency by the
Master Servicer out of its own funds into any Company Concentration Account
pursuant to Section 2.06(a) of the Servicing Agreement.

 

“Servicer Advance Reimbursement Amount” means any amount received or deemed to
be received by the Master Servicer pursuant to Section 2.06(b) of the Servicing
Agreement of a Servicer Advance made out of its own funds.

 

“Servicer Guarantor” shall mean Huntsman International and its successors and
assigns.

 

“Servicing Agreement” shall mean the European Servicing Agreement, dated as of
the Signing Date among the Company, the Master Servicer, the Servicer Guarantor
and the Collateral Agent.

 

“Servicing Fee Percentage” shall mean 1.0% per annum.

 

“Servicing Guarantee” shall mean the Servicing Guarantee under Article VII of
the Servicing Agreement, executed by the Servicer Guarantor in favor of the
Company and the Collateral Agent for the benefit of the Secured Parties.

 

“Servicing Reserve Ratio” shall mean, as of any Settlement Report Date and
continuing (but not including) until the next Settlement Report Date, an amount
(expressed as a percentage) equal to (i) the product of (A) the Servicing Fee
Percentage and (B) 2.0 times Days Sales Outstanding as of such earlier
Settlement Report Date divided by (ii) 360.

 

“Settlement Date” shall mean, the 15th day of each month, or if such 15th day is
not a Business Day, the next succeeding Business Day.

 

“Settlement Period” shall mean each fiscal month of the Master Servicer;
provided that the initial Settlement Period shall commence on the Initial
Borrowing Date and end on the last day of the fiscal month for October 2009.

 

“Settlement Report Date” shall mean the 15th day of each calendar month, or if
such 15th day is not a Business Day, the next succeeding Business Day.

 

“Significant Subsidiary” shall mean a subsidiary of Huntsman International whose
assets comprise five percent (5%) or more of the Consolidated Total Assets of
Huntsman International and its consolidated subsidiaries.

 

“Signing Date” means October 16, 2009.

 

“Specified Bankruptcy Opinion Provisions” shall mean the factual assumptions
(including those contained in the factual certificate referred to therein) and
the actions to be taken by the Contributor and the Company in the legal opinion
of Baker & McKenzie LLP relating to certain bankruptcy matters delivered on the
Initial Borrowing Date.

 

--------------------------------------------------------------------------------



 

“Specified Time” means 11:00 a.m. on any Quotation Day.

 

“Spot Rate” shall mean, as of any date of determination, the applicable foreign
exchange rate for the immediately preceding Business Day appearing on the
page designated as “[Curncy] GP” on Bloomberg Financial Markets Commodities News
or, if such rate is unavailable on such page, the applicable rate provided by
the Administrative Agent and agreed by the Master Servicer for which Sterling,
U.S. Dollars or other Approved Currency can be exchanged for Euro on such date
of determination.

 

“Standby Liquidation System” shall mean a system satisfactory to the Liquidation
Servicer by which the Liquidation Servicer will receive and store electronic
information regarding Receivables from the Master Servicer which may be utilized
in the event of a liquidation of the Receivables to be carried out by the
Liquidation Servicer.

 

“State/Local Government Obligor” shall mean any state of the United States or
local government thereof or any subdivision thereof or any agency, department,
or instrumentality thereof.

 

“Sterling” shall mean the legal currency of the United Kingdom.

 

“Subsidiary” shall mean, as to any Person, any corporation, partnership or other
entity which is directly or indirectly controlled by that Person, and for the
purposes of this definition “control” shall mean the direct or indirect
ownership of:

 

(a)                                 a majority of the stock having ordinary
voting power of such corporation, partnership or other entity (or, to the extent
that such corporation, partnership or other entity has not issued stock, such
other substantially equivalent ownership interests carrying ordinary voting
power), in each case other than stock or other applicable ownership interests
having such power only by reason of the happening of a contingency (the “Voting
Stock”); or

 

(b)                                 Voting Stock entitling such Person to
appoint a majority of the board of directors (or equivalent executive board of
directors, officers or managers in the applicable jurisdiction) of such
corporation, partnership or other entity.

 

“Successor Master Servicer” shall mean, following delivery of a Termination
Notice by the Administrative Agent or receipt by the Administrative Agent of a
Resignation Notice, (a) a Person appointed by the Administrative Agent which, at
the time of its appointment as Master Servicer (i) is legally qualified and has
the corporate power and authority to service the Receivables, (ii) is approved
by each Funding Agent, (iii) has demonstrated the ability to service a portfolio
of similar receivables in accordance with high standards of skill and care in
the sole determination of the Administrative Agent, and (iv) has accepted its
appointment by a written assumption in a form acceptable to the Administrative
Agent and (b) if no successor Master Servicer has otherwise been appointed in
accordance with clause (a), from the Liquidation Servicer Commencement Date, the
Person then acting as the Liquidation Servicer; provided that if such Person is
so appointed, its duties shall consist only of those applicable to it in its
capacity as Liquidation Servicer; provided, further, that no such Person shall
be a Successor Master Servicer if it is a direct competitor of VANTICO GROUP S.à
r.l. or any Significant Subsidiary.

 

--------------------------------------------------------------------------------



 

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and was launched
on 19 November 2007.

 

“TARGET Day” means any day on which TARGET2 is open for the settlement of
payments in Euro.

 

“Target Receivables Amount” shall mean, on any date of determination, the sum of
(i) the Principal Balance of the Loans on such day plus (ii) the Required
Subordinated Amount for such day.

 

“Tax” shall mean any present or future income, stamp or other taxes, levies,
imposts, duties, charges, fees, deductions, withholdings of any other charge of
a similar nature, now or hereafter imposed, levied, collected, withheld or
assessed by any Governmental Authority (including any penalty or interest in
connection with any failure to pay, or delay in paying, the same).

 

“Tax Credit” means a credit against, relief or remission for or repayment of
Tax.

 

“Tax Deduction” means any deduction or withholding for or on account of Tax from
a payment made under the Transaction Documents.

 

“Tax Opinion” shall mean, unless otherwise specified in the Receivables Loan
Agreement with respect to any action, an Opinion of Counsel of one or more
outside law firms to the effect that, for United States federal income tax
purposes, (i) such action will not adversely affect the characterization as debt
of any Loans and (ii) the Company will be disregarded as an entity separate from
Huntsman International for U.S. federal income tax purposes.

 

“Tax Payment” shall have the meaning assigned to such term in Section 11.1 of
the Receivables Loan Agreement.

 

“Taxation Authority” means any taxing, revenue, or other authority (whether
within, or outside the United Kingdom) competent to impose any liability to, or
to assess or collect, any tax.

 

“Termination Event” shall have the meaning assigned in Section 21.1 of the
Receivables Loan Agreement.

 

“Termination Notice” shall have the meaning assigned to such term in
Section 6.01 of the Servicing Agreement.

 

“Timely Payment Accrual” shall mean, for the purposes of determining the
Aggregate Receivables Amount, an aggregate amount of Timely Payment Discounts as
of the Business Day immediately preceding the date of such determination.

 

“Timely Payment Discount” shall mean, with respect to any date of determination,
a cash discount relating to the Receivables contributed by the Contributor to
the Company (directly or indirectly), and granted by the Originators to the
Obligors), as stipulated in the Contract.

 

“Transaction Documents” shall mean the collective reference to the Amendment
Agreement, the Receivables Loan Agreement, the Servicing Agreement, the
Origination Agreements, the Liquidation Servicer Agreement, the Security
Documents, the Program

 

--------------------------------------------------------------------------------



 

Support Agreements and any other documents delivered pursuant to or in
connection therewith.

 

“Transaction Parties” means, collectively:

 

(a)                                 the Company;

 

(b)                                 each Originator;

 

(c)                                  the Master Servicer;

 

(d)                                 the Lenders;

 

(e)                                  the Administrative Agent; and

 

(f)                                   the Funding Agents,

 

and “Transaction Party” means any of them.

 

“Transactions” shall mean the transactions contemplated under each of the
Transaction Documents.

 

“Transaction Summary” shall mean a transaction summary with respect to the
Receivables Loan Agreement and related transactions referred to in
Article 7.1(c) of the Securitisation Regulation.

 

“Transfer Issuance Date” shall mean the date on which a Commitment Transfer
Agreement becomes effective pursuant to the terms of such Commitment Transfer
Agreement.

 

“Transferred Agreements” shall have the meaning assigned to such term in
Section 15(b) of the Receivables Loan Agreement.

 

“UCC” shall mean the Uniform Commercial Code, as amended from time to time, as
in effect in any specified jurisdiction.

 

“United States” for purposes of geographic description shall mean the United
States of America (including the States and the District of Columbia), its
territories, its possessions (including Puerto Rico, the U.S. Virgin Islands,
Guam, American Samoa, Wake Island and the Northern Mariana Islands) and other
areas subject to its jurisdictions.

 

“United States Person” shall mean an individual who is a citizen or resident of
the United States, or a corporation, partnership or other entity created or
organized in or under the laws of the United States or any political subdivision
thereof, or an estate or trust the income of which is subject to U.S. federal
income taxation regardless of its source.

 

“Unrestricted Subsidiary” shall mean each of the entities listed on Schedule 14,
to the extent such entity is a Subsidiary of the Contributor, as such schedule
may be updated from time to time by delivery of an updated list by the Company
to the Administrative Agent.

 

“U.S. Dollars” shall mean the legal currency of the United States of America.

 

--------------------------------------------------------------------------------



 

“U.S. Government Obligor” shall mean the United States government or any
subdivision thereof or any agency, department or instrumentality thereof.

 

“U.S. Securitization Facility” shall mean the securitization facility
contemplated by the U.S. Receivables Loan Agreement dated on or about the
Signing Date among Huntsman Receivables Finance II LLC, VANTICO GROUP S.à r.l.,
PNC Bank and The Toronto Dominion Bank, as Administrative Agent and Collateral
Agent, and the other parties thereto, as amended, supplemented or otherwise
modified from time to time.

 

“USD LIBOR” means, in relation to any Loan or other calculation denominated in
U.S. Dollars (a)                                             the applicable
Screen Rate; or

 

(b)                                 (if no Screen Rate is available for the
currency or Relevant Period of that Loan) the arithmetic mean of the rates
(rounded upwards to four decimal places) as supplied to the Agent at its request
quoted by the Reference Banks to leading banks in the London interbank market,

 

as of 11:00 am (London time) on the Quotation Day for the offering of deposits
in U.S. Dollars and for a period of: (i) one week in the case of a determination
for the purposes of the Alternate Rate definition; and (ii) one month in all
other cases.

 

“VAT” means

 

(a)                                 any tax imposed in compliance with the
Council Directive of 28 November 2006 on the common system of value added tax
(EC Directive 2006/112); and

 

(b)                                 any other tax of a similar nature, whether
imposed in a member state of the European Union in substitution for, or levied
in addition to, such tax referred to in clause (a) above, or imposed elsewhere.

 

“Volume Rebate” shall mean a discount periodically granted by the Originator to
Obligor, as stipulated in the Contract for achieving certain sales volume.

 

“Volume Rebate Accrual” shall mean, with respect to any date of determination,
for the purposes of determining the Aggregate Receivables Amount, the aggregate
amount of outstanding Volume Rebate balances of Receivables as of the Business
Day immediately preceding the date of such determination.

 

“Weekly Report” shall mean a report prepared by the Master Servicer pursuant to
Section 4.01 of the Servicing Agreement on each Weekly Report Date,
substantially in the form of Schedule 11-A attached to the Receivables Loan
Agreement.

 

“Weekly Reporting Date” shall mean the last Business Day of each calendar week.

 

“Weekly Settlement Date” shall mean the last Business Day of each calendar week.

 

“Weighted Average LIBOR” means at any time the sum of:

 

(a)                                 the Euro Equivalent outstanding balance of
Sterling denominated Eligible Receivables multiplied by GBP LIBOR;

 

--------------------------------------------------------------------------------



 

(b)                                 the Euro Equivalent outstanding balance of
U.S. Dollar denominated Eligible Receivables multiplied by USD LIBOR; and

 

(c)                                  the outstanding balance of Euro denominated
Eligible Receivables multiplied by EURIBOR,

 

each as at such time, divided by the Euro Equivalent at such time of the
aggregate outstanding balance of all Eligible Receivables.

 

“Withholding Tax Reserve Account” shall have the meaning assigned to such term
in Section 26.1(s) of the Receivables Loan Agreement.

 

--------------------------------------------------------------------------------



 

SCHEDULE 4

 

FORM OF NOTICE OF PREPAYMENT

 

, 20

 

HSBC BANK PLC,

as Administrative Agent and as a Funding Agent

8 Canada Square

London E14 5HQ

United Kingdom

Attention: Lilit Yolyan

Telephone No.: +44 020 79911571

 

[OTHER FUNDING AGENTS]

 

Ladies and Gentlemen;

 

Reference is hereby made to the European Receivables Loan Agreement, dated as of
October 16, 2009, as amended and restated as of April 21, 2017 and amended and
restated as of April 18, 2019 (as such agreement may be further amended or
supplemented form time to time, the “Receivables Loan Agreement”), among
Huntsman Receivables Finance LLC (the “Company”), VANTICO GROUP S.à r.l. as
Master Servicer (in such capacity, the “Master Servicer”), the several entities
party thereto as Lenders, the several financial institutions party thereto as
Funding Agents and HSBC Bank plc, as Administrative Agent and Collateral Agent. 
Capitalized terms used in this Notice and not otherwise defined herein shall
have the meanings assigned thereto in Schedule 3 to the Receivables Loan
Agreement.

 

This Notice is a notice of prepayment pursuant to Section 4.2 of the Receivables
Loan Agreement.  The Company hereby notifies you that it intends to prepay, on
the Business Day specified below, the portion of the Loans specified below.

 

Aggregate amount to be prepaid

 

[                          ]

Approved Currency of prepayment

 

[                          ]

Business Day on which the Company will make such prepayment

 

[                          ]

 

[Signature page follows]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this Notice to be executed by its
duly authorized officer as of the date first above written.

 

HUNTSMAN
RECEIVABLES FINANCE LLC

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------



 

SCHEDULE 5

 

FORM OF COMMITMENT TRANSFER AGREEMENT

 

COMMITMENT TRANSFER AGREEMENT, dated as of               [, ]among
[                 ] (the “Transferor”), each purchaser listed as an Acquiring
Lender on the signature pages hereof (each, an “Acquiring Lender”) and
[                 ], as Funding Agent for the Transferor (in such capacity, the
“Funding Agent”) and HSBC Bank plc as Administrative Agent for the Lenders under
the Receivables Loan Agreement described below (the “Administrative Agent”).

 

W I T N E S S E T H :

 

WHEREAS this Commitment Transfer Agreement is being executed and delivered in
accordance with Section 36.17 of the European Receivables Loan Agreement, dated
as of October 16, 2009, as amended and restated as of April 21, 2017 and amended
and restated as of April 18, 2019 (as from time to time amended, supplemented or
otherwise modified (as amended, restated, supplemented or otherwise modified
from time to time, the “Receivables Loan Agreement”); terms defined therein
being used herein as therein defined), among the Company, the Master Servicer,
the Lenders from time to time parties thereto, the Collateral Agent and the
Administrative Agent;

 

WHEREAS each Acquiring Lender (if it is not already a Lender party to the
Receivables Loan Agreement) wishes to become a Lender party to the Receivables
Loan Agreement; and

 

WHEREAS the Transferor is selling and assigning to each Acquiring Lender,
rights, obligations and commitments under the Receivables Loan Agreement.

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

1.                                      Upon the execution and delivery of this
Commitment Transfer Agreement by each Acquiring Lender, the Transferor and the
Funding Agent and compliance with Section 36.17 of the Receivables Loan
Agreement (the “Transfer Issuance Date”), each Acquiring Lender shall be a
Lender party to the Receivables Loan Agreement for all purposes thereof.

 

2.                                      This Commitment Transfer Agreement is
being delivered to the Administrative Agent together with (i) if the Acquiring
Lender is organized under the laws of a jurisdiction outside the United States,
the forms specified in Sections 11.2(d)(i) and 11.1(d)(ii) of the Receivables
Loan Agreement, duly completed and executed by such Acquiring Lender, (ii) if
the Acquiring Lender is not already a Lender under the Receivables Loan
Agreement, an Administrative Questionnaire in the form of Schedule 9 to the
Receivables Loan Agreement and (iii) a processing and recordation fee of $3,500.

 

3.                                      The Transferor acknowledges receipt from
each Acquiring Lender of an amount equal to the purchase price, as agreed
between the Transferor and such Acquiring Lender (the “Purchase Price”), of the
portion being purchased by such Acquiring Lender (such Acquiring Lender’s
“Purchased Percentage”) of the undivided interest in the [U.S.
Dollar][Euro][Sterling] Loan owed by, and other amounts owing to, the Transferor
under the Receivables Loan Agreement. The Transferor hereby irrevocably sells,
assigns and transfers to each Acquiring Lender, without recourse, representation

 

--------------------------------------------------------------------------------



 

or warranty (except as set forth in paragraph 8(i) below), and each Acquiring
Lender hereby irrevocably purchases, takes and assumes from the Transferor, such
Acquiring Lender’s Purchased Percentage of the commitment of the Transferor to
increase its [U.S. Dollar][Euro][Sterling] Loan Amount under, and the portion of
the undivided interest in, the [U.S. Dollar][Euro] [Sterling] Loan owned by, and
other amounts owing to, the Transferor, in each case under the Receivables Loan
Agreement together with all instruments, documents and collateral security
pertaining thereto.

 

4.                                      The Transferor has made arrangements
with each Acquiring Lender with respect to (i) the portion (if any) to be paid,
and the date or dates for payment, by the Transferor to such Acquiring Lender of
any Commitment Fee heretofore received by the Transferor pursuant to the
Receivables Loan Agreement prior to the Transfer Issuance Date and (ii) the
portion (if any) to be paid, and the date or dates for payment, by such
Acquiring Lender to the Transferor of Commitment Fee or Interest received by
such Acquiring Lender pursuant to the Receivables Loan Agreement from and after
the Transfer Issuance Date.

 

5.                                      From and after the Transfer Issuance
Date, amounts that would otherwise be payable to or for the account of the
Transferor pursuant to the Receivables Loan Agreement shall, instead, be payable
to or for the account of the Transferor and the Acquiring Lenders, as the case
may be, in accordance with their respective interests as reflected in this
Commitment Transfer Agreement, whether such amounts have accrued prior to the
Transfer Issuance Date or accrue subsequent to the Transfer Issuance Date.

 

6.                                      Prior to or concurrently with the
execution and delivery hereof, the Funding Agent will, at the expense of the
Transferor, provide to each Acquiring Lender (if it is not already a Lender
party to the Receivables Loan Agreement) photocopies of all documents delivered
to the Funding Agent on the Issuance Date in satisfaction of the conditions
precedent set forth in the Receivables Loan Agreement.

 

7.                                      Each of the parties to this Commitment
Transfer Agreement agrees that at any time and from time to time upon the
written request of any other party, it will execute and deliver such further
documents and do such further acts and things as such other party may reasonably
request in order to effect the purposes of this Commitment Transfer Agreement.

 

8.                                      By executing and delivering this
Commitment Transfer Agreement, the Transferor and each Acquiring Lender confirm
to and agree with each other and the Lenders as follows:  (i) the Transferor
warrants that it is the legal and beneficial owner of the interest being
assigned hereby free and clear of any adverse claim and that its Commitment, and
the outstanding balance of its [U.S. Dollar][Euro][Sterling] Loan, in each case
without giving effect to assignments thereof which have not become effective,
are [          ] and [         ], respectively; (ii) except as set forth in
clause (i) above, the Transferor makes no representation or warranty and assumes
no responsibility with respect to any statements, warranties or representations
made in or in connection with the Receivables Loan Agreement, or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Receivables Loan Agreement, any other Transaction Document or any other
instrument or document furnished pursuant hereto or thereto, or the financial
condition of the Master Servicer, any Originator or the Company or the
performance or observance by the Master Servicer, any Originator or the Company
of any of their respective obligations under

 

--------------------------------------------------------------------------------



 

the Receivables Loan Agreement, any other Transaction Document or any other
instrument or document furnished pursuant hereto or thereto; (iii) the Acquiring
Lender represents and warrants that it is legally authorized to enter into this
Commitment Transfer Agreement; (iv) the Acquiring Lender confirms that it has
received a copy of the Receivables Loan Agreement, the other Transaction
Documents and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Commitment
Transfer Agreement; (v) the Acquiring Lender will independently and without
reliance upon the Funding Agent, the Collateral Agent, the assigning Lender or
any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Receivables Loan Agreement or any other Transaction
Document; (vi) the Acquiring Lender appoints and authorizes the Funding Agent
and the Collateral Agent to take such action as agent on its behalf and to
exercise such powers under the Receivables Loan Agreement as are delegated to
the Funding Agent and the Collateral Agent, respectively, by the terms hereof,
together with such powers as are reasonably incidental thereto; and (vii) the
Acquiring Lender agrees that it will perform in accordance with their terms all
the obligations which by the terms of the Receivables Loan Agreement are
required to be performed by it as a Lender.

 

9.                                      The Acquiring Lender confirms that, by
executing and delivering this Commitment Transfer Agreement, it shall be deemed
to have made the representations and warranties in Section 36.17(c) of the
Receivables Loan Agreement.

 

10.                               Schedule I hereto sets forth the revised Pro
Rata Shares of the Transferor and each Acquiring Lender as well as
administrative information with respect to each Acquiring Lender.

 

11.                               This Commitment Transfer Agreement shall be
governed by and construed in accordance with the laws of the State of New York
without reference to any conflict of law principles (other than Section 5-1401
of the New York General Obligations Law).

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Commitment Transfer
Agreement to be executed by their respective duly authorized officers as of the
date first set forth above.

 

[NAME OF SELLING PURCHASER],
as Transferor,

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[NAME OF PURCHASING PURCHASER],
as Acquiring Lender,

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[NAME OF FUNDING AGENT]
as Funding Agent

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

HSBC BANK PLC
as Administrative Agent

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------



 

Attachment 1 to Commitment Transfer Agreement

 

List of Addresses for Notices
and of Pro Rata Shares

 

HSBC Bank plc, as Funding Agent

8 Canada Square

London E14 5HQ

Attention: Structured Finance Group

Telephone: N/A

Facsimile: N/A

 

[TRANSFEROR]

 

Address:

 

Prior Pro Rata Share:

 

Revised Pro Rata Share:

 

[ACQUIRING LENDER]

 

Address:

 

[Prior] Pro Rata Share:

 

[Revised Pro Rata Share:]

 

--------------------------------------------------------------------------------



 

SCHEDULE 6

 

COLLECTION ACCOUNTS AND COMPANY CONCENTRATION ACCOUNTS

 

[Schedule on file with Administrative Agent]

 

--------------------------------------------------------------------------------



 

SCHEDULE 7

 

LOCATION OF RECORDS OF THE COMPANY

 

Huntsman Receivables Finance LLC
c/o Huntsman International LLC
10003 Woodloch Forest Drive
The Woodlands, TX 77380

 

Huntsman Receivables Finance LLC
c/o VANTICO GROUP S.à r.l.
51, Boulevard Grande-Duchesse Charlotte

L-1331Luxembourg

 

--------------------------------------------------------------------------------



 

SCHEDULE 8

 

RECEIVABLES SPECIFICATION AND EXCEPTION SCHEDULE

 

(A) Approved Obligor
Countries

 

(B) Approved Contract
Jurisdictions

 

(C) Approved Currencies

Belgium

 

United Kingdom

 

Euros

British Virgin Islands

 

The Netherlands

 

U.S. Dollars

Canada

 

United States

 

Pound Sterling

France

 

Belgium

 

 

Germany

 

France

 

 

United Kingdom

 

Germany

 

 

The Netherlands

 

Italy

 

 

Italy

 

Spain

 

 

Poland

 

 

 

 

Spain

 

 

 

 

United States

 

 

 

 

Ireland

 

 

 

 

Sweden

 

 

 

 

Denmark

 

 

 

 

Switzerland

 

 

 

 

Finland

 

 

 

 

Portugal

 

 

 

 

Greece

 

 

 

 

Austria

 

 

 

 

 

(D)          Approved Obligor Country Limit

 

Country Foreign Currency
Rating (S&P / Moody’s)

 

Approved Obligor
Country Limit

 

AAA/Aaa

 

100

%

AA+/Aa1

 

75.0

%

AA/Aa2

 

50.0

%

AA-/Aa3

 

50.0

%

A+/A1

 

10.0

%

A, A-, BBB+/A2, A3, Baa1

 

5.0

%

BBB, BBB-/ Baa2, Baa3

 

3.3

%

Below BBB-/Baa3

 

2.0

%

NR

 

2.0

%

Canada

 

7.5

%

Switzerland

 

12.5

%

British Virgin Islands

 

2.0

%

 

--------------------------------------------------------------------------------



 

provided that the Approved Obligor Limit shall be:

 

(i)                                     in the case of Italy: (1) so long as the
country foreign currency, long-term debt rating is at least BBB- by S+P or Baa3
by Moody’s, 25.0%; and (2) if the country foreign currency, long-term debt
rating is below BBB- by S&P and Baa3 by Moody’s, 16.0%; and

 

(ii)                                  in the case of Spain: (1) so long as the
country foreign currency, long-term currency, long-term debt rating is at least
BBB- by S&P or Baa3 by Moody’s, 13.0%; and (2) if the country foreign currency,
long-term debt rating is below BBB- by S+P and Baa3 by Moody’s, 8.0%.

 

 

(E)                            Obligor Limit

 

Obligor Short-Term Rating
(S&P / Moody’s)

 

Obligor Long-Term Rating
(S&P / Moody’s)

 

Obligor Limit

 

A-2/P-2 and above

 

BBB+, Baa1 and above

 

6.25

%

Below A2/P-2

 

BBB, BBB-/Baa2, Baa3

 

4.17

%

NR

 

Below BBB-/Baa3 or NR

 

2.50

%

 

 

(F)                             Approved Originator Country Overconcentration
Limits

 

United States

 

100

%

United Kingdom

 

100

%

Belgium

 

100

%

Italy

 

100

%

The Netherlands

 

100

%

France

 

100

%

Spain

 

5

%

Switzerland

 

100

%

 

--------------------------------------------------------------------------------



 

SCHEDULE 9

 

FORM OF ADMINISTRATIVE QUESTIONNAIRE

 

Please accurately complete the following information and return via electronic
mail to the attention of [                    ] at [                    ] as
soon as possible, at email address [                    ].

 

PURCHASER LEGAL NAME TO APPEAR IN DOCUMENTATION:

 

GENERAL INFORMATION:

 

Institution Name:

 

Street Address:

 

City, State, Zip Code:

 

POST CLOSING, ONGOING CREDIT CONTRACTS/NOTIFICATION METHODS:

 

CREDIT CONTACTS:

 

Primary Contact:

 

Street Address:

 

City, State, Zip Code:

 

Phone Number:

 

Email address:

 

Backup Contact:

 

Street Address:

 

City, State, Zip Code:

 

Phone Number:

 

Email address:

 

TAX WITHHOLDING:

 

Nonresident
Alien                                                                                               
Y*                                                                               
N

 

--------------------------------------------------------------------------------

* Form W-8ECI Enclosed

 

Tax ID Number

 

--------------------------------------------------------------------------------



 

POST CLOSING, ONGOING ADMINISTRATIVE CONTACTS/NOTIFICATION METHODS:

 

ADMINISTRATIVE CONTACTS - PAYMENTS, FEES, ETC.

 

Contact:

 

Street Address:

 

City, State, Zip Code:

 

Phone Number:

 

Email address:

 

PAYMENT INSTRUCTIONS:

 

Name of Bank to which funds are to be transferred:

 

Routing Transit/ABA number of Bank to which funds are to be transferred:

 

Name of Account, if applicable:

 

Account Number:

 

Additional information:

 

It is very important that all the above information be accurately completed and
that this questionnaire be returned to the person specified in the introductory
paragraph of this questionnaire as soon as possible.  If there is someone other
than yourself who should receive his questionnaire, please notify us of that
person’s name and email address and we will email a copy of the questionnaire. 
If you have any questions about this form, please call [                    ] at
(     ) [                    ].

 

--------------------------------------------------------------------------------



 

SCHEDULE 10

 

FORM OF CONFIDENTIALITY AGREEMENT

 

(Email[                ] at              )

 

[Name of assignor]

 

Ladies and Gentlemen:

 

You are prepared to furnish to the undersigned [describe information to be
provided].  The [described information] and any other materials, documents and
information which you, the Master Servicer, any Originator, the Company and the
Collateral Agent, on behalf of the Secured Parties, or any of your or their
respective affiliates may furnish to us in connection with our evaluation of a
possible assignment or participation are collectively called the “Information”. 
Terms used herein that are not otherwise defined herein shall have the meaning
ascribed to such terms in the Receivables Loan Agreement, dated as of
October 16, 2009, as amended and restated as of April 21, 2017 and amended and
restated as of April 18, 2019 (as the same may be amended, supplemented,
restated or otherwise modified from time to time) among Huntsman Receivables
Finance LLC, VANTICO GROUP S.à r.l. as Master Servicer, the several entities
named therein as Lenders, the several financial institutions named therein as
Funding Agents, HSBC Bank plc as Administrative Agent and HSBC Bank plc as
Collateral Agent.

 

We agree to keep confidential, and to not publish, disclose or otherwise
divulge, the Information (and to cause our officers, directors, employees,
agents and representatives to keep confidential, and to not publish, disclose or
otherwise divulge, the Information) and, at your, the Master Servicer’s, any
Originator’s, the Company’s or the Collateral Agent’s request (except as
provided below), promptly to return to you, the Master Servicer, the Originator,
the Company or the Collateral Agent (as applicable), or destroy, the Information
and all copies thereof, extracts therefrom and analyses or other materials based
thereon, except that we shall be permitted to disclose the Information (i) to
such of our officers, directors, employees, agents and representatives as need
to know such Information in connection with our evaluation of a possible
assignment or participation (who will be informed of the confidential nature of
the Information); (ii) to the extent required by applicable laws or regulations
or by any subpoena or similar legal process, or requested by any bank regulatory
authority (in any which event we will notify you, the Master Servicer, the
Originator, the Company or the Collateral Agent to the extent not prohibited by
applicable law); (iii) to the extent such Information (A) becomes publicly
available other than as a result of a breach of this agreement, (B) becomes
available to us on a non-confidential basis from a source other than you, the
Master Servicer, any Originator, the Company or the Collateral Agent or any of
your Affiliates or (C) was available to us on a non-confidential basis prior to
its disclosure to us by you; (iv) to the extent you, the Master Servicer, the
Originator, the Company and the Collateral Agent shall have consented to such
disclosure in writing; or (v) pursuant to the last paragraph of this letter.

 

We further agree that we will use the Information (except to the extent the
conditions referred to in sub-clauses (A), (B) and (C) of clause (iii) above
have been met and as provided in the last paragraph of this letter) only to
evaluate a possible assignment or participation.

 

--------------------------------------------------------------------------------



 

We further agree, in the event we participate in an assignment or participation,
that we will not disclose any of the Information to any assignee or participant
or proposed assignee or participant unless and until such assignee or
participant or proposed assignee or participant trust executes and delivers to
you a letter substantially in the form hereof.

 

Our obligations under this letter are for the benefit of you, the Master
Servicer, the Originators, the Company and the Collateral Agent and your and
their Affiliates, and you and each of them may pursue remedies against us for
the breach hereof, either in equity or at law.

 

Notwithstanding anything to the contrary contained above if we participate in an
assignment or participation, we will be entitled to retain all Information and
to use it in monitoring our investment and in exercising our rights with respect
thereto. This agreement shall be governed by the laws of the State of New York.

 

[Name of Assignee/ Participant/
Proposed Assignee/Proposed Participant]

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------



 

SCHEDULE 11 — A —
FORM OF WEEKLY REPORT

 

Part 1 of 4

 

 

 

 

 

Huntsman — Weekly Report

 

 

 

 

Report Date

 

 

 

Originator
Interest

 

Investor Interest

 

Total

Pool Activity

 

 

 

 

 

 

Beginning Receivables Balance

 

 

 

 

 

 

Plus: FX Adjustment

 

 

 

 

 

 

Less: Aggregate [Weekly] Collections

 

 

 

 

 

 

Plus: New Sales

 

 

 

 

 

 

Less: Non-Contractual Dilutions

 

 

 

 

 

 

Less: Timely Payment Discount Issued

 

 

 

 

 

 

Less: Volume Rebate Issued

 

 

 

 

 

 

Less: Commissions Issued

 

 

 

 

 

 

Less: Write-Offs Prior to 60 days

 

 

 

 

 

 

Less: Write-Offs Past to 60 days

 

 

 

 

 

 

Less: Originator Adjustment/Payment Repurchased Receivables

 

 

 

 

 

 

Plus: Misdirected Payments

 

 

 

 

 

 

Plus: Mechanical Zero Offsets for PU USA

 

 

 

 

 

 

Plus: Other Adjustments

 

 

 

 

 

 

Ending Receivables Balance

 

 

 

 

 

 

 

 

 

 

 

 

 

Less: Defaulted Receivables

 

 

 

 

 

 

Less: Obligor Overconcentration Amount

 

 

 

 

 

 

Less: Obligor Country Overconcentration Amount

 

 

 

 

 

 

Less: Originator Country Overconcentration Amount

 

 

 

 

 

 

Less: Commission/Timely Payment Accruals

 

 

 

 

 

 

Less: Volume Rebate Accruals

 

 

 

 

 

 

Less: A/P Offsets

 

 

 

 

 

 

Aggregate Receivables Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

Cash for Repurchased Receivables

 

 

 

 

 

 

Additional Trapped Cash·

 

 

 

 

 

 

 

 

 

 

 

 

 

Servicer Advance Outstanding — VFCs

 

 

 

 

 

 

 

 

 

 

 

 

 

Ending Balance

 

 

 

 

 

 

 

 

Originator

 

Conduit

 

 

 

--------------------------------------------------------------------------------



 

Invested Percentage

 

 

 

 

 

 

Invested Amount

 

 

 

 

 

 

Adjusted Invested Amount

 

 

 

 

 

 

Required Subordinated Amount

 

 

 

 

 

 

Target Receivables Amount

 

 

 

 

 

 

Allocated Receivables Amount

 

 

 

 

 

 

Collateral Compliance

 

 

 

 

 

 

Trapped Cash·

 

 

 

 

 

 

Purchase Price

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL

Daily Allocation of Collections

 

Originator

 

Conduit

 

 

USD

Total Collections in the Trust Accounts

 

 

 

 

 

 

EQUIVALENT

A/R Collections Allocated

 

 

 

 

 

 

 

Servicer Advance

 

 

 

 

 

 

 

Total funds to allocate

 

 

 

 

 

 

 

Deposit to Accrued Interest Subaccount

 

 

 

 

 

 

 

Deposit to Non-Principal Conc Subacc

 

 

 

 

 

 

 

Deposit to WHT Reserve Subacc

 

 

 

 

 

 

 

Deposit to Principal Conc Subacc

 

 

 

 

 

 

 

Outstanding Originator interest still to settle

 

 

 

 

 

 

 

Transfer from Originator to Conduit

 

 

 

 

 

 

 

Deposit to Principal Conc Subacc (Servicer Advance)

 

 

 

 

 

 

 

Deposit to Servicer Account (Serv Advance Repayment)

 

 

 

 

 

 

 

Withdrawal to repay Invested Amount

 

 

 

 

 

 

 

Trapped Cash·

 

 

 

 

 

 

 

Return to Bank Account

 

 

 

 

 

 

 

Form of Weekly Report

 

Part 2 of 4

 

US

[Daily] Allocation of Collections

 

Originator

 

Conduit

 

 

DOLLAR

Total Collections in the Trust Accounts

 

 

 

 

 

 

 

A/R Collections Allocated

 

 

 

 

 

 

 

Servicer Advance

 

 

 

 

 

 

 

Total funds to allocate

 

 

 

 

 

 

 

Deposit to Accrued Interest Subaccount

 

 

 

 

 

 

 

Deposit to Non-Principal Conc Subacc

 

 

 

 

 

 

 

Deposit to Principal Conc Subacc

 

 

 

 

 

 

 

Transfer from Originator to Conduit

 

 

 

 

 

 

 

Deposit to Principal Conc Subacc (Servicer Advance)

 

 

 

 

 

 

 

Deposit to Servicer Account (Serv Advance Repayment)

 

 

 

 

 

 

 

Withdrawal to repay Invested Amount

 

 

 

 

 

 

 

Trapped Cash·

 

 

 

 

 

 

 

Return to Bank Account

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EURO

[Daily] Allocation of Collections

 

Originator

 

Conduit

 

 

 

Total Collections in the Trust Accounts

 

 

 

 

 

 

 

A/R Collections Allocated

 

 

 

 

 

 

 

Servicer Advance

 

 

 

 

 

 

 

Total funds to allocate

 

 

 

 

 

 

 

Deposit to Accrued Interest Subaccount

 

 

 

 

 

 

 

Deposit to Non-Principal Conc Subacc

 

 

 

 

 

 

 

Deposit to WHT Reserve Subacc

 

 

 

 

 

 

 

Deposit to Principal Conc Subacc

 

 

 

 

 

 

 

Outstanding Originator interest still to settle

 

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

Transfer from Originator to Conduit

 

 

 

 

 

 

 

Deposit to Principal Conc Subacc (Servicer Advance)

 

 

 

 

 

 

 

Deposit to Servicer Account (Serv Advance Repayment)

 

 

 

 

 

 

 

Withdrawal to repay Invested Amount

 

 

 

 

 

 

 

Trapped Cash·

 

 

 

 

 

 

 

Return to Bank Account

 

 

 

 

 

 

 

 

 

 

 

 

 

 

STERLING

[Daily] Allocation of Collections

 

Originator

 

Conduit

 

 

 

Total Collections in the Trust Accounts

 

 

 

 

 

 

 

A/R Collections Allocated

 

 

 

 

 

 

 

Servicer Advance

 

 

 

 

 

 

 

Total funds to allocate

 

 

 

 

 

 

 

Deposit to Accrued Interest Subaccount

 

 

 

 

 

 

 

Deposit to Non-Principal Conc Subacc

 

 

 

 

 

 

 

Deposit to Principal Conc Subacc

 

 

 

 

 

 

 

Outstanding Originator interest still to settle

 

 

 

 

 

 

 

Transfer from Originator to Conduit

 

 

 

 

 

 

 

Deposit to Principal Conc Subacc (Servicer Advance)

 

 

 

 

 

 

 

Deposit to Servicer Account (Serv Advance Repayment)

 

 

 

 

 

 

 

Withdrawal to repay Invested Amount

 

 

 

 

 

 

 

Trapped Cash·

 

 

 

 

 

 

 

Return to Bank Account

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ratios

 

 

 

 

 

 

 

Ratio

 

 

 

 

 

 

 

Series Carrying Cost Reserve Ratio

 

 

 

 

 

 

 

Servicing Reserve Ratio

 

 

 

 

 

 

 

Percentage Factor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Period Type

 

 

 

 

 

 

 

Form of Weekly Report

 

Part 3 of 4

 

TOTAL

EUR Withholding Tax Reserve Subaccount

 

 

 

 

 

 

USD

Beginning Balance

 

 

 

 

 

 

EQUIVALENT

Deposit

 

 

 

 

 

 

 

Deposit - Interest Income

 

 

 

 

 

 

 

Withdrawal

 

 

 

 

 

 

 

Ending Balance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Accrued Interest

 

 

 

 

 

 

 

Beginning Balance

 

 

 

 

 

 

 

Deposit

 

 

 

 

 

 

 

Deposit - Interest Income

 

 

 

 

 

 

 

Withdrawal (Payment to Jupiter)

 

 

 

 

 

 

 

Ending Balance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Non-Principal Collections

 

 

 

 

 

 

 

Beginning Balance

 

 

 

 

 

 

 

Deposit - Collections

 

 

 

 

 

 

 

Deposit - Interest Income

 

 

 

 

 

 

 

Withdrawal (Serv. Fee payable to Master Servicer)

 

 

 

 

 

 

 

Ending Balance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Principal Collections

 

 

 

 

 

 

 

Beginning Balance

 

 

 

 

 

 

 

Deposit - Funds from Collection Account

 

 

 

 

 

 

 

Deposit from Originator

 

 

 

 

 

 

 

Deposit - Servicer Advance

 

 

 

 

 

 

 

Deposit - Rollover cash

 

 

 

 

 

 

 

Deposit - Interest Income

 

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

Withdrawal - Servicer Advance Repayment

 

 

 

 

 

 

 

Withdrawal - Invested Amount Repayment

 

 

 

 

 

 

 

Withdrawal - Rollover cash

 

 

 

 

 

 

 

Outstanding Servicer Advance

 

 

 

 

 

 

 

Outstanding Trapped Cash·

 

 

 

 

 

 

 

Withdrawal — Funds to the Bank Account

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ending Balance

 

 

 

 

 

 

US

USD Accrued Interest Subaccount (79700004)

 

 

 

 

 

 

DOLLAR

Beginning Balance

 

 

 

 

 

 

 

Deposit

 

 

 

 

 

 

 

Deposit - Interest Income

 

 

 

 

 

 

 

Withdrawal (Payment to Jupiter)

 

 

 

 

 

 

 

Ending Balance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

USD Non-Principal Concentration Subaccount (79700005)

 

 

 

 

 

 

 

Beginning Balance

 

 

 

 

 

 

 

Deposit — Collections

 

 

 

 

 

 

 

Deposit - Interest Income

 

 

 

 

 

 

 

Withdrawal (Serv. Fee payable to Master Servicer)

 

 

 

 

 

 

 

Ending Balance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

USD Principal Concentration Subaccount (79700006)

 

 

 

 

 

 

 

Beginning Balance

 

 

 

 

 

 

 

Deposit - Funds from Collection Account

 

 

 

 

 

 

 

Deposit from Originator

 

 

 

 

 

 

 

Deposit - Servicer Advance

 

 

 

 

 

 

 

Deposit - Rollover cash

 

 

 

 

 

 

 

Deposit - Interest Income

 

 

 

 

 

 

 

Withdrawal - Servicer Advance Repayment

 

 

 

 

 

 

 

Withdrawal - Invested Amount Repayment

 

 

 

 

 

 

 

Withdrawal - Rollover cash

 

 

 

 

 

 

 

Outstanding Servicer Advance

 

 

 

 

 

 

 

Outstanding Trapped Cash·

 

 

 

 

 

 

 

Withdrawal — Funds to the Bank Account

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ending Balance

 

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

Form of Weekly Report

 

Part 4 of 4

 

EURO

EUR Withholding Tax Reserve Subaccount (79008113)

 

 

 

 

 

 

 

Beginning Balance

 

 

 

 

 

 

 

Deposit

 

 

 

 

 

 

 

Deposit - Interest Income

 

 

 

 

 

 

 

Withdrawal (funds return to the Company)

 

 

 

 

 

 

 

Ending Balance

 

 

 

 

 

 

 

EUR Accrued Interest Subaccount (79700016)

 

 

 

 

 

 

 

Beginning Balance

 

 

 

 

 

 

 

Deposit

 

 

 

 

 

 

 

Deposit - Interest Income

 

 

 

 

 

 

 

Withdrawal (Interest Payable to JUPITER)

 

 

 

 

 

 

 

Ending Balance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EUR Non-Principal Concentration Subaccount (79700017)

 

 

 

 

 

 

 

Beginning Balance

 

 

 

 

 

 

 

Deposit - Collections

 

 

 

 

 

 

 

Deposit - Interest Income

 

 

 

 

 

 

 

Withdrawal

 

 

 

 

 

 

 

Ending Balance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EUR Principal Concentration Subaccount (79700018)

 

 

 

 

 

 

 

Beginning Balance

 

 

 

 

 

 

 

Deposit — Funds from Collection Account

 

 

 

 

 

 

 

Deposit from Originator

 

 

 

 

 

 

 

Deposit - Servicer Advance

 

 

 

 

 

 

 

Deposit - Rollover cash

 

 

 

 

 

 

 

Deposit - Interest Income

 

 

 

 

 

 

 

Withdrawal - Servicer Advance Repayment

 

 

 

 

 

 

 

Withdrawal - Invested Amount Repayment

 

 

 

 

 

 

 

Withdrawal - Rollover cash

 

 

 

 

 

 

 

Outstanding Servicer Advance

 

 

 

 

 

 

 

Outstanding Trapped Cash·

 

 

 

 

 

 

 

Withdrawal - Funds to the Bank Account

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ending Balance

 

 

 

 

 

 

STERLING

GBP Accrued Interest Subaccount (79700010)

 

 

 

 

 

 

 

Beginning Balance

 

 

 

 

 

 

 

Deposit

 

 

 

 

 

 

 

Deposit - Interest Income

 

 

 

 

 

 

 

Withdrawal

 

 

 

 

 

 

 

Ending Balance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GBP Non-Principal Concentration Subaccount (79700011)

 

 

 

 

 

 

 

Beginning Balance

 

 

 

 

 

 

 

Deposit — Collections

 

 

 

 

 

 

 

Deposit - Interest Income

 

 

 

 

 

 

 

Withdrawal

 

 

 

 

 

 

 

Ending Balance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GBP Principal Concentration Subaccount (79700012)

 

 

 

 

 

 

 

Beginning Balance

 

 

 

 

 

 

 

Deposit — Funds from Collection Account

 

 

 

 

 

 

 

Deposit from Originator

 

 

 

 

 

 

 

Deposit - Servicer Advance

 

 

 

 

 

 

 

Deposit - Rollover cash

 

 

 

 

 

 

 

Deposit - Interest Income

 

 

 

 

 

 

 

Withdrawal - Servicer Advance Repayment

 

 

 

 

 

 

 

Withdrawal - Invested Amount Repayment

 

 

 

 

 

 

 

Withdrawal - Rollover cash

 

 

 

 

 

 

 

Outstanding Servicer Advance

 

 

 

 

 

 

 

Outstanding Trapped Cash·

 

 

 

 

 

 

 

Withdrawal - Funds to the Bank Account

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ending Balance

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

·Target Receivables Amount insufficiency and/or Principal reduction amounts.

 

--------------------------------------------------------------------------------



 

SCHEDULE 11 — B — FORM OF DAILY REPORT

 

Part 1 of 4

 

 

 

 

 

Huntsman — Daily Report

 

 

 

 

Report Date

 

 

 

Originator
Interest

 

Investor Interest

 

Total

Pool Activity

 

 

 

 

 

 

Beginning Receivables Balance

 

 

 

 

 

 

Plus: FX Adjustment

 

 

 

 

 

 

Less: Aggregate Collections

 

 

 

 

 

 

Plus: New Sales

 

 

 

 

 

 

Less: Non-Contractual Dilutions

 

 

 

 

 

 

Less: Timely Payment Discount Issued

 

 

 

 

 

 

Less: Volume Rebate Issued

 

 

 

 

 

 

Less: Commissions Issued

 

 

 

 

 

 

Less: Write-Offs Prior to 60 days

 

 

 

 

 

 

Less: Write-Offs Past to 60 days

 

 

 

 

 

 

Less: Originator Adjustment/Payment Repurchased Receivables

 

 

 

 

 

 

Plus: Misdirected Payments

 

 

 

 

 

 

Plus: Mechanical Zero Offsets for PU USA

 

 

 

 

 

 

Plus: Other Adjustments

 

 

 

 

 

 

Ending Receivables Balance

 

 

 

 

 

 

 

 

 

 

 

 

 

Less: Defaulted Receivables

 

 

 

 

 

 

Less: Obligor Overconcentration Amount

 

 

 

 

 

 

Less: Obligor Country Overconcentration Amount

 

 

 

 

 

 

Less: Originator Country Overconcentration Amount

 

 

 

 

 

 

Less: Commission/Timely Payment Accruals

 

 

 

 

 

 

Less: Volume Rebate Accruals

 

 

 

 

 

 

Less: A/P Offsets

 

 

 

 

 

 

Aggregate Receivables Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

Cash for Repurchased Receivables

 

 

 

 

 

 

Additional Trapped Cash·

 

 

 

 

 

 

 

 

 

 

 

 

 

Servicer Advance Outstanding — VFCs

 

 

 

 

 

 

 

 

 

 

 

 

 

Ending Balance

 

 

 

 

 

 

 

 

Originator

 

Conduit

 

 

 

--------------------------------------------------------------------------------



 

Invested Percentage

 

 

 

 

 

 

Invested Amount

 

 

 

 

 

 

Adjusted Invested Amount

 

 

 

 

 

 

Required Subordinated Amount

 

 

 

 

 

 

Target Receivables Amount

 

 

 

 

 

 

Allocated Receivables Amount

 

 

 

 

 

 

Collateral Compliance

 

 

 

 

 

 

Trapped Cash·

 

 

 

 

 

 

Purchase Price

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL

Daily Allocation of Collections

 

Originator

 

Conduit

 

 

USD

Total Collections in the Trust Accounts

 

 

 

 

 

 

EQUIVALENT

A/R Collections Allocated

 

 

 

 

 

 

 

Servicer Advance

 

 

 

 

 

 

 

Total funds to allocate

 

 

 

 

 

 

 

Deposit to Accrued Interest Subaccount

 

 

 

 

 

 

 

Deposit to Non-Principal Conc Subacc

 

 

 

 

 

 

 

Deposit to WHT Reserve Subacc

 

 

 

 

 

 

 

Deposit to Principal Conc Subacc

 

 

 

 

 

 

 

Outstanding Originator interest still to settle

 

 

 

 

 

 

 

Transfer from Originator to Conduit

 

 

 

 

 

 

 

Deposit to Principal Conc Subacc (Servicer Advance)

 

 

 

 

 

 

 

Deposit to Servicer Account (Serv Advance Repayment)

 

 

 

 

 

 

 

Withdrawal to repay Invested Amount

 

 

 

 

 

 

 

Trapped Cash·

 

 

 

 

 

 

 

Return to Bank Account

 

 

 

 

 

 

 

Form of Daily Report

 

Part 2 of 4

 

US

Daily Allocation of Collections

 

Originator

 

Conduit

 

 

DOLLAR

Total Collections in the Trust Accounts

 

 

 

 

 

 

 

A/R Collections Allocated

 

 

 

 

 

 

 

Servicer Advance

 

 

 

 

 

 

 

Total funds to allocate

 

 

 

 

 

 

 

Deposit to Accrued Interest Subaccount

 

 

 

 

 

 

 

Deposit to Non-Principal Conc Subacc

 

 

 

 

 

 

 

Deposit to Principal Conc Subacc

 

 

 

 

 

 

 

Transfer from Originator to Conduit

 

 

 

 

 

 

 

Deposit to Principal Conc Subacc (Servicer Advance)

 

 

 

 

 

 

 

Deposit to Servicer Account (Serv Advance Repayment)

 

 

 

 

 

 

 

Withdrawal to repay Invested Amount

 

 

 

 

 

 

 

Trapped Cash·

 

 

 

 

 

 

 

Return to Bank Account

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EURO

Daily Allocation of Collections

 

Originator

 

Conduit

 

 

 

Total Collections in the Trust Accounts

 

 

 

 

 

 

 

A/R Collections Allocated

 

 

 

 

 

 

 

Servicer Advance

 

 

 

 

 

 

 

Total funds to allocate

 

 

 

 

 

 

 

Deposit to Accrued Interest Subaccount

 

 

 

 

 

 

 

Deposit to Non-Principal Conc Subacc

 

 

 

 

 

 

 

Deposit to WHT Reserve Subacc

 

 

 

 

 

 

 

Deposit to Principal Conc Subacc

 

 

 

 

 

 

 

Outstanding Originator interest still to settle

 

 

 

 

 

 

 

Transfer from Originator to Conduit

 

 

 

 

 

 

 

Deposit to Principal Conc Subacc (Servicer Advance)

 

 

 

 

 

 

 

Deposit to Servicer Account (Serv Advance Repayment)

 

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

Withdrawal to repay Invested Amount

 

 

 

 

 

 

 

Trapped Cash·

 

 

 

 

 

 

 

Return to Bank Account

 

 

 

 

 

 

 

 

 

 

 

 

 

 

STERLING

Daily Allocation of Collections

 

Originator

 

Conduit

 

 

 

Total Collections in the Trust Accounts

 

 

 

 

 

 

 

A/R Collections Allocated

 

 

 

 

 

 

 

Servicer Advance

 

 

 

 

 

 

 

Total funds to allocate

 

 

 

 

 

 

 

Deposit to Accrued Interest Subaccount

 

 

 

 

 

 

 

Deposit to Non-Principal Conc Subacc

 

 

 

 

 

 

 

Deposit to Principal Conc Subacc

 

 

 

 

 

 

 

Outstanding Originator interest still to settle

 

 

 

 

 

 

 

Transfer from Originator to Conduit

 

 

 

 

 

 

 

Deposit to Principal Conc Subacc (Servicer Advance)

 

 

 

 

 

 

 

Deposit to Servicer Account (Serv Advance Repayment)

 

 

 

 

 

 

 

Withdrawal to repay Invested Amount

 

 

 

 

 

 

 

Trapped Cash·

 

 

 

 

 

 

 

Return to Bank Account

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ratios

 

 

 

 

 

 

 

Ratio

 

 

 

 

 

 

 

Series Carrying Cost Reserve Ratio

 

 

 

 

 

 

 

Servicing Reserve Ratio

 

 

 

 

 

 

 

Percentage Factor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Period Type

 

 

 

 

 

 

 

Form of Daily Report

 

Part 3 of 4

 

TOTAL

EUR Withholding Tax Reserve Subaccount

 

 

 

 

 

 

USD

Beginning Balance

 

 

 

 

 

 

EQUIVALENT

Deposit

 

 

 

 

 

 

 

Deposit - Interest Income

 

 

 

 

 

 

 

Withdrawal

 

 

 

 

 

 

 

Ending Balance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Accrued Interest

 

 

 

 

 

 

 

Beginning Balance

 

 

 

 

 

 

 

Deposit

 

 

 

 

 

 

 

Deposit - Interest Income

 

 

 

 

 

 

 

Withdrawal (Payment to Jupiter)

 

 

 

 

 

 

 

Ending Balance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Non-Principal Collections

 

 

 

 

 

 

 

Beginning Balance

 

 

 

 

 

 

 

Deposit - Collections

 

 

 

 

 

 

 

Deposit - Interest Income

 

 

 

 

 

 

 

Withdrawal (Serv. Fee payable to Master Servicer)

 

 

 

 

 

 

 

Ending Balance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Principal Collections

 

 

 

 

 

 

 

Beginning Balance

 

 

 

 

 

 

 

Deposit - Funds from Collection Account

 

 

 

 

 

 

 

Deposit from Originator

 

 

 

 

 

 

 

Deposit - Servicer Advance

 

 

 

 

 

 

 

Deposit - Rollover cash

 

 

 

 

 

 

 

Deposit - Interest Income

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Withdrawal - Servicer Advance Repayment

 

 

 

 

 

 

 

Withdrawal - Invested Amount Repayment

 

 

 

 

 

 

 

Withdrawal - Rollover cash

 

 

 

 

 

 

 

Outstanding Servicer Advance

 

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

Outstanding Trapped Cash·

 

 

 

 

 

 

 

Withdrawal — Funds to the Bank Account

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ending Balance

 

 

 

 

 

 

US

USD Accrued Interest Subaccount (79700004)

 

 

 

 

 

 

DOLLAR

Beginning Balance

 

 

 

 

 

 

 

Deposit

 

 

 

 

 

 

 

Deposit - Interest Income

 

 

 

 

 

 

 

Withdrawal (Payment to Jupiter)

 

 

 

 

 

 

 

Ending Balance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

USD Non-Principal Concentration Subaccount (79700005)

 

 

 

 

 

 

 

Beginning Balance

 

 

 

 

 

 

 

Deposit — Collections

 

 

 

 

 

 

 

Deposit - Interest Income

 

 

 

 

 

 

 

Withdrawal (Serv. Fee payable to Master Servicer)

 

 

 

 

 

 

 

Ending Balance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

USD Principal Concentration Subaccount (79700006)

 

 

 

 

 

 

 

Beginning Balance

 

 

 

 

 

 

 

Deposit - Funds from Collection Account

 

 

 

 

 

 

 

Deposit from Originator

 

 

 

 

 

 

 

Deposit - Servicer Advance

 

 

 

 

 

 

 

Deposit - Rollover cash

 

 

 

 

 

 

 

Deposit - Interest Income

 

 

 

 

 

 

 

Withdrawal - Servicer Advance Repayment

 

 

 

 

 

 

 

Withdrawal - Invested Amount Repayment

 

 

 

 

 

 

 

Withdrawal - Rollover cash

 

 

 

 

 

 

 

Outstanding Servicer Advance

 

 

 

 

 

 

 

Outstanding Trapped Cash·

 

 

 

 

 

 

 

Withdrawal — Funds to the Bank Account

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ending Balance

 

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

Form of Daily Report

 

Part 4 of 4

 

EURO

EUR Withholding Tax Reserve Subaccount (79008113)

 

 

 

 

 

 

 

Beginning Balance

 

 

 

 

 

 

 

Deposit

 

 

 

 

 

 

 

Deposit - Interest Income

 

 

 

 

 

 

 

Withdrawal (funds return to the Company)

 

 

 

 

 

 

 

Ending Balance

 

 

 

 

 

 

 

EUR Accrued Interest Subaccount (79700016)

 

 

 

 

 

 

 

Beginning Balance

 

 

 

 

 

 

 

Deposit

 

 

 

 

 

 

 

Deposit - Interest Income

 

 

 

 

 

 

 

Withdrawal (Interest Payable to JUPITER)

 

 

 

 

 

 

 

Ending Balance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EUR Non-Principal Concentration Subaccount (79700017)

 

 

 

 

 

 

 

Beginning Balance

 

 

 

 

 

 

 

Deposit - Collections

 

 

 

 

 

 

 

Deposit - Interest Income

 

 

 

 

 

 

 

Withdrawal

 

 

 

 

 

 

 

Ending Balance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EUR Principal Concentration Subaccount (79700018)

 

 

 

 

 

 

 

Beginning Balance

 

 

 

 

 

 

 

Deposit — Funds from Collection Account

 

 

 

 

 

 

 

Deposit from Originator

 

 

 

 

 

 

 

Deposit - Servicer Advance

 

 

 

 

 

 

 

Deposit - Rollover cash

 

 

 

 

 

 

 

Deposit - Interest Income

 

 

 

 

 

 

 

Withdrawal - Servicer Advance Repayment

 

 

 

 

 

 

 

Withdrawal - Invested Amount Repayment

 

 

 

 

 

 

 

Withdrawal - Rollover cash

 

 

 

 

 

 

 

Outstanding Servicer Advance

 

 

 

 

 

 

 

Outstanding Trapped Cash·

 

 

 

 

 

 

 

Withdrawal - Funds to the Bank Account

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ending Balance

 

 

 

 

 

 

STERLING

GBP Accrued Interest Subaccount (79700010)

 

 

 

 

 

 

 

Beginning Balance

 

 

 

 

 

 

 

Deposit

 

 

 

 

 

 

 

Deposit - Interest Income

 

 

 

 

 

 

 

Withdrawal

 

 

 

 

 

 

 

Ending Balance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GBP Non-Principal Concentration Subaccount (79700011)

 

 

 

 

 

 

 

Beginning Balance

 

 

 

 

 

 

 

Deposit — Collections

 

 

 

 

 

 

 

Deposit - Interest Income

 

 

 

 

 

 

 

Withdrawal

 

 

 

 

 

 

 

Ending Balance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GBP Principal Concentration Subaccount (79700012)

 

 

 

 

 

 

 

Beginning Balance

 

 

 

 

 

 

 

Deposit — Funds from Collection Account

 

 

 

 

 

 

 

Deposit from Originator

 

 

 

 

 

 

 

Deposit - Servicer Advance

 

 

 

 

 

 

 

Deposit - Rollover cash

 

 

 

 

 

 

 

Deposit - Interest Income

 

 

 

 

 

 

 

Withdrawal - Servicer Advance Repayment

 

 

 

 

 

 

 

Withdrawal - Invested Amount Repayment

 

 

 

 

 

 

 

Withdrawal - Rollover cash

 

 

 

 

 

 

 

Outstanding Servicer Advance

 

 

 

 

 

 

 

Outstanding Trapped Cash·

 

 

 

 

 

 

 

Withdrawal - Funds to the Bank Account

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ending Balance

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

·Target Receivables Amount insufficiency and/or Principal reduction amounts.

 

--------------------------------------------------------------------------------



 

SCHEDULE 12

 

FORM OF MONTHLY SETTLEMENT REPORT

 

Huntsman — Monthly Report

 

 

 

 

 

 

 

 

Monthly Report

 

 

 

Originator
Interest

 

Investor Interest

 

Total

Pool Activity

 

 

 

 

 

 

Beginning Receivables Balance

 

 

 

 

 

 

Plus: FX Adjustment

 

 

 

 

 

 

Less: Aggregate Collections

 

 

 

 

 

 

Plus: New Sales

 

 

 

 

 

 

Less: Non-Contractual Dilutions

 

 

 

 

 

 

Less: Timely Payment Discount Issued

 

 

 

 

 

 

Less: Volume Rebate Issued

 

 

 

 

 

 

Less: Commissions Issued

 

 

 

 

 

 

Less: Write-Offs Prior to 60 days

 

 

 

 

 

 

Less: Write-Offs Past to 60 days

 

 

 

 

 

 

Less: Originator Adjustment/Payment Repurchased Receivables

 

 

 

 

 

 

Plus: Misdirected Payments

 

 

 

 

 

 

Plus: Mechanical Zero Offsets for PU USA

 

 

 

 

 

 

Plus: Other Adjustments

 

 

 

 

 

 

Ending Receivables Balance

 

 

 

 

 

 

 

 

 

 

 

 

 

Less: Defaulted Receivables

 

 

 

 

 

 

Less: Obligor Overconcentration Amount

 

 

 

 

 

 

Less: Obligor Country Overconcentration Amount

 

 

 

 

 

 

Less: Originator Country Overconcentration Amount

 

 

 

 

 

 

Less: Commission/Timely Payment Accruals

 

 

 

 

 

 

Less: Volume Rebate Accruals

 

 

 

 

 

 

Less: A/P Offsets

 

 

 

 

 

 

Aggregate Receivables Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

Cash for Repurchased Receivables

 

 

 

 

 

 

Additional Trapped Cash*

 

 

 

 

 

 

Master Servicer Outstanding as of end of Settlement Period

 

 

 

 

 

 

 

 

 

 

 

 

 

Invested Percentage

 

 

 

 

 

 

 

 

 

 

 

 

 

Invested Amount

 

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

Adjusted Invested Amount

 

 

 

 

 

 

Required Subordinated Amount

 

 

 

 

 

 

Target Receivables Amount

 

 

 

 

 

 

Allocated Receivables Amount

 

 

 

 

 

 

Collateral Compliance

 

 

 

 

 

 

Trapped Cash*

 

 

 

 

 

 

Purchase Price

 

 

 

 

 

 

 

 

 

 

 

 

 

Ratios

 

 

 

 

 

 

Ratio

 

 

 

 

 

 

Series Carrying Cost Reserve Ratio

 

 

 

 

 

 

Servicing Reserve Ratio

 

 

 

 

 

 

 

DSO

 

 

 

Days

 

 

 

 

Early Amortization Triggers

 

Max Trigger

 

Actual

 

Compliance

 

Compliance

Average Dilution Ratio

 

 

 

 

 

 

 

 

Average Aged Receivable Ratio (Above 60 days)

 

 

 

 

 

 

 

 

Average Delinquency Ratio (31-60 Days Past Due)

 

 

 

 

 

 

 

 

 

The undersigned, an Officer of VANTICO GROUP S.à r.l., a private limited
liability company organized under the laws of Luxembourg,  offices at 51,
Boulevard Grande-Duchesse Charlotte, L-1331Luxembourg, and registered with the
Luxembourg Register of Commerce and Companies under number B72959,., as Master
Servicer, certifies that the information set forth above is true and correct and
it has performed in all material respects all of its obligations as Servicer
under the Servicing Agreements required to be performed as of the date hereof.

 

Name:

Title:

Date:

 

--------------------------------------------------------------------------------

*Target Receivables Amount insufficiency and/or Principal reduction amounts.

 

--------------------------------------------------------------------------------



 

SCHEDULE 13

 

[RESERVED]

 

--------------------------------------------------------------------------------



 

SCHEDULE 14

 

UNRESTRICTED SUBSIDIARIES

 

1.                                      Huntsman Polyurethanes Shanghai Ltd and
its subsidiaries.

 

--------------------------------------------------------------------------------